--------------------------------------------------------------------------------

Exhibit  10(c)(1)

 

PJM Interconnection, L.L.C.

Third Revised Rate Schedule FERC No. 24

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

OPERATING AGREEMENT

 

OF

 

PJM INTERCONNECTION, L.L.C.

 

The following sheets reflect all revisions approved by FERC in orders issued
through January 25, 2005, and all revisions from compliance filings submitted
through January 27, 2005. Various sheets contain revisions that will be made in
a filing expected to be submitted by the end of January 2005 (the “clean-up
filing”). The revisions provide appropriate, updated designations.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Sixth Revised Sheet No. 1

Third Revised Rate Schedule FERC No. 24

   Superseding Fifth Revised Sheet No. 1

 

 

OPERATING AGREEMENT

 

TABLE OF CONTENTS

 

1.

   DEFINITIONS    26      1.1    Act    26      1.2    Affiliate    26      1.2A
   Affected Member    26      1.3    Agreement    26      1.4    Annual Meeting
of the Members    26      1.4A    Authorized Commission    27      1.4B   
Authorized Person    27      1.5    Board Member    27      1.5A    Applicable
Regional Reliability Council    27      1.5B    Behind The Meter Generation   
27      1.6    Capacity Resource    19      1.7    Control Area    19     
1.7.01    Control Zone    19      1.7.02    Default Allocation Assessment    19
     1.7A    East Transmission Owner    19      1.7B    East Transmission Owners
Agreement    19      1.7C    ECAR    19      1.7D    ECAR Control Zone    19A  
   1.8    Electric Distributor    19A      1.9    Effective Date    20      1.10
   Emergency    20      1.11    End-Use Customer    20      1.12    FERC    20  
   1.13    Finance Committee    20      1.14    Generation Owner    20      1.15
   Good Utility Practice    20      1.16    Information Request    20      1.17
   LLC    20      1.18    Load Serving Entity    21      1.19    Locational
Marginal Price    21      1.20    MAAC    21      1.20A    MAAC Control Zone   
21      1.20B    MAIN    21      1.20C    MAIN Control Zone    21      1.21   
Market Buyer    21      1.22    Market Participant    21A      1.23    Market
Seller    21A      1.24    Member    21A      1.25    Members Committee    21A  
   1.26    NERC    21A

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 1A

Third Revised Rate Schedule FERC No. 24

    

 

   

1.26A

   Non-Disclosure Agreement    22    

1.27

   Office of the Interconnection    22    

1.28

   Operating Reserve    22    

1.29

   Original PJM Agreement    22    

1.30

   Other Supplier    22    

1.31

   PJM Board    22    

1.31A

   PJM Capacity Credit Market    22

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fifth Revised Sheet No. 2

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 2

 

     1.32    PJM Control Area    22      1.33    PJM Dispute Resolution
Procedures    22      1.34    PJM Interchange Energy Market    22      1.35   
PJM Manuals    23      1.35.01    PJM Market Monitor    23      1.35A    PJM
Region    23      1.36    PJM Tariff    23      1.36A    [Reserved.]    23     
1.36B    PJM West Region    23      1.37    Planning Period    23      1.38   
President    23      1.38A    Regulation Zone    23      1.39    Related Parties
   23      1.40    Reliability Assurance Agreement    23A      1.40A   
Reliability Assurance Agreement-West    23A      1.41    Sector Votes    24     
1.41A    Senior Standing Committees    24      1.41A.01    Spinning Reserve Zone
   24      1.41B    Standing Committees    24      1.42    State    24     
1.42.01    State Certification    24      1.42A    State Consumer Advocate    24
     1.43    System    24      1.43A    Third Party Request    24A      1.44   
Transmission Facilities    24A      1.45    Transmission Owner    24A      1.46
   [Reserved.]    24A      1.47    User Group    24A      1.48    Voting Member
   25      1.49    Weighted Interest    25      1.50    West Transmission Owner
   25      1.51    West Transmission Owners Agreement    25      1.52    Zone   
25

2.

   FORMATION, NAME; PLACE OF BUSINESS    26      2.1    Formation of LLC;
Certificate of Formation    26      2.2    Name of LLC    26      2.3    Place
of Business    26      2.4    Registered Office and Registered Agent    26

3.

   PURPOSES AND POWERS OF LLC    27      3.1    Purposes    27      3.2   
Powers    27

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

   September 1, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 2.01

Third Revised Rate Schedule FERC No. 24

    

 

4.

   EFFECTIVE DATE AND TERMINATION    27     

4.1

  

Effective Date and Termination

   27     

4.2

  

Governing Law

   27

5.

  

WORKING CAPITAL AND CAPITAL CONTRIBUTIONS

   28     

5.1

  

Funding of Working Capital and Capital Contributions

   28     

5.2

  

Contributions to Association

   29

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 2A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 2A

 

6.

  

TAX STATUS AND DISTRIBUTIONS

   29     

6.1

  

Tax Status

   29     

6.2

  

Return of Capital Contributions

   29     

6.3

  

Liquidating Distribution

   29

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

  First Revised Sheet No. 3

Third Revised Rate Schedule FERC No. 24

  Superseding Original Sheet No. 3

 

7.

 

PJM BOARD

   29    

7.1

  

Composition

   29    

7.2

  

Qualifications

   30    

7.3

  

Term of Office

   30    

7.4

  

Quorum

   31    

7.5

  

Operating and Capital Budgets

   31         

7.5.1   Finance Committee

   31         

7.5.2   Adoption of Budgets

   32    

7.6

  

By-laws

   32    

7.7

  

Duties and Responsibilities of the PJM Board

   32

8.

 

MEMBERS COMMITTEE

   34    

8.1

  

Sectors

   34         

8.1.1   Designation

   34         

8.1.2   Related Parties

   34    

8.2

  

Representatives

   34         

8.2.1   Appointment

   34         

8.2.2   Regulatory Authorities

   35         

8.2.3   State Offices of Consumer Advocate

   35         

8.2.4   Initial Representatives

   35         

8.2.5   Change of or Substitution for a Representative

   35    

8.3

  

Meetings

   36         

8.3.1   Regular and Special Meetings

   36         

8.3.2   Attendance

   36         

8.3.3   Quorum

   36    

8.4

  

Manner of Acting

   36    

8.5

  

Chair and Vice Chair of the Members Committee

   37         

8.5.1   Selection and Term

   37         

8.5.2   Duties

   37    

8.6

  

Senior, Standing, and Other Committees

   37A         

8.6.1   Electricity Markets Committee

   37A         

8.6.2   Reliability Committee

   37B         

8.6.3   Other Committees and Bodies

   37C         

8.6.4   Alternate Dispute Resolution Committee

   38    

8.7

  

User Groups

   38    

8.8

  

Powers of the Members Committee

   38

9.

 

OFFICERS

   38A    

9.1

  

Election and Term

   38A    

9.2

  

President

   39    

9.3

  

Secretary

   39    

9.4

  

Treasurer

   39    

9.5

  

Renewal of Officers; Vacancies

   40    

9.6

  

Compensation

   40

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 3A

Third Revised Rate Schedule FERC No. 24

    

 

10.

  

OFFICE OF THE INTERCONNECTION

   40     

10.1

  

Establishment

   40     

10.2

  

Processes and Organization

   40     

10.3

  

Confidential Information

   40

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 4

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Original Sheet No. 4

 

     10.4   

Duties and Responsibilities

   40

11.

  

MEMBERS

   42     

11.1

  

Management Rights

   42     

11.2

  

Other Activities

   42     

11.3

  

Member Responsibilities

   43          

11.3.1   General

   43          

11.3.2   Facilities Planning and Operation

   43          

11.3.3   Electric Distributors

   44          

11.3.4   Reports to the Office of the Interconnection

   46     

11.4

  

Regional Transmission Expansion Planning Protocol

   46     

11.5

  

Member Right to Petition

   46     

11.6

  

Membership Requirements

   46

12.

  

TRANSFERS OF MEMBERSHIP INTEREST

   47

13.

  

INTERCHANGE

   47     

13.1

  

Interchange Arrangements with Non-Members

   47     

13.2

  

Energy Market

   48

14.

  

METERING

   48     

14.1

  

Installation, Maintenance and Reading of Meters

   48     

14.2

  

Metering Procedures

   48     

14.3

  

Integrated Megawatt-Hours

   48     

14.4

  

Meter Locations

   48     

14.5

  

Metering of Behind The Meter Generation

   48

15.

  

ENFORCEMENT OF OBLIGATIONS

   49     

15.1

  

Failure to Meet Obligations

   49          

15.1.1   Termination of Market Buyer Rights

   49          

15.1.2   Termination of Market Seller Rights

   49          

15.1.3   Payment of Bills

   49     

15.2

  

Enforcement of Obligations

   50          

15.2.1   Collection by the Office of the Interconnection

   51          

15.2.2   Default Allocation Assessment

   51     

15.3

  

Obligations to a Member in Default

   51A     

15.4

  

Obligations of a Member in Default

   51A     

15.5

  

No Implied Waiver.

   51A

16.

  

LIABILITY AND INDEMNITY

   51A     

16.1

  

Members

   51A     

16.2

  

LLC Indemnified Parties

   52     

16.3

  

Workers Compensation Claims

   53     

16.4

  

Limitation of Liability

   53     

16.5

  

Resolution of Disputes

   53     

16.6

  

Gross Negligence or Willful Misconduct

   54     

16.7

  

Insurance

   54

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 5

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 5

 

 

17.

  

MEMBER REPRESENTATIONS, WARRANTIES AND COVENANTS

   54     

17.1

  

Representations and Warranties

   54          

17.1.1  Organization and Existence

   54          

17.1.2  Power and Authority

   54          

17.1.3  Authorization and Enforceability

   54          

17.1.4  No Government Consents

   55          

17.1.5  No Conflict or Breach

   55          

17.1.6  No Proceedings

   55     

17.2

   Municipal Electric Systems    55     

17.3

   Survival    55

18.

  

MISCELLANEOUS PROVISIONS

   56     

18.1

  

[Reserved.]

   56     

18.2

  

Fiscal and Taxable Year

   56     

18.3

  

Reports

   56     

18.4

  

Bank Accounts; Checks, Notes and Drafts

   56     

18.5

  

Books and Records

   56     

18.6

  

Amendment

   57     

18.7

  

Interpretation

   57     

18.8

  

Severability

   58     

18.9

  

Force Majeure

   58     

18.10

  

Further Assurances

   58     

18.11

  

Seal

   58     

18.12

  

Counterparts

   58     

18.13

  

Costs of Meetings

   58     

18.14

  

Notice

   59     

18.15

  

Headings

   59     

18.16

  

No Third-Party Beneficiaries

   59     

18.17

  

Confidentiality

   59           18.17.1  Party Access    59           18.17.2  Required
Disclosure    60           18.17.3  Disclosure to FERC    61          
18.17.4  Disclosure to Authorized Persons    61     

18.18

   Termination and Withdrawal    61E          

18.18.1  Termination

   61E          

18.18.2  Withdrawal

   61F          

18.18.3  Winding Up

   61F     

RESOLUTION REGARDING ELECTION OF DIRECTORS

   63

SCHEDULE 1 - PJM INTERCHANGE ENERGY MARKET

   64

1.

  

MARKET OPERATIONS

   64     

1.1

  

Introduction

   64     

1.2

  

Cost-based Offers

   64

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 6

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 6

 

   

1.3

  

Definitions

   64         

1.3.1

  

Auction Revenue Rights

   64         

1.3.1A

  

Auction Revenue Rights Credits

   64         

1.3.1B

  

Day-ahead Energy Market

   64         

1.3.1C

  

Day-ahead Prices

   64         

1.3.1D

  

Decrement Bid

   65         

1.3.1E

  

Dispatch Rate

   65         

1.3.2

  

Equivalent Load

   65         

1.3.3

  

External Market Buyer

   65         

1.3.4

  

External Resource

   65         

1.3.5

  

Financial Transmission Right

   65         

1.3.5A

  

Financial Transmission Right Obligation

   65         

1.3.5B

  

Financial Transmission Right Option

   65         

1.3.6

  

Generating Market Buyer

   65         

1.3.7

  

Generator Forced Outage

   66         

1.3.8

  

Generator Maintenance Outage

   66         

1.3.9

  

Generator Planned Outage

   66         

1.3.9A

  

Increment Bid

   66         

1.3.10

  

Internal Market Buyer

   66         

1.3.11

  

Inadvertent Interchange

   66         

1.3.12

  

Market Operations Center

   66         

1.3.13

  

Maximum Generation Emergency

   67         

1.3.14

  

Minimum Generation Emergency

   67         

1.3.14A

  

NERC Interchange Distribution Calculator

   67         

1.3.15

  

Network Resource

   67         

1.3.16

  

Network Service User

   67         

1.3.17

  

Network Transmission Service

   67         

1.3.18

  

Normal Maximum Generation

   67         

1.3.19

  

Normal Minimum Generation

   67         

1.3.20

  

Offer Data

   67         

1.3.21

  

Office of the Interconnection Control Center

   68         

1.3.22

  

Operating Day

   68         

1.3.23

  

Operating Margin

   68         

1.3.24

  

Operating Margin Customer

   68         

1.3.25

  

PJM Interchange

   68         

1.3.26

  

PJM Interchange Export

   68         

1.3.27

  

PJM Interchange Import

   69         

1.3.28

  

PJM Open Access Same-time Information System

   69         

1.3.29

  

Point-to-Point Transmission Service

   69         

1.3.30

  

Ramping Capability

   69         

1.3.30A

  

Real-time Prices

   69         

1.3.30B

  

Real-time Energy Market

   69         

1.3.31

  

Regulation

   69

 

Issued By:

  

Craig Glazer

   Effective:   

November 7, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

November 6, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 7

Third Revised Rate Schedule FERC No. 24

    

 

        

1.3.31A

  

Spinning Reserve

   70         

1.3.31B

  

Spinning Reserve Event

   70         

1.3.32

  

Spot Market Backup

   70         

1.3.33

  

Spot Market Energy

   70         

1.3.33A

  

State Estimator

   70         

1.3.33B

  

Station Power

   70         

1.3.33C

  

Target Allocation

   70         

1.3.34

  

Transmission Congestion Charge

   70         

1.3.35

  

Transmission Congestion Credit

   71         

1.3.36

  

Transmission Customer

   71         

1.3.37

  

Transmission Forced Outage

   71         

1.3.37A

  

Transmission Loading Relief

   71         

1.3.37B

  

Transmission Loading Relief Customer

   71         

1.3.38

  

Transmission Planned Outage

   71    

1.4

  

Market Buyers

   71         

1.4.1

  

Qualification

   71         

1.4.2

  

Submission of Information

   73         

1.4.3

  

Fees and Costs

   73         

1.4.4

  

Office of the Interconnection Determination

   73         

1.4.5

  

Existing Participants

   73         

1.4.6

  

Withdrawal

   73    

1.5

  

Market Sellers

   74         

1.5.1

  

Qualification

   74         

1.5.2

  

Withdrawal

   74    

1.6

  

Office of the Interconnection

   75         

1.6.1

  

Operation of the PJM Interchange Energy Market

   75         

1.6.2

  

Scope of Services

   75         

1.6.3

  

Records and Reports

   76         

1.6.4

  

PJM Manuals

   76    

1.7

  

General

   76         

1.7.1

  

Market Sellers

   76         

1.7.2

  

Market Buyers

   76         

1.7.3

  

Agents

   77         

1.7.4

  

General Obligations of the Market Participants

   77         

1.7.5

  

Market Operations Center

   78         

1.7.6

  

Scheduling and Dispatching

   79         

1.7.7

  

Pricing

   79         

1.7.8

  

Generating Market Buyer Resources

   79         

1.7.9

  

Delivery to an External Market Buyer

   80         

1.7.10

  

Other Transactions

   80         

1.7.11

  

Emergencies

   82

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 8

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 8

 

         1.7.12   

Fees and Charges

   82          1.7.13   

Relationship to the PJM Region

   82A          1.7.14   

PJM Manuals

   82A          1.7.15   

Corrective Action

   83          1.7.16   

Recording

   83          1.7.17   

Operating Reserves

   83          1.7.18   

Regulation

   84          1.7.19   

Ramping

   84          1.7.19A   

Spinning Reserve

   84          1.7.20   

Communication and Operating Requirements

   85    

1.8

   Selection, Scheduling and Dispatch Procedure Adjustment Process    86      
   1.8.1   

PJM Dispute Resolution Agreement

   86          1.8.2   

Market or Control Area Hourly Operational Disputes

   86    

1.9

   Prescheduling    87          1.9.1   

Outage Scheduling

   87          1.9.2   

Planned Outages

   87          1.9.3   

Generator Maintenance Outages

   89          1.9.4   

Forced Outages

   89          1.9.5   

Market Participant Responsibilities

   89          1.9.6   

Internal Market Buyer Responsibilities

   90          1.9.7   

Market Seller Responsibilities

   90          1.9.8   

Transmission Owner Responsibilities

   90          1.9.9   

Office of the Interconnection Responsibilities

   91    

1.10

   Scheduling    91          1.10.1   

General

   91          1.10.1A   

Day-ahead Energy Market Scheduling

   92          1.10.2   

Pool-scheduled Resources

   95          1.10.3   

Self-scheduled Resources

   96          1.10.4   

Capacity Resources

   96          1.10.5   

External Resources

   97          1.10.6   

External Market Buyers

   97          1.10.6A   

Transmission Loading Relief Customers

   98          1.10.7   

Bilateral Transactions

   98          1.10.8   

Office of the Interconnection Responsibilities

   98          1.10.9   

Hourly Scheduling

   99    

1.11

   Dispatch    100          1.11.1   

Resource Output

   100          1.11.2   

Operating Basis

   101          1.11.3   

Pool-dispatched Resources

   101          1.11.3A   

Maximum Generation Emergency

   101          1.11.4   

Regulation

   101          1.11.4A   

Spinning Reserve

   102          1.11.5   

PJM Open Access Same-time Information System

   103

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fifth Revised Sheet No. 9

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 9

 

     1.12    Dynamic Scheduling    103 2.    CALCULATION OF LOCATIONAL MARGINAL
PRICES    103      2.1    Introduction    103      2.2    General    103     
2.3    Determination of System Conditions Using the State Estimator    104     
2.4    Determination of Energy Offers Used in Calculating Real-time Prices   
105      2.5    Calculation of Real-time Prices    105      2.6    Calculation
of Day-ahead Prices    106      2.7    Performance Evaluation    106 3.   
ACCOUNTING AND BILLING    106      3.1    Introduction    106      3.2    Market
Buyers    107           3.2.1   

Spot Market Energy

   107           3.2.2   

Regulation

   109           3.2.3   

Operating Reserves

   111           3.2.3A   

Spinning Reserve

   114           3.2.3B   

Reactive Services

   116           3.2.3C   

Synchronous Condensing for Post-Contingency Operation

   116D           3.2.4   

Transmission Congestion

   116D.01           3.2.5   

Transmission Losses

   116D.01           3.2.6   

Emergency Energy

   117           3.2.7   

Billing

   117      3.3    Market Sellers    118           3.3.1   

Spot Market Energy

   118           3.3.2   

Regulation

   119           3.3.3   

Operating Reserves

   119           3.3.4   

Emergency Energy

   119           3.3.5   

Spinning Reserve

   119           3.3.6   

Billing

   119      3.4    Transmission Customers    120           3.4.1   

Transmission Congestion

   120           3.4.2   

Transmission Losses

   120           3.4.3   

Billing

   120      3.5    Other Control Areas    120           3.5.1   

Energy Sales

   120           3.5.2   

Operating Margin Sales

   121           3.5.3   

Transmission Congestion

   121           3.5.4   

Billing

   121      3.6    Metering Reconciliation    121           3.6.1   

Meter Correction Billing

   121           3.6.2   

Meter Corrections Between Market Participants

   122           3.6.3   

500 kV Meter Errors

   122           3.6.4   

Meter Corrections Between Control Areas

   122

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Sixth Revised Sheet No. 10

Third Revised Rate Schedule FERC No. 24

   Superseding Fifth Revised Sheet No. 10

 

          3.6.5   

Meter Correction Data

   122           3.6.6   

Correction Limits

   122

4.

   RATE TABLE    123      4.1    Offered Price Rates    123      4.2   
Transmission Losses    123      4.3    Emergency Energy Purchases    123

5.

   CALCULATION OF TRANSMISSION CONGESTION CHARGES AND CREDITS    123      5.1   
Transmission Congestion Charge Calculation    123           5.1.1   

Calculation by Office of the Interconnection

   123           5.1.2   

General

   123           5.1.3   

Network Service User Calculation

   123           5.1.4   

Transmission Customer Calculation

   124           5.1.5   

Operating Margin Customer Calculation

   124           5.1.6   

Transmission Loading Relief Customer Calculation

   125           5.1.7   

Total Transmission Congestion Charges

   125      5.2    Transmission Congestion Credit Calculation    125          
5.2.1   

Eligibility

   125           5.2.2   

Financial Transmission Rights

   126           5.2.3   

Target Allocation of Transmission Congestion Credits

   127B           5.2.4   

[Reserved.]

   128           5.2.5   

Calculation of Transmission Congestion Credits

   128           5.2.6   

Distribution of Excess Congestion Charges

   128      5.3    Unscheduled Transmission Service (Loop Flow)    129

6.

   “MUST-RUN” FOR RELIABILITY GENERATION    129      6.1    Introduction    129
     6.2    Identification of Facility Outages    129      6.3    Dispatch for
Local Reliability    129           6.3.1   

Request and Dispatch

   129           6.3.2   

Designation of Local Transmission Facilities

   130           6.3.3   

Transition Procedures for Local Transmission Facilities under the Monitoring
Responsibility and Dispatch Control of the Office of the Interconnection as of
June 1, 2002

   130      6.4    Offer Price Caps    131           6.4.1   

Applicability

   131           6.4.2   

Level

   131A

7.

   FINANCIAL TRANSMISSION RIGHTS AUCTIONS    132      7.1    Auctions of
Financial Transmission Rights    132           7.1.1   

Auction Period and Scope of Auctions

   132.01           7.1.2   

Frequency and Time of Auctions

   132A           7.1.3   

Duration of Financial Transmission Rights

   132A

 

Issued By:

  

Craig Glazer

   Effective:   

January 26, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 2, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. EL03-236-000, issued May 6, 2004, 107 FERC ¶ 61,112.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 11

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 11

 

    

7.2

  

Financial Transmission Rights Characteristics

   133          

7.2.1  Reconfiguration of Financial Transmission Rights

   133          

7.2.2  Specified Receipt and Delivery Points

   133          

7.2.3  Transmission Congestion Charges

   133     

7.3

  

Auction Procedures

   133          

7.3.1  Role of the Office of the Interconnection

   133          

7.3.2  Notice of Offer

   134          

7.3.3  Pending Applications for Firm Service

   134          

7.3.4  On-Peak, Off-Peak and 24-Hour Periods

   134          

7.3.5  Offers and Bids

   134          

7.3.6  Determination of Winning Bids and Clearing Price

   135          

7.3.7  Announcements of Winners and Prices

   136          

7.3.8  Auction Settlements

   136     

7.4

  

Allocation of Auction Revenues

   136          

7.4.1  Eligibility

   136          

7.4.2  Auction Revenue Rights

   136          

7.4.3  Target Allocation of Auction Revenue Right Credits

   138          

7.4.4  Calculation of Auction Revenue Right Credits

   138     

7.5

  

Simultaneous Feasibility

   138

8.

  

INTERREGIONAL TRANSMISSION CONGESTION

         

MANAGEMENT PILOT PROGRAM

   139     

8.1

  

Introduction

   139     

8.2

  

Identification of Transmission Constraints

   139     

8.3

  

Redispatch Procedures

   139     

8.4

  

Locational Marginal Price

   140     

8.5

  

Generator Compensation

   140     

8.6

  

Settlements

   140     

8.7

  

Effective Date

   141

9.

  

COMMONWEALTH EDISON ZONE MARKET INTEGRATION DURING

         

THE COMED INTEGRATION PHASE

   141     

9.1

  

Introduction

   141     

9.2

  

Generation Transfer Pathway

   141     

9.3

  

Transmission Loss Recovery

   141B     

9.4

  

Financial Transmission Rights

   141B     

9.5

  

Ancillary Services

   141C

10.

  

PJM-FE INTERREGIONAL TRANSMISSION CONGESTION MANAGEMENT

   141D

PJM EMERGENCY LOAD RESPONSE PROGRAM

   142

PJM ECONOMIC LOAD RESPONSE PROGRAM

   151

SCHEDULE 2 - COMPONENTS OF COST

   167

SCHEDULE 2 - EXHIBIT A, EXPLANATION OF THE TREATMENT OF THE COSTS OF EMISSION
ALLOWANCES

   168

SCHEDULE 3 - ALLOCATION OF THE COST AND EXPENSES OF THE OFFICE OF THE
INTERCONNECTION

   170

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

June 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 11A

Third Revised Rate Schedule FERC No. 24

    

 

SCHEDULE 4 - STANDARD FORM OF AGREEMENT TO BECOME A MEMBER OF THE LLC.

   171

SCHEDULE 5 - PJM DISPUTE RESOLUTION PROCEDURES

   172

1.

  

DEFINITIONS

   172     

1.1   Alternate Dispute Resolution Committee

   172     

1.2   MAAC Dispute Resolution Committee

   172

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 12

Third Revised Rate Schedule FERC No. 24

    

 

    

1.3

  

Related PJM Agreements

   172

2.

  

PURPOSES AND OBJECTIVES

   172     

2.1

  

Common and Uniform Procedures

   172     

2.2

  

Interpretation

   172

3.

  

NEGOTIATION AND MEDIATION

   173     

3.1

  

When Required

   173     

3.2

  

Procedures

   173          

3.2.1  Initiation

   173          

3.2.2  Selection of Mediator

   173          

3.2.3  Advisory Mediator

   173          

3.2.4  Mediation Process

   174          

3.2.5  Mediator’s Assessment

   174     

3.3

  

Costs

   175

4.

  

ARBITRATION

   175     

4.1

  

When Required

   175     

4.2

  

Binding Decision

   175     

4.3

  

Initiation

   175     

4.4

  

Selection of Arbitrator(s)

   175     

4.5

  

Procedures

   176     

4.6

  

Summary Disposition and Interim Measures

   176          

4.6.1  Lack of Good Faith Basis

   176          

4.6.2  Discovery Limits

   176          

4.6.3  Interim Decision

   176     

4.7

  

Discovery of Facts

   176          

4.7.1  Discovery Procedures

   176          

4.7.2  Procedures Arbitrator

   177     

4.8

  

Evidentiary Hearing

   177     

4.9

  

Confidentiality

   177          

4.9.1  Designation

   177          

4.9.2  Compulsory Disclosure

   178          

4.9.3  Public Information

   178     

4.10

  

Timetable

   178     

4.11

  

Advisory Interpretations

   178     

4.12

  

Decisions

   179     

4.13

  

Costs

   179     

4.14

  

Enforcement

   179

5.

  

ALTERNATE DISPUTE RESOLUTION COMMITTEE

   179     

5.1

  

Membership

   179          

5.1.1  Representatives

   179          

5.1.2  Term

   180     

5.2

  

Voting Requirements

   180     

5.3

  

Officers

   180

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 13

Third Revised Rate Schedule FERC No. 24

   Superseding Substitute Original Sheet No. 13

 

    

5.4

   Meetings.    180     

5.5

   Responsibilities.    180 SCHEDULE 6 - REGIONAL TRANSMISSION EXPANSION
PLANNING PROTOCOL    182 1.   

REGIONAL TRANSMISSION EXPANSION PLANNING PROTOCOL

   182     

1.1

   Purpose and Objectives    182     

1.2

   Conformity with NERC and Other Applicable Criteria    182     

1.3

   Establishment of Committees    182A     

1.4

   Contents of the Regional Transmission Expansion Plan    183     

1.5

   Procedure for Development of the Regional Transmission Expansion Plan    183
          1.5.1   

Commencement of the Process

   183           1.5.2   

Development of Scope, Assumptions and Procedures

   184           1.5.3   

Scope of Studies

   184           1.5.4   

Supply of Data

   184           1.5.5   

Coordination of the Regional Transmission Expansion Plan

   185           1.5.6   

Development of the Recommended Regional Transmission Expansion Plan

   185           1.5.7   

Development of Economic Transmission Enhancements and Expansions

   185B     

1.6

   Approval of the Final Regional Transmission Expansion Plan    186     

1.7

   Obligation to Build    187     

1.8

   Relationship to the PJM Open Access Transmission Tariff    188 SCHEDULE 7 -
UNDERFREQUENCY RELAY OBLIGATIONS AND CHARGES    189 1.   

UNDERFREQUENCY RELAY OBLIGATION

   189     

1.1

   Application.    189     

1.2

   Obligations.    189 2.   

UNDERFREQUENCY RELAY CHARGES

   189 3.   

DISTRIBUTION OF UNDERFREQUENCY RELAY CHARGES

   190     

3.1

   Share of Charges.    190     

3.2

   Allocation by the Office of the Interconnection.    190 SCHEDULE 8 -
DELEGATION OF PJM CONTROL AREA RELIABILITY RESPONSIBILITIES    191 1.   

DELEGATION

   191 2.   

NEW PARTIES

   191 3.   

IMPLEMENTATION OF RELIABILITY ASSURANCE AGREEMENT.

   191 SCHEDULE 8A - DELEGATION OF PJM WEST REGION RELIABILITY RESPONSIBILITIES
   193 1.   

DELEGATION

   193 2.   

NEW PARTIES

   193 3.   

IMPLEMENTATION OF RELIABILITY ASSURANCE AGREEMENT-WEST

   193 SCHEDULE 9 - PJM CONTROL AREA EMERGENCY PROCEDURE CHARGES    195 1.   

EMERGENCY PROCEDURE CHARGE

   195

 

Issued By:

  

Craig Glazer

   Effective:   

October 24, 2003

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 14

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 14

 

2.    DISTRIBUTION OF EMERGENCY PROCEDURE CHARGES    195     

2.1

   Complying Parties.    195     

2.2

   All Parties.    195 SCHEDULE 9A - PJM WEST REGION EMERGENCY PROCEDURE CHARGES
   196 1.    EMERGENCY PROCEDURE CHARGE    196 2.    DISTRIBUTION OF EMERGENCY
PROCEDURE CHARGES    196     

2.1

   Complying Parties    196     

2.2

   All Parties    196 SCHEDULE 10 – FORM OF NON-DISCLOSURE AGREEMENT    197 1.
   DEFINITIONS    197A      1.1    Affected Member.    197A      1.2   
Authorized Commission.    197A      1.3    Authorized Person.    197A      1.4
   Confidential Information    197A      1.5    FERC.    197A      1.6   
Information Request.    197A      1.7    Operating Agreement.    197A      1.8
   PJM Market Monitor.    197A      1.9    PJM Tariff.    197A      1.10   
Third Party Request.    197A 2.    Protection of Confidentiality.    197B     
2.1    Duty to Not Disclose.    197B      2.2    Conditions Precedent.    197B  
   2.3    Discussion of Confidential Information with other Authorized Persons.
   197B      2.4    Defense Against Third Party Requests    197C      2.5   
Care and Use of Confidential Information    197C           2.5.1    Control of
Confidential Information.    197C           2.5.2    Access to Confidential
Information.    197C           2.5.3    Schedule of Authorized Persons.    197C
          2.5.4    Use of Confidential Information.    197D           2.5.5   
Return of Confidential Information.    197D           2.5.6    Notice of
Disclosures.    197D      2.6    Ownership and Privilege.    197D 3.   
Procedure for Information Requests    197E      3.1    Written Requests.    197E
     3.2    Oral Disclosures by the PJM Market Monitor.    197E      3.3   
Response to Information Requests.    197F 4.    Remedies.    197G      4.1   
Material Breach.    197G      4.2    Judicial Recourse    197G      4.3   
Waiver of Monetary Damages    197G 5.    Jurisdiction.    197G 6.    Notices.   
197H 7.    Severability and Survival.    197I

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 14A

Third Revised Rate Schedule FERC No. 24

    

 

8.    Representations    197I 9.    Third Party Beneficiaries    197I 10.   
Counterparts    197I 11.    Amendment    197I SCHEDULE 10A – FORM OF
CERTIFICATION    197J 1.    Definitions    197J 2.    Requisite Authority   
197J 3.    Protection of Confidential Information    197K 4.    Defense Against
Requests for Disclosure    197L 5.    Use and Destruction of Confidential
Information    197L 6.    Notice of Disclosure of Confidential Information   
197L 7.    Release of Claims    197M 8.    Ownership and Privilege    197M     
Exhibit A Certification List of Authorized Persons    197N SCHEDULE 11 - PJM
CAPACITY CREDIT MARKETS IN PJM REGION    198 1.    PURPOSES AND OBJECTIVES   
198      1.1    PJM Capacity Credit Markets in PJM Region    198      1.2   
[Reserved.]    198      1.3    Use of Capacity Credits    198 2.    DEFINITIONS
   198      2.1    Buy Bid    198      2.2    Capacity Credit    198      2.2A
   ComEd Zone    198      2.3    Capacity Resources    198      2.4    Holiday
   198A      2.4A    Installed Capacity Credit Market    198A      2.4B   
Interim Period    198A      2.5    PJM Capacity Credit Market    198A      2.6
   PJM Daily Capacity Credit Market    199      2.6A    PJM Installed Capacity
Credit Market    199      2.7    PJM Monthly Capacity Credit Market    199     
2.8    Sell Offer    199      2.9    Unforced Capacity    199      2.10    Up-To
Block    199 3.    PARTICIPATION IN THE PJM CAPACITY CREDIT MARKET    199     
3.1    Eligibility    199      3.2    Effect of Withdrawal    199A 4.   
RESPONSIBILITIES OF THE OFFICE OF THE INTERCONNECTION    200      4.1   
Operation of the PJM Capacity Credit Market    200      4.2    Records and
Reports    200

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 14B

Third Revised Rate Schedule FERC No. 24

    

 

 

5.    GENERAL PROVISIONS    200      5.1    Market Sellers    200      5.2   
Market Buyers    200      5.3    Agents    201      5.4    General Obligations
of Market Participants    201      5.5    Relationship of Capacity Credits to
Capacity Obligations Imposed under the Reliability Assurance Agreement or
Reliability Assurance Agreement-West    201

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 15

Third Revised Rate Schedule FERC No. 24

   Superseding Substitute Original Sheet No. 15

 

     5.6    Deficiency Charges    201      5.7    Financial Transmission Rights
   201      5.8    Confidentiality    201 6.    OPERATION OF THE PJM CAPACITY
CREDIT MARKETS    202      6.1    Content of Sell Offers    202           6.1.1
Specifications    202           6.1.2 Market-based Offers    202           6.1.3
Availability of Capacity Credits for Sale    202      6.2    Content of Buy Bids
   203      6.3    Submission of Sell Offers and Buy Bids    203      6.4   
Conduct of PJM Capacity Credit Markets    203A           6.4.1 PJM Daily
Capacity Credit Markets    203A           6.4.2 PJM Monthly Capacity Credit
Markets    204      6.5    Market Clearing Procedures    204      6.6   
Settlement Procedures    204      6.7    Billing    205      6.8    Time
Standard    205

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 16

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 16

 

SCHEDULE 12 - PJM MEMBER LIST

   215 RESOLUTION TO AMEND THE PROCEDURES REQUIRING THE RETENTION OF AN
INDEPENDENT CONSULTANT TO PROPOSE A LIST OF CANDIDATES FOR THE BOARD OF MANAGERS
ELECTION FOR 2001    220

 

Issued By:

  

Craig Glazer

   Effective:   

November 7, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

November 6, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 17

Third Revised Rate Schedule FERC No. 24

    

 

AMENDED AND RESTATED

OPERATING AGREEMENT

 

of

 

PJM INTERCONNECTION, L.L.C.

 

This Amended and Restated Operating Agreement of PJM Interconnection, L.L.C.,
dated as of this 2nd day of June, 1997, amends and restates as of the Effective
Date the Operating Agreement of PJM Interconnection, L.L.C. filed with the FERC
on April 2, 1997, as amended.

 

WHEREAS, certain of the Members have previously entered into an agreement,
originally dated September 26, 1956, as amended and supplemented up to and
including December 31, 1996, stating “their respective rights and obligations
with respect to the coordinated operation of their electric supply systems and
the interchange of electric capacity and energy among their systems” (such
agreement as amended and supplemented being referred to as the “Original PJM
Agreement”), and which coordinated operations and interchange came to be known
as the PJM Interconnection; and

 

WHEREAS, pursuant to a resolution of June 16, 1993, an unincorporated
association comprised of the parties to the Original PJM Agreement was formed
for the purpose of implementation of the Original PJM Agreement as it then
existed and as it subsequently has been amended and supplemented, such
association being known as the “PJM Interconnection Association”; and

 

WHEREAS, because of changes in federal law and policy, the Original PJM
Agreement, together with other documents and agreements, was amended, restated
and submitted to FERC on December 31, 1996 to restructure fundamental aspects of
the operation of the Interconnection; and

 

WHEREAS, so that the provisions of the Original PJM Agreement could be placed
into effect consistent with a February 28, 1997 order of FERC, including those
provisions related to the governance of the Interconnection, the parties to the
Original PJM Agreement, along with the other interested parties, approved the
conversion of the PJM Interconnection Association into the LLC pursuant to the
provisions of the Delaware Limited Liability Company Act, as amended (the
“Delaware LLC Act”), pursuant to a Certificate of Formation (the “Certificate of
Formation”) and a Certificate of Conversion (the “Certificate of Conversion”),
each filed with the Delaware Secretary of State (the “Recording Office”) on
March 31, 1997; and

 

WHEREAS, the Members wish to amend and restate the Operating Agreement of PJM
Interconnection, L.L.C. adopted in connection with the formation of the LLC and
as in effect immediately prior to the Effective Date in the form set forth
below; and

 

WHEREAS, the Members intend to form an Independent System Operator in accordance
with the regulations of the Federal Energy Regulatory Commission; and

 

WHEREAS, the Members wish to amend and restate the Operating Agreement to
provide for expansion of the operations of PJM Interconnection, L.L.C. into
additional Control Areas.

 

Now, therefore, in consideration of the foregoing, and of the covenants and
agreements hereinafter set forth, the Members hereby agree as follows:

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 18

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 18

 

 

1. DEFINITIONS

 

Unless the context otherwise specifies or requires, capitalized terms used in
this Agreement shall have the respective meanings assigned herein or in the
Schedules hereto for all purposes of this Agreement (such definitions to be
equally applicable to both the singular and the plural forms of the terms
defined). Unless otherwise specified, all references herein to Sections,
Schedules, Exhibits or Appendices are to Sections, Schedules, Exhibits or
Appendices of this Agreement. As used in this Agreement:

 

1.1 Act.

 

“Act” shall mean the Delaware Limited Liability Company Act, Title 6, §§ 18-101
to 18-1109 of the Delaware Code.

 

1.2 Affiliate.

 

“Affiliate” shall mean any two or more entities, one of which controls the other
or that are under common control. “Control” shall mean the possession, directly
or indirectly, of the power to direct the management or policies of an entity.
Ownership of publicly-traded equity securities of another entity shall not
result in control or affiliation for purposes of this Agreement if the
securities are held as an investment, the holder owns (in its name or via
intermediaries) less than 10 percent of the outstanding securities of the
entity, the holder does not have representation on the entity’s board of
directors (or equivalent managing entity) or vice versa, and the holder does not
in fact exercise influence over day-to-day management decisions. Unless the
contrary is demonstrated to the satisfaction of the Members Committee, control
shall be presumed to arise from the ownership of or the power to vote, directly
or indirectly, ten percent or more of the voting securities of such entity.

 

1.2A Affected Member.

 

“Affected Member” shall mean a Member which as a result of its participation in
PJM’s markets or its membership in the LLC PJM provided confidential information
to the Office of the Interconnection, which confidential information is
requested by, or is disclosed to an Authorized Person under a Non-Disclosure
Agreement.

 

1.3 Agreement.

 

“Agreement” shall mean this Amended and Restated Operating Agreement of PJM
Interconnection, L.L.C., including all Schedules, Exhibits, Appendices, addenda
or supplements hereto, as amended from time to time.

 

1.4 Annual Meeting of the Members.

 

“Annual Meeting of the Members” shall mean the meeting specified in Section
8.3.1 of this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 18A

Third Revised Rate Schedule FERC No. 24

    

 

1.4A Authorized Commission.

 

“Authorized Commission” shall mean (i) a State public utility commission within
the geographic limits of the PJM Region that regulates the distribution or
supply of electricity to retail customers and is legally charged with monitoring
the operation of wholesale or retail markets serving retail suppliers or
customers within its State or (ii) an association or organization comprised
exclusively of State public utility commissions described in the immediately
preceding clause (i).

 

1.4B Authorized Person.

 

“Authorized Person” shall mean a person who has executed a Non-Disclosure
Agreement, and is authorized in writing by an Authorized Commission to receive
and discuss confidential information. Authorized Persons may include attorneys
representing an Authorized Commission, consultants and/or contractors directly
employed by an Authorized Commission, provided however that consultants or
contractors may not initiate requests for confidential information from the
Office of the Interconnection or the PJM Market Monitor.

 

1.5 Board Member.

 

“Board Member” shall mean a member of the PJM Board.

 

1.5A Applicable Regional Reliability Council.

 

“Applicable Regional Reliability Council” shall mean the reliability council for
the region in which a Member operates.

 

1.5B Behind The Meter Generation: Behind The Meter Generation refers to one or
more generating units that are located with load at a single electrical location
such that no transmission or distribution facilities owned or operated by any
Transmission Owner or Electric Distributor are used to deliver energy from the
generating unit[s] to the load; provided, however, that Behind The Meter
Generation does not include (i) at any time, any portion of such generating
unit[s]’ capacity that is designated as a Capacity Resource, or (ii) in any
hour, any portion of the output of the generating unit[s] that is sold to
another entity for consumption at another electrical location or into the PJM
Interchange Energy Market.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Sixth Revised Sheet No. 19

Third Revised Rate Schedule FERC No. 24

   Superseding Sixth Revised Sheet No. 19

 

1.6 Capacity Resource.

 

“Capacity Resource” shall mean the net capacity from owned or contracted for
generating facilities all of which (i) are accredited to a Load Serving Entity
pursuant to the procedures set forth in the Reliability Assurance Agreement and
(ii) are committed to satisfy that Load Serving Entity’s obligations under the
Reliability Assurance Agreement and this Agreement.

 

1.7 Control Area.

 

“Control Area” shall mean an electric power system or combination of electric
power systems bounded by interconnection metering and telemetry to which a
common automatic generation control scheme is applied in order to:

 

(a) match the power output of the generators within the electric power system(s)
and energy purchased from entities outside the electric power system(s), with
the load within the electric power system(s);

 

(b) maintain scheduled interchange with other Control Areas, within the limits
of Good Utility Practice;

 

(c) maintain the frequency of the electric power system(s) within reasonable
limits in accordance with Good Utility Practice and the criteria of NERC and the
applicable regional reliability council of NERC;

 

(d) maintain power flows on transmission facilities within appropriate limits to
preserve reliability; and

 

(e) provide sufficient generating capacity to maintain operating reserves in
accordance with Good Utility Practice.

 

1.7.01 Control Zone.

 

“Control Zone” shall mean any of the ECAR Control Zone(s), MAAC Control Zone, or
MAIN Control Zone(s).

 

1.7.02 Default Allocation Assessment.

 

“Default Allocation Assessment” shall mean the assessment determined pursuant to
section 15.2.2 of this Agreement.

 

1.7A East Transmission Owner.

 

“East Transmission Owner” shall mean a Transmission Owner that has executed the
East Transmission Owners’ Agreement.

 

1.7B East Transmission Owners Agreement.

 

“East Transmission Owners’ Agreement” shall mean that certain agreement, dated
June 2, 1997 and as amended from time to time, by and among Transmission Owners
in the PJM Control Area providing for an open-access transmission tariff in the
MAAC Control Zone, and for other purposes.

 

1.7C ECAR.

 

“ECAR” shall mean the reliability council under section 202 of the Federal Power
Act, established pursuant to the ECAR Coordination Agreement dated June 1, 1968,
or any successor thereto.

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

January 27, 2005

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 19A

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 19

 

1.7D ECAR Control Zone

 

“ECAR Control Zone” shall mean any one of the one or more Control Zones
comprised of the Transmission Facilities of one or more of the Transmission
Owners for which ECAR is the Applicable Regional Reliability Council, as
designated in the PJM Manuals.

 

1.8 Electric Distributor.

 

“Electric Distributor” shall mean a Member that owns or leases with rights
equivalent to ownership electric distribution facilities that are used to
provide electric distribution service to electric load within the PJM Region.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 20

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 20

 

1.9 Effective Date.

 

“Effective Date” shall mean August 1, 1997, or such later date that FERC permits
this Agreement to go into effect.

 

1.10 Emergency.

 

“Emergency” shall mean: (i) an abnormal system condition requiring manual or
automatic action to maintain system frequency, or to prevent loss of firm load,
equipment damage, or tripping of system elements that could adversely affect the
reliability of an electric system or the safety of persons or property; or (ii)
a fuel shortage requiring departure from normal operating procedures in order to
minimize the use of such scarce fuel; or (iii) a condition that requires
implementation of emergency procedures as defined in the PJM Manuals.

 

1.11 End-Use Customer.

 

“End-Use Customer” shall mean a Member that is a retail end-user of electricity
within the PJM Region.

 

1.12 FERC.

 

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
federal agency, commission or department exercising jurisdiction over this
Agreement.

 

1.13 Finance Committee.

 

“Finance Committee” shall mean the body formed pursuant to Section 7.5.1 of this
Agreement.

 

1.14 Generation Owner.

 

“Generation Owner” shall mean a Member that owns or leases with rights
equivalent to ownership facilities for the generation of electric energy that
are located within the PJM Region. Purchasing all or a portion of the output of
a generation facility shall not be sufficient to qualify a Member as a
Generation Owner.

 

1.15 Good Utility Practice.

 

“Good Utility Practice” shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
during the relevant time period, or any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Good Utility Practice is not intended to be
limited to the optimum practice, method, or act to the exclusion of all others,
but rather is intended to include acceptable practices, methods, or acts
generally accepted in the region.

 

1.16 Information Request.

 

“Information Request” shall mean a written request, in accordance with the terms
of this Agreement for disclosure of confidential information pursuant to Section
18.17.4 of this Agreement.

 

1.17 LLC.

 

“LLC” shall mean PJM Interconnection, L.L.C., a Delaware limited liability
company.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 21

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 21

 

1.18 Load Serving Entity.

 

“Load Serving Entity” shall mean an entity, including a load aggregator or power
marketer, (1) serving end-users within the PJM Region, and (2) that has been
granted the authority or has an obligation pursuant to state or local law,
regulation or franchise to sell electric energy to end-users located within the
PJM Region, or the duly designated agent of such an entity.

 

1.19 Locational Marginal Price.

 

“Locational Marginal Price” shall mean the hourly integrated market clearing
marginal price for energy at the location the energy is delivered or received,
calculated as specified in Section 2 of Schedule 1 of this Agreement.

 

1.20 MAAC.

 

“MAAC” shall mean the Mid-Atlantic Area Council, a reliability council under §
202 of the Federal Power Act established pursuant to the MAAC Agreement dated
August 1, 1994 or any successor thereto.

 

1.20A MAAC Control Zone.

 

“MAAC Control Zone” shall mean the aggregate of the Transmission Facilities of
Atlantic City Electric Company, Baltimore Gas and Electric Company, Delmarva
Power and Light Company, Jersey Central Power and Light Company, Metropolitan
Edison Company, PECO Energy Company, Pennsylvania Electric Company, PPL Electric
Utilities Corporation, Potomac Electric Power Company, Public Service Electric
and Gas Company, and Rockland Electric Company.

 

1.20B MAIN.

 

“MAIN” shall mean the Mid-America Interconnected Network, a reliability council
under § 202 of the Federal Power Act established pursuant to the Amended and
Restated Bylaws of MAIN, dated January 8, 1998, or any successor thereof.

 

1.20C MAIN Control Zone.

 

“MAIN Control Zone” shall mean any one of the one or more Control Zones
comprised of the Transmission Facilities of one or more of the Transmission
Owners for which MAIN is the Applicable Regional Reliability Council, as
designated in the PJM Manuals.

 

1.21 Market Buyer.

 

“Market Buyer” shall mean a Member that has met reasonable creditworthiness
standards established by the Office of the Interconnection and that is otherwise
able to make purchases in the PJM Interchange Energy Market or PJM Capacity
Credit.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 21A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 21A

 

1.22 Market Participant.

 

“Market Participant” shall mean a Market Buyer or a Market Seller, or both.

 

1.23 Market Seller.

 

“Market Seller” shall mean a Member that has met reasonable creditworthiness
standards established by the Office of the Interconnection and that is otherwise
able to make sales in the PJM Interchange Energy Market or PJM Capacity Credit
Market.

 

1.24 Member.

 

“Member” shall mean an entity that satisfies the requirements of Section 11.6 of
this Agreement and that (i) is a member of the LLC immediately prior to the
Effective Date, or (ii) has executed an Additional Member Agreement in the form
set forth in Schedule 4 hereof.

 

1.25 Members Committee.

 

“Members Committee” shall mean the committee specified in Section 8 of this
Agreement composed of representatives of all the Members.

 

1.26 NERC.

 

“NERC” shall mean the North American Electric Reliability Council, or any
successor thereto.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 22

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 22

 

1.26A Non-Disclosure Agreement.

 

“Non-Disclosure Agreement” shall mean an agreement between an Authorized Person
and the Office of the Interconnection, pursuant to Section 18 of this Agreement,
the form of which is appended to this Agreement as Schedule 10, wherein the
Authorized Person is given access to otherwise restricted confidential
information, for the benefit of their respective Authorized Commission.

 

1.27 Office of the Interconnection.

 

“Office of the Interconnection” shall mean the employees and agents of the LLC
engaged in implementation of this Agreement and administration of the PJM
Tariff, subject to the supervision and oversight of the PJM Board acting
pursuant to this Agreement.

 

1.28 Operating Reserve.

 

“Operating Reserve” shall mean the amount of generating capacity scheduled to be
available for a specified period of an Operating Day to ensure the reliable
operation of a Control Zone, as specified in the PJM Manuals.

 

1.29 Original PJM Agreement.

 

“Original PJM Agreement” shall mean that certain agreement between certain of
the Members, originally dated September 26, 1956, and as amended and
supplemented up to and including December 31, 1996, relating to the coordinated
operation of their electric supply systems and the interchange of electric
capacity and energy among their systems.

 

1.30 Other Supplier.

 

“Other Supplier” shall mean a Member that is (i) engaged in buying, selling or
transmitting electric energy in or through the Interconnection or has a good
faith intent to do so, and (ii) is not a Generation Owner, Electric Distributor,
Transmission Owner or End-Use Customer.

 

1.31 PJM Board.

 

“PJM Board” shall mean the Board of Managers of the LLC, acting pursuant to this
Agreement.

 

1.31A PJM Capacity Credit Market.

 

“PJM Capacity Credit Market” shall be as defined in Schedule 11 to this
Agreement.

 

1.32 PJM Control Area.

 

“PJM Control Area” shall mean the Control Area recognized by NERC as the PJM
Control Area.

 

1.33 PJM Dispute Resolution Procedures.

 

“PJM Dispute Resolution Procedures” shall mean the procedures for the resolution
of disputes set forth in Schedule 5 of this Agreement.

 

1.34 PJM Interchange Energy Market.

 

“PJM Interchange Energy Market” shall mean the regional competitive market
administered by the Office of the Interconnection for the purchase and sale of
spot electric energy at wholesale in interstate commerce and related services
established pursuant to Schedule 1 to this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Fourth Revised Sheet No. 23

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 23

 

1.35 PJM Manuals.

 

“PJM Manuals” shall mean the instructions, rules, procedures and guidelines
established by the Office of the Interconnection for the operation, planning,
and accounting requirements of the PJM Region and the PJM Interchange Energy
Market.

 

1.35.01 PJM Market Monitor.

 

“PJM Market Monitor” shall mean the Market Monitoring Unit established under
Attachment M to the PJM Tariff.

 

1.35A PJM Region.

 

“PJM Region” shall mean the aggregate of the MAAC Control Zone and the PJM West
Region.

 

1.36 PJM Tariff.

 

“PJM Tariff” shall mean the PJM Open Access Transmission Tariff providing
transmission service within the PJM Region, including any schedules, appendices,
or exhibits attached thereto, as in effect from time to time.

 

1.36A [Reserved.]

 

1.36B PJM West Region.

 

“PJM West Region” shall mean the aggregate of the ECAR Control Zone(s) and MAIN
Control Zone(s).

 

1.37 Planning Period.

 

“Planning Period” shall initially mean the 12 months beginning June 1 and
extending through May 31 of the following year, or such other period established
under the procedures of, as applicable, the Reliability Assurance Agreement or
the Reliability Assurance Agreement-West.

 

1.38 President.

 

“President” shall have the meaning specified in Section 9.2.

 

1.38A Regulation Zone.

 

“Regulation Zone” shall mean any of those one or more geographic areas, each
consisting of a combination of one or more Control Zone(s) as designated by the
Office of the Interconnection in the PJM Manuals, relevant to provision of, and
requirements for, regulation service.

 

1.39 Related Parties.

 

“Related Parties” shall mean, solely for purposes of the governance provisions
of this Agreement: (i) any generation and transmission cooperative and one of
its distribution cooperative members; and (ii) any joint municipal agency and
one of its members. For purposes of this Agreement, representatives of state or
federal government agencies shall not be deemed Related Parties with respect to
each other, and a public body’s regulatory authority, if any, over a Member
shall not be deemed to make it a Related Party with respect to that Member.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 23A

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 23

 

1.40 Reliability Assurance Agreement.

 

“Reliability Assurance Agreement” shall mean that certain agreement, dated June
2, 1997 and as amended from time to time, establishing obligations, standards
and procedures for maintaining the reliable operation of the PJM Control Area.

 

1.40A Reliability Assurance Agreement-West.

 

“Reliability Assurance Agreement-West” shall mean that certain agreement, dated
March 13, 2001 and as amended from time to time, establishing obligations,
standards and procedures for maintaining the reliable operation of the PJM West
Region.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Third Revised Sheet No. 24

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 24

 

1.41 Sector Votes.

 

“Sector Votes” shall mean the affirmative and negative votes of each sector of a
Senior Standing Committee, as specified in Section 8.4.

 

1.41A Senior Standing Committees.

 

“Senior Standing Committees” shall mean the Members Committee, Electricity
Markets Committee, and Reliability Committee, as established in Sections 8.1 and
8.6.

 

1.41A.01 Spinning Reserve Zone.

 

“Spinning Reserve Zone” shall mean the MAAC Control Zone or any of those
geographic areas consisting of a combination of one or more of the Control
Zone(s) in the PJM West Region as designated by the Office of the
Interconnection in the PJM Manuals, relevant to provision of, and requirement
for, spinning reserve service.

 

1.41B Standing Committees.

 

“Standing Committees” shall mean the Members Committee, the committees
established and maintained under Section 8.6, and such other committees as the
Members Committee may establish and maintain from time to time.

 

1.42 State.

 

“State” shall mean the District of Columbia and any State or Commonwealth of the
United States.

 

1.42.01 State Certification.

 

“State Certification” shall mean the Certification of an Authorized Commission,
pursuant to Section 18 of this Agreement, the form of which is appended to this
Agreement as Schedule 10A, wherein the Authorized Commission identifies all
Authorized Persons employed or retained by such Authorized Commission, a copy of
which shall be filed with FERC.

 

1.42A State Consumer Advocate.

 

“State Consumer Advocate” shall mean a legislatively created office from any
State, all or any part of the territory of which is within the PJM Region, and
the District of Columbia established, inter alia, for the purpose of
representing the interests of energy consumers before the utility regulatory
commissions of such states and the District of Columbia and the FERC.

 

1.43 System.

 

“System” shall mean the interconnected electric supply system of a Member and
its interconnected subsidiaries exclusive of facilities which it may own or
control outside of the PJM Region. Each Member may include in its system the
electric supply systems of any party or parties other than Members which are
within the PJM Region, provided its interconnection agreements with such other
party or parties do not conflict with such inclusion.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Original Sheet No. 24A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 24A

 

1.43A Third Party Request.

 

“Third Party Request” shall mean any request or demand by any entity upon an
Authorized Person or an Authorized Commission for release or disclosure of
confidential information provided to the Authorized Person or Authorized
Commission by the Office of the Interconnection or PJM Market Monitor. A Third
Party Request shall include, but shall not be limited to, any subpoena,
discovery request, or other request for confidential information made by any:
(i) federal, state, or local governmental subdivision, department, official,
agency or court, or (ii) arbitration panel, business, company, entity or
individual.

 

1.44 Transmission Facilities.

 

“Transmission Facilities” shall mean facilities that: (i) are within the PJM
Region; (ii) meet the definition of transmission facilities pursuant to FERC’s
Uniform System of Accounts or have been classified as transmission facilities in
a ruling by FERC addressing such facilities; and (iii) have been demonstrated to
the satisfaction of the Office of the Interconnection to be integrated with the
transmission system of the PJM Region and integrated into the planning and
operation of such to serve all of the power and transmission customers within
such region.

 

1.45 Transmission Owner.

 

“Transmission Owner” shall mean a Member that owns or leases with rights
equivalent to ownership Transmission Facilities. Taking transmission service
shall not be sufficient to qualify a Member as a Transmission Owner.

 

1.46 [Reserved.]

 

1.47 User Group.

 

“User Group” shall mean a group formed pursuant to Section 8.7 of this
Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 25

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 25

 

1.48 Voting Member.

 

“Voting Member” shall mean (i) a Member as to which no other Member is an
Affiliate or Related Party, or (ii) a Member together with any other Members as
to which it is an Affiliate or Related Party.

 

1.49 Weighted Interest.

 

“Weighted Interest” shall be equal to (0.1(1/N) + 0.5(B/C) + 0.2(D/E) +
0.2(F/G)), where:

 

  N = the total number of Members excluding ex officio Members and State
Consumer Advocates (which, for purposes of Section 15.2 of this agreement, shall
be calculated as of five o’clock p.m. Eastern Time on the date PJM declares a
Member in default)

 

  B = the Member’s internal peak demand for the previous calendar year (which,
for Load Serving Entities under the Reliability Assurance Agreement, shall be
that used to calculate Accounted For Obligation as determined by the Office of
the Interconnection pursuant to Schedule 7 of the Reliability Assurance
Agreement averaged over the previous calendar year)

 

  C = the sum of factor B for all Members

 

  D = the Member’s generating capability from Capacity Resources located in the
PJM Region as of January 1 of the current calendar year, determined by the
Office of the Interconnection pursuant to Schedule 9 of the Reliability
Assurance Agreement or Schedule 9 of the West Reliability Assurance Agreement,
respectively

 

  E = the sum of factor D for all Members

 

  F = the sum of the Member’s circuit miles of transmission facilities
multiplied by the respective operating voltage for facilities 100 kV and above
as of January 1 of the current calendar year

 

  G = the sum of factor F for all Members

 

1.50 West Transmission Owner.

 

“West Transmission Owner” shall mean a Transmission Owner that has executed the
West Transmission Owners Agreement.

 

1.51 West Transmission Owners Agreement.

 

“West Transmission Owners’ Agreement” shall mean that certain “West Transmission
Owners’ Agreement,” dated March 13, 2001, as it may be amended hereafter.

 

1.52 Zone

 

“Zone” shall mean an area within the PJM Region, as set forth in Attachment J to
the PJM Tariff.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 26

Third Revised Rate Schedule FERC No. 24

    

 

2. FORMATION, NAME; PLACE OF BUSINESS

 

2.1 Formation of LLC; Certificate of Formation.

 

The Members of the LLC hereby:

 

(a) acknowledge the conversion of the PJM Interconnection Association into the
LLC, a limited liability company pursuant to the Act, by virtue of the filing of
both the Certificate of Formation and the Certificate of Conversion with the
Recording Office, effective as of March 31, 1997;

 

(b) confirm and agree to their status as Members of the LLC;

 

(c) enter into this Agreement for the purpose of amending and restating the
rights, duties, and relationship of the Members; and

 

(d) agree that if the laws of any jurisdiction in which the LLC transacts
business so require, the PJM Board also shall file, with the appropriate office
in that jurisdiction, any documents necessary for the LLC to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge, and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Formation as may be
required, either by the Act, by the laws of any jurisdiction in which the LLC
transacts business, or by this Agreement, to reflect changes in the information
contained therein or otherwise to comply with the requirements of law for the
continuation, preservation, and operation of the LLC as a limited liability
company under the Act.

 

2.2 Name of LLC.

 

The name under which the LLC shall conduct its business is “PJM Interconnection,
L.L.C.”

 

2.3 Place of Business.

 

The location of the principal place of business of the LLC shall be 955
Jefferson Avenue, Valley Forge Corporate Center, Norristown, Pennsylvania
19403-2497. The LLC may also have offices at such other places both within and
without the State of Delaware as the PJM Board may from time to time determine
or the business of the LLC may require.

 

2.4 Registered Office and Registered Agent.

 

The street address of the initial registered office of the LLC shall be 1209
Orange Street, Wilmington, Delaware 19801, and the LLC’s registered agent at
such address shall be The Corporation Trust Company. The registered office and
registered agent may be changed by resolution of the PJM Board.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 27

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 27

 

3. PURPOSES AND POWERS OF LLC

 

3.1 Purposes.

 

The purposes of the LLC shall be:

 

(a) to operate in accordance with FERC requirements as an Independent System
Operator, comprised of the PJM Board, the Office of the Interconnection, and the
Members Committee, with the authorities and responsibilities set forth in this
Agreement;

 

(b) as necessary for the operation of the PJM Region as specified above: (i) to
acquire and obtain licenses, permits and approvals, (ii) to own or lease
property, equipment and facilities, and (iii) to contract with third parties to
obtain goods and services, provided that, the LLC may procure goods and services
from a Member only after open and competitive bidding; and

 

(c) to engage in any lawful business permitted by the Act or the laws of any
jurisdiction in which the LLC may do business and to enter into any lawful
transaction and engage in any lawful activities in furtherance of the foregoing
purposes and as may be necessary, incidental or convenient to carry out the
business of the LLC as contemplated by this Agreement.

 

3.2 Powers.

 

The LLC shall have the power to do any and all acts and things necessary,
appropriate, advisable, or convenient for the furtherance and accomplishment of
the purposes of the LLC, including, without limitation, to engage in any kind of
activity and to enter into and perform obligations of any kind necessary to or
in connection with, or incidental to, the accomplishment of the purposes of the
LLC, so long as said activities and obligations may be lawfully engaged in or
performed by a limited liability company under the Act.

 

4. EFFECTIVE DATE AND TERMINATION

 

  4.1 Effective Date and Termination.

 

(a) The existence of the LLC commenced on March 31, 1997, as provided in the
Certificate of Formation and Certificate of Conversion which were filed with the
Recording Office on March 31, 1997. This Agreement shall amend and restate the
Operating Agreement of PJM Interconnection, LLC as of the Effective Date.

 

(b) The LLC shall continue in existence until terminated in accordance with the
terms of this Agreement. The withdrawal or termination of any Member is subject
to the provisions of Section 18.18 of this Agreement.

 

(c) Any termination of this Agreement or withdrawal of any Member from the
Agreement shall be filed with the FERC pursuant to Section 205 of the Federal
Power Act and shall become effective only upon the FERC’s approval, acceptance
without suspension, or, if suspended, the expiration of the suspension period
before the FERC has issued an order on the merits of the filing.

 

  4.2 Governing Law.

 

This Agreement and all questions with respect to the rights and obligations of
the Members, the construction, enforcement and interpretation hereof, and the
formation, administration and

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 28

Third Revised Rate Schedule FERC No. 24

    

 

termination of the LLC shall be governed by the provisions of the Act and other
applicable laws of the State of Delaware, and the Federal Power Act.

 

5. WORKING CAPITAL AND CAPITAL CONTRIBUTIONS

 

  5.1 Funding of Working Capital and Capital Contributions.

 

(a) The Office of the Interconnection shall attempt to obtain financing of up to
twenty-five percent (25%) of the approved annual operating budget of the LLC
adopted by the PJM Board pursuant to Section 7.5.2 of this Agreement to meet the
working capital needs of the LLC, which shall be limited to such working capital
needs that arise from timing in cash flows from interchange accounting, tariff
administration and payment of the operating costs of the Office of the
Interconnection. Such financing, which shall be non-recourse to the Members of
the LLC and which shall be for a stated term without penalty for prepayment, may
be obtained by borrowing the amount required at market-based interest rates,
negotiated on an arm’s length basis, (i) from a Member or Members or (ii) from a
commercial lender, supported, if necessary, by credit enhancements provided by a
Member or Members; provided, however, no Member shall be obligated to provide
such financing or credit enhancements. The LLC shall make such filings and seek
such approvals as necessary in order for the principal, interest and fees
related to any such borrowing to be repaid through charges under the PJM Tariff
as appropriate under Schedule 3 of this Agreement.

 

(b) In the event financing of the working capital needs of the Office of the
Interconnection is unavailable on commercially reasonable terms, the PJM Board
may require the Members to contribute capital in the aggregate up to five
million two hundred thousand dollars ($5,200,000) for the working capital needs
that could not be financed; provided that in such event each Member’s obligation
to contribute additional capital shall be in proportion to its Weighted
Interest, multiplied by the amount so requested by the PJM Board. Each Member
that contributes such capital shall be entitled to earn a return on the
contribution to the extent such contribution has not been repaid, which return
shall be at a fair market rate as determined by the PJM Board but in no event
less than the current interest rate established pursuant to 18 C.F.R. §
35.19a(a)(2)(iii); provided further, that any Member not wanting to contribute
the requested capital contribution may withdraw from the LLC upon 90 days
written notice as provided in Section 18.18.2 of this Agreement.

 

(c) Authority to borrow capital for LLC Operations. Nothing in Section 5.1(a)
and (b) shall be construed to restrict the authority of the PJM Board to
authorize the LLC to borrow or raise capital in excess of twenty-five percent of
the approved annual operating budget of the LLC, for working capital or
otherwise, as the PJM Board deems appropriate to fund the operations of the LLC,
in accordance with the general powers of the LLC under Section 3.2 to enter into
obligations of any kind to accomplish the purposes of the LLC. Nor shall
anything in Section 5.1(a) and (b) in any way restrict the authority of the PJM
Board to authorize the LLC to grant to lenders such security interests or other
rights in assets or revenues received under the PJM Tariff with respect to the
costs of operating the LLC and the Office of the Interconnection and to take
such other actions as it deems necessary and appropriate to obtain such
financing in accordance with such general powers of the LLC under Section 3.2.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 29

Third Revised Rate Schedule FERC No. 24

    

 

5.2 Contributions to Association.

 

All contributions prior to the Effective Date of the original Operating
Agreement of PJM Interconnection, L.L.C. of cash or other assets to the PJM
Interconnection Association by persons who are now or in the future may become
Members of the LLC shall be deemed contributions by such Members to the LLC.

 

6. TAX STATUS AND DISTRIBUTIONS

 

  6.1 Tax Status.

 

The LLC shall make all necessary filings under the applicable Treasury
Regulations to have the LLC taxed as a corporation.

 

  6.2 Return of Capital Contributions.

 

(a) In the event Members are required to contribute capital to the LLC in
accordance with Section 5.1 herein, the LLC shall request the Transmission
Owners to recover such working capital through charges under the PJM Tariff as
provided in Schedule 3 of this Agreement. In the event all or a portion of the
working capital is recovered pursuant to the PJM Tariff, such amount(s) shall be
returned to the Members in accordance with their actual contributions.

 

(b) Except for return of capital contributions and liquidating distributions as
provided in the foregoing section and Section 6.3 herein, respectively, the LLC
does not intend to make any distributions of cash or other assets to its
Members.

 

  6.3 Liquidating Distribution.

 

Upon termination or liquidation of the LLC, the cash or other assets of the LLC
shall be distributed as follows:

 

(a) first, in the event the LLC has any liabilities at the time of its
termination or dissolution, the LLC shall liquidate such of its assets as is
necessary to satisfy such liabilities;

 

(b) second, any capital contribution in cash or in kind by any Member of the PJM
Interconnection Association prior to the Effective Date shall be distributed by
the LLC back to such Member in the form received by the PJM Interconnection
Association; and

 

(c) third, any remaining assets of the LLC shall be distributed to the Members
in proportion to their Weighted Interests.

 

7. PJM BOARD

 

  7.1 Composition.

 

There shall be an LLC Board of Managers, referred to herein as the “PJM Board,”
composed of nine voting members, with the President as a non-voting member. The
nine voting Board Members shall be elected by the Members Committee. A
Nominating Committee, consisting of one representative elected annually from
each sector of the Members Committee

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 30

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 30

 

established under Section 8.1 and three voting Board Members (provided that one
such Board Member shall serve only as a non-voting member of the Nominating
Committee), shall retain an independent consultant, which shall be directed to
prepare a list of persons qualified and willing to serve on the PJM Board. Not
later than 30 days prior to each Annual Meeting of the Members, the Nominating
Committee shall distribute to the representatives on the Members Committee one
nominee from among the list proposed by the independent consultant for each
vacancy or expiring term on the PJM Board, along with information on the
background and experience of the nominees appropriate to evaluating their
fitness for service on the PJM Board; provided, however, that the Nominating
Committee in its discretion may nominate, without retaining an independent
consultant, a Board member whose term is expiring and who desires to serve an
additional term. Elections for the PJM Board shall be held at each Annual
Meeting of the Members, for the purpose of selecting the initial PJM Board in
accordance with the provisions of Section 7.3(a), or selecting a person to fill
the seat of a Board Member whose term is expiring. Should the Members Committee
fail to elect a full PJM Board from the nominees proposed by the Nominating
Committee, then the Nominating Committee shall propose a further nominee from
the list prepared by the independent consultant (or a replacement consultant)
for each remaining vacancy on the PJM Board for consideration by the Members at
the next regular meeting of the Members Committee.

 

7.2 Qualifications.

 

A Board Member shall not be, and shall not have been at any time within five
years of election to the PJM Board, a director, officer or employee of a Member
or of an Affiliate or Related Party of a Member. Except as provided in the LLC’s
Standards of Conduct filed with the FERC, at any time while serving on the PJM
Board, a Board Member shall have no direct business relationship or other
affiliation with any Member or its Affiliates or Related Parties. Of the nine
Board Members, four shall have expertise and experience in the areas of
corporate leadership at the senior management or board of directors level, or in
the professional disciplines of finance or accounting, engineering, or utility
laws and regulation, one shall have expertise and experience in the operation or
concerns of transmission dependent utilities, one shall have expertise and
experience in the operation or planning of transmission systems, and one shall
have expertise and experience in the area of commercial markets and trading and
associated risk management.

 

7.3 Term of Office.

 

(a) The persons serving as the Board of Managers of the LLC immediately prior to
the Effective Date shall continue in office until the first Annual Meeting of
the Members. At the first Annual Meeting of the Members, the then current
members of the PJM Board who desire to continue in office shall be elected by
the Members to serve until the second Annual Meeting of the Members or until
their successors are elected, along with such additional persons as necessary to
meet the composition requirements of Section 7.1 and the qualification
requirements of Section 7.2.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 30A

Third Revised Rate Schedule FERC No. 24

    

 

(b) A Board Member shall serve for a term of three years commencing with the
Annual Meeting of the Members at which the Board Member was elected; provided,
however, that two of the Board Members elected at the first Annual Meeting of
the Members following the Effective Date shall be chosen by lot to serve a term
of one year, three of such Board Members shall be chosen by lot to serve a term
of two years and the final two such Board Members shall serve a term of three
years; provided further, however, that the initial term of one of the two Board
Members elected to fill one of the two new Board seats added in 2003 shall be
chosen by lot to serve a term

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 31

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 31

 

of four years and the initial term of the other Board Member elected to fill the
other new Board seat added in 2003 shall serve a term of five years.

 

(c) Vacancies on the PJM Board occurring between Annual Meetings of the Members
shall be filled by vote of the then remaining Board Members; a Board Member so
selected shall serve until the next Annual Meeting at which time a person shall
be elected to serve the balance of the term of the vacant Board Seat. Removal of
a Board Member shall require the approval of the Members Committee.

 

7.4 Quorum.

 

The presence in person or by telephone or other authorized electronic means of a
majority of the voting Board Members shall constitute a quorum at all meetings
of the PJM Board for the transaction of business except as otherwise provided by
statute. If a quorum shall not be present, the Board Members then present shall
have the power to adjourn the meeting from time to time, until a quorum shall be
present. Provided a quorum is present at a meeting, the PJM Board shall act by
majority vote of the Board Members present.

 

  7.5 Operating and Capital Budgets.

 

7.5.1 Finance Committee.

 

Not later than June 1 of each year, the entities specified below shall select
the members of a Finance Committee. The Finance Committee shall be composed of
one representative elected annually from each sector of the Members Committee as
defined in section 8.1, one representative of the Office of the Interconnection
selected by the President, and two Board Members selected by the PJM Board. The
Office of the Interconnection shall prepare annual operating and capital budgets
in accordance with processes and procedures established by the PJM Board, and
shall timely submit its budgets to the Finance Committee for review. The Finance
Committee shall submit its analysis of and recommendations on the budgets to the
PJM Board, with copies to the Members Committee. The Finance Committee shall
also review and comment upon any additional or amended budgets prepared by the
Office of the Interconnection at the request of the PJM Board or the Members
Committee.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 32

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 32

 

7.5.2  Adoption of Budgets.

 

The PJM Board shall adopt, upon consideration of the advice and recommendations
of the Finance Committee, operating and capital budgets for the LLC, and shall
distribute to the Members for their information final annual budgets for the
following fiscal year not later than 60 days prior to the beginning of each
fiscal year of the LLC.

 

7.6 By-laws.

 

To the extent not inconsistent with any provision of this Agreement, the PJM
Board shall adopt such by-laws establishing procedures for the implementation of
this Agreement as it may deem appropriate, including but not limited to by-laws
governing the scheduling, noticing and conduct of meetings of the PJM Board,
selection of a Chair and Vice Chair of the PJM Board, action by the PJM Board
without a meeting, and the organization and responsibilities of standing and
special committees of the PJM Board. Such by-laws shall not modify or be
inconsistent with any of the rights or obligations established by this
Agreement.

 

7.7 Duties and Responsibilities of the PJM Board.

 

In accordance with this Agreement, the PJM Board shall supervise and oversee all
matters pertaining to the PJM Region and the LLC, and carry out such other
duties as are herein specified, including but not limited to the following
duties and responsibilities:

 

  i) As its primary responsibility, ensure that the President, the other
officers of the LLC, and Office of the Interconnection perform the duties and
responsibilities set forth in this Agreement, including but not limited to those
set forth in Sections 9.2 through 9.4 and Section 10.4 in a manner consistent
with (A) the safe and reliable operation of the PJM Region, (B) the creation and
operation of a robust, competitive, and non-discriminatory electric power market
in the PJM Region, and (C) the principle that a Member or group of Members shall
not have undue influence over the operation of the PJM Region;

 

  ii) Select the Officers of the LLC;

 

  iii) Adopt budgets for the LLC;

 

  iv) Approve the Regional Transmission Expansion Plan in accordance with the
provisions of the Regional Transmission Expansion Planning Protocol set forth in
Schedule 6 of this Agreement;

 

  v) On its own initiative or at the request of a User Group as specified
herein, submit to the Members Committee such proposed amendments to this
Agreement or any Schedule hereto, or a proposed new Schedule, as it may deem
appropriate;

 

  vi)

Petition FERC to modify any provision of this Agreement or any Schedule or
practice hereunder that the PJM Board believes to be unjust, unreasonable, or
unduly discriminatory under section 206 of the Federal

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fifth Revised Sheet No. 33

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 33

 

 

Power Act, subject to the right of any Member or the Members to intervene in any
resulting proceedings;

 

  vii) Review for consistency with the creation and operation of a robust,
competitive and non-discriminatory electric power market in the PJM Region any
change to rate design or to non-rate terms and conditions proposed by
Transmission Owners for filing under section 205 of the Federal Power Act;

 

  viii) If and to the extent it shall deem appropriate, intervene in any
proceeding at FERC initiated by the Members in accordance with Section 11.5(b),
and participate in other state and federal regulatory proceedings relating to
the interests of the LLC;

 

  ix) Review, in accordance with Section 15.1.3, determinations of the Office of
the Interconnection with respect to events of default;

 

  x) Assess against the other Members in proportion to their Default Allocation
Assessment an amount equal to any payment to the Office of the Interconnection,
including interest thereon, as to which a Member is in default;

 

  xi) Establish reasonable sanctions for failure of a Member to comply with its
obligations under this Agreement;

 

  xii) Direct the Office of the Interconnection on behalf of the LLC to take
appropriate legal or regulatory action against a Member (A) to recover any
unpaid amounts due from the Member to the Office of the Interconnection under
this Agreement and to make whole any Members subject to an assessment as a
result of such unpaid amount, or (B) as may otherwise be necessary to enforce
the obligations of this Agreement;

 

  xiii) [Reserved.]

 

  xiv) [Reserved.]

 

  xv)

Solicit the views of Members on, and commission from time to time as it shall
deem appropriate independent reviews of, (a) the performance of the PJM
Interchange Energy Market, (b) compliance by Market Participants with the rules
and requirements of the PJM Interchange Energy Market, and

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 34

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 34

 

 

(c) the performance of the Office of the Interconnection under performance
criteria proposed by the Members Committee and approved by the PJM Board; and

 

  xvi) Terminate a Member as may be appropriate under the terms of this
Agreement.

 

8. MEMBERS COMMITTEE

 

8.1 Sectors.

 

  8.1.1  Designation.

 

Voting on the Senior Standing Committees shall be by sectors. The Senior
Standing Committee shall be composed of five sectors, one for Generation Owners,
one for Other Suppliers, one for Transmission Owners, one for Electric
Distributors, and one for End-Use Customers, provided that there are at least
five Members in each Sector. Except as specified in Section 8.1.2, each Voting
Member shall have one vote. Each Voting Member shall, within thirty (30) days
after the Effective Date or, if later, thirty (30) days after becoming a Member,
and thereafter not later than 10 days prior to the Annual Meeting of the Members
for each annual period beginning with the Annual Meeting of the Members, submit
to the President a sealed notice of the sector in which it is qualified to vote
or, if qualified to participate in more than one sector, its rank order
preference of the sectors in which it wishes to vote, and shall be assigned to
its highest-ranked sector that has the minimum number of Members specified
above. If a Member is assigned to a sector other than its highest-ranked sector
in accordance with the preceding sentence, its higher sector preference or
preferences shall be honored as soon as a higher-ranked sector has five or more
Members. A Voting Member may designate as its voting sector any sector for which
it or its Affiliate or Related Party Members is qualified. The sector
designations of the Voting Members shall be announced by the Office of the
Interconnection at the Annual Meeting and shall apply to all Senior Standing
Committees.

 

  8.1.2  Related Parties.

 

The Members in a group of Related Parties shall each be entitled to a vote,
provided that all the Members in a group of Related Parties that chooses to
exercise such rights shall be assigned to the Electric Distributor sector.

 

8.2 Representatives.

 

  8.2.1  Appointment.

 

Each Member may appoint one representative to serve on each of the Standing
Committees, potentially a different person for each committee, with authority to
act for that Member with respect to actions or decisions thereof. Each Member
may appoint up to three alternate representatives to each such committee to act
for that Member at meetings thereof in the absence of the representative. A
Member participating in the PJM Interchange Energy Market through an agent may
be represented on the Standing Committee by that agent. A Member shall appoint
its representatives and alternates by giving written notice thereof to the
Office of the Interconnection. Members that are Affiliates or Related Parties
may each appoint a representative and alternate representatives to each of the
Standing Committees, but shall vote on Senior Standing Committees as specified
in Section 8.1.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 35

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 35

 

8.2.2 Regulatory Authorities.

 

FERC and any other federal agency with regulatory authority over a Member and
each State electric utility regulatory commission with regulatory jurisdiction
within the PJM Region, may nominate one representative to serve as an ex officio
non-voting member on each of the Standing Committees.

 

8.2.3 State Offices of Consumer Advocate.

 

(a) Each State Consumer Advocate may nominate one representative to serve as an
ex officio member on each of the Standing Committees. Upon a written request by
a State Consumer Advocate to the Office of the Interconnection, and upon the
payment of the fee prescribed by section (b) of Schedule 3 to this Agreement, a
State Consumer Advocate may designate a representative to each of the Standing
Committees who, subject to subparagraph b, shall be entitled to cast one (1)
non-divisible vote in the End-Use Customer Sector in Senior Standing Committees.
As an ex officio member, a State Consumer Advocate shall have no liability under
this Agreement, other than the annual fee required by Schedule 3. The State
Consumer Advocates shall not be entitled to indemnification by the other Members
under any provisions of this Agreement. Additionally, the State Consumer
Advocates shall not be eligible to participate in any markets managed by PJM
under the terms contained in this Agreement.

 

(b) Each State Consumer Advocate shall be entitled to cast only one (1) vote in
the Senior Standing Committees per State or the District of Columbia. If more
than one representative from a given state has been nominated to be a voting
member of the Senior Standing Committees, all State Offices of Consumer Advocate
from such state that have nominated representatives to vote at the Senior
Standing Committees shall designate to the Office of the Interconnection one (1)
representative who shall be entitled to vote on all of their behalf’s, prior to
being permitted to vote at any meetings of the Senior Standing Committees.

 

8.2.4 Initial Representatives.

 

Initial representatives to the Members Committee shall be appointed no later
than 30 days after the Effective Date; provided, however, that each
representative to the Management Committee under the Operating Agreement of PJM
Interconnection, L.L.C. as in effect immediately prior to the Effective Date
shall automatically become a representative to the Members Committee on the
Effective Date unless replaced as specified in Section 8.2.5. An entity becoming
a Member shall appoint a representative to each Standing Committee no later than
30 days after becoming a Member.

 

8.2.5 Change of or Substitution for a Representative.

 

Any Member may change its representative or alternate on the Standing Committees
at any time by providing written notice to the Office of the Interconnection
identifying its replacement representative or alternate. Any representative to
the Standing Committees may, by written notice to the applicable Chair,
designate a substitute representative from that Member to act for him or her
with respect to any matter specified in such notice.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 36

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 36

 

8.3 Meetings.

 

8.3.1 Regular and Special Meetings.

 

The Standing Committees shall hold regular meetings, no less frequently than
once each calendar quarter at such time and at such place as shall be fixed by
the Chair thereof. The Members Committee may adopt bylaws, including rules of
procedure, governing its meetings and activities and the meetings and activities
of the other Standing Committees, and other committees, subcommittees, task
forces, working groups and other bodies under its auspices. The Members
Committee shall hold an Annual Meeting of the Members each calendar year at such
time and place as shall be specified by the Chair. At the Annual Meeting of the
Members, Board Members as necessary shall be elected. The Standing Committees
may hold special meetings for one or more designated purposes within the scope
of the authority of the applicable committee when called by the Chair on the
Chair’s own initiative, or at the request of five or more representatives on the
applicable committee. The notice of a regular or special meeting shall be
distributed to the representatives as specified in Section 18.14 of this
Agreement not later than seven days prior to the meeting, shall state the time
and place of the meeting, and shall include an agenda sufficient to notify the
representatives of the substance of matters to be considered at the meeting;
provided, however, that meetings may be called on shorter notice at the
discretion of the Chair as the Chair shall deem necessary to deal with an
emergency or to meet a deadline for action.

 

8.3.2 Attendance.

 

Regular and special meetings may be conducted in person or by telephone, or
other electronic means as authorized by the Members Committee. The attendance in
person or by telephone or other electronic means of a representative or a duly
designated substitute shall be required in order to vote.

 

8.3.3 Quorum.

 

The attendance as specified in Section 8.3.2 of a majority of the Voting Members
from each of at least three sectors that each have at least five Members shall
constitute a quorum at any meeting of the Members Committee; however, a quorum
shall only require one-third of the Voting Members, but not less than ten, from
any sector that has more than 20 Voting Members. No action may be taken by the
Members Committee at a meeting unless a quorum is present; provided, however,
that if a quorum is not present, the Voting Members then present shall have the
power to adjourn the meeting from time to time until a quorum shall be present.
A quorum shall not be required to conduct a meeting of any Committee other than
the Members Committee; however, the Chair of any committee other than the
Members Committee, in his discretion, may declare adjourned any meeting which
fewer than ten Members attend.

 

8.4 Manner of Acting.

 

(a) The procedures for the conduct of meetings of the Standing Committees may be
stated in bylaws adopted by the Members Committee.

 

(b) In a Senior Standing Committee, each Sector shall be entitled to cast one
and zero one-hundredths (1.00) Sector Votes. Each Voting Member shall be
entitled to cast one (1) non-divisible vote in its sector. In the case of a
Voting Member comprised of Affiliates or Related Parties, any representative,
alternate or substitute of any of the Affiliated or Related Parties may cast the
vote of the Voting Member. The Sector Vote of each sector shall be split into an
affirmative component based on votes for the pending motion, and a negative
component based on votes against the pending motion, in direct

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 37

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 37

 

proportion to the votes cast within the sector for and against the pending
motion, rounded to two decimal places.

 

(c) The sum of affirmative Sector Votes necessary to pass a pending motion in a
Senior Standing Committee shall be greater than (but not merely equal to) the
product of .667 multiplied by the number of sectors that have at least five
Members and that participated in the vote; provided, however, that the sum of
the affirmative Sector Votes necessary to pass a motion to elect a Board Member
or to elect the Chair or Vice Chair of the Members Committee shall be greater
than (but not merely equal to) the product of .5 multiplied by the number of
sectors that have at least five Members and that participated in the vote.

 

(d) Voting Members not in attendance at the meeting as specified in Section
8.3.2 of this Agreement or abstaining shall not be counted as affirmative or
negative votes.

 

8.5 Chair and Vice Chair of the Members Committee.

 

8.5.1 Selection and Term.

 

The representatives or their alternates or substitutes on the Members Committee
shall elect from among the representatives a Chair and a Vice Chair. The offices
of Chair and Vice Chair shall be held for a term of one year. The terms shall
commence at the last regular meeting of the Members Committee each calendar year
and end at the last regular meeting of the Members Committee of the following
calendar year or until succession to the office occurs as specified herein.
Except as specified below, at the last regular meeting of the Members Committee
each calendar year, the Vice Chair shall succeed to the office of Chair, and a
new Vice Chair shall be elected. If the office of Chair becomes vacant, or the
Chair leaves the employment of the Member for whom the Chair is the
representative, or the Chair is no longer the representative of such Member, the
Vice Chair shall succeed to the office of Chair, and a new Vice Chair shall be
elected at the next regular or special meeting of the Members Committee, both
such officers to serve until the last regular meeting of the Members Committee
of the calendar year following such succession or election to a vacant office.
If the office of Vice Chair becomes vacant, or the Vice Chair leaves the
employment of the Member for whom the Vice Chair is the representative, or the
Vice Chair is no longer the representative of such Member, a new Vice Chair
shall be elected at the next regular or special meeting of the Members
Committee.

 

Notwithstanding the foregoing, the Chair and Vice Chair whose terms commenced on
May 1, 2003, shall hold their offices until the last regular meeting of the
Members Committee in 2004, and there shall not be an election of a new Vice
Chair at the last regular meeting of the Members Committee in 2003.

 

8.5.2 Duties.

 

The Chair shall call and preside at meetings of the Members Committee, and shall
carry out such other responsibilities as the Members Committee shall assign. The
Chair shall cause minutes of each meeting of the Members Committee to be taken
and maintained, and shall cause notices of meetings of the Members Committee to
be distributed. The Vice Chair shall preside at meetings of the Members
Committee in the absence of the Chair, and shall otherwise act for the Chair at
the Chair’s request.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 37A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 37A

 

8.6 Senior, Standing, and Other Committees.

 

The Members Committee shall establish and maintain the Electricity Markets
Committee and Reliability Committee as Senior Standing Committees. The Members
Committee also shall establish and maintain the Market Implementation Committee
(under the Electricity Markets Committee), and Planning Committee and Operating
Committee (both under the Reliability Committee) as Standing Committees. The
Members Committee may establish or dissolve other Standing Committees from time
to time. The President shall appoint the Chair and Vice Chair of each Senior
Standing Committee and Standing Committee and, after consultation with the Chair
of a Standing Committee, the President shall appoint the Chair and Vice Chair of
any other committees.

 

8.6.1 Electricity Markets Committee. The Electricity Markets Committee shall
provide advice and recommendations concerning the operation of the PJM
Interchange Energy Market and Ancillary Services markets and otherwise as
directed by the Members Committee. Voting on the Electricity Markets Committee
shall be by sectors in accordance with Sections 8.1 and 8.4 of this Agreement.
The responsibilities of the Electricity Markets Committee shall, more
specifically, include, but not be limited to, the following:

 

(a) The Electricity Markets Committee shall develop and approve an annual plan
including prioritization of planned activities and initiation of activities
supporting the approved plan.

 

(b) The Electricity Markets Committee shall provide advice and recommendations
concerning issues pertaining to the operation and administration of the PJM
markets, including but not limited to amendments to this Agreement, the PJM
Tariff, or market rules and procedures as necessary or appropriate to foster
competition and assure the fair, reliable and efficient operation and
administration of the PJM markets.

 

(c) The Electricity Markets Committee shall provide advice and recommendations
as are necessary or appropriate to assure a high level of economy of service in
the operation of the PJM Interchange Energy Market and other markets, in
accordance with established market operation principles, practices and
procedures, recognizing individual participant requirements for services,
contractual obligations and other pertinent factors.

 

(d) The Electricity Markets Committee shall provide advice and recommendations
concerning studies and analyses relating to the overall efficacy of the PJM
Interchange Energy Market and in carrying out actions as may be initiated as a
result thereof.

 

(e) The Electricity Markets Committee shall provide direction to the Market
Implementation Committee, which committee shall report to the Electricity
Markets Committee. The Market Implementation Committee shall provide advice and
recommendations to the Electricity Markets Committee directed to the advancement
and promotion of competitive wholesale electricity markets in the PJM Region,
and perform such other functions as the Electricity Markets Committee may direct
from time to time.

 

(f) The Electricity Markets Committee shall perform such other functions,
directly or through delegation to a Standing Committee, subcommittee, working
group or task force reporting thereto, as the Members Committee may direct.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 37B

Third Revised Rate Schedule FERC No. 24

    

 

(g) The Electricity Markets Committee shall create subcommittees, working groups
or task forces as and when necessary to assist in performing the duties of the
Electricity Markets Committee.

 

8.6.2 Reliability Committee.

 

The Reliability Committee addresses matters related to the reliable and secure
operation of the PJM system and planning strategies to assure the continued
ability of the Members to operate reliably and economically, consistent with
applicable reliability principles and standards. The Reliability Committee
coordinates with the Electricity Markets Committee on mechanisms to provide an
efficient marketplace for products needed for resource adequacy and operating
security. Voting on the Reliability Committee shall be by sectors in accordance
with Sections 8.1 and 8.4 of this Agreement. Neither the Reliability Committee
nor the Members Committee shall have authority to control or direct the actions
of the PJM Board or the Office of the Interconnection with regard to the
short-term reliability of grid operations within the PJM Region. The
responsibilities of the Reliability Committee shall, more specifically, include,
but not be limited to, the following:

 

(a) The Reliability Committee shall develop and approve an annual plan including
prioritization of planned activities and initiation of activities supporting the
approved plan.

 

(b) The Reliability Committee shall provide advice and recommendations
concerning revisions to this Agreement, the Reliability Assurance Agreement, the
Reliability Assurance Agreement-West, and the PJM Tariff that pertain to its
areas of responsibility.

 

(c) The Reliability Committee shall make annual and timely recommendations
concerning the generating capacity reserve requirement and related demand-side
valuation factors for consideration by the Members Committee, in order to assist
the Members Committee in making recommendations to the PJM Board.

 

(d) The Reliability Committee shall provide direction to the Operating Committee
and Planning Committee, which committees shall report to the Reliability
Committee. The Operating Committee shall advise the Reliability Committee and
the Office of the Interconnection on matters pertaining to the reliable and
secure operation of the PJM Region and other matters as the Reliability
Committee may request. The Planning Committee shall advise the Reliability
Committee and the Office of the Interconnection on matters pertaining to system
reliability, security, economy of service, and planning strategies and policies
and other matters as the Reliability Committee may request.

 

(e) The Reliability Committee shall perform such other functions, directly or
through delegation to a Standing Committee, subcommittee, working group or task
force reporting thereto, as the Members Committee may direct.

 

(f) The Reliability Committee shall create subcommittees, working groups or task
forces as and when appropriate to assist in performing the duties of the
Reliability Committee.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 37C

Third Revised Rate Schedule FERC No. 24

    

 

8.6.3 Other Committees and Bodies. The Standing Committees may form, select the
membership, and oversee the activities, of such other committees, subcommittees,
task forces, working groups or other bodies as it shall deem appropriate, to
provide advice and recommendations to the Standing Committees or Office of the
Interconnection. Each such group shall terminate automatically upon completion
of its assigned tasks and, if not terminated, shall terminate two years after
formation unless reauthorized by the Standing Committee that directed its
formation.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 38

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 38

 

8.6.4 Alternate Dispute Resolution Committee. The Members Committee shall elect
representatives to the Alternate Dispute Resolution Committee as specified in
the PJM Dispute Resolution Procedures.

 

8.7 User Groups.

 

(a) Any five or more Members sharing a common interest may form a User Group,
and may invite such other Members to join the User Group as the User Group shall
deem appropriate. Notification of the formation of a User Group shall be
provided to all members of the Members Committee.

 

(b) The Members Committee shall create a User Group composed of representatives
of bona fide public interest and environmental organizations that are interested
in the activities of the LLC and are willing and able to participate in such a
User Group.

 

(c) Meetings of User Groups shall be open to all Members and the Office of the
Interconnection. Notices and agendas of meetings of a User Group shall be
provided to all Members that ask to receive them.

 

(d) Any recommendation or proposal for action adopted by affirmative vote of
three-fourths or more of the members of a User Group shall be submitted to the
Chair of the Members Committee. The Chairman shall refer the matter for
consideration by the applicable Standing Committee as appropriate for
consideration at that Committee’s next regular meeting, occurring not earlier
than 30 days after the referral, for a recommendation to the Members Committee
for consideration at its next regular meeting.

 

(e) If the Members Committee does not adopt a recommendation or proposal
submitted by a User Group, upon vote of nine-tenths or more of the members of
the User Group the recommendation or proposal may be submitted to the PJM Board
for its consideration in accordance with Section 7.7(v).

 

8.8 Powers of the Members Committee.

 

The Members Committee, acting by adoption of a motion as specified in Section
8.4, shall have the power to take the actions specified in this Agreement,
including:

 

  i) Elect the members of the PJM Board;

 

  ii) In accordance with the provisions of Section 18.6 of this Agreement, amend
any portion of this Agreement, including the Schedules hereto, or create new
Schedules, and file any such amendments or new Schedules with FERC or other
regulatory body of competent jurisdiction;

 

  iii) Adopt bylaws that are consistent with this Agreement, as amended or
restated from time to time;

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 38A

Third Revised Rate Schedule FERC No. 24

    

 

  iv) Terminate this Agreement; and

 

  v) Provide advice and recommendations to the PJM Board and the Office of the
Interconnection.

 

9. OFFICERS

 

9.1 Election and Term.

 

The officers of the LLC shall consist of a President, a Secretary and a
Treasurer. The PJM Board may elect such other officers as it deems necessary to
carry out the business of the LLC. All officers shall be elected by the PJM
Board and shall hold office until the next annual meeting of the

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 39

Third Revised Rate Schedule FERC No. 24

    

 

PJM Board and until their successors are elected. Any number of offices may be
held by the same person, except that the offices of the President and Treasurer
may not be held by the same person.

 

9.2 President.

 

The PJM Board shall appoint a President and Chief Executive Officer of the LLC
(the “President”). The President shall direct and supervise the day-to-day
operation of the LLC, and shall report to the PJM Board. The President shall be
responsible for directing and supervising the Office of the Interconnection in
the performance of the duties and responsibilities specified in Section 10.4.
The President shall execute bonds, mortgages and other contracts requiring a
seal, under the seal of the LLC, except where required or permitted by law to be
otherwise signed and executed and except where the signing and execution thereof
shall be expressly delegated by the board to some other officer or agent of the
LLC. In the absence of the President or in the event of his or her inability or
refusal to act, and if a vice president has been appointed by the PJM Board, the
Vice President (or in the event there be more than one Vice President, the Vice
Presidents in the order designated by the PJM Board in its Minutes) shall
perform the duties of the President, and when so acting, shall have all the
powers of and be subject to all the restrictions upon the President. The Vice
President shall perform such other duties and have such other powers as the PJM
Board may from time to time prescribe.

 

9.3 Secretary.

 

The Secretary shall attend all meetings of the PJM Board and record all the
proceedings of the meetings of the PJM Board in a minute book to be kept for
that purpose and shall perform like duties for the standing committees or
special committees when required. He or she shall give, or cause to be given,
notice of all special meetings of the PJM Board, and shall perform such other
duties as may be prescribed by the PJM Board or President, under whose
supervision he or she shall be. He or she shall have custody of the corporate
seal of the LLC, and he or she, or an assistant secretary, shall have authority
to affix the same to any instrument requiring it and, when so affixed, it may be
attested by his or her signature or by the signature of such assistant
secretary. The PJM Board may give general authority to any other officer to
affix the seal of the LLC and to attest the affixing by his or her signature.

 

9.4 Treasurer.

 

The Treasurer shall have or arrange for the custody of the LLC’s funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belongings to the LLC and shall deposit all moneys and
other valuable effects in the name and to the credit of the LLC in such
depositories as may be designated by the PJM Board. The Treasurer shall disburse
the funds of the LLC as may be ordered by the PJM Board, taking proper vouchers
for such disbursements, and shall render to the President and PJM Board at its
regular meetings, or when the PJM Board so requires, an account of his or her
transactions as Treasurer and of the financial condition of the LLC. If required
by the Board, the Treasurer shall give the LLC a bond (which shall be renewed
periodically) in such sum and with such surety or sureties as shall be
satisfactory to the PJM Board for the faithful performance of the duties of his
office and of the restoration to the LLC, in case of his or her death,
resignation, retirement or removal from office, of all books, papers, vouchers,
money and other property of whatever kind in his or her possession or under his
or her control belonging to the LLC.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 40

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 40

 

9.5 Renewal of Officers; Vacancies.

 

Any officer elected or appointed by the PJM Board may be removed at any time by
the affirmative vote of a majority of the PJM Board eligible to vote. Any
vacancy occurring in any office of the LLC shall be filled by the PJM Board.

 

9.6 Compensation.

 

The salaries of all officers and agents of the LLC, and the reasonable
compensation of the PJM Board, shall be fixed by the PJM Board.

 

10. OFFICE OF THE INTERCONNECTION

 

10.1 Establishment.

 

The Office of the Interconnection shall implement this Agreement, administer the
PJM Tariff, and undertake such other responsibilities as set forth herein. All
personnel of the Office of the Interconnection shall be employees of the LLC or
under contract thereto. The cost of the Office of the Interconnection and
expenses associated therewith, including salaries and expenses of said
personnel, space and any necessary facilities or other capital expenditures,
shall be recovered in accordance with Schedule 3. The Office of the
Interconnection shall adopt, publish and comply with standards of conduct that
satisfy the regulations of FERC.

 

10.2 Processes and Organization.

 

In order to carry out the responsibilities of the Office of the Interconnection
for the safe and reliable operation of the PJM Region, the President may
establish processes and organization for operating personnel and facilities as
the President shall deem appropriate, and shall request such Members as the
President shall deem appropriate to participate in such processes and
organization. All such processes and organization shall be carried out in
accordance with all applicable code of conduct or other functional separation
requirements of FERC.

 

10.3 Confidential Information.

 

The Office of the Interconnection shall comply with the requirements of Section
18.17 with respect to any proprietary or confidential information received from
or about any Member.

 

10.4 Duties and Responsibilities.

 

The Office of the Interconnection, under the direction of the President as
supervised and overseen by the PJM Board, shall carry out the following duties
and responsibilities, in accordance with the provisions of this Agreement:

 

  i) Administer and implement this Agreement;

 

  ii) Perform such functions in furtherance of this Agreement as the PJM Board,
acting within the scope of its duties and responsibilities under this Agreement,
may direct;

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

        Substitute Fifth Revised Sheet No. 41

Third Revised Rate Schedule FERC No. 24

        Superseding Fifth Revised Sheet No. 41

 

  iii) Prepare, maintain, update and disseminate the PJM Manuals;

 

  iv) Comply with NERC, and Applicable Regional Reliability Council operation
and planning standards, principles and guidelines;

 

  v) Maintain an appropriately trained workforce, and such equipment and
facilities, including computer hardware and software and backup power supplies,
as necessary or appropriate to implement or administer this Agreement;

 

  vi) Direct the operation and coordinate the maintenance of the facilities of
the PJM Region used for both load and reactive supply, so as to maintain
reliability of service and obtain the benefits of pooling and interchange
consistent with this Agreement, the Reliability Assurance Agreement, and the
Reliability Assurance Agreement-West;

 

  vii) Direct the operation and coordinate the maintenance of the bulk power
supply facilities of the PJM Region with such facilities and systems of others
not party to this Agreement in accordance with agreements between the LLC and
such other systems to secure reliability and continuity of service and other
advantages of pooling on a regional basis;

 

  viii) Perform interchange accounting and maintain records pertaining to the
operation of the PJM Interchange Energy Market and the PJM Region;

 

  ix) Notify the Members of the receipt of any application to become a Member,
and of the action of the Office of the Interconnection on such application,
including but not limited to the completion of integration of a new Member’s
system into the PJM Region, as specified in Section 11.6(f);

 

  x) Calculate the Weighted Interest and Default Allocation Assessment of each
Member;

 

  xi) Maintain accurate records of the sectors in which each Voting Member is
entitled to vote, and calculate the results of any vote taken in the Members
Committee;

 

  xii) Furnish appropriate information and reports as are required to keep the
Members regularly informed of the outlook for, the functioning of, and results
achieved by the PJM Region;

 

  xiii) File with FERC on behalf of the Members any amendments to this Agreement
or the Schedules hereto, any new Schedules hereto, and make any other regulatory
filings on behalf of the Members or the LLC necessary to implement this
Agreement;

 

  xiv) At the direction of the PJM Board, submit comments to regulatory
authorities on matters pertinent to the PJM Region;

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Governmental Policy

         

Issued On:

  

January 27, 2005

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 42

Third Revised Rate Schedule FERC No. 24

   Superseding Fifth Revised Sheet No. 42

 

  xv) Consult with the standing or other committees established pursuant to
Section 8.6(a) on matters within the responsibility of the committee;

 

  xvi) Perform operating studies of the bulk power supply facilities of the PJM
Region and make such recommendations and initiate such actions as may be
necessary to maintain reliable operation of the PJM Region;

 

  xvii) Accept, on behalf of the Members, notices served under this Agreement;

 

  xviii)  Perform those functions and undertake those responsibilities
transferred to it under the East Transmission Owners Agreement and West
Transmission Owners Agreement, including (A) direct the operation of the
transmission facilities of the parties to the East Transmission Owners Agreement
(B) direct the operation of the transmission facilities of the Parties to the
West Transmission Owners Agreement, (C) administer the PJM Tariff, and (D)
administer the Regional Transmission Expansion Planning Protocol set forth as
Schedule 6 to this Agreement;

 

  xix) Perform those functions and undertake those responsibilities transferred
to it under the Reliability Assurance Agreement, as specified in Schedule 8 of
this Agreement, and those functions and responsibilities transferred to it under
the Reliability Assurance Agreement-West, as specified in Schedule 8A of this
Agreement;

 

  xx) Monitor the operation of the PJM Region, ensure that appropriate Emergency
plans are in place and appropriate Emergency drills are conducted, declare the
existence of an Emergency, and direct the operations of the Members as necessary
to manage, alleviate or end an Emergency;

 

  xxi) Incorporate the grid reliability requirements applicable to nuclear
generating units in the PJM Region planning and operating principles and
practices; and

 

  xxii) Initiate such legal or regulatory proceedings as directed by the PJM
Board to enforce the obligations of this Agreement.

 

11. MEMBERS

 

11.1 Management Rights.

 

The Members or any of them shall not take part in the management of the business
of, and shall not transact any business for, the LLC in their capacity as
Members, nor shall they have power to sign for or to bind the LLC.

 

11.2 Other Activities.

 

Except as otherwise expressly provided herein, any Member may engage in or
possess any interest in another business or venture of any nature and
description, independently or with others, even if such activities compete
directly with the business of the LLC, and neither the LLC nor any Member hereof
shall have any rights in or to any such independent ventures or the income or
profits derived therefrom.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Second Revised Sheet No. 43

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 43

 

11.3 Member Responsibilities.

 

11.3.1 General.

 

To facilitate and provide for the work of the Office of the Interconnection and
of the several committees appointed by the Members Committee, each Member shall,
to the extent applicable;

 

(a) Maintain adequate records and, subject to the provisions of this Agreement
for the protection of the confidentiality of proprietary or commercially
sensitive information, provide data required for (i) coordination of operations,
(ii) accounting for all interchange transactions, (iii) preparation of required
reports, (iv) coordination of planning, including those data required for
capacity accounting under the Reliability Assurance Agreement and Reliability
Assurance Agreement-West; (v) preparation of maintenance schedules, (vi)
analysis of system disturbances, and (vii) such other purposes, including those
set forth in Schedule 2, as will contribute to the reliable and economic
operation of the PJM Region;

 

(b) Provide such recording, telemetering, revenue quality metering,
communication and control facilities as are required for the coordination of its
operations with the Office of the Interconnection and those of the other Members
and to enable the Office of the Interconnection to operate the PJM Region and
otherwise implement and administer this Agreement, including equipment required
in normal and Emergency operations and for the recording and analysis of system
disturbances;

 

(c) Provide adequate and properly trained personnel to (i) permit participation
in the coordinated operation of the PJM Region, (ii) meet its obligation on a
timely basis for supply of records and data, (iii) serve on committees and
participate in their investigations, and (iv) share in the representation of the
Interconnection in inter-regional and national reliability activities;

 

(d) Share in the costs of committee activities and investigations (including
costs of consultants, computer time and other appropriate items), communication
facilities used by all the Members (in addition to those provided in the Office
of the Interconnection), and such other expenses as are approved for payment by
the PJM Board, such costs to be recovered as provided in Schedule 3;

 

(e) Comply with the requirements of the PJM Manuals and all directives of the
Office of the Interconnection to take any action for the purpose of managing,
alleviating or ending an Emergency, and authorize the Office of the
Interconnection to direct the transfer or interruption of the delivery of energy
on their behalf to meet an Emergency and to implement agreements with other
Control Areas interconnected with the PJM Region for the mutual provision of
service to meet an Emergency, and be subject to the emergency procedure charges
specified in Schedule 9 of this Agreement for any failure to follow the
Emergency instructions of the Office of the Interconnection.

 

11.3.2 Facilities Planning and Operation.

 

Consistent with and subject to the requirements of this Agreement, the PJM
Tariff, the governing agreements of the Applicable Regional Reliability
Councils, the Reliability Assurance Agreement, the Reliability Assurance
Agreement-West, the West Transmission Owners Agreement, the East Transmission
Owners Agreement, and the PJM Manuals, each Member shall

 

Issued By:

  

Craig Glazer

   Effective:    June 1, 2004     

Vice President, Government Policy

         

Issued On:

   August 31, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 44

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 44

 

cooperate with the other Members in the coordinated planning and operation of
the facilities of its System within the PJM Region so as to obtain the greatest
practicable degree of reliability, compatible economy and other advantages from
such coordinated planning and operation. In furtherance of such cooperation each
Member shall, as applicable:

 

(a) Consult with the other Members and the Office of the Interconnection, and
coordinate the installation of its electric generation and Transmission
Facilities with those of such other Members so as to maintain reliable service
in the PJM Region;

 

(b) Coordinate with the other Members, the Office of the Interconnection and
with others in the planning and operation of the regional facilities to secure a
high level of reliability and continuity of service and other advantages;

 

(c) Cooperate with the other Members and the Office of the Interconnection in
the implementation of all policies and procedures established pursuant to this
Agreement for dealing with Emergencies, including but not limited to policies
and procedures for maintaining or arranging for a portion of a Member’s Capacity
Resources, at least equal to the applicable levels established from time to time
by the Office of the Interconnection, to have the ability to go from a shutdown
condition to an operating condition and start delivering power without
assistance from the power system;

 

(d) Cooperate with the members of Applicable Regional Reliability Councils to
augment the reliability of the bulk power supply facilities of the region and
comply with Applicable Regional Reliability Councils and NERC operating and
planning standards, principles and guidelines and the PJM Manuals;

 

(e) Obtain or arrange for transmission service as appropriate to carry out this
Agreement;

 

(f) Cooperate with the Office of the Interconnection’s coordination of the
operating and maintenance schedules of the Member’s generating and Transmission
Facilities with the facilities of other Members to maintain reliable service to
its own customers and those of the other Members and to obtain economic
efficiencies consistent therewith;

 

(g) Cooperate with the other Members and the Office of the Interconnection in
the analysis, formulation and implementation of plans to prevent or eliminate
conditions that impair the reliability of the PJM Region; and

 

(h) Adopt and apply standards adopted pursuant to this Agreement and conforming
to NERC, and Applicable Regional Reliability Council standards, principles and
guidelines and the PJM Manuals, for system design, equipment ratings, operating
practices and maintenance practices.

 

11.3.3 Electric Distributors.

 

In addition to any of the foregoing responsibilities that may be applicable,
each Member that is an Electric Distributor, whether or not that Member votes in
the Members Committee in the Electric Distributor sector or meets the
eligibility requirements for any other sector of the Members Committee, shall:

 

Issued By:

  

Craig Glazer

   Effective:    May 1, 2004     

Vice President, Government Policy

         

Issued On:

   April 30, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 45

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 45

 

(a) Accept, comply with or be compatible with all standards applicable within
the PJM Region with respect to system design, equipment ratings, operating
practices and maintenance practices as set forth in the PJM Manuals, or be
subject to an interconnected Member’s requirements relating to the foregoing, so
that sufficient electrical equipment, control capability, information and
communication are available to the Office of the Interconnection for planning
and operation of the PJM Region;

 

(b) Assure the continued compatibility of its local system energy management
system monitoring and telecommunications systems to satisfy the technical
requirements of interacting automatically or manually with the Office of the
Interconnection as it directs the operation of the PJM Region;

 

(c) Maintain or arrange for a portion of its connected load to be subject to
control by automatic underfrequency, under-voltage, or other load-shedding
devices at least equal to the levels established pursuant to the Reliability
Assurance Agreement and Reliability Assurance Agreement-West, as applicable, or
be subject to another Member’s control for these purposes;

 

(d) Provide or arrange for sufficient reactive capability and voltage control
facilities to conform to Good Utility Practice and (i) to meet the reactive
requirements of its system and customers and (ii) to maintain adequate voltage
levels and the stability required by the bulk power supply facilities of the PJM
Region;

 

(e) Shed connected load, share Capacity Resources, initiate active load
management programs, and take such other coordination actions as may be
necessary in accordance with the directions of the Office of the Interconnection
in Emergencies;

 

(f) Maintain or arrange for a portion of its Capacity Resources at least equal
to the level established pursuant to the Reliability Assurance Agreement to have
the ability to go from a shutdown condition to an operating condition and start
delivering power without assistance from the power system;

 

(g) Provide or arrange through another Member for the services of a 24-hour
local control center to coordinate with the Office of the Interconnection, each
such control center to be furnished with appropriate telemetry equipment as
specified in the PJM Manuals, and to be staffed by system operators trained and
delegated sufficient authority to take any action necessary to assure that the
system for which the operator is responsible is operated in a stable and
reliable manner;

 

(h) Provide to the Office of the Interconnection all System, accounting,
customer tracking, load forecasting (including all load to be served from its
System) and other data necessary or appropriate to implement or administer this
Agreement, the Reliability Assurance Agreement and the Reliability Assurance
Agreement-West; and

 

(i) Comply with the underfrequency relay obligations and charges specified in
Schedule 7 of this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:    May 1, 2004     

Vice President, Government Policy

         

Issued On:

   April 30, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 46

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 46

 

11.3.4 Reports to the Office of the Interconnection.

 

Each Member shall report as promptly as possible to the Office of the
Interconnection any changes in its operating practices and procedures relating
to the reliability of the bulk power supply facilities of the PJM Region. The
Office of the Interconnection shall review such reports, and if any change in an
operating practice or procedure of the Member is not in accord with the
established operating principles, practices and procedures for the PJM Region
and such change adversely affects such region and regional reliability, it shall
so inform such Member, and the other Members through their representative on the
Operating Committee, and shall direct that such change be modified to conform to
the established operating principles, practices and procedures.

 

11.4 Regional Transmission Expansion Planning Protocol.

 

The Members shall participate in regional transmission expansion planning in
accordance with the Regional Transmission Expansion Planning Protocol set forth
in Schedule 6 to this Agreement.

 

11.5 Member Right to Petition.

 

(a) Nothing herein shall deprive any Member of the right to petition FERC to
modify any provision of this Agreement or any Schedule or practice hereunder
that the petitioning Member believes to be unjust, unreasonable, or unduly
discriminatory under section 206 of the Federal Power Act, subject to the right
of any other Member (a) to oppose said proposal, or (b) to withdraw from the LLC
pursuant to Section 4.1.

 

(b) Nothing herein shall be construed as affecting in any way the right of the
Members, acting pursuant to a vote of the Members Committee as specified in
Section 8.4, unilaterally to make an application to FERC for a change in any
rate, charge, classification, tariff or service, or any rule or regulation
related thereto, under section 205 of the Federal Power Act and pursuant to the
rules and regulations promulgated by FERC thereunder, subject to the right of
any Member that voted against such change in any rate, charge, classification,
tariff or service, or any rule or regulation related thereto, in intervene in
opposition to any such application.

 

11.6 Membership Requirements.

 

(a) To qualify as a Member, an entity shall:

 

i) Be a Transmission Owner a Generation Owner, an Other Supplier, an Electric
Distributor, or an End-Use Customer; and

 

ii) Accept the obligations set forth in this Agreement.

 

(b) Certain Members that are Load Serving Entities are parties to the
Reliability Assurance Agreement or Reliability Assurance Agreement-West. Upon
becoming a Member, any entity that is a Load Serving Entity in the PJM Control
Area and that wishes to become a Market Buyer shall also simultaneously execute
the Reliability Assurance Agreement. Any entity that is a

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 47

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 47

 

Load Serving Entity in the PJM West Region and that wishes to become a Market
Buyer shall also simultaneously execute the Reliability Assurance
Agreement-West.

 

(c) An entity that wishes to become a party to this Agreement shall apply, in
writing, to the President setting forth its request, its qualifications for
membership, its agreement to supply data as specified in this Agreement, its
agreement to pay all costs and expenses in accordance with Schedule 3, and
providing all information specified pursuant to the Schedules to this Agreement
for entities that wish to become Market Participants. Any such application that
meets all applicable requirements shall be approved by the President within
sixty (60) days.

 

(d) Nothing in this Section 11 is intended to remove, in any respect, the choice
of participation by other utility companies or organizations in the operation of
the PJM Region through inclusion in the System of a Member.

 

(e) An entity whose application is accepted by the President pursuant to Section
11.6(c) shall execute a supplement to this Agreement in substantially the form
prescribed in Schedule 4, which supplement shall be countersigned by the
President. The entity shall become a Member effective on the date the supplement
is countersigned by the President.

 

(f) Entities whose applications contemplate expansion or rearrangement of the
PJM Region may become Members promptly as described in Sections 11.6(c) and
11.6(e) above, but the integration of the applicant’s system into all of the
operation and accounting provisions of this Agreement and the Reliability
Assurance Agreement, or, as applicable, the Reliability Assurance
Agreement-West, shall occur only after completion of all required installations
and modifications of metering, communications, computer programming, and other
necessary and appropriate facilities and procedures, as determined by the Office
of the Interconnection. The Office of the Interconnection shall notify the other
Members when such integration has occurred.

 

(g) Entities that become Members will be listed in Schedule 12 of this
Agreement.

 

(h) In accordance with the MAAC Agreement, a Member serving load in the MAAC
Control Zone shall be a member of MAAC and any other Member may be a member of
MAAC.

 

12. TRANSFERS OF MEMBERSHIP INTEREST

 

The rights and obligations created by this Agreement shall inure to and bind the
successors and assigns of such Member; provided, however, that the rights and
obligations of any Member hereunder shall not be assigned without the approval
of the Members Committee except as to a successor in operation of a Member’s
electric operating properties by reason of a merger, consolidation,
reorganization, sale, spinoff, or foreclosure, as a result of which
substantially all such electric operating properties are acquired by such a
successor, and such successor becomes a Member.

 

13. INTERCHANGE

 

13.1 Interchange Arrangements with Non-Members.

 

Any Member may enter into interchange arrangements with others that are not
Members with respect to the delivery or receipt of capacity and energy to
fulfill its obligations hereunder or for any other purpose, subject to the
standards and requirements established in or pursuant to this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 48

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 48

 

13.2 Energy Market.

 

The Office of the Interconnection shall administer an efficient energy market
within the PJM Region, to be known as the PJM Interchange Energy Market, in
which Members may buy and sell energy. The Office of the Interconnection will
schedule in advance and dispatch generation on the basis of least-cost,
security-constrained dispatch and the prices and operating characteristics
offered by sellers within and into the PJM Region, continuing until sufficient
generation is dispatched to serve the energy purchase requirements of such
region and buyers out of such region, as well as the requirements of the PJM
Region for ancillary services provided by such generation. Scheduling and
dispatch shall be conducted in accordance with applicable schedules to the PJM
Tariff and the Schedules to this Agreement.

 

14. METERING

 

14.1 Installation, Maintenance and Reading of Meters.

 

The quantities of electric energy involved in determination of the amounts of
the billing rendered hereunder shall be ascertained by means of meters
installed, maintained and read either at the expense of the party on whose
premises the meters are located or as otherwise provided for by agreement
between the parties concerned.

 

14.2 Metering Procedures.

 

Procedures with respect to maintenance, testing, calibrating, correction and
registration records, and precision tolerance of all metering equipment shall be
in accordance with Good Utility Practice. The expense of testing any meter shall
be borne by the party owning such meter, except that when a meter tested upon
request of another party is found to register within the established tolerance
the party making the request shall bear the expense of such test.

 

14.3 Integrated Megawatt-Hours.

 

All metering of energy required herein shall be the integration of megawatt
hours in the clock hour, and the quantities thus obtained shall constitute the
megawatt load for such clock hour; provided, however, that adjustment shall be
made for other contractual obligations of any Member as may be required to
determine the quantity to be accounted for hereunder, and for transmission
losses.

 

14.4 Meter Locations.

 

The meter locations to be used by the Members in determining their energy
transactions on the PJM Region shall be as reasonably determined from time to
time by the Member or the Office of the Interconnection.

 

14.5 Metering of Behind The Meter Generation.

 

Behind The Meter Generation consisting of one or more generating units
individually rated at ten megawatts or greater or that otherwise have been
identified by the Office of the Interconnection as requiring metering for
operational security reasons must have both revenue quality metering and
telemetry equipment for operational security purposes. Behind The Meter
Generation consisting of multiple generating units that are individually rated
less than ten megawatts but together total more than ten megawatts and are
identified by the Office of the Interconnection as requiring revenue quality
metering and telemetry equipment may meet these metering requirements by being
metered as a single unit.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

March 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 49

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 49

 

15. ENFORCEMENT OF OBLIGATIONS

 

15.1 Failure to Meet Obligations.

 

15.1.1 Termination of Market Buyer Rights.

 

The Office of the Interconnection shall terminate a Market Buyer’s right to make
purchases from the PJM Interchange Energy Market, the PJM Capacity Credit Market
or any other market operated by PJM if it determines that the Market Buyer does
not continue to meet the obligations set forth in this Agreement, including but
not limited to the obligation to be in compliance with PJM’s creditworthiness
requirements and the obligation to make timely payment, provided that the Office
of the Interconnection has notified the Market Buyer of any such deficiency and
afforded the Market Buyer a reasonable opportunity to cure pursuant to Section
15.1.3. The Office of the Interconnection shall reinstate a Market Buyer’s right
to make purchases from the PJM Interchange Energy Market and PJM Capacity Credit
Market upon demonstration by the Market Buyer that it has come into compliance
with the obligations set forth in this Agreement.

 

15.1.2 Termination of Market Seller Rights.

 

The Office of the Interconnection shall not accept offers from a Market Seller
that has not complied with the prices, terms, or operating characteristics of
any of its prior scheduled transactions in the PJM Interchange Energy Market,
unless such Market Seller has taken appropriate measures to the satisfaction of
the Office of the Interconnection to ensure future compliance.

 

15.1.3 Payment of Bills.

 

(a) A Member shall make full and timely payment, in accordance with the terms
specified by the Office of the Interconnection, of all bills rendered in
connection with or arising under or from this Agreement, any service or rate
schedule, any tariff, or any services performed by the Office of the
Interconnection, notwithstanding any disputed amount, but any such payment shall
not be deemed a waiver of any right with respect to such dispute. With respect
to any payment that the LLC is required to make to a Member in connection with
or arising under this Agreement, any service or rate schedule, or any tariff,
the LLC shall have a right of setoff equal to any amount that the Member is
required to pay the LLC in connection with or arising under or from this
Agreement, any service or rate schedule, any tariff, or any services performed
by the Office of the Interconnection. Any Member that fails to make full and
timely payment to the LLC, or otherwise fails to meet its financial or other
obligations to a Member, the Office of the Interconnection or the LLC under this
Agreement, shall, in addition to any requirement set forth in Sections 15.1.1
and 15.1.2 and upon expiration of the 3-day period specified below be in
default. If the Office of the Interconnection concludes, upon its own initiative
or the recommendation of or complaint by the Members Committee or any Member,
that a Member is in breach of any obligation under this Agreement, including,
but not limited to, the obligation to make timely payment and the obligation to
meet PJM’s creditworthiness standards and to otherwise comply with PJM’s credit
policies, the Office of the Interconnection shall so notify such Member and
inform all other Members. The

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 50

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 50

 

notified Member may remedy such asserted breach by: (i) paying all amounts
assertedly due, along with interest on such amounts calculated in accordance
with the methodology specified for interest on refunds in FERC’s regulations at
18 C.F.R. § 35.19a(a)(2)(iii); and (ii) demonstration to the satisfaction of the
Office of the Interconnection that the Member has taken appropriate measures to
meet any other obligation of which it was deemed to be in breach; provided,
however, that any such payment or demonstration may be subject to a reservation
of rights, if any, to subject such matter to the PJM Dispute Resolution
Procedures; and provided, further, that any such determination by the Office of
the Interconnection may be subject to review by the PJM Board upon request of
the Member involved or the Office of the Interconnection. If a Member has not
remedied a breach by the 3rd business day following receipt of the Office of the
Interconnection’s notice, or receipt of the PJM Board’s decision on review, if
applicable, then the Member shall be in default and, in addition to such other
remedies as may be available to the LLC:

 

  i) A defaulting Market Participant shall be precluded from buying or selling
in the PJM Interchange Energy Market, the PJM Capacity Credit Market, or any
other market operated by PJM until the default is remedied as set forth above;

 

  ii) A defaulting Member shall not be entitled to participate in the activities
of any committee or other body established by the Members Committee or the
Office of the Interconnection; and

 

  iii) A defaulting Member shall not be entitled to vote on the Members
Committee or any other committee or other body established pursuant to this
Agreement.

 

15.2 Enforcement of Obligations.

 

If the Office of the Interconnection sends a notice to the PJM Board that a
Member has failed to perform an obligation under this Agreement, the PJM Board
shall initiate such action against such Member to enforce such obligation as the
PJM Board shall deem appropriate. Subject to the procedures specified in Section
15.1, a Member’s failure to perform such obligation shall be deemed to be a
default under this Agreement. In order to remedy a default, but without limiting
any rights the LLC may have against the defaulting Member, the PJM Board may
assess against, and collect from, the Members not in default, in proportion to
their Default Allocation Assessment, an amount equal to the amount that the
defaulting Member has failed to pay to the Office of the Interconnection, along
with appropriate interest. Such assessment shall in no way relieve the
defaulting Member of its obligations. A Member that has paid such an assessment
to the LLC shall have an independent right to seek and obtain payment and
recovery from the defaulting Member of the amount of the assessment the Member
paid to the LLC. In addition to any amounts in default, the defaulting Member
shall be liable to the LLC for all reasonable costs incurred in enforcing the
defaulting Member’s obligations.

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 51

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 51

 

15.2.1 Collection by the Office of the Interconnection.

 

By vote at any Members Committee meeting, a majority of the Members that have
paid a Default Allocation Assessment may request and appoint the Office of the
Interconnection to act as agent on behalf of the Members that have paid a
Default Allocation Assessment, solely for the purpose of pursuing and collecting
any amounts so assessed; provided, however, that any Member that does not desire
for the Office of the Interconnection to act on their behalf with regard to such
collection shall so inform the Office of the Interconnection. In the event that
the Office of the Interconnection is appointed as agent for the Members, the
Office of the Interconnection shall be authorized to pursue collection through
such actions, legal or otherwise, as it reasonably deems appropriate, including
but not limited to the prosecution of legal actions and assertion of claims on
behalf of the affected Members in the state and federal courts as well as under
the United States Bankruptcy Code; provided, however, that the Office of the
Interconnection shall take no action on behalf of those Members that have
requested that the Office of the Interconnection not act on their behalf. After
deducting the costs of collection, any amounts recovered by the Office of the
Interconnection on behalf of the affected Members shall be distributed to the
Members who have paid their Default Allocation Assessment in proportion to the
Default Allocation Assessment paid by each Member except those Members who
informed the Office of the Interconnection that it should not act as their
agent.

 

15.2.2 Default Allocation Assessment.

 

(a) “Default Allocation Assessment” shall be equal to (0.1(1/N) + 0.9(A/Z)),
where:

 

N = the total number of Members, calculated as of five o’clock p.m. eastern
prevailing time on the date PJM declares a Member in default, excluding ex
officio Members, State Consumer Advocates, Emergency and Economic Load Response
Program Special Members, and municipal electric system Members that have been
granted a waiver under section 17.2 of this Agreement.

 

A = for Members comprising factor “N” above, the Member’s gross activity as
determined by summing the absolute values of the charges and credits for each of
the Activity Line Items identified in section 15.2.2(b) of this Agreement as
accounted for and billed pursuant to section 3 of Schedule 1 of this Agreement
for the month of default and the two previous months.

 

Z = the sum of factor A for all Members excluding ex officio Members, State
Consumer Advocates, Emergency and Economic Load Response Program Special
Members, and municipal electric system Members that have been granted a waiver
under section 17.2 of this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute First Revised Sheet No. 51A

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 51A

 

The assessment value of (0.1(1/N)) shall not exceed $10,000 per Member per
calendar year, cumulative of all defaults. If one or more defaults arise that
cause the value to exceed $10,000 per Member, then the excess shall be
reallocated through the gross activity factor.

 

(b) Activity Line Items shall be each of the line items on the PJM monthly bills
net of load reconciliation adjustments and adjustments applicable to activity
for the current billing month appearing on the same bill.

 

15.3 Obligations to a Member in Default.

 

The Members have no continuing obligation to provide the benefits of
interconnected operations to a Member in default.

 

15.4 Obligations of a Member in Default.

 

A Member found to be in default shall take all possible measures to mitigate the
continued impact of the default on the Members not in default, including, but
not limited to, loading its own generation to supply its own load to the maximum
extent possible.

 

15.5 No Implied Waiver.

 

A failure of a Member, the PJM Board, or the LLC to insist upon or enforce
strict performance of any of the provisions of this Agreement shall not be
construed as a waiver or relinquishment to any extent of such entity’s right to
assert or rely upon any such provisions, rights and remedies in that or any
other instance; rather, the same shall be and remain in full force and effect.

 

16. LIABILITY AND INDEMNITY

 

16.1 Members.

 

(a) As between the Members, except as may be otherwise agreed upon between
individual Members with respect to specified interconnections, each Member will
indemnify and hold harmless each of the other Members, and its directors,
officers, employees, agents, or representatives, of and from any and all
damages, losses, claims, demands, suits, recoveries, costs and expenses
(including all court costs and reasonable attorneys’ fees), caused by reason of
bodily injury, death or damage to property of any third party, resulting from or
attributable to the fault,

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

January 27, 2005

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER05-120-000, issued December 28, 2004, 109 FERC ¶
61,366.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 52

Third Revised Rate Schedule FERC No. 24

    

 

negligence or willful misconduct of such Member, its directors, officers,
employees, agents, or representatives, or resulting from, arising out of, or in
any way connected with the performance of its obligations under this Agreement,
excepting only, and to the extent, such cost, expense, damage, liability or loss
may be caused by the fault, negligence or willful misconduct of any other
Member. The duty to indemnify under this Agreement will continue in full force
and effect notwithstanding the expiration or termination of this Agreement or
the withdrawal of a Member from this Agreement, with respect to any loss,
liability, damage or other expense based on facts or conditions which occurred
prior to such termination or withdrawal.

 

(b) The amount of any indemnity payment arising hereunder shall be reduced
(including, without limitation, retroactively) by any insurance proceeds or
other amounts actually recovered by the Member seeking indemnification in
respect of the indemnified action, claim, demand, costs, damage or liability. If
any Member shall have received an indemnity payment for an action, claim,
demand, cost, damage or liability and shall subsequently actually receive
insurance proceeds or other amounts for such action, claim, demand, cost, damage
or liability, then such Member shall pay to the Member that made such indemnity
payment the lesser of the amount of such insurance proceeds or other amounts
actually received and retained or the net amount of the indemnity payments
actually received previously.

 

16.2 LLC Indemnified Parties.

 

(a) The LLC will indemnify and hold harmless the PJM Board, the LLC’s officers,
employees and agents, and any representatives of the Members serving on the
Members Committee and any other committee created under Section 8 of this
Agreement (all such Board Members, officers, employees, agents and
representatives for purposes of this Section 16 being referred to as “LLC
Indemnified Parties”), of and from any and all actions, claims, demands, costs
(including consequential or indirect damages, economic losses and all court
costs and reasonable attorneys’ fees) and liabilities to any third parties,
arising from, or in any way connected with, the performance of the LLC under
this Agreement, or the fact that such LLC Indemnified Party was serving in such
capacity, except to the extent that such action, claim, demand, cost or
liability results from the willful misconduct of any LLC Indemnified Party with
respect to participation in the misconduct. To the extent any dispute arises
between any Member and the LLC arising from, or in any way connected with, the
performance of the LLC under this Agreement, the Member and the LLC shall follow
the PJM Dispute Resolution Procedures. To the extent that any such action,
claim, demand, cost or liability arises from a Member’s contractual or other
obligation to provide electric service directly or indirectly to said third
party, which obligation to provide service is limited by the terms of any
tariff, service agreement, franchise, statute, regulatory requirement, court
decision or other limiting provision, the Member designates the LLC and each LLC
Indemnified Party a beneficiary of said limitation.

 

(b) An LLC Indemnified Party shall not be personally liable for monetary damages
for any breach of fiduciary duty by such LLC Indemnified Party, except that an
LLC Indemnified Party shall be liable to the extent provided by applicable law
(i) for acts or omissions not in good faith or that involve intentional
misconduct or a knowing violation of law, or (ii) for any transaction from which
the LLC Indemnified Party derived an improper personal benefit. Notwithstanding
(i) and (ii), indemnification shall be made in respect of any claim, issue or
matter as to which such person shall have been adjudged to be liable to the LLC
if and to the extent that the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 53

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 53

 

but in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such expenses that such court shall deem
proper. If applicable law is hereafter construed or amended to authorize the
further elimination or limitation of the liability of LLC Indemnified Parties,
then the liability of the LLC Indemnified Parties, in addition to the limitation
on personal liability provided herein, shall be limited to the fullest extent
permitted by law. No amendment to or repeal of this section shall apply to or
have any effect on the liability or alleged liability of any LLC Indemnified
Party or with respect to any acts or omissions occurring prior to such amendment
or repeal. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which such person reasonably believed to be in or not
opposed to the best interests of the LLC, and with respect to any criminal
action or proceeding, had reasonable cause to believe that his or her conduct
was unlawful.

 

(c) The LLC may pay expenses incurred by an LLC Indemnified Party in defending a
civil, criminal, administrative or investigative action, suit or proceeding in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such LLC Indemnified Party to repay such
amount if it shall ultimately be determined that such LLC Indemnified Party is
not entitled to be indemnified by the LLC as authorized in this Section.

 

(d) In the event the LLC incurs liability under this Section 16.2 that is not
adequately covered by insurance, such amounts shall be recovered pursuant to the
PJM Tariff as provided in Schedule 3 of this Agreement.

 

16.3 Workers Compensation Claims.

 

Each Member shall be solely responsible for all claims of its own employees,
agents and servants growing out of any Workers’ Compensation Law.

 

16.4 Limitation of Liability.

 

No Member or its directors, officers, employees, agents, or representatives
shall be liable to any other Member or its directors, officers, employees,
agents, or representatives, whether liability arises out of contract, tort
(including negligence), strict liability, or any other cause of or form of
action whatsoever, for any indirect, incidental, consequential, special or
punitive cost, expense, damage or loss, including but not limited to loss of
profits or revenues, cost of capital of financing, loss of goodwill or cost of
replacement power, arising from such Member’s performance or failure to perform
any of its obligations under this Agreement or the ownership, maintenance or
operation of its System; provided, however, that nothing herein shall be deemed
to reduce or limit the obligations of any Member with respect to the claims of
persons or entities that are not parties to this Agreement.

 

16.5 Resolution of Disputes.

 

To the extent any dispute arises between one or more Members regarding any issue
covered by this Agreement, the Members shall follow the dispute resolution
procedures set forth in the PJM Dispute Resolution Procedures.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 54

Third Revised Rate Schedule FERC No. 24

    

 

16.6 Gross Negligence or Willful Misconduct.

 

Neither the LLC nor the LLC Indemnified Parties shall be liable to the Members
or any of them for any claims, demands or costs arising from, or in any way
connected with, the performance of the LLC under this Agreement other than
actions, claims or demands based on gross negligence or willful misconduct;
provided, however, that nothing herein shall limit or reduce the obligations of
the LLC to the Members or any of them under the express terms of this Agreement
or the PJM Tariff, including, but not limited to, those set forth in Sections
6.2 and 6.3 of this Agreement.

 

16.7 Insurance.

 

The PJM Board shall be authorized to procure insurance against the risks borne
by the LLC and the LLC Indemnified Parties, the cost of which shall be treated
as a cost and expense of the LLC.

 

17. MEMBER REPRESENTATIONS, WARRANTIES AND COVENANTS

 

17.1 Representations and Warranties.

 

Each Member makes the following representations and warranties to the LLC and
each other Member, as of the Effective Date or such later date as such Member
shall become admitted as a Member of the LLC.

 

17.1.1 Organization and Existence.

 

Such Member is an entity duly organized, validly existing and in good standing
under the laws of the state of its organization.

 

17.1.2 Power and Authority.

 

Such Member has the full power and authority to execute, deliver and perform
this Agreement and to carry out the transactions contemplated hereby.

 

17.1.3 Authorization and Enforceability.

 

The execution and delivery of this Agreement by such Member and the performance
of its obligations hereunder have been duly authorized by all requisite action
on the part of the Member, and do not conflict with any applicable law or with
any other agreement binding upon the Member. The Agreement has been duly
executed and delivered by such Member and constitutes the legal, valid and
binding obligation of such Member, enforceable against it in accordance with the
terms thereof, except insofar as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and to general principles of equity whether such principles are
considered in proceedings in law or in equity.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 55

Third Revised Rate Schedule FERC No. 24

    

 

17.1.4 No Government Consents.

 

No authorization, consent, approval or order of, notice to or registration,
qualification, declaration or filing with, any governmental authority is
required for the execution, delivery and performance by such Member of this
Agreement or the carrying out by such Member of the transactions contemplated
hereby other than such authorization, consent, approval or order of, notice to
or registration, qualification, declaration or filing that is pending before
such governmental authority.

 

17.1.5 No Conflict or Breach.

 

None of the execution, delivery and performance by such Member of this
Agreement, the compliance with the terms and provisions hereof and the carrying
out of the transactions contemplated hereby, conflicts or will conflict with or
will result in a breach or violation of any of the terms, conditions or
provisions of any law, governmental rule or regulation or the charter documents
or bylaws of such Member or any applicable order, writ, injunction, judgment or
decree of any court or governmental authority against such Member or by which it
or any of its properties, is bound, or any loan agreement, indenture, mortgage,
bond, note, resolution, contract or other agreement or instrument to which such
Member is a party or by which it or any of its properties is bound, or
constitutes or will constitute a default thereunder or will result in the
imposition of any lien upon any of its properties.

 

17.1.6 No Proceedings.

 

There are no actions at law, suits in equity, proceedings or claims pending or,
to the knowledge of the Member, threatened against the Member before any
federal, state, foreign or local court, tribunal or government agency or
authority that might materially delay, prevent or hinder the performance by the
Member of its obligations hereunder.

 

17.2 Municipal Electric Systems.

 

Any provisions of Section 17.1 notwithstanding, if any Member that is a
municipal electric system believes in good faith that the provisions of Sections
5.1(b) and 16.1 of this Agreement may not lawfully be applied to that Member
under applicable state law governing municipal activities, the Member may
request a waiver of the pertinent provisions of the Agreement. Any such request
for waiver shall be supported by an opinion of counsel for the Member to the
effect that the provision of the Agreement as to which waiver is sought may not
lawfully be applied to the Member under applicable state law. The PJM Board
shall have the right to have the opinion of the Member’s counsel reviewed by
counsel to the LLC. If the PJM Board concludes that either or both of Sections
5.1(b) and 16.1 of this Agreement may not lawfully be applied to a municipal
electric system Member, it shall waive the application of the affected provision
or provisions to such municipal Member. Any Member not permitted by law to
indemnify the other Members shall not be indemnified by the other Members.

 

17.3 Survival.

 

All representations and warranties contained in this Section 17 shall survive
the execution and delivery of this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 56

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 56

 

18. MISCELLANEOUS PROVISIONS

 

18.1 [Reserved.]

 

18.2 Fiscal and Taxable Year.

 

The fiscal year and taxable year of the LLC shall be the calendar year.

 

18.3 Reports.

 

Each year prior to the Annual Meeting of the Members, the PJM Board shall cause
to be prepared and distributed to the Members a report of the LLC’s activities
since the prior report.

 

18.4 Bank Accounts; Checks, Notes and Drafts.

 

(a) Funds of the LLC shall be deposited in an account or accounts of a type, in
form and name and in a bank(s) or other financial institution(s) which are
participants in federal insurance programs as selected by the PJM Board. The PJM
Board shall arrange for the appropriate conduct of such accounts. Funds may be
withdrawn from such accounts only for bona fide and legitimate LLC purposes and
may from time to time be invested in such short-term securities, money market
funds, certificates of deposit or other liquid assets as the PJM Board deems
appropriate. All checks or demands for money and notes of the LLC shall be
signed by any officer or by any other person designated by the PJM Board.

 

(b) The Members acknowledge that the PJM Board may maintain LLC funds in
accounts, money market funds, certificates of deposit, other liquid assets in
excess of the insurance provided by the Federal Deposit Insurance Corporation,
or other depository insurance institutions and that the PJM Board shall not be
accountable or liable for any loss of such funds resulting from failure or
insolvency of the depository institution.

 

(c) Checks, notes, drafts and other orders for the payment of money shall be
signed by such persons as the PJM Board from time to time may authorize. When
the PJM Board so authorizes, the signature of any such person may be a
facsimile.

 

18.5 Books and Records.

 

(a) At all times during the term of the LLC, the PJM Board shall keep, or cause
to be kept, full and accurate books of account, records and supporting
documents, which shall reflect, completely, accurately and in reasonable detail,
each transaction of the LLC. The books of account shall be maintained and tax
returns prepared and filed on the method of accounting determined by the PJM
Board. The books of account, records and all documents and other writings of the
LLC shall be kept and maintained at the principal office of the Interconnection.

 

(b) The PJM Board shall cause the Office of the Interconnection to keep at its
principal office the following:

 

  i) A current list in alphabetical order of the full name and last known
business address of each Member and the Members Committee sector of each Voting
Member;

 

Issued By:

  

Craig Glazer

   Effective:   

January 1, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 57

Third Revised Rate Schedule FERC No. 24

    

 

  ii) A copy of the Certificate of Formation and the Certificate of Conversion,
and all Certificates of Amendment thereto;

 

  iii) Copies of the LLC’s federal, state, and local income tax returns and
reports, if any, for the three most recent years; and

 

  iv) Copies of the Operating Agreement, as amended, and of any financial
statements of the LLC for the three most recent years.

 

18.6 Amendment.

 

(a) Except as provided by law or otherwise set forth herein, this Agreement,
including any Schedule hereto, may be amended, or a new Schedule may be created,
only upon: (i) submission of the proposed amendment to the PJM Board for its
review and comments; (ii) approval of the amendment or new Schedule by the
Members Committee, after consideration of the comments of the PJM Board, in
accordance with Section 8.4, or written agreement to an amendment of all Members
not in default at the time the amendment is agreed upon; and (iii) approval
and/or acceptance for filing of the amendment by FERC and any other regulatory
body with jurisdiction thereof as may be required by law. If and as necessary,
the Members Committee may file with FERC or other regulatory body of competent
jurisdiction any amendment to this Agreement or to its Schedules or a new
Schedule not filed by the Office of the Interconnection.

 

(b) Notwithstanding the foregoing, an applicant eligible to become a Member in
accordance with the procedures specified in this Agreement shall become a Member
by executing a counterpart of this Agreement without the need for amendment of
this Agreement or execution of such counterpart by any other Member.

 

(c) Each of the following fundamental changes to the LLC shall require or be
deemed to require an amendment to this Agreement and shall require the prior
approval of FERC:

 

  i) Adoption of any plan of merger or consolidation;

 

  ii) Adoption of any plan of sale, lease or exchange of assets relating to all,
or substantially all, of the property and assets of the LLC;

 

  iii) Adoption of any plan of division relating to the division of the LLC into
two or more corporations or other legal entities;

 

  iv) Adoption of any plan relating to the conversion of the LLC into a stock
corporation;

 

  v) Adoption of any proposal of voluntary dissolution; or

 

  vi) Taking any action which has the purpose or effect of the adoption of any
plan or proposal described in items (i), (ii), (iii), (iv) or (v) above.

 

18.7 Interpretation.

 

Wherever the context may require, any noun or pronoun used herein shall include
the corresponding masculine, feminine or neuter forms. The singular form of
nouns, pronouns and verbs shall include the plural and vice versa.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 58

Third Revised Rate Schedule FERC No. 24

    

 

18.8 Severability.

 

Each provision of this Agreement shall be considered severable and if for any
reason any provision is determined by a court or regulatory authority of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions of this Agreement shall continue in full force and effect and shall
in no way be affected, impaired or invalidated, and such invalid, void or
unenforceable provision shall be replaced with valid and enforceable provision
or provisions which otherwise give effect to the original intent of the invalid,
void or unenforceable provision.

 

18.9 Force Majeure.

 

No Member shall be liable to any other Member for damages or otherwise be in
breach of this Agreement to the extent and during the period such Member’s
performance is prevented by any cause or causes beyond such Member’s control and
without such Member’s fault or negligence, including but not limited to any act,
omission, or circumstance occasioned by or in consequence of any act of God,
labor disturbance, act of the public enemy, war, insurrection, riot, fire, storm
or flood, explosion, breakage or accident to machinery or equipment, or
curtailment, order, regulation or restriction imposed by governmental, military
or lawfully established civilian authorities; provided, however, that any such
foregoing event shall not excuse any payment obligation. Upon the occurrence of
an event considered by a Member to constitute a force majeure event, such Member
shall use due diligence to endeavor to continue to perform its obligations as
far as reasonably practicable and to remedy the event, provided that no Member
shall be required by this provision to settle any strike or labor dispute.

 

18.10 Further Assurances.

 

Each Member hereby agrees that it shall hereafter execute and deliver such
further instruments, provide all information and take or forbear such further
acts and things as may be reasonably required or useful to carry out the intent
and purpose of this Agreement and as are not inconsistent with the terms hereof.

 

18.11 Seal.

 

The seal of the LLC shall have inscribed thereon the name of the LLC, the year
of its organization and the words “Corporate Seal, Delaware.” The seal may be
used by causing it or a facsimile thereof to be impressed or affixed or
reproduced or otherwise.

 

18.12 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together will constitute one instrument,
binding upon all parties hereto, notwithstanding that all of such parties may
not have executed the same counterpart.

 

18.13 Costs of Meetings.

 

Each Member shall be responsible for all costs of its representative, alternate
or substitute in attending any meeting. The Office of the Interconnection shall
pay the other reasonable costs of meetings of the PJM Board and the Members
Committee, and such other committees, subcommittees, task forces, working
groups, User Groups or other bodies as determined to be appropriate by the
Office of the Interconnection, which costs otherwise shall be paid by the

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 59

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 59

 

Members attending. The Office of the Interconnection shall reimburse all Board
Members for their reasonable costs of attending meetings.

 

18.14 Notice.

 

(a) Except as otherwise expressly provided herein, notices required under this
Agreement shall be in writing and shall be sent to a Member by overnight
courier, hand delivery, telecopier or other reliable electronic means to the
representative on the Members Committee of such Member at the address for such
Member previously provided by such Member to the Office of the Interconnection.
Any such notice so sent shall be deemed to have been given (i) upon delivery if
given by overnight couriers or hand delivery, or (ii) upon confirmation if given
by telecopier or other reliable electronic means. Notices of meetings of the
Members Committee or committees, subcommittees, task forces, working groups and
other bodies under its auspices may be given as provided in the Members
Committee by-laws.

 

(b) Notices, as well as copies of the agenda and minutes of all meetings of
committees, subcommittees, task forces, working groups, User Groups, or other
bodies formed under this Agreement, shall be posted in a timely fashion on and
made available for downloading from the PJM website.

 

18.15 Headings.

 

The section headings used in this Agreement are for convenience only and shall
not affect the construction or interpretation of any of the provisions of this
Agreement.

 

18.16 No Third-Party Beneficiaries.

 

This Agreement is intended to be solely for the benefit of the Members and their
respective successors and permitted assigns and, unless expressly stated herein,
is not intended to and shall not confer any rights or benefits on any third
party (other than successors and permitted assigns) not a signatory hereto.

 

18.17 Confidentiality.

 

18.17.1 Party Access.

 

(a) No Member shall have a right hereunder to receive or review any documents,
data or other information of another Member, including documents, data or other
information provided to the Office of the Interconnection, to the extent such
documents, data or information have been designated as confidential pursuant to
the procedures adopted by the Office of the Interconnection or to the extent
that they have been designated as confidential by such other Member; provided,
however, a Member may receive and review any composite documents, data and other
information that may be developed based on such confidential documents, data or
information if the composite does not disclose any individual Member’s
confidential data or information.

 

(b) Except as may be provided in this Agreement or in the PJM Open Access
Transmission Tariff, the Office of the Interconnection shall not disclose to its
Members or to third parties, any documents, data, or other information of a
Member or entity applying for Membership, to the extent such documents, data, or
other information has been designated confidential pursuant to the procedures
adopted by the Office of the Interconnection or by such Member or entity

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

July 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 60

First Revised Rate Schedule FERC No. 32

    

 

applying for membership; provided that nothing contained herein shall prohibit
the Office of the Interconnection from providing any such confidential
information to its agents, representatives, or contractors to the extent that
such person or entity is bound by an obligation to maintain such
confidentiality; provided further that nothing contained herein shall prohibit
the Office of the Interconnection from providing Member confidential information
to the North American Electric Reliability Council or any of its regional
reliability councils to the extent that (i) the Office of the Interconnection
determines in its reasonable discretion that the exchange of such information is
required to enhance and/or maintain reliability within MAAC and its neighboring
reliability councils, (ii) such entity is bound by a written agreement to
maintain such confidentiality, and (iii) the Office of the Interconnection has
notified the affected party of its intention to release such information no less
than five business days prior to the release. The Office of the Interconnection
shall collect and use confidential information only in connection with its
authority under this Agreement and the Open Access Transmission Tariff and the
retention of such information shall be in accordance with PJM’s data retention
policies.

 

(c) Nothing contained herein shall prevent the Office of the Interconnection
from releasing a Member’s confidential data or information to a third party
provided that the Member has delivered to the Office of the Interconnection
specific, written authorization for such release setting forth the data or
information to be released, to whom such release is authorized, and the period
of time for which such release shall be authorized. The Office of the
Interconnection shall limit the release of a Member’s confidential data or
information to that specific authorization received from the Member. Nothing
herein shall prohibit a Member from withdrawing such authorization upon written
notice to the Office of the Interconnection who shall cease such release as soon
as practicable after receipt of such withdrawal notice.

 

18.17.2 Required Disclosure.

 

(a) Notwithstanding anything in the foregoing Section to the contrary, and
subject to the provisions of Section 18.17.3, if a Member or the Office of the
Interconnection is required by applicable law, or in the course of
administrative or judicial proceedings other than FERC proceedings or
investigations, to disclose to third parties other than the FERC or its staff,
information that is otherwise required to be maintained in confidence pursuant
to this Agreement, that Member or the Office of the Interconnection may make
disclosure of such information; provided, however, that as soon as the Member or
the Office of the Interconnection learns of the disclosure requirement and prior
to making disclosure, that Member or the Office of the Interconnection shall
notify the affected Member or Members of the requirement and the terms thereof
and the affected Member or Members may direct, at their sole discretion and
cost, any challenge to or defense against the disclosure requirement. The
disclosing Member and the Office of the Interconnection shall cooperate with
such affected Members to the maximum extent practicable to minimize the
disclosure of the information consistent with applicable law. Each Member and
the Office of the Interconnection shall cooperate with the affected Members to
obtain proprietary or confidential treatment of such information by the person
to whom such information is disclosed prior to any such disclosure.

 

(b) Nothing in this Section 18.17 shall prohibit or otherwise limit the Office
of the Interconnection’s use of information covered herein if such information
was: (i) previously

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute First Revised Sheet No. 61

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 61

 

known to the Office of the Interconnection without an obligation of
confidentiality; (ii) independently developed by or for the Office of the
Interconnection using nonconfidential information; (iii) acquired by the Office
of the Interconnection from a third party which is not, to the Office of the
Interconnection’s knowledge, under an obligation of confidence with respect to
such information; (iv) which is or becomes publicly available other than through
a manner inconsistent with this Section 18.17.

 

(c) The Office of the Interconnection shall impose on any contractors retained
to provide technical support or otherwise to assist with the implementation or
administration of this Agreement or of the Open Access Transmission Tariff a
contractual duty of confidentiality consistent with this Agreement. A Member
shall not be obligated to provide confidential or proprietary information to any
contractor that does not assume such a duty of confidentiality, and the Office
of the Interconnection shall not provide any such information to any such
contractor without the express written permission of the Member providing the
information.

 

(d) Section 18.17.2(a) does not apply to disclosure of information to the FERC
or its staff.

 

18.17.3 Disclosure to FERC.

 

Notwithstanding anything in this Section to the contrary, if the FERC or its
staff, during the course of an investigation or otherwise, requests information
from the Office of the Interconnection that is otherwise required to be
maintained in confidence pursuant to this Agreement, the Office of the
Interconnection shall provide the requested information to the FERC or its
staff, within the time provided for in the request for information. In providing
the information to the FERC or its staff, the Office of the Interconnection may,
consistent with 18 C.F.R. § 388.112, request that the information be treated as
confidential and non-public by the FERC and its staff and that the information
be withheld from public disclosure. The Office of the Interconnection shall
notify any affected Member(s) when it is notified by FERC or its staff, that a
request for disclosure of, or decision to disclose, confidential information has
been received, at which time the Office of Interconnection and the affected
Member may respond before such information would be made public, pursuant to 18
C.F.R. § 388.112.

 

18.17.4 Disclosure to Authorized Persons

 

  (a) Notwithstanding anything in this section to the contrary, the Office of
the Interconnection and/or the PJM Market Monitor shall disclose confidential
information, otherwise required to be maintained in confidence pursuant to this
Agreement, to an Authorized Person under the following conditions:

 

  i)

The Authorized Person has executed a Non-Disclosure Agreement with the Office of
the Interconnection, representing and warranting that he or she: (i) is an
Authorized Person; (ii) is duly authorized to enter into and perform the
obligations of the Non-Disclosure Agreement; (iii) has adequate procedures to
protect against the release of any confidential information received, (iv) is
familiar with, and will comply with any applicable procedures of the Authorized
Commission which the Authorized Person represents, (v) covenants and agrees on
behalf of himself or herself to deny any Third Party Requests and defend against
any legal process which seeks the release of any confidential information that
would be released in contravention of the

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

June 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 61A

Third Revised Rate Schedule FERC No. 24

    

 

 

terms of the Non-Disclosure Agreement, and (vi) is not in breach of any
Non-Disclosure Agreement entered into with the Office of the Interconnection.

 

  ii) The Authorized Commission employing or retaining the Authorized Person has
provided the Office of the Interconnection with: (a) a final order of FERC
prohibiting the release by the Authorized Person or the Authorized Commission of
confidential information in accordance with the terms of this Agreement and the
Non-Disclosure Agreement; and (b) either an order of such Authorized Commission
or a certification from counsel to such Authorized Commission, confirming that
the Authorized Commission (i) has statutory authority to protect the
confidentiality of any confidential information received from public release or
disclosure and from release or disclosure to any other entity, (ii) will defend
against any disclosure of Confidential Information pursuant to any Third Party
Request through all available legal process, including, but not limited to,
obtaining any necessary protective orders, (iii) will provide the Office of the
Interconnection with prompt notice of any such Third Party Request or legal
proceedings and will consult with the Office of the Interconnection and/or any
Affected Member in its efforts to deny the Third Party Request or defend against
such legal process, (iv) in the event a protective order or other remedy is
denied, will direct Authorized Persons authorized by it to furnish only that
portion of the confidential information which their legal counsel advises the
Office of the Interconnection in writing is legally required to be furnished,
(v) will exercise its best efforts to obtain assurance that confidential
treatment will be accorded to such confidential information and (vi) has
adequate procedures to protect against the release of such confidential
information; and (c) confirmation in writing that the Authorized Person is
authorized by the Commission to enter into the Non-Disclosure Agreement and to
receive confidential information under this Agreement.

 

  iii) The Authorized Commission employing or retaining the Authorized Person
has provided the Office of the Interconnection with a State Certification.

 

  iv) The Office of the Interconnection and the PJM Market Monitor shall be
expressly entitled to rely upon such FERC and Authorized Commission orders, the
State Certification and/or certifications of counsel in providing confidential
information to the Authorized Person, and shall in no event be liable, or
subject to damages or claims of any kind or nature hereunder due to the
ineffectiveness of the FERC and/or Commission orders, or the inaccuracy of such
certification of counsel.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 61B

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 61B

 

  v) The Authorized Person may discuss confidential information with other
Authorized Persons who are parties to Non-Disclosure Agreements; provided,
however, that the Office of the Interconnection shall have confirmed in advance
and in writing that it has previously released the confidential information in
question to such Authorized Persons. The Office of the Interconnection shall
respond to any written request for confirmation within two (2) business days of
its receipt.

 

  vi) The Office of the Interconnection shall maintain a schedule of all
Authorized Persons and the Authorized Commissions they represent, which shall be
made publicly available on its website, or by written request. Such schedule
shall be compiled by the Office of the Interconnection, based on information
provided by any Authorized Person and/or Authorized Commission. The Office of
the Interconnection shall update the schedule promptly upon receipt of
information from an Authorized Person or Authorized Commission, but shall have
no obligation to verify or corroborate any such information, and shall not be
liable or otherwise responsible for any inaccuracies in the schedule due to
incomplete or erroneous information conveyed to and relied upon by the Office of
the Interconnection in the compilation and/or maintenance of the schedule.

 

  (b)

The PJM Market Monitor or other designated representative of the Office of the
Interconnection may, in the course of discussions with an Authorized Person,
orally disclose information otherwise required to be maintained in confidence,
without the need for a prior Information Request. Such oral disclosures shall
provide enough information to enable the Authorized Person or their Authorized
Commission to determine whether additional Information Requests for information
are appropriate. The PJM Market Monitor or other representative of the Office of
the Interconnection will not make any written or electronic disclosures of
confidential information to the Authorized Person pursuant to this section. In
any such discussions, the PJM Market Monitor or other representative of the
Office of the Interconnection shall ensure that the individual or individuals
receiving such confidential information are Authorized Persons as defined
herein, orally designate confidential information that is disclosed, and refrain
from identifying any specific Affected Member whose information is disclosed.
The PJM Market Monitor or other representative of the Office of the
Interconnection shall also be authorized to assist Authorized Persons in
interpreting confidential information that is disclosed. The PJM Market Monitor
or representative of the Office of the Interconnection shall provide any
Affected Member with oral notice of any oral disclosure immediately, but not
later than one (1) business day after the oral disclosure. Such oral notice to
the Affected

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 61C

Third Revised Rate Schedule FERC No. 24

    

 

 

Member shall include the substance of the oral disclosure, but shall not reveal
any confidential information of any other Member and must be received by the
Affected Member before the name of the Affected Member is released to the
Authorized Person; provided however, the identity of the Affected Party must be
made to the Authorized Person within two (2) business days of the initial oral
disclosure.

 

  (c) As regards Information Requests:

 

  (i) Information Requests to the Office of the Interconnection shall be in
writing, which shall include electronic communications, addressed to the PJM
Market Monitor or other designated representative of the Office of the
Interconnection, and shall: (a) describe with particularity the information
sought; (b) provide a description of the purpose of the Information Request; (c)
state the time period for which confidential information is requested; and (d)
re-affirm that only the Authorized Person shall have access to the confidential
information requested. The Office of the Interconnection shall provide an
Affected Member with written notice, which shall include electronic
communication, of an Information Request of the Authorized Person as soon as
possible, but not later than two (2) business days after the receipt of the
Information Request.

 

  (ii) Subject to the provisions of section (c)(iii), the Office of the
Interconnection shall supply confidential information to the Authorized Person
in response to any Information Request within five (5) business days of the
receipt of the Information Request, to the extent that the requested
confidential information can be made available within such period; provided
however, that in no event shall confidential information be released prior to
the end of the fourth (4th) business day without the express consent of the
Affected Member. To the extent that the Office of the Interconnection can not
reasonably prepare and deliver the requested confidential information within
such five (5) day period, it shall, within such period, provide the Authorized
Person with a written schedule for the provision of such remaining confidential
information. Upon providing confidential information to the Authorized Person,
the Office of the Interconnection shall either provide a copy of the
confidential information to the Affected Member(s), or provide a listing of the
confidential information disclosed; provided, however, that the Office of the
Interconnection shall not reveal any Member’s confidential information to any
other Member.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 61D

Third Revised Rate Schedule FERC No. 24

    

 

  (iii) Notwithstanding section (c)(ii), above, should the Office of the
Interconnection or an Affected Member object to an Information Request or any
portion thereof, either of them may, within four (4) business days following the
Office of the Interconnection’s receipt of the Information Request, request, in
writing, a conference with the Authorized Commission or the Authorized
Commission’s authorized designee to resolve differences concerning the scope or
timing of the Information Request; provided, however, nothing herein shall
require the Authorized Commission to participate in any conference. Any party to
the conference may seek assistance from FERC staff in resolution of the dispute.
Should such conference be refused by any participant, or not resolve the
dispute, then the Office of the Interconnection, the Affected Member or the
Authorized Commission may initiate appropriate legal action at FERC within three
(3) business days following receipt of written notice from any conference
participant terminating such conference. Any complaints filed at FERC objecting
to a particular Information Request shall be designated by the party as a “fast
track” complaint and each party shall bear its own costs in connection with such
FERC proceeding. If no FERC proceeding regarding the Information Request is
commenced within such three day period, the Office of the Interconnection shall
utilize its best efforts to respond to the Information Request promptly.

 

  (d) In the event of any breach of a Non-Disclosure Agreement:

 

  (i) The Authorized Person and/or their respective Authorized Commission shall
promptly notify the Office of the Interconnection, who shall, in turn, promptly
notify any Affected Member of any inadvertent or intentional release, or
possible release, of confidential information provided pursuant to any
Non-Disclosure Agreement.

 

  (ii) The Office of the Interconnection shall terminate such Non-Disclosure
Agreement upon written notice to the Authorized Person and his or her Authorized
Commission, and all rights of the Authorized Person thereunder shall thereupon
terminate; provided, however, that the Office of the Interconnection may restore
an individual’s status as an Authorized Person after consulting with the
Affected Member and to the extent that: (i) the Office of the Interconnection
determines that the disclosure was not due to the intentional, reckless or
negligent action or omission of the Authorized Person; (ii) there were no harm
or damages suffered by the Affected Member; or (iii) similar good cause shown.
Any appeal of the Office of the Interconnection’s actions under this section
shall be to FERC.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 61E Third Revised Rate Schedule FERC No. 24   
Superseding Original Sheet No. 61E

 

  (iii) The Office of the Interconnection and/or the Affected Member shall have
the right to seek and obtain at least the following types of relief: (a) an
order from FERC requiring any breach to cease and preventing any future
breaches; (b) temporary, preliminary, and/or permanent injunctive relief with
respect to any breach; and (c) the immediate return of all confidential
information to the Office of the Interconnection.

 

  (iv) No Authorized Person shall have responsibility or liability whatsoever
under the Non-Disclosure Agreement or this Agreement for any and all
liabilities, losses, damages, demands, fines, monetary judgments, penalties,
costs and expenses caused by, resulting from, or arising out of or in connection
with the release of confidential information to persons not authorized to
receive it, provided that such Authorized Person is an employee or member of an
Authorized Commission at the time of such unauthorized release. Nothing in this
Section (d)(iv) is intended to limit the liability of any person who is not an
employee of or a member of an Authorized Commission at the time of such
unauthorized release for any and all economic losses, damages, demands, fines,
monetary judgments, penalties, costs and expenses caused by, resulting from, or
arising out of or in connection with such unauthorized release.

 

  (v) Any dispute or conflict requesting the relief in section (d)(ii) or
(d)(iii)(a) above, shall be submitted to FERC for hearing and resolution. Any
dispute or conflict requesting the relief in section (d)(iii)(c) above may be
submitted to FERC or any court of competent jurisdiction for hearing and
resolution.

 

18.18 Termination and Withdrawal.

 

18.18.1 Termination.

 

Upon termination of this Agreement, final settlement for obligations under this
Agreement shall include the accounting for the period ending with the last day
of the last month for which the Agreement was effective.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

   July 28, 2004           Filed to comply with order of the Federal Energy
Regulatory Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶
61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 61F Third Revised Rate Schedule FERC No. 24     

 

18.18.2 Withdrawal.

 

Subject to the requirements of Section 4.1(c) of this Agreement and Section
1.4.6 of the Schedule 1 to this Agreement, any Member may withdraw from this
Agreement upon 90 days notice to the Office of the Interconnection.

 

18.18.3 Winding Up.

 

Any provision of this Agreement that expressly or by implication comes into or
remains in force following the termination or expiration of this Agreement shall
survive such

 

Issued By:

  

Craig Glazer

   Effective:    June 29, 2004     

Vice President, Government Policy

         

Issued On:

   April 29, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 62 Third Revised Rate Schedule FERC No. 24     

 

termination or expiration. The surviving provisions shall include, but shall not
be limited to: (i) those provisions necessary to permit the orderly conclusion,
or continuation pursuant to another agreement, of transactions entered into
prior to the decision to terminate this Agreement, (ii) those provisions
necessary to conduct final billing, collection, and accounting with respect to
all matters arising hereunder, and (iii) the indemnification provisions as
applicable to periods prior to such termination or expiration.

 

IN WITNESS whereof, the Members have caused this Agreement to be executed by
their duly authorized representatives.

 

Issued By:

  

Craig Glazer

   Effective:    March 20, 2003     

Vice President, Governmental Policy

         

Issued On:

   March 20, 2003          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 63

Third Revised Rate Schedule FERC No. 24

    

 

RESOLUTION REGARDING ELECTION OF DIRECTORS

 

1. Subject to the approval of the Federal Energy Regulatory Commission, the
provisions of Section 7.1 of the Amended and Restated Operating Agreement of PJM
Interconnection, L.L.C. (the “Operating Agreement”), to the extent that such
section requires that the election of members to the PJM Board of Managers be
held at the Annual Meeting of the Members, be, and they hereby are, waived,
solely for election to those positions on the PJM Board of Managers that expire
in the year 2001; and

 

2. An election of members of the PJM Board of Managers from the slate approved
by the independent consultant retained by the Office of the Interconnection, is,
and hereby shall be, authorized by the PJM Members Committee to occur at its
meeting held on August 30, 2001; and

 

3. The Office of the Interconnection is, and hereby shall be, authorized to file
such documents and make such pleadings before the Federal Energy Regulatory
Commission as the Office of the Interconnection determines to be reasonably
necessary seeking such waivers and authorizations as may be required to assure
the validity of the aforementioned election of members to the PJM Board of
Managers.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 64

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 64

 

SCHEDULE 1

 

PJM INTERCHANGE ENERGY MARKET

 

1. MARKET OPERATIONS

 

1.1 Introduction.

 

This Schedule sets forth the scheduling, other procedures, and certain general
provisions applicable to the operation of the PJM Interchange Energy Market
within the PJM Region. This Schedule addresses each of the three time-frames
pertinent to the daily operation of the PJM Interchange Energy Market:
Prescheduling, Scheduling, and Dispatch.

 

1.2 Cost-based Offers.

 

Unless and until the FERC shall authorize the use of market-based prices in the
PJM Interchange Energy Market, all offers for energy or other services to be
sold on the PJM Interchange Energy Market from generating resources located
within the PJM Region shall not exceed the variable cost of producing such
energy or other service, as determined in accordance with Schedule 2 to this
Agreement and applicable regulatory standards, requirements and determinations;
provided that, a Market Seller may offer to the PJM Interchange Energy Market
the right to call on energy from a resource the output of which has been sold on
a bilateral basis, with the rate for such energy if called equal to the
curtailment rate specified in the bilateral contract.

 

1.3 Definitions.

 

1.3.1 Auction Revenue Rights.

 

“Auction Revenue Rights” shall mean the right to receive the revenue from the
Financial Transmission Right auction, as further described in Section 7.4 of
this Schedule.

 

1.3.1A Auction Revenue Rights Credits.

 

“Auction Revenue Rights Credits” shall mean the allocated share of total FTR
auction revenues or costs credited to each holder of Auction Revenue Rights,
calculated and allocated as specified in Section 7.4.3 of this Schedule.

 

1.3.1B Day-ahead Energy Market.

 

“Day-ahead Energy Market” shall mean the schedule of commitments for the
purchase or sale of energy and payment of Transmission Congestion Charges
developed by the Office of the Interconnection as a result of the offers and
specifications submitted in accordance with Section 1.10 of this Schedule.

 

1.3.1C Day-ahead Prices.

 

“Day-ahead Prices” shall mean the Locational Marginal Prices resulting from the
Day-ahead Energy Market.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 65

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 65

 

1.3.1D Decrement Bid.

 

“Decrement Bid” shall mean a bid to purchase energy at a specified location in
the Day-ahead Energy Market. An accepted Decrement Bid results in scheduled load
at the specified location in the Day-ahead Energy Market.

 

1.3.1E Dispatch Rate.

 

“Dispatch Rate” shall mean the control signal, expressed in dollars per
megawatt-hour, calculated and transmitted continuously and dynamically to direct
the output level of all generation resources dispatched by the Office of the
Interconnection in accordance with the Offer Data.

 

1.3.2 Equivalent Load.

 

“Equivalent Load” shall mean the sum of a Market Participant’s net system
requirements to serve its customer load in the PJM Region, if any, plus its net
bilateral transactions.

 

1.3.3 External Market Buyer.

 

“External Market Buyer” shall mean a Market Buyer making purchases of energy
from the PJM Interchange Energy Market for consumption by end-users outside the
PJM Region, or for load in the PJM Region that is not served by Network
Transmission Service.

 

1.3.4 External Resource.

 

“External Resource” shall mean a generation resource located outside the metered
boundaries of the PJM Region.

 

1.3.5 Financial Transmission Right.

 

“Financial Transmission Right” or “FTR” shall mean a right to receive
Transmission Congestion Credits as specified in Section 5.2.2 of this Schedule.

 

1.3.5A Financial Transmission Right Obligation.

 

“Financial Transmission Right Obligation” shall mean a right to receive
Transmission Congestion Credits as specified in Section 5.2.2(b) of this
Schedule.

 

1.3.5B Financial Transmission Right Option.

 

“Financial Transmission Right Option” shall mean a right to receive Transmission
Congestion Credits as specified in Section 5.2.2(c) of this Schedule.

 

1.3.6 Generating Market Buyer.

 

“Generating Market Buyer” shall mean an Internal Market Buyer that is a Load
Serving Entity that owns or has contractual rights to the output of generation
resources capable of serving the Market Buyer’s load in the PJM Region, or of
selling energy or related services in the PJM Interchange Energy Market or
elsewhere.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 66

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 66

 

1.3.7 Generator Forced Outage.

 

“Generator Forced Outage” shall mean an immediate reduction in output or
capacity or removal from service, in whole or in part, of a generating unit by
reason of an Emergency or threatened Emergency, unanticipated failure, or other
cause beyond the control of the owner or operator of the facility, as specified
in the relevant portions of the PJM Manuals. A reduction in output or removal
from service of a generating unit in response to changes in market conditions
shall not constitute a Generator Forced Outage.

 

1.3.8 Generator Maintenance Outage.

 

“Generator Maintenance Outage” shall mean the scheduled removal from service, in
whole or in part, of a generating unit in order to perform necessary repairs on
specific components of the facility, if removal of the facility meets the
guidelines specified in the PJM Manuals.

 

1.3.9 Generator Planned Outage.

 

“Generator Planned Outage” shall mean the scheduled removal from service, in
whole or in part, of a generating unit for inspection, maintenance or repair
with the approval of the Office of the Interconnection in accordance with the
PJM Manuals.

 

1.3.9A Increment Bid.

 

“Increment Bid” shall mean an offer to sell energy at a specified location in
the Day-ahead Energy Market. An accepted Increment Bid results in scheduled
generation at the specified location in the Day-ahead Energy Market.

 

1.3.10 Internal Market Buyer.

 

“Internal Market Buyer” shall mean a Market Buyer making purchases of energy
from the PJM Interchange Energy Market for ultimate consumption by end-users
inside the PJM Region that are served by Network Transmission Service.

 

1.3.11 Inadvertent Interchange.

 

“Inadvertent Interchange” shall mean the difference between net actual energy
flow and net scheduled energy flow into or out of the individual Control Areas
operated by PJM, as determined and allocated each hour by the Office of the
Interconnection in accordance with the procedures set forth in the PJM Manuals
to each Electric Distributor that reports to the Office of the Interconnection
its hourly net energy flows from metered tie lines.

 

1.3.12 Market Operations Center.

 

“Market Operations Center” shall mean the equipment, facilities and personnel
used by or on behalf of a Market Participant to communicate and coordinate with
the Office of the Interconnection in connection with transactions in the PJM
Interchange Energy Market or the operation of the PJM Region.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 67

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 67

 

1.3.13 Maximum Generation Emergency.

 

“Maximum Generation Emergency” shall mean an Emergency declared by the Office of
the Interconnection in which the Office of the Interconnection anticipates
requesting one or more Capacity Resources or Available Capacity Resources to
operate at its maximum net or gross electrical power output, subject to the
equipment stress limits for such Capacity Resource, in order to manage,
alleviate, or end the Emergency.

 

1.3.14 Minimum Generation Emergency.

 

“Minimum Generation Emergency” shall mean an Emergency declared by the Office of
the Interconnection in which the Office of the Interconnection anticipates
requesting one or more generating resources to operate at or below Normal
Minimum Generation, in order to manage, alleviate, or end the Emergency.

 

1.3.14A NERC Interchange Distribution Calculator.

 

“NERC Interchange Distribution Calculator” shall mean the NERC mechanism that is
in effect and being used to calculate the distribution of energy, over specific
transmission interfaces, from energy transactions.

 

1.3.15 Network Resource.

 

“Network Resource” shall have the meaning specified in the PJM Tariff.

 

1.3.16 Network Service User.

 

“Network Service User” shall mean an entity using Network Transmission Service.

 

1.3.17 Network Transmission Service.

 

“Network Transmission Service” shall mean transmission service provided pursuant
to the rates, terms and conditions set forth in Part III of the PJM Tariff, or
transmission service comparable to such service that is provided to a Load
Serving Entity that is also a West Transmission Owner or an East Transmission
Owner.

 

1.3.18 Normal Maximum Generation.

 

“Normal Maximum Generation” shall mean the highest output level of a generating
resource under normal operating conditions.

 

1.3.19 Normal Minimum Generation.

 

“Normal Minimum Generation” shall mean the lowest output level of a generating
resource under normal operating conditions.

 

1.3.20 Offer Data.

 

“Offer Data” shall mean the scheduling, operations planning, dispatch, new
resource, and other data and information necessary to schedule and dispatch
generation resources

 

Issued By:

  

Craig Glazer

   Effective:   

November 7, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

November 6, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 68

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 68

 

for the provision of energy and other services and the maintenance of the
reliability and security of the transmission system in the PJM Region, and
specified for submission to the PJM Interchange Energy Market for such purposes
by the Office of the Interconnection.

 

1.3.21 Office of the Interconnection Control Center.

 

“Office of the Interconnection Control Center” shall mean the equipment,
facilities and personnel used by the Office of the Interconnection to coordinate
and direct the operation of the PJM Region and to administer the PJM Interchange
Energy Market, including facilities and equipment used to communicate and
coordinate with the Market Participants in connection with transactions in the
PJM Interchange Energy Market or the operation of the PJM Region.

 

1.3.22 Operating Day.

 

“Operating Day” shall mean the daily 24 hour period beginning at midnight for
which transactions on the PJM Interchange Energy Market are scheduled.

 

1.3.23 Operating Margin.

 

“Operating Margin” shall mean the incremental adjustments, measured in
megawatts, required in PJM Region operations in order to accommodate, on a first
contingency basis, an operating contingency in the PJM Region resulting from
operations in an interconnected Control Area. Such adjustments may result in
constraints causing Transmission Congestion Charges, or may result in Ancillary
Services charges pursuant to the PJM Tariff.

 

1.3.24 Operating Margin Customer.

 

“Operating Margin Customer” shall mean a Control Area purchasing Operating
Margin pursuant to an agreement between such other Control Area and the LLC.

 

1.3.25 PJM Interchange.

 

“PJM Interchange” shall mean the following, as determined in accordance with the
Schedules to this Agreement: (a) for a Market Participant that is a Network
Service User, the amount by which its hourly Equivalent Load exceeds, or is
exceeded by, the sum of the hourly outputs of its operating generating
resources; or (b) for a Market Participant that is not a Network Service User,
the amount of its Spot Market Backup; or (c) the hourly scheduled deliveries of
Spot Market Energy by a Market Seller from an External Resource; or (d) the
hourly net metered output of any other Market Seller; or (e) the hourly
scheduled deliveries of Spot Market Energy to an External Market Buyer; or (f)
the hourly scheduled deliveries to an Internal Market Buyer that is not a
Network Service User.

 

1.3.26 PJM Interchange Export.

 

“PJM Interchange Export” shall mean the following, as determined in accordance
with the Schedules to this Agreement: (a) for a Market Participant that is a
Network Service User, the amount by which its hourly Equivalent Load is exceeded
by the sum of the hourly outputs of its

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 69

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 69

 

operating generating resources; or (b) for a Market Participant that is not a
Network Service User, the amount of its Spot Market Backup sales; or (c) the
hourly scheduled deliveries of Spot Market Energy by a Market Seller from an
External Resource; or (d) the hourly net metered output of any other Market
Seller.

 

1.3.27 PJM Interchange Import.

 

“PJM Interchange Import” shall mean the following, as determined in accordance
with the Schedules to this Agreement: (a) for a Market Participant that is a
Network Service User, the amount by which its hourly Equivalent Load exceeds the
sum of the hourly outputs of its operating generating resources; or (b) for a
Market Participant that is not a Network Service User, the amount of its Spot
Market Backup purchases; or (c) the hourly scheduled deliveries of Spot Market
Energy to an External Market Buyer; or (d) the hourly scheduled deliveries to an
Internal Market Buyer that is not a Network Service User.

 

1.3.28 PJM Open Access Same-time Information System.

 

“PJM Open Access Same-time Information System” shall mean the electronic
communication system for the collection and dissemination of information about
transmission services in the PJM Region, established and operated by the Office
of the Interconnection in accordance with FERC standards and requirements.

 

1.3.29 Point-to-Point Transmission Service.

 

“Point-to-Point Transmission Service” shall mean transmission service provided
pursuant to the rates, terms and conditions set forth in Part II of the PJM
Tariff.

 

1.3.30 Ramping Capability.

 

“Ramping Capability” shall mean the sustained rate of change of generator
output, in megawatts per minute.

 

1.3.30A Real-time Prices.

 

“Real-time Prices” shall mean the Locational Marginal Prices resulting from the
Office of the Interconnection’s dispatch of the PJM Interchange Energy Market in
the Operating Day.

 

1.3.30B Real-time Energy Market.

 

“Real-time Energy Market” shall mean the purchase or sale of energy and payment
of Transmission Congestion Charges for quantity deviations from the Day-ahead
Energy Market in the Operating Day.

 

1.3.31 Regulation.

 

“Regulation” shall mean the capability of a specific generating unit with
appropriate telecommunications, control and response capability to increase or
decrease its output in response to a regulating control signal, in accordance
with the specifications in the PJM Manuals.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 70

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 70

 

1.3.31A Spinning Reserve.

 

“Spinning Reserve” shall mean the reserve capability that can be converted fully
into energy within ten minutes from the request of the Office of the
Interconnection dispatcher, and is provided by equipment electrically
synchronized to the Transmission System.

 

1.3.31B Spinning Reserve Event.

 

“Spinning Reserve Event” shall mean a request from the Office of the
Interconnection to those generation resources able, assigned or self-scheduled
to provide Spinning Reserve to increase, within ten minutes, the energy output
from those resources by the amount of assigned or self-scheduled Spinning
Reserve capability.

 

1.3.32 Spot Market Backup.

 

“Spot Market Backup” shall mean the purchase of energy from, or the delivery of
energy to, the PJM Interchange Energy Market in quantities sufficient to
complete the delivery or receipt obligations of a bilateral contract that has
been curtailed or interrupted for any reason.

 

1.3.33 Spot Market Energy.

 

“Spot Market Energy” shall mean energy bought or sold by Market Participants
through the PJM Interchange Energy Market at Locational Marginal Prices
determined as specified in Section 2 of this Schedule.

 

1.3.33A State Estimator.

 

“State Estimator” shall mean the computer model of power flows specified in
Section 2.3 of this Schedule.

 

1.3.33B Station Power.

 

“Station Power” shall mean energy used for operating the electric equipment on
the site of a generation facility located in the PJM Region or for the heating,
lighting, air-conditioning and office equipment needs of buildings on the site
of such a generation facility that are used in the operation, maintenance, or
repair of the facility. Station Power does not include any energy used to power
synchronous condensers, used for pumping at a pumped storage facility, or used
in association with restoration or black start service.

 

1.3.33C Target Allocation.

 

Shall mean the allocation of Transmission Congestion Credits as set forth in
Section 5.2.3 of this Schedule or the allocation of Auction Revenue Rights
Credits as set forth in Section 7.4.3 of this Schedule.

 

1.3.34 Transmission Congestion Charge.

 

“Transmission Congestion Charge” shall mean a charge attributable to the
increased cost of energy delivered at a given load bus when the transmission
system serving that load bus is operating under constrained conditions, or as
necessary to provide energy for third-party transmission losses in accordance
with Section 9.3, which shall be calculated and allocated as specified in
Section 5.1 of this Schedule.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 71

Third Revised Rate Schedule FERC No. 24

   Superseding Substitute Original Sheet No. 71

 

1.3.35 Transmission Congestion Credit.

 

“Transmission Congestion Credit” shall mean the allocated share of total
Transmission Congestion Charges credited to each holder of Financial
Transmission Rights, calculated and allocated as specified in Section 5.2 of
this Schedule.

 

1.3.36 Transmission Customer.

 

“Transmission Customer” shall mean an entity using Point-to-Point Transmission
Service.

 

1.3.37 Transmission Forced Outage.

 

“Transmission Forced Outage” shall mean an immediate removal from service of a
transmission facility by reason of an Emergency or threatened Emergency,
unanticipated failure, or other cause beyond the control of the owner or
operator of the transmission facility, as specified in the relevant portions of
the PJM Manuals. A removal from service of a transmission facility at the
request of the Office of the Interconnection to improve transmission capability
shall not constitute a Forced Transmission Outage.

 

1.3.37A Transmission Loading Relief.

 

“Transmission Loading Relief” shall mean NERC’s procedures for preventing
operating security limit violations, as implemented by PJM as the security
coordinator responsible for maintaining transmission security for the PJM
Region.

 

1.3.37B Transmission Loading Relief Customer.

 

“Transmission Loading Relief Customer” shall mean an entity that, in accordance
with Section 1.10.6A, has elected to pay Transmission Congestion Charges during
Transmission Loading Relief in order to continue energy schedules over contract
paths outside the PJM Region that are increasing the cost of energy in the PJM
Region.

 

1.3.38 Transmission Planned Outage.

 

“Transmission Planned Outage” shall mean any transmission outage scheduled in
advance for a pre-determined duration and which meets the notification
requirements for such outages specified in this Agreement or the PJM Manuals.

 

1.4 Market Buyers.

 

1.4.1 Qualification.

 

(a) To become a Market Buyer, an entity shall submit an application to the
Office of the Interconnection, in such form as shall be established by the
Office of the Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 72

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 72

 

(b) An applicant that is a Load Serving Entity or that will purchase on behalf
of or for ultimate delivery to a Load Serving Entity shall establish to the
satisfaction of the Office of the Interconnection that the end-users that will
be served through energy and related services purchased in the PJM Interchange
Energy Market, are located electrically within the PJM Region, or will be
brought within the PJM Region prior to any purchases from the PJM Interchange
Energy Market. Such applicant shall further demonstrate that:

 

  i) The Load Serving Entity for the end users is obligated to meet the
requirements of the Reliability Assurance Agreement; or Reliability Assurance
Agreement-West, as applicable, and

 

  ii) The Load Serving Entity for the end users has arrangements in place for
Network Transmission Service or Point-To-Point Transmission Service for all PJM
Interchange Energy Market purchases.

 

(c) An applicant that is not a Load Serving Entity or purchasing on behalf of or
for ultimate delivery to a Load Serving Entity shall demonstrate that:

 

  i) The applicant has obtained or will obtain Network Transmission Service or
Point-to-Point Transmission Service for all PJM Interchange Energy Market
purchases; and

 

  ii) The applicant’s PJM Interchange Energy Market purchases will ultimately be
delivered to a load in another Control Area that is recognized by NERC and that
complies with NERC’s standards for operating and planning reliable bulk electric
systems.

 

(d) An applicant shall not be required to obtain transmission service for
purchases from the PJM Interchange Energy Market to cover quantity deviations
from its sales in the Day-ahead Energy Market.

 

(e) All applicants shall demonstrate that:

 

  i) The applicant is capable of complying with all applicable metering, data
storage and transmission, and other reliability, operation, planning and
accounting standards and requirements for the operation of the PJM Region and
the PJM Interchange Energy Market;

 

  ii) The applicant meets the creditworthiness standards established by the
Office of the Interconnection, or has provided a letter of credit or other form
of security acceptable to the Office of the Interconnection; and

 

  iii) The applicant has paid all applicable fees and reimbursed the Office of
the Interconnection for all unusual or extraordinary costs of processing and
evaluating its application to become a Market Buyer, and has agreed in its
application to subject any disputes arising from its application to the PJM
Dispute Resolution Procedures.

 

(f) The applicant shall become a Market Buyer upon a final favorable
determination on its application by the Office of the Interconnection as
specified below, and execution by the applicant of counterparts of this
Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 73

Third Revised Rate Schedule FERC No. 24

    

 

1.4.2 Submission of Information.

 

The applicant shall furnish all information reasonably requested by the Office
of the Interconnection in order to determine the applicant’s qualification to be
a Market Buyer. The Office of the Interconnection may waive the submission of
information relating to any of the foregoing criteria, to the extent the
information in the Office of the Interconnection’s possession is sufficient to
evaluate the application against such criteria.

 

1.4.3 Fees and Costs.

 

The Office of the Interconnection shall require all applicants to become a
Market Buyer to pay a uniform application fee, initially in the amount of
$1,500, to defray the ordinary costs of processing such applications. The
application fee shall be revised from time to time as the Office of the
Interconnection shall determine to be necessary to recover its ordinary costs of
processing applications. Any unusual or extraordinary costs incurred by the
Office of the Interconnection in processing an application shall be reimbursed
by the applicant.

 

1.4.4 Office of the Interconnection Determination.

 

Upon submission of the information specified above, and such other information
as shall reasonably be requested by the Office of the Interconnection, the
Office of the Interconnection shall undertake an evaluation and investigation to
determine whether the applicant meets the criteria specified above. As soon as
practicable, but in any event not later than 60 days after submission of the
foregoing information, or such later date as may be necessary to satisfy the
requirements of the Reliability Assurance Agreement, the Office of the
Interconnection shall notify the applicant and the members of the Members
Committee of its determination, along with a written summary of the basis for
the determination. The Office of the Interconnection shall respond promptly to
any reasonable and timely request by a Member for additional information
regarding the basis for the Office of the Interconnection’s determination, and
shall take such action as it shall deem appropriate in response to any request
for reconsideration or other action submitted to the Office of the
Interconnection not later than 30 days from the initial notification to the
Members Committee.

 

1.4.5 Existing Participants.

 

Any entity that was qualified to participate as a Market Buyer in the PJM
Interchange Energy Market under the Operating Agreement of PJM Interconnection
L.L.C. in effect immediately prior to the Effective Date shall continue to be
qualified to participate as a Market Buyer in the PJM Interchange Energy Market
under this Agreement.

 

1.4.6 Withdrawal.

 

(a) An Internal Market Buyer that is a Load Serving Entity may withdraw from
this Agreement by giving written notice to the Office of the Interconnection
specifying an effective date of withdrawal not earlier than the effective date
of (i) its withdrawal from the Reliability Assurance Agreement or Reliability
Assurance Agreement-West, or (ii) the assumption of its obligations under the
Reliability Assurance Agreement or Reliability Assurance Agreement-West by an
agent that is a Market Buyer.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 74

Third Revised Rate Schedule FERC No. 24

    

 

(b) An External Market Buyer or an Internal Market Buyer that is not a Load
Serving Entity may withdraw from this Agreement by giving written notice to the
Office of the Interconnection specifying an effective date of withdrawal at
least one day after the date of the notice.

 

(c) Withdrawal from this Agreement shall not relieve a Market Buyer of any
obligation to pay for electric energy or related services purchased from the PJM
Interchange Energy Market prior to such withdrawal, to pay its share of any fees
and charges incurred or assessed by the Office of the Interconnection prior to
the date of such withdrawal, or to fulfill any obligation to provide
indemnification for the consequences of acts, omissions or events occurring
prior to such withdrawal; and provided, further, that withdrawal from this
Agreement shall not relieve any Market Buyer of any obligations it may have
under, or constitute withdrawal from, any other Related PJM Agreement.

 

(d) A Market Buyer that has withdrawn from this Agreement may reapply to become
a Market Buyer in accordance with the provisions of this Section 1.4, provided
it is not in default of any obligation incurred under this Agreement.

 

1.5 Market Sellers.

 

1.5.1 Qualification.

 

A Member that demonstrates to the Office of the Interconnection that the Member
meets the standards for the issuance of an order mandating the provision of
transmission service under section 211 of the Federal Power Act, as amended by
the Energy Policy Act of 1992, may become a Market Seller upon execution of this
Agreement and submission to the Office of the Interconnection of the applicable
Offer Data in accordance with the provisions of this Schedule. All Members that
are Market Buyers shall become Market Sellers upon submission to the Office of
the Interconnection of the applicable Offer Data in accordance with the
provisions of this Schedule.

 

1.5.2 Withdrawal.

 

(a) A Market Seller may withdraw from this Agreement by giving written notice to
the Office of the Interconnection specifying an effective date of withdrawal at
least one day after the date of the notice; provided, however, that withdrawal
shall not relieve a Market Seller of any obligation to deliver electric energy
or related services to the PJM Interchange Energy Market pursuant to an offer
made prior to such withdrawal, to pay its share of any fees and charges incurred
or assessed by the Office of the Interconnection prior to the date of such
withdrawal, or to fulfill any obligation to provide indemnification for the
consequences of acts, omissions, or events occurring prior to such withdrawal;
and provided, further, that withdrawal shall not relieve any entity that is a
Market Seller and is also a Market Buyer of any obligations it may have as a
Market Buyer under, or constitute withdrawal as a Market Buyer from, this
Agreement or any other Related PJM Agreement.

 

(b) A Market Seller that has withdrawn from this Agreement may reapply to become
a Market Seller at any time, provided it is not in default with respect to any
obligation incurred under this Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 75

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 75

 

1.6 Office of the Interconnection.

 

1.6.1 Operation of the PJM Interchange Energy Market.

 

The Office of the Interconnection shall operate the PJM Interchange Energy
Market in accordance with this Agreement.

 

1.6.2 Scope of Services.

 

The Office of the Interconnection shall, on behalf of the Market Participants,
perform the services pertaining to the PJM Interchange Energy Market specified
in this Agreement, including but not limited to the following:

 

  i) Administer the PJM Interchange Energy Market as part of the PJM Region,
including scheduling and dispatching of generation resources, accounting for
transactions, rendering bills to the Market Participants, receiving payments
from and disbursing payments to the Market Participants, maintaining appropriate
records, and monitoring the compliance of Market Participants with the
provisions of this Agreement, all in accordance with applicable provisions of
the Office of the Interconnection Agreement, and the Schedules to this
Agreement;

 

  ii) Review and evaluate the qualification of entities to be Market Buyers or
Market Sellers under applicable provisions of this Agreement;

 

  iii) Coordinate, in accordance with applicable provisions of this Agreement,
the Reliability Assurance Agreement, the Reliability Assurance Agreement-West,
the West Transmission Owners Agreement and the East Transmission Owners
Agreement, maintenance schedules for generation and transmission resources
operated as part of the PJM Region;

 

  iv) Provide or coordinate the provision of ancillary services necessary for
the operation of the PJM Region or the PJM Interchange Energy Market;

 

  v) Determine and declare that an Emergency is expected to exist, exists, or
has ceased to exist, in all or any part of the PJM Region, or in another
directly or indirectly interconnected Control Area and serve as a primary point
of contact for interested state or federal agencies;

 

  vi) Enter into (a) agreements for the transfer of energy in conditions
constituting an Emergency in the PJM Region or in an interconnected Control
Area, and the mutual provision of other support in such Emergency conditions
with other interconnected Control Areas, and (b) purchases of Emergency energy
offered by Members from resources that are not Capacity Resources in conditions
constituting an Emergency in the PJM Region;

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 76

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 76

 

  vii) Coordinate the curtailment or shedding of load, or other measures
appropriate to alleviate an Emergency, in order to preserve reliability in
accordance with NERC, or Applicable Regional Reliability Council principles,
guidelines and standards, and to ensure the operation of the PJM Region in
accordance with Good Utility Practice and this Agreement;

 

  viii) Protect confidential information as specified in this Agreement; and

 

  ix) Send a representative to meetings of the Members Committee or other
Committees, subcommittees, or working groups specified in this Agreement or
formed by the Members Committee when requested to do so by the chair or other
head of such committee or other group.

 

1.6.3 Records and Reports.

 

The Office of the Interconnection shall prepare and maintain such records and
prepare such reports, including, but not limited to quarterly budget reports, as
are required to document the performance of its obligations to the Market
Participants hereunder in a form adopted by the Office of the Interconnection
upon consideration of the advice and recommendations of the Members Committee.
The Office of the Interconnection shall also produce special reports reasonably
requested by the Members Committee and consistent with FERC’s standards of
conduct; provided, however, the Market Participants shall reimburse the Office
of the Interconnection for the costs of producing any such report.
Notwithstanding the foregoing, the Office of the Interconnection shall not be
required to disclose confidential or commercially sensitive information in any
such report.

 

1.6.4 PJM Manuals.

 

The Office of the Interconnection shall prepare, maintain and update the PJM
Manuals consistent with this Agreement. The PJM Manuals shall be available for
inspection by the Market Participants, regulatory authorities with jurisdiction
over the LLC or any Member, and the public.

 

1.7 General.

 

1.7.1 Market Sellers.

 

Only Market Sellers shall be eligible to submit offers to the Office of the
Interconnection for the sale of electric energy or related services in the PJM
Interchange Energy Market. Market Sellers shall comply with the prices, terms,
and operating characteristics of all Offer Data submitted to and accepted by the
PJM Interchange Energy Market.

 

1.7.2 Market Buyers.

 

Only Market Buyers shall be eligible to purchase energy or related services in
the PJM Interchange Energy Market. Market Buyers shall comply with all
requirements for making purchases from the PJM Interchange Energy Market.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 77

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 77

 

1.7.3 Agents.

 

A Market Participant may participate in the PJM Interchange Energy Market
through an agent, provided that the Market Participant informs the Office of the
Interconnection in advance in writing of the appointment of such agent. A Market
Participant participating in the PJM Interchange Energy Market through an agent
shall be bound by all of the acts or representations of such agent with respect
to transactions in the PJM Interchange Energy Market, and shall ensure that any
such agent complies with the requirements of this Agreement.

 

1.7.4 General Obligations of the Market Participants.

 

(a) In performing its obligations to the Office of the Interconnection
hereunder, each Market Participant shall at all times (i) follow Good Utility
Practice, (ii) comply with all applicable laws and regulations, (iii) comply
with the applicable principles, guidelines, standards and requirements of FERC,
NERC and Applicable Regional Reliability Councils, (iv) comply with the
procedures established for operation of the PJM Interchange Energy Market and
PJM Region and (v) cooperate with the Office of the Interconnection as necessary
for the operation of the PJM Region in a safe, reliable manner consistent with
Good Utility Practice.

 

(b) Market Participants shall undertake all operations in or affecting the PJM
Interchange Energy Market and the PJM Region including but not limited to
compliance with all Emergency procedures, in accordance with the power and
authority of the Office of the Interconnection with respect to the operation of
the PJM Interchange Energy Market and the PJM Region as established in this
Agreement, and as specified in the Schedules to this Agreement and the PJM
Manuals. Failure to comply with the foregoing operational requirements shall
subject a Market Participant to such reasonable charges or other remedies or
sanctions for non-compliance as may be established by the PJM Board, including
legal or regulatory proceedings as authorized by the PJM Board to enforce the
obligations of this Agreement.

 

(c) The Office of the Interconnection may establish such committees with a
representative of each Market Participant, and the Market Participants agree to
provide appropriately qualified personnel for such committees, as may be
necessary for the Office of the Interconnection to perform its obligations
hereunder.

 

(d) All Market Participants shall provide to the Office of the Interconnection
the scheduling and other information specified in the Schedules to this
Agreement, and such other information as the Office of the Interconnection may
reasonably require for the reliable and efficient operation of the PJM Region
and PJM Interchange Energy Market, and for compliance with applicable regulatory
requirements for posting market and related information. Such information shall
be provided as much in advance as possible, but in no event later than the
deadlines established by the Schedules to this Agreement, or by the Office of
the Interconnection in conformance with such Schedules. Such information shall
include, but not be limited to, maintenance and other anticipated outages of
generation or transmission facilities, scheduling and related information on
bilateral transactions and self-scheduled resources, and

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 78

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 78

 

implementation of active load management, interruption of load, and other load
reduction measures. The Office of the Interconnection shall abide by appropriate
requirements for the non-disclosure and protection of any confidential or
proprietary information given to the Office of the Interconnection by a Market
Participant. Each Market Participant shall maintain or cause to be maintained
compatible information and communications systems, as specified by the Office of
the Interconnection, required to transmit scheduling, dispatch, or other
time-sensitive information to the Office of the Interconnection in a timely
manner.

 

(e) Each Market Participant shall install and operate, or shall otherwise
arrange for, metering and related equipment capable of recording and
transmitting all voice and data communications reasonably necessary for the
Office of the Interconnection to perform the services specified in this
Agreement. A Market Participant that elects to be separately billed for its PJM
Interchange shall, to the extent necessary, be individually metered in
accordance with Section 14 of this Agreement, or shall agree upon an allocation
of PJM Interchange between it and the Market Participant through whose meters
the unmetered Market Participant’s PJM Interchange is delivered. The Office of
the Interconnection shall be notified of the allocation by the foregoing Market
Participants.

 

(f) Each Market Participant shall operate, or shall cause to be operated, any
generating resources owned or controlled by such Market Participant that are
within the PJM Region or otherwise supplying energy to or through the PJM Region
in a manner that is consistent with the standards, requirements or directions of
the Office of the Interconnection and that will permit the Office of the
Interconnection to perform its obligations under this Agreement; provided,
however, no Market Participant shall be required to take any action that is
inconsistent with Good Utility Practice or applicable law.

 

(g) Each Market Participant shall follow the directions of the Office of the
Interconnection to take actions to prevent, manage, alleviate or end an
Emergency in a manner consistent with this Agreement and the procedures of the
PJM Region as specified in the PJM Manuals.

 

(h) Each Market Participant shall obtain and maintain all permits, licenses or
approvals required for the Market Participant to participate in the PJM
Interchange Energy Market in the manner contemplated by this Agreement.

 

1.7.5 Market Operations Center.

 

Each Market Participant shall maintain a Market Operations Center, or shall make
appropriate arrangements for the performance of such services on its behalf. A
Market Operations Center shall meet the performance, equipment, communications,
staffing and training standards and requirements specified in this Agreement for
the scheduling and completion of transactions in the PJM Interchange Energy
Market and the maintenance of the reliable operation of the PJM Region, and
shall be sufficient to enable (i) a Market Seller to perform all terms and
conditions of its offers to the PJM Interchange Energy Market, and (ii) a Market
Buyer to conform to the requirements for purchasing from the PJM Interchange
Energy Market.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 79

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 79

 

1.7.6 Scheduling and Dispatching.

 

(a) The Office of the Interconnection shall schedule and dispatch in real-time
generation economically on the basis of least-cost, security-constrained
dispatch and the prices and operating characteristics offered by Market Sellers,
continuing until sufficient generation is dispatched to serve the PJM
Interchange Energy Market energy purchase requirements under normal system
conditions of the Market Buyers, as well as the requirements of the PJM Region
for ancillary services provided by such generation, in accordance with this
Agreement. Such scheduling and dispatch shall recognize transmission constraints
on coordinated flowgates external to the Transmission System in accordance with
Appendix A to the Joint Operating Agreement between the Midwest Independent
Transmission System Operator, Inc. and PJM Interconnection, L.L.C. (PJM Rate
Schedule FERC No. 38). Scheduling and dispatch shall be conducted in accordance
with this Agreement.

 

(b) The Office of the Interconnection shall undertake to identify any conflict
or incompatibility between the scheduling or other deadlines or specifications
applicable to the PJM Interchange Energy Market, and any relevant procedures of
another Control Area, or any tariff (including the PJM Tariff). Upon determining
that any such conflict or incompatibility exists, the Office of the
Interconnection shall propose tariff or procedural changes, and undertake such
other efforts as may be appropriate, to resolve any such conflict or
incompatibility.

 

(c) To protect its generation or distribution facilities, or local Transmission
Facilities not under the monitoring responsibility and dispatch control of the
Office of the Interconnection, an entity may request that the Office of the
Interconnection schedule and dispatch generation to meet a limit on Transmission
Facilities different from that which the Office of the Interconnection has
determined to be required for reliable operation of the Transmission System. To
the extent consistent with its other obligations under this Agreement, the
Office of the Interconnection shall schedule and dispatch generation in
accordance with such request. An entity that makes a request pursuant to this
section 1.7.6(c) shall be responsible for all generation and other costs
resulting from its request that would not have been incurred by operating the
Transmission System and scheduling and dispatching generation in the manner that
the Office of the Interconnection otherwise has determined to be required for
reliable operation of the Transmission System.

 

1.7.7 Pricing.

 

The price paid for energy bought and sold in the PJM Interchange Energy Market
will reflect the hourly Locational Marginal Price at each load and generation
bus, determined by the Office of the Interconnection in accordance with this
Agreement. Transmission Congestion Charges, which shall be determined by
differences in Locational Marginal Prices in an hour caused by transmission
constraints, shall be calculated and collected, and the revenues therefrom shall
be disbursed, by the Office of the Interconnection in accordance with this
Schedule.

 

1.7.8 Generating Market Buyer Resources.

 

A Generating Market Buyer may elect to self-schedule its generation resources up
to that Generating Market Buyer’s Equivalent Load, in accordance with and
subject to the procedures specified in this Schedule, and the accounting and
billing requirements specified in Section 3 to this Schedule.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 80

Third Revised Rate Schedule FERC No. 24

   Superseding First Sheet No. 80

 

1.7.9 Delivery to an External Market Buyer.

 

A purchase of Spot Market Energy by an External Market Buyer shall be delivered
to a bus or buses at the electrical boundaries of the PJM Region specified by
the Office of the Interconnection, or to load in such area that is not served by
Network Transmission Service, using Point-to-Point Transmission Service paid for
by the External Market Buyer. Further delivery of such energy shall be the
responsibility of the External Market Buyer.

 

1.7.10 Other Transactions.

 

(a) Market Participants may enter into bilateral contracts for the purchase or
sale of electric energy to or from each other or any other entity, subject to
the obligations of Market Participants to make Capacity Resources available for
dispatch by the Office of the Interconnection. Bilateral arrangements that
contemplate the physical transfer of energy to or from a Market Participant
shall be reported to and coordinated with the Office of the Interconnection in
accordance with this Schedule.

 

(b) Market Participants shall have Spot Market Backup with respect to all
bilateral transactions that are not dynamically scheduled pursuant to Section
1.12 and that are curtailed or interrupted for any reason (except for
curtailments or interruptions through active load management for load located
within the PJM Region).

 

(c) To the extent the Office of the Interconnection dispatches a Generating
Market Buyer’s generation resources, such Generating Market Buyer may elect to
net the output of such resources against its hourly Equivalent Load. Such a
Generating Market Buyer shall be deemed a buyer from the PJM Interchange Energy
Market to the extent of its PJM Interchange Imports, and shall be deemed a
seller to the PJM Interchange Energy Market to the extent of its PJM Interchange
Exports.

 

(d) A Market Seller may self-supply Station Power for its generation facility in
accordance with the following provisions:

 

  (i)

A Market Seller may self-supply Station Power for its generation facility during
any month (1) when the net output of such facility is positive, or (2) when the
net output of such facility is negative and the Market Seller during the same
month has available at other of its generation facilities positive net output in
an amount at least sufficient to offset fully such negative net output. For
purposes of this subsection (d), “net output” of a generation facility during
any month means the facility’s gross energy output, less the Station Power
requirements of such facility, during that month. The determination of a
generation facility’s or a Market Seller’s monthly net output under this
subsection (d) will apply only to determine whether the Market Seller
self-supplied Station Power during the month and will not affect the price of
energy sold or consumed by the Market Seller at any bus during any hour during
the month. For

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 81 Third Revised Rate Schedule FERC No. 24   
Superseding First Revised Sheet No. 81

 

 

each hour when a Market Seller has positive net output and delivers energy into
the Transmission System, it will be paid the locational marginal price (“LMP”)
at its bus for that hour for all of the energy delivered. Conversely, for each
hour when a Market Seller has negative net output and has received Station Power
from the Transmission System, it will pay the LMP at its bus for that hour for
all of the energy consumed.

 

  (ii) Transmission Provider will determine the extent to which each affected
Market Seller during the month self-supplied its Station Power requirements or
obtained Station Power from third-party providers (including affiliates) and
will incorporate that determination in its accounting and billing for the month.
In the event that a Market Seller self-supplies Station Power during any month
in the manner described in clause (1) of paragraph (d)(i) above, Market Seller
will not use, and will not incur any charges for, transmission service. In the
event, and to the extent, that a Market Seller self-supplies Station Power
during any month in the manner described in clause (2) of paragraph (d)(i) above
(hereafter referred to as “remote self-supply of Station Power”), Market Seller
shall use and pay for transmission service for the transmission of energy in an
amount equal to the facility’s negative net output from Market Seller’s
generation facility(ies) having positive net output. Unless the Market Seller
makes other arrangements with Transmission Provider in advance, such
transmission service shall be provided under Part II of the PJM Tariff and shall
be charged the hourly rate under Schedule 8 of the PJM Tariff for non-firm
point-to-point transmission service with an election to pay congestion charges,
provided, however, that no reservation shall be necessary for such transmission
service and the terms and charges under Schedules 1, 1A, 2 through 6, 9 and 10
of the PJM Tariff shall not apply to such service. The amount of energy that a
Market Seller transmits in conjunction with remote self-supply of Station Power
will not be affected by any other sales, purchases, or transmission of capacity
or energy by or for such Market Seller under any other provisions of the PJM
Tariff.

 

  (iii) A Market Seller may self-supply Station Power from its generation
facilities located outside of the PJM Region during any month only if such
generation facilities in fact run during such month and Market Seller separately
has reserved transmission service and scheduled delivery of the energy from such
resource in advance into the PJM Region.

 

Issued By:

  

Craig Glazer

   Effective:    May 1, 2004     

Vice President, Government Policy

         

Issued On:

   April 30, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Second Revised Sheet No. 82 Third Revised Rate Schedule FERC
No. 24    Superseding Second Revised Sheet No. 82

 

1.7.11 Emergencies.

 

  (a) The Office of the Interconnection, with the assistance of the Members’
dispatchers as it may request, shall be responsible for monitoring the operation
of the PJM Region, for declaring the existence of an Emergency, and for
directing the operations of Market Participants as necessary to manage,
alleviate or end an Emergency. The standards, policies and procedures of the
Office of the Interconnection for declaring the existence of an Emergency,
including but not limited to a Minimum Generation Emergency, and for managing,
alleviating or ending an Emergency, shall apply to all Members on a
non-discriminatory basis. Actions by the Office of the Interconnection and the
Market Participants shall be carried out in accordance with this Agreement, the
NERC Operating Policies, Applicable Regional Reliability Council reliability
principles and standards, Good Utility Practice, and the PJM Manuals. A
declaration that an Emergency exists or is likely to exist by the Office of the
Interconnection shall be binding on all Market Participants until the Office of
the Interconnection announces that the actual or threatened Emergency no longer
exists. Consistent with existing contracts, all Market Participants shall comply
with all directions from the Office of the Interconnection for the purpose of
managing, alleviating or ending an Emergency. The Market Participants shall
authorize the Office of the Interconnection to purchase or sell energy on their
behalf to meet an Emergency, and otherwise to implement agreements with other
Control Areas interconnected with the PJM Region for the mutual provision of
service to meet an Emergency, in accordance with this Agreement.

 

  (b) To the extent load must be shed to alleviate an Emergency in a Control
Zone, the Office of the Interconnection shall, to the maximum extent
practicable, direct the shedding of load within such Control Zone. The Office of
the Interconnection may shed load in one Control Zone to alleviate an Emergency
in another Control Zone under its control only as necessary after having first
shed load to the maximum extent practicable in the Control Zone experiencing the
Emergency and only to the extent that PJM supports other control areas (not
under its control) in those situations where load shedding would be necessary,
such as to prevent isolation of facilities within the Eastern Interconnection,
to prevent voltage collapse, or to restore system frequency following a system
collapse; provided, however, that the Office of the Interconnection may not
order a manual load dump in a Control Zone solely to address capacity
deficiencies in another Control Zone. This paragraph shall be implemented
consistent with North American Electic Reliability Council and applicable
reliability council standards.

 

1.7.12 Fees and Charges.

 

Each Market Participant shall pay all fees and charges of the Office of the
Interconnection for operation of the PJM Interchange Energy Market as determined
by and allocated to the Market Participant by the Office of the Interconnection
in accordance with Schedule 3.

 

Issued By:

  

Craig Glazer

   Effective:    October 1, 2004     

Vice President, Government Policy

         

Issued On:

   September 1, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 82A Third Revised Rate Schedule FERC No. 24     

 

1.7.13 Relationship to the PJM Region.

 

The PJM Interchange Energy Market operates within and subject to the
requirements for the operation of the PJM Region.

 

1.7.14 PJM Manuals.

 

The Office of the Interconnection shall be responsible for maintaining,
updating, and promulgating the PJM Manuals as they relate to the operation of
the PJM Interchange Energy

 

Issued By:

  

Craig Glazer

   Effective:    October 1, 2004     

Vice President, Government Policy

         

Issued On:

   September 1, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 83

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 83

 

Market. The PJM Manuals, as they relate to the operation of the PJM Interchange
Energy Market, shall conform and comply with this Agreement, NERC operating
policies, and Applicable Regional Reliability Council reliability principles,
guidelines and standards, and shall be designed to facilitate administration of
an efficient energy market within industry reliability standards and the
physical capabilities of the PJM Region.

 

1.7.15 Corrective Action.

 

Consistent with Good Utility Practice, the Office of the Interconnection shall
be authorized to direct or coordinate corrective action, whether or not
specified in the PJM Manuals, as necessary to alleviate unusual conditions that
threaten the integrity or reliability of the PJM Region, or the regional power
system.

 

1.7.16 Recording.

 

Subject to the requirements of applicable State or federal law, all voice
communications with the Office of the Interconnection Control Center may be
recorded by the Office of the Interconnection and any Market Participant
communicating with the Office of the Interconnection Control Center, and each
Market Participant hereby consents to such recording.

 

1.7.17 Operating Reserves.

 

(a) The following procedures shall apply to any generation unit subject to the
dispatch of the Office of the Interconnection for which construction commenced
before July 9, 1996.

 

(b) The Office of the Interconnection shall schedule to the Operating Reserve
and load-following objectives of the Control Zones of the PJM Region and the PJM
Interchange Energy Market in scheduling resources pursuant to this Schedule. A
table of Operating Reserve objectives for each Control Zone is calculated
seasonally for various peak load levels and eight weekly periods and is
published in the PJM Manuals. Reserve levels are probabilistically determined
based on the season’s historical load forecasting error and expected generation
mix (including typical Planned and Forced/Unplanned Outages). Operating Reserve
objectives will be determined for the ECAR Control Zone(s) and MAIN Control
Zone(s), in accordance with ECAR and MAIN requirements, respectively. Generating
Units with quick start capability, as specified in the PJM Manuals, that are
dispatched to maintain reliability by providing load following capability shall
receive energy payments at the levels specified below. The energy payments
specified below shall be considered the offered price for Spot Market Energy for
purposes of Section 3.2.3(b) of this Schedule. The price offered or paid for the
energy of units so dispatched shall not be considered in determining Locational
Marginal Prices.

 

(c) Payments for energy produced by a quick start generating unit dispatched as
specified above shall be at the higher of the applicable Locational Marginal
Price or one of the amounts specified below, as specified in advance by the
Market Seller for the affected unit:

 

  (i)

The weighted average Locational Marginal Price at the generation bus at which
energy from the capped resource was delivered during a specified number of hours
during which the resource was dispatched for energy in economic merit order, the
specified number of hours to be determined by the Office of the Interconnection
and to be a number of hours sufficient to result

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 84

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 84

 

 

in a price cap that reflects reasonably contemporaneous competitive market
conditions for that unit;

 

  (ii) The incremental operating cost of the generation resource as determined
in accordance with Schedule 2 of this Agreement and the PJM Manuals, plus 10% of
such costs; or

 

  (iii) An amount determined by agreement between the Office of the
Interconnection and the Market Seller.

 

1.7.18 Regulation.

 

(a) Regulation to meet the Regulation objective of each Regulation Zone shall be
supplied from generators located within the metered electrical boundaries of
such Regulation Zone. Generating Market Buyers, and Market Sellers offering
Regulation, shall comply with applicable standards and requirements for
Regulation capability and dispatch specified in the PJM Manuals.

 

(b) The Office of the Interconnection shall obtain and maintain for each
Regulation Zone an amount of Regulation equal to the Regulation objective for
such Regulation Zone as specified in the PJM Manuals.

 

(c) The Regulation range of a unit shall be at least twice the amount of
Regulation assigned.

 

(d) A unit capable of automatic energy dispatch that is also providing
Regulation shall have its energy dispatch range reduced by twice the amount of
the Regulation provided. The amount of Regulation provided by a unit shall serve
to redefine the Normal Minimum Generation and Normal Maximum Generation energy
limits of that unit, in that the amount of Regulation shall be added to the
unit’s Normal Minimum Generation energy limit, and subtracted from its Normal
Maximum Generation energy limit.

 

(e) Qualified Regulation must satisfy the verification tests described in the
PJM Manuals.

 

1.7.19 Ramping.

 

A generator dispatched by the Office of the Interconnection pursuant to a
control signal appropriate to increase or decrease the generator’s megawatt
output level shall be able to change output at the ramping rate specified in the
Offer Data submitted to the Office of the Interconnection for that generator.

 

1.7.19A Spinning Reserve.

 

a) Spinning Reserve shall be supplied from generators located within the metered
boundaries of the PJM Region. Generating Market Buyers, and Market Sellers
offering Spinning Reserve shall comply with applicable standards and
requirements for Spinning Reserve capability and dispatch specified in the PJM
Manuals.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Fourth Revised Sheet No. 85

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 85

 

b) The Office of the Interconnection shall obtain and maintain for each Spinning
Reserve Zone an amount of Spinning Reserve equal to the Spinning Reserve
objective for such Spinning Reserve Zone, as specified in the PJM Manuals.

 

c) The Spinning Reserve capability of a unit shall be the increase in energy
output achievable by the unit within a continuous 10-minute period.

 

d) A unit capable of automatic energy dispatch that also is providing Spinning
Reserve shall have its energy dispatch range reduced by the amount of the
Spinning Reserve provided. The amount of Spinning Reserve provided by a unit
shall serve to redefine the Normal Maximum Generation energy limit of that unit
in that the amount of Spinning Reserve provided shall be subtracted from its
Normal Maximum Generation energy limit.

 

1.7.20 Communication and Operating Requirements.

 

(a) Market Participants. Each Market Participant shall have, or shall arrange to
have, its transactions in the PJM Interchange Energy Market subject to control
by a Market Operations Center, with staffing and communications systems capable
of real-time communication with the Office of the Interconnection during normal
and Emergency conditions and of control of the Market Participant’s relevant
load or facilities sufficient to meet the requirements of the Market
Participant’s transactions with the PJM Interchange Energy Market, including but
not limited to the following requirements as applicable.

 

(b) Market Sellers selling from resources within the PJM Region shall: report to
the Office of the Interconnection sources of energy available for operation;
supply to the Office of the Interconnection all applicable Offer Data; report to
the Office of the Interconnection units that are self-scheduled; report to the
Office of the Interconnection bilateral sales transactions to buyers not within
the PJM Region; confirm to the Office of the Interconnection bilateral sales to
Market Buyers within the PJM Region; respond to the Office of the
Interconnection’s directives to start, shutdown or change output levels of
generation units, or change scheduled voltages or reactive output levels;
continuously maintain all Offer Data concurrent with on-line operating
information; and ensure that, where so equipped, generating equipment is
operated with control equipment functioning as specified in the PJM Manuals.

 

(c) Market Sellers selling from resources outside the PJM Region shall: provide
to the Office of the Interconnection all applicable Offer Data, including offers
specifying amounts of energy available, hours of availability and prices of
energy and other services; respond to Office of the Interconnection directives
to schedule delivery or change delivery schedules; and communicate delivery
schedules to the Market Seller’s Control Area.

 

(d) Market Participants that are Load Serving Entities or purchasing on behalf
of Load Serving Entities shall: respond to Office of the Interconnection
directives for load management steps; report to the Office of the
Interconnection Capacity Resources to satisfy capacity obligations that are
available for pool operation; report to the Office of the Interconnection all
bilateral purchase transactions; respond to other Office of the Interconnection
directives such as those required during Emergency operation.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 86

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 86

 

(e) Market Participants that are not Load Serving Entities or purchasing on
behalf of Load Serving Entities shall: provide to the Office of the
Interconnection requests to purchase specified amounts of energy for each hour
of the Operating Day during which it intends to purchase from the PJM
Interchange Energy Market, along with Dispatch Rate levels above which it does
not desire to purchase; respond to other Office of the Interconnection
directives such as those required during Emergency operation.

 

1.8 Selection, Scheduling and Dispatch Procedure Adjustment Process

 

1.8.1 PJM Dispute Resolution Agreement.

 

Subject to the condition specified below, any Member adversely affected by a
decision of the Office of the Interconnection with respect to the operation of
the PJM Interchange Energy Market, including the qualification of an entity to
participate in that market as a buyer or seller, may seek such relief as may be
appropriate under the PJM Dispute Resolution Procedures on the grounds that such
decision does not have an adequate basis in fact or does not conform to the
requirements of this Agreement.

 

1.8.2 Market or Control Area Hourly Operational Disputes.

 

(a) Market Participants shall comply with all determinations of the Office of
the Interconnection on the selection, scheduling or dispatch of resources in the
PJM Interchange Energy Market, or to meet the operational requirements of the
PJM Region. Complaints arising from or relating to such determinations shall be
brought to the attention of the Office of the Interconnection not later than the
end of the fifth business day after the end of the Operating Day to which the
selection or scheduling relates, or in which the scheduling or dispatch took
place, and shall include, if practicable, a proposed resolution of the
complaint. Upon receiving notification of the dispute, the Office of the
Interconnection and the Market Participant raising the dispute shall exert their
best efforts to obtain and retain all data and other information relating to the
matter in dispute, and to notify other Market Participants that are likely to be
affected by the proposed resolution. Subject to confidentiality or other
non-disclosure requirements, representatives of the Office of the
Interconnection, the Market Participant raising the dispute, and other
interested Market Participants, shall meet within three business days of the
foregoing notification, or at such other or further times as the Office of the
Interconnection and the Market Participants may agree, to review the relevant
facts, and to seek agreement on a resolution of the dispute.

 

(b) If the Office of the Interconnection determines that the matter in dispute
discloses a defect in operating policies, practices or procedures subject to the
discretion of the Office of the Interconnection, the Office of the
Interconnection shall implement such changes as it deems appropriate and shall
so notify the Members Committee. Alternatively, the Office of the
Interconnection may notify the Members Committee of a proposed change and
solicit the comments or other input of the Members.

 

(c) If either the Office of the Interconnection, the Market Participant raising
the dispute, or another affected Market Participant believes that the matter in
dispute has not been

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

        Third Revised Sheet No. 87

Third Revised Rate Schedule FERC No. 24

        Superseding Original Sheet No. 87

 

adequately resolved, or discloses a need for changes in standards or policies
established in or pursuant to the Operating Agreement, any of the foregoing
parties may make a written request for review of the matter by the Members
Committee, and shall include with the request the forwarding party’s
recommendation and such data or information (subject to confidentiality or other
non-disclosure requirements) as would enable the Members Committee to assess the
matter and the recommendation. The Members Committee shall take such action on
the recommendation as it shall deem appropriate.

 

(d) Subject to the right of a Market Participant to obtain correction of
accounting or billing errors, the LLC or a Market Participant shall not be
entitled to actual, compensatory, consequential or punitive damages, opportunity
costs, or other form of reimbursement from the LLC or any other Market
Participant for any loss, liability or claim, including any claim for lost
profits, incurred as a result of a mistake, error or other fault by the Office
of the Interconnection in the selection, scheduling or dispatch of resources.

 

1.9 Prescheduling.

 

The following procedures and principles shall govern the prescheduling
activities necessary to plan for the reliable operation of the PJM Region and
for the efficient operation of the PJM Interchange Energy Market.

 

1.9.1 Outage Scheduling.

 

The Office of the Interconnection shall be responsible for coordinating and
approving requests for outages of generation and transmission facilities as
necessary for the reliable operation of the PJM Region, in accordance with the
PJM Manuals. The Office of the Interconnection shall maintain records of outages
and outage requests of these facilities.

 

1.9.2 Planned Outages.

 

(a) A Generator Planned Outage shall be included in Generator Planned Outage
schedules established prior to the scheduled start date for the outage, in
accordance with standards and procedures specified in the PJM Manuals.

 

(b) The Office of the Interconnection shall conduct Generator Planned Outage
scheduling for Capacity Resources in accordance with the Reliability Assurance
Agreement, the Reliability Assurance Agreement-West, and the PJM Manuals and in
consultation with the Members owning or controlling the output of Capacity
Resources. A Market Participant shall not be expected to submit offers for the
sale of energy or other services, or to satisfy delivery obligations, from all
or part of a generation resource undergoing an approved Generator Planned
Outage. If the Office of the Interconnection determines that approval of a
Generator Planned Outage would significantly affect the reliable operation of
the PJM Region, the Office of the Interconnection may withhold approval or
withdraw a prior approval. Approval for a Generator Planned Outage of a Capacity
Resource shall be withheld or withdrawn only as necessary to ensure the adequacy
of reserves or the reliability of the PJM Region in connection with anticipated
implementation or avoidance of Emergency procedures. If the Office of the
Interconnection withholds or withdraws approval, it shall coordinate with the
Market Participant owning or controlling the resource to reschedule the

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 88

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 88

 

Generator Planned Outage of the Capacity Resource at the earliest practical
time. The Office of the Interconnection shall if possible propose alternative
schedules with the intent of minimizing the economic impact on the Market
Participant of a Generator Planned Outage.

 

(c) The Office of the Interconnection shall conduct Transmission Planned Outage
scheduling in accordance with procedures specified in, as applicable, the East
Transmission Owners Agreement or West Transmission Owners Agreement and the PJM
Manuals, and in accordance with the following procedures:

 

  (i) Transmission Owners shall submit Transmission Planned Outage schedules one
year in advance for all outages that are expected to exceed five working days
duration or that are anticipated to result in significant system impacts, with
regular (at least monthly) updates as new information becomes available.

 

  (ii) Transmission Owners shall submit notice of all Transmission Planned
Outages to the Office of the Interconnection by the first day of the month
preceding the month the outage will commence, with updates as new information
becomes available.

 

  (iii) If notice of a Transmission Planned Outage is not provided by the first
day of the month preceding the month the outage will commence, and if such
outage is determined by the Office of the Interconnection to have the potential
to cause transmission system congestion, then the Office of the Interconnection
may require the Transmission Owner to implement an alternative outage schedule
to reduce or avoid the congestion. The Office of the Interconnection shall
perform this analysis and notify the Transmission Owner in a timely manner if it
will require rescheduling of the outage.

 

  (iv) The Office of the Interconnection shall post notice of Transmission
Planned Outages on OASIS upon receipt of such notice from the Transmission
Owner; provided, however, that the Office of the Interconnection shall not post
on OASIS notice of any component of a Transmission Planned Outage to the extent
such component shall directly reveal a generator outage. In such cases, the
Transmission Owner, in addition to providing notice to the Office of
Interconnection as required above, concurrently shall inform the affected
Generation Owner of such outage, limiting such communication to that necessary
to describe the outage and to coordinate with the Generation Owner on matters of
safety to persons, facilities, and equipment. The Transmission Owner shall not
notify any other Market Participant of such outage and shall arrange any other
necessary coordination through the Office of the Interconnection.

 

In addition, if the Office of the Interconnection determines that transmission
maintenance schedules proposed by one or more Members would significantly affect
the efficient and reliable operation of the PJM Region, the Office of the
Interconnection may

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 89 Third Revised Rate Schedule FERC No. 24   
Superseding First Revised Sheet No. 89

 

establish alternative schedules, but such alternative shall minimize the
economic impact on the Member or Members whose maintenance schedules the Office
of the Interconnection proposes to modify.

 

(d) The Office of the Interconnection shall coordinate resolution of outage or
other planning conflicts that may give rise to unreliable system conditions. The
Members shall comply with all maintenance schedules established by the Office of
the Interconnection.

 

1.9.3 Generator Maintenance Outages.

 

A Market Participant may request approval for a Generator Maintenance Outage of
any Capacity Resource from the Office of the Interconnection in accordance with
the timetable and other procedures specified in the PJM Manuals. The Office of
the Interconnection shall approve requests for Generator Maintenance Outages for
a Capacity Resource unless the outage would threaten the adequacy of reserves
in, or the reliability of, the PJM Region. A Market Participant shall not be
expected to submit offers for the sale of energy or other services, or to
satisfy delivery obligations, from a generation resource undergoing an approved
full or partial Generator Maintenance Outage.

 

1.9.4 Forced Outages.

 

(a) Each Market Seller that owns or controls a pool-scheduled resource, or
Capacity Resource whether or not pool-scheduled, shall: (i) advise the Office of
the Interconnection of a Generator Forced Outage suffered or anticipated to be
suffered by any such resource as promptly as possible; (ii) provide the Office
of the Interconnection with the expected date and time that the resource will be
made available; and (iii) make a record of the events and circumstances giving
rise to the Generator Forced Outage. A Market Seller shall not be expected to
submit offers for the sale of energy or other services, or satisfy delivery
obligations, from a generation resource undergoing a Generator Forced Outage. A
Capacity Resource that does not deliver all or part of its scheduled energy
shall be deemed to have experienced a Generator Forced Outage with respect to
such undelivered energy, in accordance with standards and procedures for full
and partial Generator Forced Outages specified in the Reliability Assurance
Agreement, the Reliability Assurance Agreement-West, and the PJM Manuals.

 

(b) The Office of the Interconnection shall receive notification of Forced
Transmission Outages, and information on the return to service, of Transmission
Facilities in the PJM Region in accordance with standards and procedures
specified in, as applicable, the East Transmission Owners Agreement or West
Transmission Owners Agreement and the PJM Manuals.

 

1.9.5 Market Participant Responsibilities.

 

Each Market Participant making a bilateral sale covering a period greater than
the following Operating Day from a generating resource located within the PJM
Region for delivery outside the PJM Region shall furnish to the Office of the
Interconnection, in the form and manner specified in the

 

Issued By:

  

Craig Glazer

   Effective:    May 1, 2004     

Vice President, Government Policy

         

Issued On:

   April 30, 2004          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 90 Third Revised Rate Schedule FERC No. 24     

 

PJM Manuals, information regarding the source of the energy, the load sink, the
energy schedule, and the amount of energy being delivered.

 

1.9.6 Internal Market Buyer Responsibilities.

 

Each Internal Market Buyer making a bilateral purchase covering a period greater
than the following Operating Day shall furnish to the Office of the
Interconnection, in the form and manner specified in the PJM Manuals,
information regarding the source of the energy, the load sink, the energy
schedule, and the amount of energy being delivered. Each Internal Market Buyer
shall provide the Office of the Interconnection with details of any load
management agreements with customers that allow the Office of the
Interconnection to reduce load under specified circumstances.

 

1.9.7 Market Seller Responsibilities.

 

(a) Not less than 30 days before a Market Seller’s initial offer to sell energy
from a given generation resource on the PJM Interchange Energy Market, the
Market Seller shall furnish to the Office of the Interconnection the information
specified in the Offer Data for new generation resources.

 

(b) Market Sellers authorized to request market-based start-up fees may choose
to submit either market-based or cost-based start-up fees.

 

  (i) If a Market Seller chooses to submit market-based start-up and no-load
fees, such Market Seller, in its Offer Data, shall submit a specification of
such fees to the Office of the Interconnection for each generating unit as to
which the Market Seller intends to request such fees. Any such specification
shall be submitted on or before March 31 for the period April 1 through
September 30, and on or before September 30 for the period October 1 through
March 31, and shall remain in effect without change throughout each such period
for which a specification was submitted. The Office of the Interconnection shall
reject any request for start-up and no-load fees in a Market Seller’s Offer Data
that does not conform to the Market Seller’s specification on file with the
Office of the Interconnection.

 

  (ii) If a Market Seller chooses to submit cost-based start-up fees, the
start-up fee may be changed daily.

 

1.9.8 Transmission Owner Responsibilities.

 

All Transmission Owners shall regularly update and verify facility ratings,
subject to review and approval by PJM, in accordance with the following
procedures and the procedures in the PJM Manuals:

 

(a) Each Transmission Owner shall verify to the Operations Planning Department
(or successor Department) of the Office of the Interconnection all of its
transmission facility ratings two months prior to the beginning of the summer
season (i.e., on April 1) and two months prior to the beginning of the winter
season (i.e., on October 1) each calendar year, and

 

Issued By:

  

Craig Glazer

   Effective:    March 20, 2003     

Vice President, Governmental Policy

         

Issued On:

   March 20, 2003          



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 91

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 91

 

shall provide detailed data justifying such transmission facility ratings when
directed by the Office of the Interconnection.

 

(b) In addition to the seasonal verification of all ratings, each Transmission
Owner shall submit to the Operations Planning Department (or successor
Department) of the Office of the Interconnection updates to its transmission
facility ratings as soon as such Transmission Owner is aware of any changes.
Such Transmission Owner shall provide the Office of the Interconnection with
detailed data justifying all such transmission facility ratings changes.

 

(c) All Transmission Owners shall submit to the Operations Planning Department
(or successor Department) of the Office of the Interconnection formal
documentation of any procedure for changing facility ratings under specific
conditions, including: the detailed conditions under which such procedures will
apply, detailed explanations of such procedures, and detailed calculations
justifying such pre-established changes to facility ratings. Such procedures
must be updated twice each year consistent with the provisions of this Section.

 

1.9.9 Office of the Interconnection Responsibilities.

 

(a) The Office of the Interconnection shall perform seasonal operating studies
to assess the forecasted adequacy of generating reserves and of the transmission
system, in accordance with the procedures specified in the PJM Manuals.

 

(b) The Office of the Interconnection shall maintain and update tables setting
forth Operating Reserve and other reserve objectives as specified in the PJM
Manuals and as consistent with the Reliability Assurance Agreement and
Reliability Assurance Agreement-West.

 

(c) The Office of the Interconnection shall receive and process requests for
firm and non-firm transmission service in accordance with procedures specified
in the PJM Tariff.

 

(d) The Office of the Interconnection shall maintain such data and information
relating to generation and transmission facilities in the PJM Region as may be
necessary or appropriate to conduct the scheduling and dispatch of the PJM
Interchange Energy Market and PJM Region.

 

(e) The Office of the Interconnection shall maintain an historical database of
all transmission facility ratings, and shall review, and may modify or reject,
any submitted change or any submitted procedure for pre-established transmission
facility rating changes. Any dispute between a Transmission Owner and the Office
of the Interconnection concerning transmission facility ratings shall be
resolved in accordance with the dispute resolution procedures in schedule 5 to
the Operating Agreement; provided, however, that the rating level determined by
the Office of the Interconnection shall govern and be effective during the
pendency of any such dispute.

 

(f) The Office of the Interconnection shall coordinate with other interconnected
Control Area as necessary to manage, alleviate or end an Emergency.

 

1.10 Scheduling.

 

1.10.1 General.

 

(a) The Office of the Interconnection shall administer scheduling processes to
implement a Day-ahead Energy Market and a Real-time Energy market.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 92

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 92

 

(b) The Day-ahead Energy Market shall enable Market Participants to purchase and
sell energy through the PJM Interchange Energy Market at Day-ahead Prices and
enable transmission customers to reserve transmission service with Transmission
Congestion Charges based on locational differences in Day-ahead Prices. Market
Participants whose purchases and sales, and transmission customers whose
transmission uses are scheduled in the Day-ahead Energy Market, shall be
obligated to purchase or sell energy, or pay Transmission Congestion Charges, at
the applicable Day-ahead Prices for the amounts scheduled.

 

(c) In the Real-time Energy Market, Market Participants that deviate from the
amounts of energy purchases or sales, or transmission customers that deviate
from the transmission uses, scheduled in the Day-ahead Energy Market shall be
obligated to purchase or sell energy, or pay Transmission Congestion Charges,
for the amount of the deviations at the applicable Real-time Prices or price
differences, unless otherwise specified by this Schedule.

 

(d) The following scheduling procedures and principles shall govern the
commitment of resources to the Day-ahead Energy Market and the Real-time Energy
Market over a period extending from one week to one hour prior to the real-time
dispatch. Scheduling encompasses the day-ahead and hourly scheduling process,
through which the Office of the Interconnection determines the Day-ahead Energy
Market and determines, based on changing forecasts of conditions and actions by
Market Participants and system constraints, a plan to serve the hourly energy
and reserve requirements of the Internal Market Buyers and the purchase requests
of the External Market Buyers in the least costly manner, subject to maintaining
the reliability of the PJM Region. Scheduling shall be conducted as specified
below, subject to the following condition. If the Office of the
Interconnection’s forecast for the next seven days projects a likelihood of
Emergency conditions, the Office of the Interconnection may commit, for all or
part of such seven day period, to the use of generation resources with
notification or start-up times greater than one day as necessary in order to
alleviate or mitigate such Emergency, in accordance with the Market Sellers’
offers for such units for such periods and the specifications in the PJM
Manuals.

 

1.10.1A Day-ahead Energy Market Scheduling.

 

The following actions shall occur not later than 12:00 noon on the day before
the Operating Day for which transactions are being scheduled, or such other
deadline as may be specified by the Office of the Interconnection in order to
comply with the practical requirements and the economic and efficiency
objectives of the scheduling process specified in this Schedule.

 

(a) Each Market Participant may submit to the Office of the Interconnection
specifications of the amount and location of its customer loads and/or energy
purchases to be included in the Day-ahead Energy Market for each hour of the
next Operating Day, such specifications to comply with the requirements set
forth in the PJM Manuals. Each Market Buyer shall inform the Office of the
Interconnection of the prices, if any, at which it desires not to include its
load in the Day-ahead Energy Market rather than pay the Day-ahead Price.

 

(b) Each Generating Market Buyer shall submit to the Office of the
Interconnection: (i) hourly schedules for resource increments, including
hydropower units, self-scheduled by the Market Buyer to meet its Equivalent
Load; and (ii) the Dispatch Rate at which

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 93

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 93

 

each such self-scheduled resource will disconnect or reduce output, or
confirmation of the Market Buyer’s intent not to reduce output.

 

(c) All Market Participants shall submit to the Office of the Interconnection
schedules for any bilateral transactions involving use of generation or
Transmission Facilities as specified below, and shall inform the Office of the
Interconnection whether the transaction is to be included in the Day-ahead
Energy market. Any Market Participant that elects to include a bilateral
transaction in the Day-ahead Energy Market may specify the price (such price not
to exceed the maximum price that may be specified in the PJM Manuals), if any,
at which it will be wholly or partially curtailed rather than pay Transmission
Congestion Charges. The foregoing price specification shall apply to the price
difference between the specified bilateral transaction source and sink points in
the day-ahead scheduling process only. Any Market Participant that elects not to
include its bilateral transaction in the Day-ahead Energy Market shall inform
the Office of the Interconnection if the parties to the transaction are not
willing to incur Transmission Congestion Charges in the Real-time Energy Market
in order to complete any such scheduled bilateral transaction. Scheduling of
bilateral transactions shall be conducted in accordance with the specifications
in the PJM Manuals and the following requirements:

 

  i) Internal Market Buyers shall submit schedules for all bilateral purchases
for delivery within the PJM Region, whether from generation resources inside or
outside the PJM Region;

 

  ii) Market Sellers shall submit schedules for bilateral sales to entities
outside the PJM Region from generation within the PJM Region that is not
dynamically scheduled to such entities pursuant to Section 1.12; and

 

  iii) In addition to the foregoing schedules for bilateral transactions, Market
Participants shall submit confirmations of each scheduled bilateral transaction
from each other party to the transaction in addition to the party submitting the
schedule, or the adjacent Control Area.

 

(d) Market Sellers wishing to sell into the Day-ahead Energy Market shall submit
offers for the supply of energy (including energy from hydropower units),
Regulation, Operating Reserves or other services for the following Operating
Day. Offers shall be submitted to the Office of the Interconnection in the form
specified by the Office of the Interconnection and shall contain the information
specified in the Office of the Interconnection’s Offer Data specification, as
applicable. Market Sellers owning or controlling the output of a Capacity
Resource that has not been rendered unavailable by a Generation Planned Outage,
a Generator Maintenance Outage, or a Generation Forced Outage shall submit
offers for the available capacity of such Capacity Resource, including any
portion that is self-scheduled by the Generating Market Buyer claiming the
resource as a Capacity Resource. The submission of offers for resource
increments that are not Capacity Resources shall be optional, but any such
offers must contain the information specified in the Office of the
Interconnection’s Offer Data specification, as applicable. Energy offered from
generation resources that are not Capacity Resources shall not be supplied from
resources that are included in or otherwise committed

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Third Revised Sheet No. 94

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Third Revised Sheet No. 94

 

to supply the Operating Reserves of a Control Area outside the PJM Region. The
foregoing offers:

 

  i) Shall specify the generation resource and energy for each hour in the offer
period;

 

  ii) Shall specify the amounts and prices for the entire Operating Day for each
resource component offered by the Market Seller to the Office of the
Interconnection;

 

  iii) If based on energy from a specific generating unit, may specify start-up
and no-load fees equal to the specification of such fees for such unit on file
with the Office of the Interconnection;

 

  iv) Shall set forth any special conditions upon which the Market Seller
proposes to supply a resource increment, including any curtailment rate
specified in a bilateral contract for the output of the resource, or any
cancellation fees;

 

  v) May include a schedule of offers for prices and operating data contingent
on acceptance by the deadline specified in this Schedule, with a second schedule
applicable if accepted after the foregoing deadline;

 

  vi) Shall constitute an offer to submit the resource increment to the Office
of the Interconnection for scheduling and dispatch in accordance with the terms
of the offer, which offer shall remain open through the Operating Day for which
the offer is submitted;

 

  vii) Shall be final as to the price or prices at which the Market Seller
proposes to supply energy or other services to the PJM Interchange Energy
Market, such price or prices being guaranteed by the Market Seller for the
period extending through the end of the following Operating Day; and

 

  viii) Shall not exceed an energy offer price of $1,000/megawatt-hour.

 

(e) A Market Seller that wishes to make a resource available to sell Regulation
service shall submit an offer for Regulation that shall specify the MW of
Regulation being offered, the Regulation Zone for which such regulation is
offered, the price of the offer in dollars per MWh, and such other information
specified by the Office of the Interconnection as may be necessary to evaluate
the offer and the resource’s opportunity costs. The price of the offer shall not
exceed $100 per MWh in the case of regulation offered for the MAAC Control Zone.
Regulation offered for any Regulation Zone comprised of the ECAR Control
Zone(s), or MAIN Control Zone(s) shall be cost-based (including opportunity
costs) plus seven dollars and fifty cents until such time as market-based
pricing is approved for regulation in such Regulation Zone. Qualified Regulation
capability must satisfy the verification tests specified in the PJM Manuals.

 

(f) Each Market Seller owning or controlling the output of a Capacity Resource
shall submit a forecast of the availability of each such Capacity Resource for
the next seven days. A Market Seller (i) may submit a non-binding forecast of
the price at which it expects to offer a generation resource increment to the
Office of the Interconnection over the next seven days, and (ii) shall submit a
binding offer for energy, along with start-up and no-load fees, if any, for the
next seven days or part thereof, for any generation resource with minimum
notification or start-up requirement greater than 24 hours.

 

Issued By:

  

Craig Glazer

   Effective:    October 1, 2004     

Vice President, Government Policy

         

Issued On:

  

January     , 2005

          Note: This sheet includes language accepted by the Commission which
will be included in a clean up filing.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 95

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 95

 

(g) Each offer by a Market Seller of a Capacity Resource shall remain in effect
for subsequent Operating Days until superseded or canceled.

 

(h) The Office of the Interconnection shall post on the PJM Open Access
Same-time Information System the total hourly loads scheduled in the Day-ahead
Energy Market, as well as, its estimate of the combined hourly load of the
Market Buyers for the next four days, and peak load forecasts for an additional
three days.

 

(i) All Market Participants may submit Increment Bids and/or Decrement Bids that
apply to the Day-ahead Energy Market only. Such bids must comply with the
requirements set forth in the PJM Manuals and must specify amount, location and
price, if any, at which the Market Participant desires to purchase or sell
energy in the Day-ahead Energy Market. The Office of the Interconnection may
require that a market participant shall not submit in excess of 3000 bid/offer
segments in the Day-ahead Energy Market, when the Office of the Interconnection
determines that such limit is required to avoid or mitigate significant system
performance problems related to bid/offer volume. Notice of the need to impose
such limit shall be provided prior to 10:00 a.m. EPT on the day that the
Day-ahead Energy Market will clear. For purposes of this provision, a bid/offer
segment is each pairing of price and megawatt quantity submitted as part of an
Increment Bid or Decrement Bid.

 

(j) A Market Seller that wishes to make a resource available to sell Spinning
Reserve shall submit an offer for Spinning Reserve that shall specify the
megawatt of Spinning Reserve being offered, the price of the offer in dollars
per megawatt hour, and such other information specified by the Office of the
Interconnection as may be necessary to evaluate the offer and the energy used by
the resource to provide the Spinning Reserve and the resource’s unit specific
opportunity costs. The price of the offer shall not exceed the variable
operating and maintenance costs for providing Spinning Reserve plus seven
dollars and fifty cents.

 

1.10.2 Pool-scheduled Resources.

 

Pool-scheduled resources are those resources for which Market Participants
submitted offers to sell energy in the Day-ahead Energy Market and which the
Office of the Interconnection scheduled in the Day-ahead Energy Market as well
as generators committed by the Office of the Interconnection subsequent to the
Day-ahead Energy Market. Such resources shall be committed to provide energy in
the real-time dispatch unless the schedules for such units are revised pursuant
to Sections 1.10.9 or 1.11. Pool-scheduled resources shall be governed by the
following principles and procedures.

 

(a) Pool-scheduled resources shall be selected by the Office of the
Interconnection on the basis of the prices offered for energy and related
services, start-up, no-load and cancellation fees, and the specified operating
characteristics, offered by Market Sellers to the Office of the Interconnection
by the offer deadline specified in Section 1.10.1A.

 

(b) A resource that is scheduled by a Market Participant to support a bilateral
sale, or that is self-scheduled by a Generating Market Buyer, shall not be
selected by the Office of the Interconnection as a pool-scheduled resource
except in an Emergency.

 

(c) Market Sellers offering energy from hydropower or other facilities with fuel
or environmental limitations may submit data to the Office of the
Interconnection that is sufficient to enable the Office of the Interconnection
to determine the available operating hours of such facilities.

 

Issued By:

  

Craig Glazer

   Effective:   

November 17, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

September 22, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 95A

Third Revised Rate Schedule FERC No. 24

    

 

(d) The Market Seller of a resource selected as a pool-scheduled resource shall
receive payments or credits for energy or related services, or for start-up and
no-load fees, from the Office of the Interconnection on behalf of the Market
Buyers in accordance with Section 3 of this Schedule 1. Alternatively, the
Market Seller shall receive, in lieu of start-up and no-load fees, its actual
costs incurred, if any, up to a cap of the resource’s start-up cost, if the
Office of the

 

Issued By:

  

Craig Glazer

   Effective:   

November 17, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

September 22, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 96

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 96

 

Interconnection cancels its selection of the resource as a pool-scheduled
resource and so notifies the Market Seller before the resource is synchronized.

 

(e) Market Participants shall make available their pool-scheduled resources to
the Office of the Interconnection for coordinated operation to supply the
Operating Reserves needs of the applicable Control Zone.

 

1.10.3 Self-scheduled Resources.

 

Self-scheduled resources shall be governed by the following principles and
procedures.

 

(a) Each Generating Market Buyer shall use all reasonable efforts, consistent
with Good Utility Practice, not to self-schedule resources in excess of its
Equivalent Load.

 

(b) The offered prices of resources that are self-scheduled, or otherwise not
following the dispatch orders of the Office of the Interconnection, shall not be
considered by the Office of the Interconnection in determining Locational
Marginal Prices.

 

(c) Market Participants shall make available their self-scheduled resources to
the Office of the Interconnection for coordinated operation to supply the
Operating Reserves needs of the applicable Control Zone, by submitting an offer
as to such resources.

 

(d) A Market Participant self-scheduling a resource in the Day-ahead Energy
Market that does not deliver the energy in the Real-time Energy Market, shall
replace the energy not delivered with energy from the Real-time Energy Market
and shall pay for such energy at the applicable Real-time Price.

 

1.10.4 Capacity Resources.

 

(a) A Capacity Resource selected as a pool-scheduled resource shall be made
available for scheduling and dispatch at the direction of the Office of the
Interconnection. A Capacity Resource that does not deliver energy as scheduled
shall be deemed to have experienced a Generator Forced Outage to the extent of
such energy not delivered. A Market Participant offering such Capacity Resource
in the Day-ahead Energy Market shall replace the energy not delivered with
energy from the Real-time Energy Market and shall pay for such energy at the
applicable Real-time Price.

 

(b) Energy from a Capacity Resource that has not been scheduled in the Day-ahead
Energy Market may be sold on a bilateral basis by the Market Seller, may be
self-scheduled, or may be offered for dispatch during the Operating Day in
accordance with the procedures specified in this Schedule. A Capacity Resource
that has not been scheduled in the Day-ahead Energy Market and that has been
sold on a bilateral basis must be made available upon request to the Office of
the Interconnection for scheduling and dispatch during the Operating Day if the
Office of the Interconnection declares a Maximum Generation Emergency. Any such
resource so scheduled and dispatched shall receive the applicable Real-time
Price for energy delivered.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 97

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 97

 

(c) A Capacity Resource that has been self-scheduled shall not receive payments
or credits for start-up or no-load fees.

 

1.10.5 External Resources.

 

(a) External Resources may submit offers to the PJM Interchange Energy Market,
in accordance with the day-ahead and real-time scheduling processes specified
above. An External Resource selected as a pool-scheduled resource shall be made
available for scheduling and dispatch at the direction of the Office of the
Interconnection, and except as specified below shall be compensated on the same
basis as other pool-scheduled resources. External Resources that are not capable
of dynamic dispatch shall, if selected by the Office of the Interconnection on
the basis of the Market Seller’s Offer Data, be block loaded on an hourly
scheduled basis. Market Sellers shall offer External Resources to the PJM
Interchange Energy Market on either a resource-specific or an aggregated
resource basis. A Market Participant whose pool-scheduled resource does not
deliver the energy scheduled in the Day-ahead Energy Market shall replace such
energy not delivered as scheduled in the Day-ahead Energy Market with energy
from the PJM Real-time Energy Market and shall pay for such energy at the
applicable Real-time Price.

 

(b) Offers for External Resources from an aggregation of two or more generating
units shall so indicate, and shall specify, in accordance with the Offer Data
requirements specified by the Office of the Interconnection: (i) energy prices;
(ii) hours of energy availability; (iii) a minimum dispatch level; (iv) a
maximum dispatch level; and (v) unless such information has previously been made
available to the Office of the Interconnection, sufficient information, as
specified in the PJM Manuals, to enable the Office of the Interconnection to
model the flow into the PJM Region of any energy from the External Resources
scheduled in accordance with the Offer Data. If a Market Seller submits more
than one offer on an aggregated resource basis, the withdrawal of any such offer
shall be deemed a withdrawal of all higher priced offers for the same period.

 

(c) Offers for External Resources on a resource-specific basis shall specify the
resource being offered, along with the information specified in the Offer Data
as applicable.

 

1.10.6 External Market Buyers.

 

(a) Deliveries to an External Market Buyer not subject to dynamic dispatch by
the Office of the Interconnection shall be delivered on a block loaded basis to
the load bus or buses at the electrical boundaries of the PJM Region, or in such
area with respect to an External Market Buyer’s load within such area not served
by Network Service, at which the energy is delivered to or for the External
Market Buyer. External Market Buyers shall be charged or credited at either the
Day-ahead Prices or Real-time Prices, whichever is applicable, for energy at the
foregoing load bus or buses.

 

(b) An External Market Buyer’s hourly schedules for energy purchased from the
PJM Interchange Energy Market shall conform to the ramping and other applicable
requirements of the interconnection agreement between the PJM Region and the
Control Area to which, whether as an intermediate or final point of delivery,
the purchased energy will initially be delivered.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 98

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 98

 

(c) The Office of the Interconnection shall curtail deliveries to an External
Market Buyer if necessary to maintain appropriate reserve levels for a Control
Zone as defined in the PJM Manuals, or to avoid shedding load in such Control
Zone.

 

1.10.6A Transmission Loading Relief Customers.

 

(a) An entity that desires to elect to pay Transmission Congestion Charges in
order to continue its energy schedules during an Operating Day over contract
paths outside the PJM Region in the event that PJM initiates Transmission
Loading Relief that otherwise would cause PJM to request security coordinators
to curtail such Member’s energy schedules shall:

 

  (i) enter its election on OASIS by 12:00 p.m. of the day before the Operating
Day, in accordance with procedures established by PJM, which election shall be
applicable for the entire Operating Day; and

 

  (ii) if PJM initiates Transmission Loading Relief, provide to PJM, at such
time and in accordance with procedures established by PJM, the hourly integrated
energy schedules that impacted the PJM Region (as indicated from the NERC
Interchange Distribution Calculator) during the Transmission Loading Relief.

 

(b) If an entity has made the election specified in Section (a), then PJM shall
not request security coordinators to curtail such entity’s energy transactions,
except as may be necessary to respond to Emergencies.

 

(c) In order to make elections under this Section 1.10.6A, an entity must (i)
have met the creditworthiness standards established by the Office of the
Interconnection or provided a letter of credit or other form of security
acceptable to the Office of the Interconnection, and (ii) have executed either
the Agreement, a Service Agreement under the PJM Tariff, or other agreement
committing to pay all Transmission Congestion Charges incurred under this
Section.

 

1.10.7 Bilateral Transactions.

 

Bilateral transactions as to which the parties have notified the Office of the
Interconnection by the deadline specified in Section 1.10.1A that they elect not
to be included in the Day-ahead Energy Market and that they are not willing to
incur Transmission Congestion Charges in the Real-time Energy Market shall be
curtailed by the Office of the Interconnection as necessary to reduce or
alleviate transmission congestion. Bilateral transactions that were not included
in the Day-ahead Energy Market and that are willing to incur congestion charges
and bilateral transactions that were accepted in the Day-ahead Energy Market
shall continue to be implemented during periods of congestion, except as may be
necessary to respond to Emergencies.

 

1.10.8 Office of the Interconnection Responsibilities.

 

(a) The Office of the Interconnection shall use its best efforts to determine
(i) the least-cost means of satisfying the projected hourly requirements for
energy, Operating Reserves, and other ancillary services of the Market Buyers,
including the reliability requirements of the PJM

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 99

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 99

 

Region, of the Day-ahead Energy Market, and (ii) the least-cost means of
satisfying the Operating Reserve and other ancillary service requirements for
any portion of the load forecast of the Office of the Interconnection for the
Operating Day in excess of that scheduled in the Day-ahead Energy Market. In
making these determinations, the Office of the Interconnection shall take into
account: (i) the Office of the Interconnection’s forecasts of PJM Interchange
Energy Market and PJM Control Area, and PJM West Region energy requirements,
giving due consideration to the energy requirement forecasts and purchase
requests submitted by Market Buyers; (ii) the offers submitted by Market
Sellers; (iii) the availability of limited energy resources; (iv) the capacity,
location, and other relevant characteristics of self-scheduled resources; (v)
the objectives of each Control for Operating Reserves, as specified in the PJM
Manuals; (vi) the requirements of each Regulation Zone for Regulation and other
ancillary services, as specified in the PJM Manuals; (vii) the benefits of
avoiding or minimizing transmission constraint control operations, as specified
in the PJM Manuals; and (viii) such other factors as the Office of the
Interconnection reasonably concludes are relevant to the foregoing
determination, including, without limitation, transmission constraints on
external coordinated flowgates to the extent provided by section 1.7.6. The
Office of the Interconnection shall develop a Day-ahead Energy Market based on
the foregoing determination, and shall determine the Day-ahead Prices resulting
from such schedule. The Office of the Interconnection shall report the planned
schedule for a hydropower resource to the operator of that resource as necessary
for plant safety and security, and legal limitations on pond elevations.

 

(b) Not later than 4:00 p.m. of the day before each Operating Day, or such
earlier deadline as may be specified by the Office of the Interconnection in the
PJM Manuals, the Office of the Interconnection shall: (i) post the aggregate
Day-ahead Energy Market; (ii) post the Day-ahead Prices; and (iii) inform the
Market Sellers and Market Buyers of their scheduled injections and withdrawals
respectively.

 

(c) Following posting of the information specified in Section 1.10.8(b), the
Office of the Interconnection shall revise its schedule of generation resources
to reflect updated projections of load, conditions affecting electric system
operations in the PJM Region, the availability of and constraints on limited
energy and other resources, transmission constraints, and other relevant
factors. The Office of the Interconnection shall post on the PJM Open Access
Same-time Information System at times specified in the PJM Manuals a revised
forecast of the location and duration of any expected transmission congestion,
and of the range of differences in Locational Marginal Prices between major
subareas of the PJM Region expected to result from such transmission congestion.

 

(d) Market Buyers shall pay and Market Sellers shall be paid for the quantities
of energy scheduled in the Day-ahead Energy Market at the Day-ahead Prices.

 

1.10.9 Hourly Scheduling.

 

(a) Following the initial posting by the Office of the Interconnection of the
Locational Marginal Prices resulting from the Day-ahead Energy Market, and
subject to the right of the Office of the Interconnection to schedule and
dispatch pool-scheduled resources and to direct that schedules be changed in an
Emergency, a generation rebidding period shall exist from 4:00 p.m. to 6:00 p.m.
on the day before each Operating Day. During the rebidding period, Market
Participants may submit revisions to generation offer data for any generation
resource that was not selected as a pool-scheduled resource in the Day-ahead
Energy Market. Adjustments to Day-ahead Energy Markets shall be settled at the
applicable Real-time Prices, and shall not affect the

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 100

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 100

 

obligation to pay or receive payment for the quantities of energy scheduled in
the Day-ahead Energy market at the applicable Day-ahead Prices.

 

(b) A Market Participant may adjust the schedule of a resource under its
dispatch control on an hour-to-hour basis beginning at 10:00 p.m. of the day
before each Operating Day, provided that the Office of the Interconnection is
notified not later than 60 minutes prior to the hour in which the adjustment is
to take effect, as follows:

 

  i) A Generating Market Buyer may self-schedule any of its resource increments,
including hydropower resources, not previously designated as self-scheduled and
not selected as a pool-scheduled resource in the Day-ahead Energy Market;

 

  ii) A Market Participant may request the scheduling of a non-firm bilateral
transaction; or

 

  iii) A Market Participant may request the scheduling of deliveries or receipts
of Spot Market Energy; or

 

  iv) A Generating Market Buyer may remove from service a resource increment,
including a hydropower resource, that it had previously designated as
self-scheduled, provided that the Office of the Interconnection shall have the
option to schedule energy from any such resource increment that is a Capacity
Resource at the price offered in the scheduling process, with no obligation to
pay any start-up fee.

 

(c) With respect to a pool-scheduled resource that is included in the Day-ahead
Energy Market, a Market Seller may not change or otherwise modify its offer to
sell energy.

 

(d) An External Market Buyer may refuse delivery of some or all of the energy it
requested to purchase in the Day-ahead Energy Market by notifying the Office of
the Interconnection of the adjustment in deliveries not later than 60 minutes
prior to the hour in which the adjustment is to take effect, but any such
adjustment shall not affect the obligation of the External Market Buyer to pay
for energy scheduled on its behalf in the Day-ahead Energy Market at the
applicable Day-ahead Prices.

 

(e) For each hour in the Operating Day, as soon as practicable after the
deadlines specified in the foregoing subsection of this Section 1.10, the Office
of the Interconnection shall provide External Market Buyers and External Market
Sellers and parties to bilateral transactions with any revisions to their
schedules for the hour.

 

1.11 Dispatch.

 

The following procedures and principles shall govern the dispatch of the
resources available to the Office of the Interconnection.

 

1.11.1 Resource Output.

 

The Office of the Interconnection shall have the authority to direct any Market
Seller to adjust the output of any pool-scheduled resource increment within the
operating characteristics specified in the Market Seller’s offer. The Office of
the Interconnection may cancel its selection of, or otherwise release,
pool-scheduled resources, subject to an obligation to pay any applicable
start-up, no-load or cancellation fees. The Office of the Interconnection shall
adjust the

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fifth Revised Sheet No. 101

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 101

 

output of pool-scheduled resource increments as necessary: (a) to maintain
reliability, and subject to that constraint, to minimize the cost of supplying
the energy, reserves, and other services required by the Market Buyers and the
operation of the PJM Region; (b) to balance load and generation, maintain
scheduled tie flows, and provide frequency support within the PJM Region; and
(c) to minimize unscheduled interchange not frequency related between the PJM
Region and other Control Areas.

 

1.11.2 Operating Basis.

 

In carrying out the foregoing objectives, the Office of the Interconnection
shall conduct the operation of the PJM Region in accordance with the PJM
Manuals, and shall: (i) utilize available generating reserves and obtain
required replacements; and (ii) monitor the availability of adequate reserves.

 

1.11.3 Pool-dispatched Resources.

 

(a) The Office of the Interconnection shall implement the dispatch of energy
from pool-scheduled resources with limited energy by direct request. In
implementing mandatory or economic use of limited energy resources, the Office
of the Interconnection shall use its best efforts to select the most economic
hours of operation for limited energy resources, in order to make optimal use of
such resources consistent with the dynamic load-following requirements of the
PJM Region and the availability of other resources to the Office of the
Interconnection.

 

(b) The Office of the Interconnection shall implement the dispatch of energy
from other pool-dispatched resource increments, including generation increments
from Capacity Resources the remaining increments of which are self-scheduled, by
sending appropriate signals and instructions to the entity controlling such
resources, in accordance with the PJM Manuals. Each Market Seller shall ensure
that the entity controlling a pool-dispatched resource offered or made available
by that Market Seller complies with the energy dispatch signals and instructions
transmitted by the Office of the Interconnection.

 

1.11.3A Maximum Generation Emergency.

 

If the Office of the Interconnection declares a Maximum Generation Emergency,
all deliveries to load that is served by Point-to-Point Transmission Service
outside the PJM Region from Capacity Resources may be interrupted in order to
serve load in the PJM Region.

 

1.11.4 Regulation.

 

(a) A Market Buyer may satisfy its Regulation Obligation from its own resources
capable of performing Regulation service, by contractual arrangements with other
Market Participants able to provide Regulation service, or by purchases from the
PJM Interchange Energy Market at the rates set forth in Section 3.2.2.

 

(b) The Office of the Interconnection shall obtain Regulation service from the
least-cost alternatives available from either pool-scheduled or self-scheduled
resources as needed to meet Regulation Zone requirements not otherwise satisfied
by the Market Buyers. Resources offering to sell Regulation shall be selected to
provide Regulation on the

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 102

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 102

 

basis of each resource’s regulation offer and the estimated opportunity cost of
the resource providing regulation and in accordance with the Office of the
Interconnection’s obligation to minimize the total cost of energy, Operating
Reserves, Regulation, and other ancillary services. Estimated opportunity costs
shall be determined by the Office of the Interconnection on the basis of the
expected value of the energy sales that would be foregone or uneconomic energy
that would be produced by the resource in order to provide Regulation, in
accordance with procedures specified in the PJM Manuals. If the Office of the
Interconnection is not able to distinguish resources offering Regulation on the
basis of their regulation offers and estimated opportunity costs, resources
shall be selected on the basis of the quality of Regulation provided by the
resource as determined by tests administered by the Office of the
Interconnection.

 

(c) The Office of the Interconnection shall dispatch resources for Regulation by
sending Regulation signals and instructions to resources from which Regulation
service has been offered by Market Sellers, in accordance with the PJM Manuals.
Market Sellers shall comply with Regulation dispatch signals and instructions
transmitted by the Office of the Interconnection and, in the event of conflict,
Regulation dispatch signals and instructions shall take precedence over energy
dispatch signals and instructions. Market Sellers shall exert all reasonable
efforts to operate, or ensure the operation of, their resources supplying load
in the PJM Region as close to desired output levels as practical, consistent
with Good Utility Practice.

 

1.11.4A Spinning Reserve

 

a) A Market Buyer may satisfy its Spinning Reserve Obligation from its own
resources capable of providing Spinning Reserve, by contractual arrangements
with other Market Participants able to provide Spinning Reserve, or by purchases
from the PJM Spinning Reserve Market at the rates set forth in Section 3.2.3A.

 

b) The Office of the Interconnection shall obtain Spinning Reserve from the
least-cost alternatives available from either pool-scheduled or self-scheduled
resources as needed to meet the Spinning Reserve requirements of each Spinning
Reserve Zone of the PJM Region not otherwise satisfied by the Market Buyers.
Resources offering to sell Spinning Reserve shall be selected to provide
Spinning Reserve on the basis of each resource’s Spinning Reserve offer and the
estimated unit specific opportunity cost of the resource providing Spinning
Reserve, and in accordance with the Office of the Interconnection’s obligation
to minimize the total cost of energy, Operating Reserves, Spinning Reserve and
other ancillary services. Estimated unit specific opportunity costs shall be
equal to the sum of (i) the product of (A) the megawatts of energy used by the
resource to provide Spinning Reserve as submitted as part of the resource’s
Spinning Reserve offer times (B) the Locational Marginal Price at the generation
bus of the resource, and (ii) the product of (A) the deviation of the resource’s
output necessary to follow the Office of the Interconnection’s signals and
instructions from the resource’s expected output level if it had been dispatched
in economic merit order, times (B) the absolute value of the difference between
the Locational Marginal Price at the generation bus for the resource and the
offer price for energy from the resource (at the megawatt level of the Spinning
Reserve set point for the resource) in the PJM Interchange Energy Market.

 

c) The Office of the Interconnection shall dispatch resources for Spinning
Reserve by sending Spinning Reserve instructions to resources from which
Spinning Reserve has been offered by Market Sellers, in accordance with the PJM
Manuals. Market Sellers shall comply with Spinning Reserve dispatch instructions
transmitted by the Office of the

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 103

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 103

 

Interconnection and, in the event of a conflict, Spinning Reserve dispatch
instructions shall take precedence over energy dispatch signals and
instructions. Market Sellers shall exert all reasonable efforts to operate, or
ensure the operation of, their resources supplying load in the PJM Region as
close to desired output levels as practical, consistent with Good Utility
Practice.

 

1.11.5 PJM Open Access Same-time Information System.

 

The Office of the Interconnection shall update the information posted on the PJM
Open Access Same-time Information System to reflect its dispatch of generation
resources.

 

1.12 Dynamic Scheduling.

 

(a) An entity that owns or controls a generating resource in the PJM Region may
electrically remove all or part of the generating resource’s output from the PJM
Region through dynamic scheduling of the output to load outside the PJM Region.
Such output shall not be available for economic dispatch by the Office of the
Interconnection.

 

(b) An entity requesting dynamic scheduling shall be responsible for arranging
for the provision of signal processing and communications from the generator to
the Office of the Interconnection and other participating control areas and
complying with any other procedures established by the Office of the
Interconnection regarding dynamic scheduling as set forth in the PJM Manuals.

 

(c) An entity requesting dynamic scheduling shall be responsible for reserving
amounts of firm transmission service necessary to deliver the range of the
dynamic transfer and any required ancillary services.

 

2. CALCULATION OF LOCATIONAL MARGINAL PRICES

 

2.1 Introduction.

 

The Office of the Interconnection shall calculate the price of energy at the
load busses and generation busses in the PJM Region and at the interface busses
between adjacent Control Areas and the PJM Region on the basis of Locational
Marginal Prices. Locational Marginal Prices determined in accordance with this
Section shall be calculated on a day-ahead basis for each hour of the Day-ahead
Energy Market, and every five minutes during the Operating Day for the Real-time
Energy Market.

 

2.2 General.

 

The Office of the Interconnection shall determine the least cost
security-constrained dispatch, which is the least costly means of serving load
at different locations in the PJM Region based on actual operating conditions
existing on the power grid (including transmission constraints on external
coordinated flowgates to the extent provided by section 1.7.6) and on the prices
at which Market Sellers have offered to supply energy in the PJM Interchange
Energy Market. Locational Marginal Prices for the generation and load busses in
the PJM Region, including interconnections with other Control Areas, will be
calculated based on the actual economic dispatch and the prices of energy
offers. The process for the determination of Locational Marginal Prices shall be
as follows:

 

(a) To determine actual operating conditions on the power grid in the PJM
Region, the Office of the Interconnection shall use a computer model of the
interconnected grid that uses available metered inputs regarding generator
output, loads, and power flows to model remaining flows and conditions,
producing a consistent representation of power flows on the network. The
computer model employed for this purpose, referred to as the State Estimator
program, is a standard industry tool and is described in Section 2.3 below. It
will be used to obtain information regarding the output of generation supplying
energy to the PJM Region, loads at buses in the PJM Region, transmission losses,
and power flows on binding transmission constraints for use in the calculation
of Locational Marginal Prices. Additional information used in the calculation,
including Dispatch Rates and real time schedules for external transactions
between PJM and other Control Areas, will be obtained from the Office of the
Interconnection’s dispatchers.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 104

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 104

 

(b) Using the prices at which energy is offered by Market Sellers to the PJM
Interchange Energy Market, the Office of the Interconnection shall determine the
offers of energy that will be considered in the calculation of Locational
Marginal Prices. As described in Section 2.4 below, every offer of energy by a
Market Seller from a resource that is following economic dispatch instructions
of the Office of the Interconnection will be utilized in the calculation of
Locational Marginal Prices.

 

(c) Based on the system conditions on the PJM power grid, determined as
described in (a), and the eligible energy offers, determined as described in
(b), the Office of the Interconnection shall determine the least costly means of
obtaining energy to serve the next increment of load at each bus in the PJM
Region, in the manner described in Section 2.5 below. The result of that
calculation shall be a set of Locational Marginal Prices based on the system
conditions at the time.

 

2.3 Determination of System Conditions Using the State Estimator.

 

Power system operations, including, but not limited to, the determination of the
least costly means of serving load, depend upon the availability of a complete
and consistent representation of generator outputs, loads, and power flows on
the network. In calculating Locational Marginal Prices, the Office of the
Interconnection shall obtain a complete and consistent description of conditions
on the electric network in the PJM Region by using the most recent power flow
solution produced by the State Estimator, which is also used by the Office of
the Interconnection for other functions within power system operations. The
State Estimator is a standard industry tool that produces a power flow model
based on available real-time metering information, information regarding the
current status of lines, generators, transformers, and other equipment, bus load
distribution factors, and a representation of the electric network, to provide a
complete description of system conditions, including conditions at buses for
which real-time information is unavailable. The Office of the Interconnection
shall obtain a State Estimator solution every five minutes, which shall provide
the megawatt output of generators and the loads at buses in the PJM Region,
transmission line losses, and actual flows or loadings on constrained
transmission facilities. External transactions between PJM and other Control
Areas shall be included in the Locational Marginal Price calculation on the
basis of the real time transaction schedules implemented by the Office of the
Interconnection’s dispatcher.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 105

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 105

 

2.4 Determination of Energy Offers Used in Calculating Real-time Prices.

 

(a) During the Operating Day, real-time Locational Marginal Prices derived in
accordance with this Section shall be determined every five minutes and
integrated hourly values of such determinations shall be the basis of sales and
purchases of energy in the Real-time Energy Market and of Transmission
Congestion Charges under the PJM Tariff not covered by the Day-ahead Energy
Market.

 

(b) To determine the energy offers submitted to the PJM Interchange Energy
Market that shall be used during the Operating Day to calculate the Real-time
Prices, the Office of the Interconnection shall determine which resources are
following its economic dispatch instructions. A resource will be considered to
be following economic dispatch instructions and shall be included in the
calculation of Real-time Prices if:

 

  i) the applicable price bid by a Market Seller for energy from the resource is
less than or equal to the Dispatch Rate for the area of the PJM Region in which
the resource is located; or

 

  ii) the resource is specifically requested to operate by the Office of the
Interconnection’s dispatcher.

 

(c) In determining whether a resource satisfies the condition described in (b),
the Office of the Interconnection will determine the bid price associated with
an energy offer by comparing the actual megawatt output of the resource with the
Market Seller’s offer price curve. Because of practical generator response
limitations, a resource whose megawatt output is not ten percent more than the
megawatt level specified on the offer price curve for the applicable Dispatch
Rate shall be deemed to be following economic dispatch instructions, but the
energy price offer used in the calculation of Real-time Prices shall not exceed
the applicable Dispatch Rate. Units that must be run for local area protection
shall not be considered in the calculation of Real-time Prices.

 

2.5 Calculation of Real-time Prices.

 

(a) The Office of the Interconnection shall determine the least costly means of
obtaining energy to serve the next increment of load at each bus in the PJM
Region represented in the State Estimator and each interface bus between PJM and
an adjacent Control Area, based on the system conditions described by the most
recent power flow solution produced by the State Estimator program and the
energy offers that are the basis for the Day-ahead Energy Market, or that are
determined to be eligible for consideration under Section 2.4 in connection with
the real-time dispatch, as applicable. This calculation shall be made by
applying an incremental linear optimization method to minimize energy costs,
given actual system conditions, a set of energy offers, and any binding
transmission constraints that may exist. In performing this calculation, the
Office of the Interconnection shall calculate the cost of serving an increment
of load at each bus from each resource associated with an eligible energy offer
as the sum of: (1) the price at which the Market Seller has offered to supply an
additional increment of energy from the resource, and (2) the effect on
transmission congestion costs (whether positive or negative) associated with
increasing the output of the resource, based on the effect of increased
generation from that resource on transmission line loadings. The energy offer or
offers that can serve an

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 106

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 106

 

increment of load at a bus at the lowest cost, calculated in this manner, shall
determine the Real-time Price at that bus.

 

(b) During the Operating Day, the calculation set forth in (a) shall be
performed every five minutes, using the Office of the Interconnection’s
Locational Marginal Price program, producing a set of Real-time Prices based on
system conditions during the preceding interval. The prices produced at
five-minute intervals during an hour will be integrated to determine the
Real-time Prices for that hour.

 

2.6 Calculation of Day-ahead Prices.

 

For the Day-ahead Energy Market, day-ahead Locational Marginal Prices shall be
determined on the basis of the least-cost, security-constrained dispatch, model
flows and system conditions resulting from the load specifications, offers for
generation, dispatchable load, Increment Bids, Decrement Bids, and bilateral
transactions submitted to the Office of the Interconnection and scheduled in the
Day-ahead Energy Market. Such prices shall be determined in accordance with the
provisions of this Section applicable to the Day-ahead Energy Market and shall
be the basis for purchases and sales of energy and Transmission Congestion
Charges resulting from the Day-ahead Energy Market. This calculation shall be
made for each hour in the Day-ahead Energy Market by applying a linear
optimization method to minimize energy costs, given scheduled system conditions,
scheduled transmission outages, and any transmission limitations that may exist.
In performing this calculation, the Office of the Interconnection shall
calculate the cost of serving an increment of load at each bus from each
resource associated with an eligible energy offer as the sum of: (1) the price
at which the Market Seller has offered to supply an additional increment of
energy from the resource, and (2) the effect on transmission congestion costs
(whether positive or negative) associated with increasing the output of the
resource, based on the effect of increased generation from that resource on
transmission line loadings. The energy offer or offers that can serve an
increment of load at a bus at the lowest cost, calculated in this manner, shall
determine the Day-ahead Price at that bus.

 

2.7 Performance Evaluation.

 

The Office of the Interconnection shall undertake an evaluation of the foregoing
procedures for the determination of Locational Marginal Prices, as well as the
procedures for determining and allocating Financial Transmission Rights and
associated Transmission Congestion Charges and Credits, not less often than
every two years, in accordance with the PJM Manuals. To the extent practical,
the Office of the Interconnection shall retain all data needed to perform
comparisons and other analyses of locational marginal pricing. The Office of the
Interconnection shall report the results of its evaluation to the Market
Participants, along with its recommendations, if any, for changes in the
procedures.

 

3. ACCOUNTING AND BILLING

 

3.1 Introduction.

 

This schedule sets forth the accounting and billing principles and procedures
for the purchase and sale of services on the PJM Interchange Energy Market and
for the operation of the PJM Region.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 107

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 107

 

3.2 Market Buyers.

 

3.2.1 Spot Market Energy.

 

(a) Market Buyers shall be charged for all load (net of Behind The Meter
Generation expected to be operating, but not to be less than zero) scheduled to
be served from the PJM Interchange Energy Market in the Day-ahead Energy Market
at the Day-ahead Prices applicable to each relevant load bus.

 

(b) Generating Market Buyers shall be paid for all energy scheduled to be
delivered to the PJM Interchange Energy Market in the Day-ahead Energy Market at
the Day-ahead Prices applicable to each relevant generation bus.

 

(c) At the end of each hour during an Operating Day, the Office of the
Interconnection shall calculate the load payment at each Market Buyer’s load bus
to be charged at Real-time Prices determined by the product of the hourly
Real-time Price at the relevant bus times the Market Buyer’s megawatts of load
(net of operating Behind The Meter Generation, but not to be less than zero) at
the bus in that hour in excess of the load (net of Behind The Meter Generation
expected to be operating, but not to be less than zero) scheduled to be served
at that bus in the hour in the Day-ahead Energy Market. To the extent that the
load (net of operating Behind The Meter Generation, but not to be less than
zero) actually served at a load bus is less than the load (net of Behind The
Meter Generation expected to be operating, but not to be less than zero)
scheduled to be served at that bus in the Day-ahead Energy Market, the Market
Buyer shall be credited for the difference at the Real-time Price for the load
bus at the time of the shortfall. The megawatts of load at each load bus shall
be the sum of the megawatts of load (net of operating Behind The Meter
Generation, but not less than zero) for that bus of that Market Buyer as
determined by the State Estimator, plus an allocated share of transmission
losses, plus any megawatts of that Market Buyer’s bilateral sales to purchasers
outside of the PJM Region attributable to that bus. The total load charge for
each Market Buyer shall be the sum, for each of a Market Buyer’s load buses, of
the charges at Day-ahead Prices determined in accordance with the Day-ahead
Energy Market as specified in Section 1.10.1a plus the charges at Real-time
Prices determined as specified herein, net of any credits specified herein for
each of the Market Buyer’s load buses.

 

(d) At the end of each hour during an Operating Day, the Office of the
Interconnection shall calculate the generation revenue at each Generating Market
Buyer’s generation bus to be paid at Real-time Prices, determined by the product
of the hourly Real-time Price at the relevant bus times the Generating Market
Buyer’s megawatts of generation at such generation bus in the hour, as
determined by the State Estimator, in excess of the energy scheduled to be
injected at that bus in that hour in the Day-ahead Energy Market. To the extent
that the energy actually injected at the generation bus is less than the energy
scheduled to be injected at that bus in the Day-ahead Energy Market, the
Generating Market Buyer shall be debited for the difference at the Real-time
Price for the generation bus at the time of the shortfall. The megawatts of
generation at each generation bus shall be the sum of the megawatts of
generation for that bus of that Generating Market Buyer as determined by the
State Estimator, plus any megawatts of bilateral purchases of that Generating
Market Buyer from sellers outside of the PJM Region attributable to that bus.
The total generation revenue for each Generating Market Buyer shall be the sum,
for each of the Generating Market Buyer’s generation buses, of the revenues at
Day-ahead Prices determined in accordance with the Day-ahead Energy Market as
specified in Section 1.10.1A plus the revenues at Real-time Prices determined as
specified herein, net of any debits specified herein for each of the Market
Buyer’s generation buses.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 108

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 108

 

(e) At the end of each hour during an Operating Day, the Office of the
Interconnection shall calculate a net bill for each Market Buyer, determined as
the difference between its total load charges and its total generation revenue.
The portions of the net bill attributable to net hourly PJM Interchange and to
Transmission Congestion Charges in the Day-ahead Energy Market and the Real-time
Energy Market shall be determined as set forth in this Section and in Section
5.1.3.

 

(f) At the end of each hour during an Operating Day, the Office of the
Interconnection shall calculate the total amount of net hourly PJM Interchange
for each Market Buyer, including Generating Market Buyers, in accordance with
the PJM Manuals. For Internal Market Buyers that are Load Serving Entities or
purchasing on behalf of Load Serving Entities, this calculation shall include
determination of the net energy flows from: (i) tie lines; (ii) any generation
resource the output of which is controlled by the Market Buyer but delivered to
it over another entity’s Transmission Facilities; (iii) any generation resource
the output of which is controlled by another entity but which is directly
interconnected with the Market Buyer’s transmission system; (iv) deliveries
pursuant to bilateral energy sales; (v) receipts pursuant to bilateral energy
purchases; and (vi) an adjustment to account for the day-ahead PJM Interchange,
calculated as the difference between scheduled withdrawals and injections by
that Market Buyer in the Day-ahead Energy Market. For Electric Distributors that
report hourly net energy flows from metered tie lines, this calculation also
shall include 500 kV transmission losses and Inadvertent Interchange allocated
to the Electric Distributor and shall exclude the energy delivered to load of
other Network Customers and Transmission Customers. For External Market Buyers
and Internal Market Buyers that are not Load Serving Entities or purchasing on
behalf of Load Serving Entities, this calculation shall determine the energy
scheduled hourly for delivery to the Market Buyer net of the amounts scheduled
by the External Market Buyer in the Day-ahead Energy Market.

 

(g) The Office of the Interconnection shall calculate Locational Marginal Prices
in the form of Day-ahead Prices and Real-time Prices for each load and
generation bus in the PJM Region, in accordance with Section 2 of this Schedule.

 

(h) An Internal Market Buyer shall be charged for Spot Market Energy purchases
to the extent of its hourly net purchases from the PJM Interchange Energy
Market, determined as specified in Section 3.2.1(f) above. An External Market
Buyer shall be charged for its Spot Market Energy purchases based on the energy
delivered to it, determined as specified in Section 3.2.1(f) above. The Office
of the Interconnection shall calculate an hourly weighted average Real-time
Price for each such Market Buyer, based on the hourly average of the Market
Buyer’s Real-time Prices at each bus weighted by the Market Buyer’s load
deviations at the bus. The total charge shall be determined by the product of
the hourly net amount of PJM Interchange Imports times the hourly
weighted-average Real-time Price for that Market Buyer.

 

(i) A Generating Market Buyer shall be credited as a Market Seller for sales of
Spot Market Energy to the extent of its hourly net sales into the PJM
Interchange Energy Market, determined as specified in Section 3.2.1(f) above.
The Office of the Interconnection shall calculate an hourly weighted average
Real-time Price for each such Market Seller, based on the hourly average of the
Market Seller’s Real-time Prices at each bus weighted by the Market Buyer’s
generation deviations at each bus. The total credit shall be determined by the
product of the hourly net amount of PJM Interchange Exports times the hourly
weighted average Real-time Price for that Market Seller.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Second Revised Sheet No. 109

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Original Sheet No. 109

 

3.2.2 Regulation.

 

(a) Each Internal Market Buyer that is a Load Serving Entity in a Regulation
Zone shall have an hourly Regulation objective equal to its pro rata share of
the Regulation requirements of such Regulation Zone for the hour, based on the
Market Buyer’s total load (net of operating Behind The Meter Generation, but not
to be less than zero) in such Regulation Zone for the hour (“Regulation
Obligation”). An Internal Market Buyer that does not meet its hourly Regulation
obligation shall be charged for Regulation dispatched by the Office of the
Interconnection to meet such obligation at the Regulation market-clearing price
determined in accordance with paragraph (c) of this Section, plus the amounts,
if any, described in paragraph (f) of this section.

 

(b) A Generating Market Buyer supplying Regulation in a Regulation Zone at the
direction of the Office of the Interconnection in excess of its hourly
Regulation obligation shall be credited for each increment of such Regulation at
the higher of (i) the Regulation market-clearing price in such Regulation Zone
or (ii) the sum of the regulation offer and the unit-specific opportunity cost
of the resource supplying the increment of Regulation, as determined by the
Office of the Interconnection in accordance with procedures specified in the PJM
Manuals.

 

(c) The Regulation market-clearing price in each Regulation Zone shall be
determined at a time to be determined by the Office of the Interconnection which
shall be no earlier than the day before the Operating Day and the
market-clearing price each hour shall be equal to the highest sum of a
resource’s Regulation offer plus its estimated unit-specific opportunity costs
from among the resources selected to provide Regulation. A resource’s Regulation
offer for any of the Regulation Zone(s) in the PJM West Region shall not exceed
the cost of providing Regulation from such resource, plus seven dollars and
fifty cents, unless and until market-based pricing is authorized for Regulation
in such Regulation Zone.

 

(d) In determining the Regulation market-clearing price in each Regulation Zone,
the estimated unit-specific opportunity costs of a resource offering to sell
Regulation each hour shall be equal to the product of (i) the deviation of the
set point of the resource that is expected to be required in order to provide
Regulation from the resource’s expected output level if it had been dispatched
in economic merit order times (ii) the absolute value of the difference between
the expected Locational Marginal Price at the generation bus for the resource
and the offer price for energy from the resource (at the megawatt level of the
Regulation set point for the resource) in the PJM Interchange Energy Market.

 

(e) In determining the credit under subsection (b) to a Generating Market Buyer
selected to provide Regulation in a Regulation Zone and that actively follows
the Office of the Interconnection’s Regulation signals and instructions, the
unit-specific opportunity cost of a resource shall be determined for each hour
that the Office of the Interconnection requires a resource to provide Regulation
and shall be equal to the product of (i) the deviation of the resource’s output
necessary to follow the Office of the Interconnection’s Regulation signals from
the resource’s expected output level if it had been dispatched in economic merit
order times (ii) the absolute value of the difference between the Locational
Marginal Price at the generation bus for the resource and the offer price for
energy from the resource (at the megawatt level of the Regulation set point for
the resource) in the PJM Interchange Energy Market.

 

(f) Any amounts credited for Regulation in an hour in excess of the Regulation
market-clearing price in that hour shall be allocated and charged to each
Internal Market Buyer in a Regulation Zone that does not meet its hourly
Regulation obligation in proportion to its purchases of Regulation in such
Regulation Zone in megawatt-hours during that hour.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

January     , 2005

         

Note: This sheet includes language accepted by the Commission which will be
included in a clean up filing.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 110

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 110

 

Sheet Reserved for Future Use.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Sixth Revised Sheet No. 111

Third Revised Rate Schedule FERC No. 24

   Superseding Fourth Revised Sheet No. 111

 

3.2.3 Operating Reserves.

 

(a) A Market Seller’s pool-scheduled resources capable of providing operating
reserves shall be credited as specified below based on the prices offered for
the operation of such resource, provided that the resource was available for the
entire time specified in the Offer Data for such resource.

 

(b) The following determination shall be made for each pool-scheduled resource
that is scheduled in the Day-ahead Energy Market: the total offered price for
start-up and no-load fees and Spot Market Energy, determined on the basis of the
resource’s scheduled output, shall be compared to the total value of that
resource’s Spot Market Energy as determined by the Day-ahead Energy Market and
the Day-ahead Prices applicable to the relevant generation bus in the Day-ahead
Energy Market. Except as provided in Section 3.2.3(n), if the total offered
price summed over all hours exceeds the total value summed over all hours, the
difference shall be credited to the Market Seller.

 

(c) The sum of the foregoing credits calculated in accordance with Section
3.2.3(b) plus any unallocated charges from Section 3.2.3(h) and 5.1.7, and any
shortfalls paid pursuant to the Market Settlement provision of the Day-ahead
Economic Load Response Program shall be the cost of Operating Reserves in the
Day-ahead Energy Market.

 

(d) The cost of Operating Reserves in the Day-ahead Energy Market shall be
allocated and charged to each Market Participant in proportion to the sum of its
(i) scheduled load (net of Behind The Meter Generation expected to be operating,
but not to be less than zero) and accepted Decrement Bids in the Day-ahead
Energy Market in megawatt-hours for that Operating Day; and (ii) scheduled
energy sales in the Day-ahead Energy Market from within the PJM Region to load
outside such region in megawatt-hours for that Operating Day, but not including
its bilateral transactions that are dynamically scheduled to load outside such
area pursuant to Section 1.12.

 

(e) At the end of each Operating Day, the following determination shall be made
for each synchronized pool-scheduled resource of each Market Seller that
operates as requested by the Office of the Interconnection and that is not
committed solely for the purpose of providing Spinning Reserve: the total
offered price for start-up and no-load fees and Spot Market Energy, determined
on the basis of the lesser of the resource’s (i) hourly output as determined by
the State Estimator, or (ii) requested output as determined by the PJM dispatch.
The total offered price shall be compared to the total value of that resource’s
energy in the Day-ahead Energy Market plus any credit or charge for quantity
deviations, at PJM dispatch direction, from the Day-ahead Energy Market during
the Operating Day. Except as provided in Section 3.2.3(m), if the total offered
price exceeds the total value, the difference less any credit as determined
pursuant to Section 3.2.3(b) and less any amounts credited for Regulation in
excess of the Regulation offer plus the resources opportunity cost and less any
amounts credited for Spinning Reserve in excess of the Spinning Reserve offer
plus the resource’s opportunity cost, shall be credited to the Market Seller.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 111.01

Third Revised Rate Schedule FERC No. 24

    

 

(f) A Market Seller’s steam-electric generating unit or combined cycle unit
operating in combined cycle mode that is pool scheduled (or self-scheduled, if
operating according to paragraph 1.10.3 (c)), the output of which is reduced or
suspended at the request of the Office of the Interconnection due to a
transmission constraint or other reliability issue, and for which the hourly
integrated, real-time LMP at the unit’s bus is higher than the unit’s offer
corresponding to the level of output requested by the Office of the
Interconnection (as indicated either by the desired MWs of output from the unit
determined by PJM’s unit dispatch system or as

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

March 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 111A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 111A

 

directed by the PJM dispatcher through a manual override), shall be credited
hourly in an amount equal to {(LMPDMW - AG) x (URTLMP – UB)}, where:

 

Issued By:

  

Craig Glazer

   Effective:    September 1, 2004     

Vice President, Government Policy

         

Issued On:

  

August 9, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER03-1086-001, issued July 9, 2004, 108 FERC ¶ 61,030.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 112 Third Revised Rate Schedule FERC No. 24   
Superseding First Revised Sheet No. 112

 

LMPDMW equals the level of output for the unit determined according to the point
on the scheduled offer curve on which the unit was operating corresponding to
the hourly integrated real time LMP;

 

AG equals the actual hourly integrated output of the unit;

 

URTLMP equals the real time LMP at the unit’s bus;

 

UB equals the unit offer for that unit for which output is reduced or suspended,
determined according to the real-time scheduled offer curve on which the unit
was operating, unless such schedule was a price-based schedule and the offer
associated with that price schedule is less than the cost-based offer provided
for the unit, in which case the offer for the unit will be determined from the
cost-based schedule; and

 

where URTLMP - UB shall not be negative.

 

(f-1) A Market Seller’s combustion turbine unit or combined cycle unit operating
in simple cycle mode that is pool scheduled (or self-scheduled, if operating
according to paragraph 1.10.3 (c)), operated as requested by the Office of the
Interconnection, shall be compensated for lost opportunity cost if either of the
following conditions occur:

 

(i) if the unit output is reduced at the direction of the Office of the
Interconnection and the real time LMP at the unit’s bus is higher than the
unit’s offer corresponding to the level of output requested by the Office of the
Interconnection (as directed by the PJM dispatcher), then the Market Seller
shall be credited in a manner consistent with that described above for a steam
unit or combined cycle unit operating in combined cycle mode.

 

(ii) if the unit is scheduled to produce energy in the day-ahead market, but the
unit is not called on by PJM and does not operate in real time, then the Market
Seller shall be credited hourly in an amount equal to the higher of (i) {(URTLMP
– UDALMP) x DAG}, or (ii) {(URTLMP – UB) x DAG} where:

 

URTLMP equals the real time LMP at the unit’s bus;

 

UDALMP equals the day-ahead LMP at the unit’s bus;

 

DAG equals the day-ahead scheduled unit output for the hour;

 

Issued By:

  

Craig Glazer

   Effective:    September 1, 2004     

Vice President, Government Policy

         

Issued On:

  

August 9, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER03-1086-001, issued July 9, 2004, 108 FERC ¶ 61,030.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 112A

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 112A

 

UB equals the offer price for the unit, determined according to the schedule on
which the unit was committed day-ahead, unless such schedule was a price-based
schedule and the offer associated with that price schedule is less than the
cost-based offer provided for the unit, in which case the offer for the unit
will be determined from the cost-based schedule; and

 

where URTLMP - UDALMP and URTLMP – UB shall not be negative.

 

(f-2) A Market Seller’s hydroelectric resource that is pool scheduled (or
self-scheduled, if operating according to paragraph 1.10.3 (c)), the output of
which is altered at the request of the Office of the Interconnection from the
schedule submitted by the owner, due to a transmission constraint or other
reliability issue, shall be compensated for lost opportunity cost in the same
manner as provided in sections 3.2.2A(d) and 3.2.3A(f) and further detailed in
the PJM Manuals.

 

(f-3) If a Market Seller can demonstrate to the satisfaction of the Office of
the Interconnection and the Market Monitoring Unit that, due to specific
pre-existing binding commitments to which it is a party, and that properly
should be recognized for purposes of this section, the above calculations do not
accurately compensate the Market Seller for opportunity cost associated with
following PJM dispatch instructions and reducing or suspending a unit’s output
due to a transmission constraint or other reliability issue, then the Office of
the Interconnection will negotiate with the individual Market Seller such
appropriate compensation, subject to approval of such compensation by the Market
Monitoring Unit.

 

(g) The sum of the foregoing credits, plus any cancellation fees paid in
accordance with Section 1.10.2(d), such cancellation fees to be applied to the
Operating Day for which the unit was scheduled, plus any shortfalls paid
pursuant to the Market Settlement provision of the Real-time Economic Load
Response Program, less any payments received from another Control Area for
Operating Reserves, plus any redispatch costs incurred in accordance with
section 10(a) of this Schedule, shall be the cost of Operating Reserves for the
Real-time Energy Market in each Operating Day.

 

(h) The cost of Operating Reserves for the Real-time Energy Market for each
Operating Day shall be allocated and charged to each Market Participant in
proportion to the sum of the absolute values of its (i) load deviations (net of
operating Behind The Meter Generation) from the Day-ahead Energy Market in
megawatt-hours during that Operating Day; (ii) generation deviations (not
including deviations in Behind The Meter Generation) from the Day-ahead Energy
Market for non-dispatchable generation resources, including External Resources,
in megawatt-hours during the Operating Day; (iii) deviations from the Day-ahead
Energy Market for bilateral transactions from outside the PJM Region for
delivery within such region in megawatt-hours during the Operating Day; and (iv)
deviations of energy sales from the Day-ahead Energy Market from within the PJM
Region to load outside such region in megawatt-hours during that Operating Day,
but not including its bilateral transactions that are dynamically scheduled to
load outside such region pursuant to Section 1.12.

 

(i) At the end of each Operating Day, Market Sellers shall be credited on the
basis of their offered prices for synchronous condensing for purposes other than
providing Spinning Reserve or Reactive Services, as well as the credits
calculated as specified in Section 3.2.3(b) for those generators committed
solely for the purpose of providing synchronous condensing for purposes other
than providing Spinning Reserve or Reactive Services, at the request of the
Office of the Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

June 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Sixth Revised Sheet No. 112B

Third Revised Rate Schedule FERC No. 24

   Superseding Fifth Revised Sheet No. 112B

 

(j) The sum of the foregoing credits as specified in Section 3.2.3(i) shall be
the cost of Operating Reserves for synchronous condensing for the PJM Region for
purposes other than providing Spinning Reserve or Reactive Services, or in
association with post-contingency operation for the Operating Day and shall be
separately determined for each Control Zone of the PJM Region based on the
Control Zone to which the resource was synchronized to provide synchronous
condensing for purposes other than providing Spinning Reserve or Reactive
Services, or in association with post-contingency operation.

 

(k) The cost of Operating Reserves for synchronous condensing for purposes other
than providing Spinning Reserve or Reactive Services, or in association with
post-contingency operation for each Operating Day shall be allocated and charged
to each Market Participant in proportion to the sum of its (i) deliveries of
energy to load (net of operating Behind The Meter Generation, but not to be less
than zero) in the PJM Region, served under Network Transmission Service, in
megawatt-hours during that Operating Day; and (ii) deliveries of energy sales
from within the PJM Region to load outside such region in megawatt-hours during
that Operating Day, but not

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 113

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 113

 

including its bilateral transactions that are dynamically scheduled to load
outside such Control Zone pursuant to Section 1.12, as compared to the sum of
all such deliveries for all Market Participants.

 

(l) For any Operating Day in either, as applicable, the Day-ahead Energy Market
or the Real-time Energy Market for which, for all or any part of such Operating
Day, the Office of the Interconnection: (i) declares a Maximum Generation
Emergency; (ii) issues an alert that a Maximum Generation Emergency may be
declared (“Maximum Generation Emergency Alert”); or (iii) schedules units based
on the anticipation of a Maximum Generation Emergency or a Maximum Generation
Emergency Alert, the Operating Reserves credit otherwise provided by Section
3.2.3.(b) or Section 3.2.3(e) in connection with marked-based offers shall be
limited as provided in paragraphs (n) or (m), respectively. The Office of the
Interconnection shall provide timely notice on its internet site of the
commencement and termination of any of the actions described in clause (i),
(ii), or (iii) of this paragraph (l) (collectively referred to as “MaxGen
Conditions”). Following the posting of notice of the commencement of a MaxGen
Condition, a Market Seller may elect to submit a cost-based offer in accordance
with Schedule 2 of the Operating Agreement, in which case paragraphs (m) and (n)
shall not apply to such offer; provided, however, that such offer must be
submitted in accordance with the deadlines in Section 1.10 for the submission of
offers in the Day-ahead Energy Market or Real-time Energy Market, as applicable.
Submission of a cost-based offer under such conditions shall not be precluded by
Section 1.9.7(b); provided, however, that the Market Seller must return to
compliance with Section 1.9.7(b) when it submits its bid for the first Operating
Day after termination of the MaxGen Condition.

 

(m) For the Real-time Energy Market, if the Effective Offer Price (as defined
below) for a market-based offer is greater than $1,000/MWh, the Market Seller
shall not receive any credit for Operating Reserves. For purposes of this
paragraph (m), the Effective Offer Price shall be the amount that, absent
paragraphs (l) and (m), would have been credited for Operating Reserves for such
Operating Day pursuant to Section 3.2.3(e) plus the Real-time Energy Market
revenues for the hours that the offer is economic divided by the megawatthours
of energy provided during the hours that the offer is economic. The hours that
the offer is economic shall be: (i) the hours that the offer price for Spot
Market Energy is less than or equal to the Real-time Price for the relevant
generation bus, (ii) the hours in which the offer for Spot Market Energy is
greater than Locational Marginal Price and the unit is operated at the direction
of the Office of the Interconnection that are in addition to any hours required
due to the minimum run time or other operating constraint of the unit, and (iii)
for any unit with a minimum run time of one hour or less and with more than one
start available per day, any hours the unit operated at the direction of the
Office of the Interconnection.

 

(n) For the Day-ahead Energy Market, if notice of a MaxGen Condition is provided
prior to 12:00 noon on the day before the Operating Day for which transactions
are being scheduled and the Effective Offer Price is greater than $1,000/MWh,
the Market Seller shall not

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 114

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 114

 

receive any credit for Operating Reserves. If notice of a MaxGen Condition is
provided after 12:00 noon on the day before the Operating Day for which
transactions are being scheduled and the Effective Offer Price is greater than
$1,000/MWh, the Market Seller shall receive credit for Operating Reserves
determined in accordance with Section 3.2.3(b), subject to the limit on total
compensation stated below. If the Effective Offer Price is less than or equal to
$1,000/MWh, regardless of when notice of a MaxGen Condition is provided, the
Market Seller shall receive credit for Operating Reserves determined in
accordance with Section 3.2.3(b), subject to the limit on total compensation
stated below. For purposes of this paragraph (n), the Effective Offer Price
shall be the amount that, absent paragraphs (l) and (n), would have been
credited for Operating Reserves for such Operating Day divided by the megawatt
hours of energy offered during the Specified Hours, plus the offer for Spot
Market Energy during such hours. The Specified Hours shall be the lesser of: (1)
the minimum run hours stated by the Market Seller in its Offer Data; and (2)
either (i) for steam-electric generating units and for combined-cycle units when
such units are operating in combined-cycle mode, the six consecutive hours of
highest Day-ahead Price during such Operating Day when such units are running or
(ii) for combustion turbine units and for combined-cycle units when such units
are operating in combustion turbine mode, the two consecutive hours of highest
Day-ahead Price during such Operating Day when such units are running.
Notwithstanding any other provision in this paragraph, the total compensation to
a Market Seller on any Operating Day that includes a MaxGen Condition shall not
exceed $1,000/MWh during the Specified Hours, where such total compensation in
each such hour is defined as the amount that, absent paragraphs (l) and (n),
would have been credited for Operating Reserves for such Operating Day pursuant
to Section 3.2.3(b) divided by the Specified Hours, plus the Day-ahead Price for
such hour, and no Operating Reserves payments shall be made for any other hour
of such Operating Day. If a unit operates in real time at the direction of the
office of the Interconnection consistently with its day-ahead clearing, then
paragraph (m) does not apply.

 

3.2.3A Spinning Reserve.

 

(a) Each Internal Market Buyer that is a Load Serving Entity shall have an
obligation for hourly Spinning Reserve equal to its pro rata share of Spinning
Reserve requirements for the hour for each Spinning Reserve Zone of the PJM
Region, based on the Market Buyer’s total load (net of operating Behind The
Meter Generation, but not to be less than zero) in such Spinning Reserve Zone,
for the hour (“Spinning Reserve Obligation”), less any amount obtained from
condensers associated with provision of Reactive Services as described in
section 3.2.3B(i) and any amount obtained from condensers associated with
post-contingency operations, as described in section 3.2.3C(b). An Internal
Market Buyer that does not meet its hourly Spinning Reserve Obligation shall be
charged for the Spinning Reserve dispatched by the Office of the Interconnection
to meet such obligation at the Spinning Reserve Market Clearing Price determined
in accordance with paragraph (d) of this section, plus the amounts if any,
described in paragraphs (g), (h) and (i) of this section.

 

(b) A Generating Market Buyer supplying Spinning Reserve at the direction of the
Office of the Interconnection, in excess of its hourly Spinning Reserve
Obligation, shall be credited as follows:

 

i) Credits for Spinning Reserve provided by units that are then subject to the
energy dispatch signals and instructions of the Office of the Interconnection
and that increase their current output in response to a Spinning

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 115

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 115

 

Reserve Event (“Tier 1 Spinning Reserve”) shall be at the Spinning Energy
Premium Price.

 

ii) Credits for Spinning Reserve provided by units that are synchronized to the
grid but, at the direction of the Office of the Interconnection, are operating
at a point that deviates from the Office of the Interconnection energy dispatch
signals and instructions (“Tier 2 Spinning Reserve”) shall be the higher of (i)
the Spinning Reserve Market Clearing Price or (ii) the sum of (A) the Spinning
Reserve offer, and (B) the unit specific opportunity cost of the resource
supplying the increment of Spinning Reserve, as determined by the Office of the
Interconnection in accordance with procedures specified in the PJM Manuals.

 

c) The Spinning Reserve Energy Premium Price is the average of the five-minute
Locational Marginal Prices calculated during the Spinning Reserve Event plus an
adder in an amount to be determined periodically by the Office of the
Interconnection not less than fifty dollars and not to exceed one hundred
dollars per megawatt hour.

 

d) The Spinning Reserve Market Clearing Price shall be determined for each
Spinning Reserve Zone by the Office of the Interconnection prior to the
operating hour and such market-clearing price shall be equal to, from among the
resources selected to provide Spinning Reserve for such Spinning Reserve Zone,
the highest sum of (i) a resource’s Spinning Reserve offer and (ii) the unit
specific opportunity cost of the resource.

 

e) In determining the Spinning Reserve Market Clearing Price, the estimated
unit-specific opportunity cost shall be equal to the sum of (i) the product of
(A) the expected Locational Marginal Price at the generation bus for the
resource times (B) the megawatts of energy used to provide Spinning Reserve
submitted as part of the Spinning Reserve offer and (ii) the product of (A) the
deviation of the set point of the resource that is expected to be required in
order to provide Spinning Reserve from the resource’s expected output level if
it had been dispatched in economic merit order times (B) the absolute value of
the difference between the expected Locational Marginal Price at the generation
bus for the resource and the offer price for energy from the resource (at the
megawatt level of the Spinning Reserve set point for the resource) in the PJM
Interchange Energy Market.

 

f) In determining the credit under subsection (b) to a Generating Market Buyer
selected to provide Tier 2 Spinning Reserve and that actively follows the Office
of the Interconnection’s signals and instructions, the unit-specific opportunity
cost of a resource shall be determined for each hour that the Office of the
Interconnection requires a resource to provide Tier 2 Spinning Reserve and shall
be equal to the sum of (i) the product of (A) the megawatts of energy used by
the resource to provide Spinning Reserve as submitted as part of the resource’s
Spinning Reserve offer times (B) the Locational Marginal Price at the generation
bus of the resource, and (ii) the product of (A) the deviation of the resource’s
output necessary to follow the Office of the Interconnection’s signals and
instructions from the resource’s expected output level if it had been dispatched
in economic merit order, times (B) the absolute value of the difference between
the Locational Marginal Price at the generation bus for the resource and the
offer price for energy from the resource (at the megawatt level of the Spinning
Reserve set point for the resource) in the PJM Interchange Energy Market.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fourth Revised Sheet No. 116

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 116

 

g) Charges for Tier 1 Spinning Reserve will be allocated in proportion to the
amount of Tier 1 Spinning Reserve applied to each Spinning Reserve Obligation.
In the event Tier 1 Spinning Reserve is provided by a Market Seller in excess of
that Market Seller’s Spinning Reserve Obligation, the remainder of the Tier 1
Spinning Reserve that is not utilized to fulfill the Seller’s obligation will be
allocated proportionately among all other Spinning Reserve Obligations.

 

h) Any amounts credited for Tier 2 Spinning Reserve in an hour in excess of the
Spinning Reserve Market Clearing Price in that hour shall be allocated and
charged to each Internal Market Buyer that does not meet its hourly Spinning
Reserve Obligation in proportion to its purchases of Spinning Reserve in
megawatt-hours during that hour.

 

i) In the event the Office of the Interconnection needs to assign more Tier 2
Spinning Reserve during an hour than was estimated as needed at the time the
Spinning Reserve Market Clearing Price was calculated for that hour due to a
reduction in available Tier 1 Spinning Reserve, the costs of the excess Tier 2
Spinning Reserve shall be allocated and charged to those providers of Tier 1
Spinning Reserve whose available Tier 1 Spinning Reserve was reduced from the
needed amount estimated during the Spinning Reserve Market Clearing Price
calculation, in proportion to the amount of the reduction in Tier 1 Spinning
Reserve availability.

 

j) In the event a resource that either has been assigned by the Office of the
Interconnection or self-scheduled by the owner to provide Tier 2 Spinning
Reserve fails to provide the assigned or self-scheduled amount of Spinning
Reserve in response to an actual Spinning Reserve Event, the owner of the
resource shall incur an additional Spinning Reserve Obligation in the amount of
the shortfall for a period of three consecutive days with the same peak
classification (on-peak or off-peak) as the day of the Spinning Event at least
three business days following the Spinning Reserve Event. The overall Spinning
Reserve requirement for each Spinning Reserve Zone of the PJM Region on which
the Spinning Reserve Obligations, except for the additional obligations set
forth in this section, are based shall be reduced by the amount of this
shortfall for the applicable three-day period.

 

3.2.3B Reactive Services.

 

(a) A Market Seller providing Reactive Services at the direction of the Office
of the Interconnection shall be credited as specified below for the operation of
its resource. These provisions are intended to provide payments to generating
units when the LMP dispatch algorithms would not result in the dispatch needed
for the required reactive service. LMP will be used to compensate generators
that are subject to redispatch for reactive transfer limits.

 

(b) At the end of each Operating Day, where the active energy output of a Market
Seller’s resource is reduced or suspended at the request of the Office of the
Interconnection for the purpose of maintaining reactive reliability within the
PJM Region, the Market Seller shall be credited according to Sections 3.2.3B(c)
& 3.2.3B(d).

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 116A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 116A

 

(c) A Market Seller providing Reactive Services from either a steam-electric
generating unit or combined cycle unit operating in combined cycle mode, where
such unit is pool-scheduled (or self-scheduled, if operating according to
paragraph 1.10.3 (c)), and where the hourly integrated, real time LMP at the
unit’s bus is higher than the price offered by the Market Seller for energy from
the unit at the level of output requested by the Office of the Interconnection
(as indicated either by the desired MWs of output from the unit determined by
PJM’s unit dispatch system or as directed by the PJM dispatcher through a manual
override) shall be compensated for lost opportunity cost by receiving a credit
hourly in an amount equal to {(LMPDMW - AG) x (URTLMP - UB)}

 

where:

 

LMPDMW equals the level of output for the unit determined according to the point
on the scheduled offer curve on which the unit was operating corresponding to
the hourly integrated real time LMP;

 

AG equals the actual hourly integrated output of the unit;

 

URTLMP equals the real time LMP at the unit’s bus;

 

UB equals the unit offer for that unit for which output is reduced or suspended
determined according to the real time scheduled offer curve on which the unit
was operating, unless such schedule was a price-based schedule and the offer
associated with that price-based schedule is less than the cost-based offer for
the unit, in which case the offer for the unit will be determined based on the
cost-based schedule; and

 

where URTLMP - UB shall not be negative.

 

(d) A Market Seller providing Reactive Services from either a combustion turbine
unit or combined cycle unit operating in simple cycle mode that is pool
scheduled (or self-scheduled, if operating according to paragraph 1.10.3 (c)),
operated as requested by the Office of the Interconnection, shall be compensated
for lost opportunity cost if either of the following conditions occur:

 

(i) if the unit output is reduced at the direction of the Office of the
Interconnection and the real time LMP at the unit’s bus is higher than the price
offered by the Market Seller for energy from the unit at the level of output
requested by the Office of the Interconnection as directed by the PJM
dispatcher, then the Market Seller shall be credited in a manner consistent with
that described above in Section 3.2.3B(c) for a steam unit or a combined cycle
unit operating in combined cycle mode.

 

Issued By:

  

Craig Glazer

   Effective:   

September 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 9, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER03-1086-001, issued July 9, 2004, 108 FERC ¶ 61,030.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 116B

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 116B

 

(ii) if the unit is scheduled to produce energy in the day-ahead market, but the
unit is not called on by PJM and does not operate in real time, then the Market
Seller shall be credited hourly in an amount equal to the higher of (i) {(URTLMP
– UDALMP) x DAG, or (ii) {(URTLMP – UB) x DAG where:

 

URTLMP equals the real time LMP at the unit’s bus;

 

UDALMP equals the day-ahead LMP at the unit’s bus;

 

DAG equals the day-ahead scheduled unit output for the hour;

 

UB equals the offer price for the unit determined according to the schedule on
which the unit was committed day-ahead, unless such schedule was a price-based
schedule and the offer associated with that price-based schedule is less than
the cost-based offer for the unit, in which case the offer for the unit will be
determined based on the cost-based schedule; and

 

where URTLMP - UDALMP and URTLMP – UB shall not be negative.

 

(e) At the end of each Operating Day, where the active energy output of a Market
Seller’s unit is increased at the request of the Office of the Interconnection
for the purpose of maintaining reactive reliability within the PJM Region and
the offered price of the energy is above the real-time LMP at the unit’s bus,
the Market Seller shall be credited according to Section 3.2.3B(f).

 

(f) A Market Seller providing Reactive Services from either a steam-electric
generating unit, combined cycle unit or combustion turbine unit, where such unit
is pool scheduled (or self-scheduled, if operating according to paragraph 1.10.3
(c)), and where the hourly integrated, real time LMP at the unit’s bus is lower
than the price offered by the Market Seller for energy from the unit at the
level of output requested by the Office of the Interconnection (as indicated
either by the desired MWs of output from the unit determined by PJM’s unit
dispatch system or as directed by the PJM dispatcher through a manual override),
shall receive a credit hourly in an amount equal to {(AG - LMPDMW) x (UB -
URTLMP)}where:

 

AG equals the actual hourly integrated output of the unit;

 

LMPDMW equals the level of output for the unit determined according to the point
on the scheduled offer curve on which the unit was operating corresponding to
the hourly integrated real time LMP;

 

UB equals the unit offer for that unit for which output is increased, determined
according to the real time scheduled offer curve on which the unit was
operating;

 

URTLMP equals the real time LMP at the unit’s bus; and

 

where UB - URTLMP shall not be negative.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 116C

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 116C

 

(g) A Market Seller providing Reactive Services from a hydroelectric resource
where such resource is pool scheduled (or self-scheduled, if operating according
to paragraph 1.10.3 (c)), and where the output of such resource is altered from
the schedule submitted by the Market Seller for the purpose of maintaining
reactive reliability at the request of the Office of the Interconnection, shall
be compensated for lost opportunity cost in the same manner as provided in
sections 3.2.2A(d) and 3.2.3A(f) and further detailed in the PJM Manuals.

 

(h) If a Market Seller can demonstrate to the satisfaction of the Office of the
Interconnection and the Market Monitoring Unit that, due to specific
pre-existing binding commitments to which it is a party, and that properly
should be recognized for purposes of this section, the above calculations do not
accurately compensate the Market Seller for lost opportunity cost associated
with following the Office of the Interconnection’s dispatch instructions to
reduce or suspend a unit’s output for the purpose of maintaining reactive
reliability, then the Office of the Interconnection will provide such alternate
lost opportunity cost compensation to the Market Seller as can be agreed upon by
the Market Seller, the Office of the Interconnection and the Market Monitoring
Unit.

 

(i) The amount of spinning reserve provided by units maintaining reactive
reliability shall be counted as Spinning Reserve satisfying the overall PJM
Spinning Reserve requirements. Operators of these units shall be notified of
such provision, and to the extent a unit’s operator indicates that the unit is
capable of providing Spinning Reserve, shall be subject to the same requirements
contained in Section 3.2.3A regarding provision of Tier 2 Spinning Reserve. At
the end of each Operating Day, to the extent a condenser operated to provide
Reactive Services also provided Spinning Reserve, a Market Seller shall be
credited for providing synchronous condensing for the purpose of maintaining
reactive reliability at the request of the Office of the Interconnection, in an
amount equal to the higher of (i) the hourly Spinning Reserve Market Clearing
Price for each hour a unit provided synchronous condensing multiplied by the
amount of spinning reserve provided by the synchronous condenser or (ii) the sum
of (A) the unit’s hourly cost to provide synchronous condensing, calculated in
accordance with the PJM Manuals, (B) the hourly product of MW energy usage for
providing synchronous condensing multiplied by the real time LMP at the unit’s
bus, (C) the unit’s startup-cost of providing synchronous condensing, and (D)
the unit-specific lost opportunity cost of the resource supplying the increment
of Spinning Reserve as determined by the Office of the Interconnection in
accordance with procedures specified in the PJM Manuals. To the extent a
condenser operated to provide Reactive Services was not also providing Spinning
Reserve, the Market Seller shall be credited only for the unit’s cost to
condense, as described in (ii) above. The total Spinning Reserve Obligations of
all Load Serving Entities under section 3.2.3A(a) in the zone where these
condensers are located shall be reduced by the amount counted as satisfying the
PJM Spinning Reserve requirements. The Spinning Reserve Obligation of each Load
Serving Entity in the zone under section 3.2.3A(a) shall be reduced to the same
extent that the costs of such condensers counted as Spinning Reserve are
allocated to such Load Serving Entity pursuant to paragraph (l) below.

 

Issued By:

  

Craig Glazer

   Effective:   

September 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 2, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 116C.01

Third Revised Rate Schedule FERC No. 24

    

 

(j) A Market Seller’s pool scheduled steam-electric generating unit or combined
cycle unit operating in combined cycle mode, that is not committed to operate in
the Day-ahead Market, but that is directed by the Office of Interconnection to
operate solely for the purpose of maintaining reactive reliability, at the
request of the Office of the Interconnection, shall be credited in the amount of
the unit’s offered price for start-up and no-load fees. The unit also shall
receive, if applicable, compensation in accordance with Sections 3.2.3B(e)-(f).

 

(k) The sum of the foregoing credits as specified in Sections 3.2.3B(b)-(j)
shall be the cost of Reactive Services for the purpose of maintaining reactive
reliability for the Operating Day and shall be separately determined for each
transmission zone in the PJM Region based on whether the resource was dispatched
for the purpose of maintaining reactive reliability in such transmission zone.

 

Issued By:

  

Craig Glazer

   Effective:   

September 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 2, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 116D

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 116D

 

(l) The cost of Reactive Services for the purpose of maintaining reactive
reliability in a transmission zone in the PJM Region for each Operating Day
shall be allocated and charged to each Market Participant in proportion to its
deliveries of energy to load in such transmission zone, served under Network
Transmission Service, in megawatt-hours during that Operating Day, as compared
to all such deliveries for all Market Participants in such transmission zone.

 

(m) Generating units receiving dispatch instructions from the Office of the
Interconnection under the expectation of increased actual or reserve reactive
shall inform the Office of the Interconnection dispatcher if the requested
reactive capability is not achievable. Should the operator of a unit receiving
such instructions realize at any time during which said instruction is effective
that the unit is not, or likely would not be able to, provide the requested
amount of reactive support, the operator shall as soon as practicable inform the
Office of the Interconnection dispatcher of the unit’s inability, or expected
inability, to provide the required reactive support, so that the associated
dispatch instruction may be cancelled. PJM Performance Compliance personnel will
audit operations after-the-fact to determine whether a unit that has altered its
active power output at the request of the Office of the Interconnection has
provided the actual reactive support or the reactive reserve capability
requested by the Office of the Interconnection. PJM shall utilize data
including, but not limited to, historical reactive performance and stated
reactive capability curves in order to make this determination, and may withhold
such compensation as described above if reactive support as requested by the
Office of the Interconnection was not or could not have been provided.

 

3.2.3C Synchronous Condensing for Post-Contingency Operation.

 

(a) Under normal circumstances, PJM operates generation out of merit order to
control contingency overloads when the flow on the monitored element for loss of
the contingent element (“contingency flow”) exceeds the long-term emergency
rating for that facility, typically a 4-hour or 2-hour rating. At times however,
and under certain, specific system conditions, PJM does not operate generation
out of merit order for certain contingency overloads until the contingency flow
on the monitored element exceeds the 30-minute rating for that facility
(“post-contingency operation”). In conjunction with such operation, when the
contingency flow on such element exceeds the long-term emergency rating, PJM
operates synchronous condensers in the areas affected by such constraints, to
the extent they are available, to provide greater certainty that such resources
will be capable of producing energy in sufficient time to reduce the flow on the
monitored element below the normal rating should such contingency occur.

 

(b) The amount of spinning reserve provided by synchronous condensers associated
with post-contingency operation shall be counted as spinning reserve satisfying
the PJM Spinning Reserve requirements. Operators of these units shall be
notified of such provision, and to the extent a unit’s operator indicates that
the unit is capable of providing Spinning Reserve, shall be subject to the same
requirements contained in Section 3.2.3A regarding provision of Tier 2 Spinning
Reserve. At the end of each Operating Day, to the extent a condenser operated in
conjunction with post-contingency operation also provided Spinning Reserve, a
Market Seller shall be credited for providing synchronous condensing in
conjunction with post-contingency operation at the request of the Office of the
Interconnection, in an amount equal to the higher of (i) the hourly Spinning
Reserve Market Clearing Price for each hour a resource provided synchronous
condensing multiplied by the amount of spinning reserve provided by the
synchronous condenser or (ii) the sum of (A) the resource’s hourly cost to

 

Issued By:

  

Craig Glazer

   Effective:   

September 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 2, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 116D.01

Third Revised Rate Schedule FERC No. 24

  

 

provide synchronous condensing multiplied by the real-time LMP at the generation
bus of the resource, (C) the resource’s start-up cost of providing synchronous
condensing, and (D) the unit-specific lost opportunity cost of the resource
supplying the increment of Spinning Reserve as determined by the Office of the
Interconnection in accordance with procedures specified in the PJM Manuals. To
the extent a condenser operated in association with post-contingency constraint
control was not also providing Spinning Reserve, the Market Seller shall be
credited only for the unit’s cost to condense, as described in (ii) above. The
total Spinning Reserve Obligations of all Load Serving Entities under section
3.2.3A(a) in the zone where these condensers are located shall be reduced by the
amount counted as satisfying the PJM Spinning Reserve requirements. The Spinning
Reserve Obligation of each Load Serving Entity in the zone under section
3.2.3A(a) shall be reduced to the same extent that the costs of such condensers
counted as Spinning Reserve are allocated to such Load Serving Entity pursuant
to paragraph (d) below.

 

(c) The sum of the foregoing credits as specified in section 3.2.3C(b) shall be
the cost of synchronous condensers associated with post-contingency operations
for the Operating Day and shall be separately determined for each transmission
zone in the PJM Region based on whether the resource was dispatched in
association with post-contingency operation in such transmission zone.

 

(d) The cost of synchronous condensers associated with post-contingency
operations in a transmission zone in the PJM Region for each Operating Day shall
be allocated and charged to each Market Participant in proportion to its
deliveries of energy to load in such transmission zone, served under Network
Transmission Service, in megawatt-hours during that Operating Day, as compared
to all such deliveries for all Market Participants in such transmission zone.

 

3.2.4 Transmission Congestion.

 

Each Market Buyer shall be charged or credited for Transmission Congestion
Charges as specified in Section 5 of this Schedule.

 

3.2.5 Transmission Losses.

 

(a) Whenever the Office of the Interconnection has in place appropriate computer
hardware, software, and other necessary resources to account for marginal losses
in the dispatch of energy and the calculation of Locational Marginal Prices,
loss accounting shall be determined on that basis, and the provisions of this
Section shall be revised accordingly. Until such time, the following accounting
provisions for losses shall apply.

 

(b) Each Internal Market Buyer that is a Load Serving Entity or purchasing on
behalf of a Load Serving Entity shall be credited in an amount equal to its pro
rata share of the hourly total amounts collected from Transmission Customers
either as charges for transmission

 

Issued By:

  

Craig Glazer

   Effective:   

September 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 2, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 117

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 117

 

losses in the PJM Region as specified in Section 3.4.2 or for transmission
losses supplied in kind in accordance with Section 3.4.2(c) based on the
Locational Marginal Price at the interface where such losses were delivered.
This credit shall be determined by the ratio of the Internal Market Buyer’s
total hourly load (net of its operating Behind The Meter Generation, but not to
be less than zero), divided by the total hourly load in the PJM Region (net of
total operating Behind The Meter Generation).

 

(c) MAAC Control Zone 500 kV losses shall be allocated to each Electric
Distributor that reports hourly net energy flows from metered tie lines in
proportion to its hourly load (net of operating Behind The Meter Generation, but
not to be less than zero) in the MAAC Control Zone.

 

(d) 500 kV and 345 kV losses in the PJM West Region shall be allocated to each
Electric Distributor that reports hourly net energy flows from metered tie lines
in proportion to its hourly load (net of Behind The Meter Generation, but not to
be less than zero) in the PJM West Region.

 

3.2.6 Emergency Energy.

 

(a) Market Participants shall be allocated a proportionate share of the net cost
of Emergency energy purchased by the Office of the Interconnection. Such
allocated share during each hour of such Emergency energy purchase shall be in
proportion to the amount of each Market Participant’s real-time deviation from
its net PJM Interchange in the Day-ahead Energy Market, whenever that deviation
increases the Market Participant’s spot market purchases or decreases its spot
market sales. This deviation shall not include any reduction or suspension of
output of pool scheduled resources requested by PJM to manage an Emergency
within the PJM Region.

 

(b) Net revenues in excess of Real-time Prices attributable to sales of energy
in connection with Emergencies to other Control Areas shall be credited to
Market Participants during each hour of such Emergency energy sale in proportion
to the sum of (i) each Market Participant’s real-time deviation from its net PJM
Interchange in the Day-ahead Energy Market, whenever that deviation increases
the Market Participant’s spot market purchases or decreases its spot market
sales, and (ii) each Market Participant’s energy sales from within the PJM
Region to entities outside the PJM Region that have been curtailed by PJM.

 

(c) The net costs or net revenues associated with sales or purchases of hourly
energy in connection with a Minimum Generation Emergency in the PJM Region, or
in another Control Area, shall be allocated during each hour of such Emergency
sale or purchase to each Market Participant in proportion to the amount of each
Market Participant’s real-time deviation from its net PJM Interchange in the
Day-ahead Market, whenever that deviation increases the Market Participant’s
spot market sales or decreases its spot market purchases.

 

3.2.7 Billing.

 

(a) The Office of the Interconnection shall prepare a billing statement each
billing cycle for each Market Buyer in accordance with the charges and credits
specified in Sections 3.2.1 through 3.2.6 of this Schedule, and showing the net
amount to be paid or received by the Market Buyer. Billing statements shall
provide sufficient detail, as specified in the PJM Manuals, to allow
verification of the billing amounts and completion of the Market Buyer’s
internal accounting.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 118

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 118

 

(b) If deliveries to a Market Buyer that has PJM Interchange meters in
accordance with Section 14 of the Operating Agreement include amounts delivered
for a Market Participant that does not have PJM Interchange meters separate from
those of the metered Market Buyer, the Office of the Interconnection shall
prepare a separate billing statement for the unmetered Market Participant based
on the allocation of deliveries agreed upon between the Market Buyer and the
unmetered Market Participant specified by them to the Office of the
Interconnection.

 

3.3 Market Sellers.

 

Except as provided in the following sentence, the accounting and billing
principles and procedures applicable to Generating Market Buyers functioning as
Market Sellers shall be as set forth in Section 3.2. This Section sets forth the
accounting and billing principles and procedures applicable to all other Market
Sellers, and to Generating Market Buyers functioning as Market Sellers with
respect to any matters not specified in Section 3.2.

 

3.3.1 Spot Market Energy.

 

(a) Market Sellers shall be paid for all energy scheduled to be delivered in the
Day-ahead Energy Market at the Day-ahead Prices applicable to each relevant
generation bus.

 

(b) At the end of each hour during an Operating Day, the Office of the
Interconnection shall determine the total net amount of energy delivered in the
hour to the PJM Region by each of the Market Seller’s resources, in accordance
with the PJM Manuals and the calculation described in Section 3.2.1(f).

 

(c) The Office of the Interconnection shall calculate Day-ahead and Real-time
Prices for each generation and load bus in the PJM Region, including the bus at
each point of interconnection between PJM and each adjacent Control Area, in
accordance with Section 2 of this Schedule.

 

(d) A Market Seller shall be credited for Real-time sales of Spot Market Energy
to the extent of its hourly net deliveries to the PJM Region of energy in excess
of amounts scheduled in the Day-ahead Energy Market from the Market Seller’s
resources. For pool External Resources, the Office of the Interconnection shall
model, based on an appropriate flow analysis, the hourly amounts delivered from
each such resource to the corresponding interface point between adjacent Control
Areas and the PJM Region. The total real-time generation revenues for each
Market Seller shall be the sum of its credits determined by the product of (i)
the hourly net amount of energy delivered to the PJM Region at the applicable
generation or interface bus in excess of the amount scheduled to be delivered in
that hour at that bus in the Day-ahead Energy Market from each of the Market
Seller’s resources, times (ii) the hourly Real-time Price at that bus. To the
extent that the energy actually injected at a generation or interface bus in any
hour is less than the energy scheduled to be injected at that bus in the
Day-ahead Energy Market, the Market Seller shall be debited for the difference
at the Real-time Price for the applicable bus at the time of the shortfall times
the amount of the shortfall. The total generation revenue for each Market Seller
shall be the sum, for each of the Market Seller’s generation or interface buses,
of the revenues at Day-ahead Prices determined in accordance with the Day-ahead
Energy Market as specified in Section 3.3.1(a) plus the revenues at Real-time
Prices determined as specified herein, net of any debits specified herein for
each of the Market Seller’s generation or interface buses.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 119

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 119

 

3.3.2 Control Zone Regulation.

 

Each Market Seller that is also an Internal Market Buyer as to load in a
Regulation Zone shall have an hourly Regulation objective and shall be credited
or charged in connection therewith as specified in Section 3.2.2. All other
Market Sellers supplying Regulation in such Regulation Zone at the direction of
the Office of the Interconnection shall be credited for each increment of such
Regulation at the price specified in Section 3.2.2(b), as determined by the
Office of the Interconnection in accordance with procedures specified in the PJM
Manuals.

 

3.3.3 Operating Reserves.

 

A Market Seller shall be credited for its pool-scheduled resources based on the
prices offered for the operation of such resource, provided that the resource
was available for the entire time specified in the Offer Data for such resource,
in accordance with the procedures set forth in Section 3.2.3.

 

3.3.4 Emergency Energy.

 

The net costs or net revenues associated with purchases or sales of energy in
connection with Emergencies in the PJM Region, or in another Control Area, shall
be allocated to Market Participants in accordance with the procedures set forth
in Section 3.2.6.

 

3.3.5 Spinning Reserve.

 

Each Market Seller that is also an Internal Market Buyer shall have an hourly
Spinning Reserve objective and shall be credited or charged in connection
therewith as specified in Section 3.2.3A(a). All other Market Sellers supplying
Spinning Reserve at the direction of the Office of the Interconnection shall be
credited for each increment of such Spinning Reserve at the price specified in
Section 3.2.3A(b), as determined by the Office of the Interconnection in
accordance with procedures specified in the PJM Manuals.

 

3.3.6 Billing.

 

The Office of the Interconnection shall prepare a billing statement each billing
cycle for each Market Seller in accordance with the charges and credits
specified in Sections 3.3.1 through 3.3.5 of this Schedule, and showing the net
amount to be paid or received by the Market Seller. Billing statements shall
provide sufficient detail, as specified in the PJM Manuals, to allow
verification of the billing amounts and completion of the Market Seller’s
internal accounting.

 

Issued By:

  

Craig Glazer

   Effective:   

October 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         



--------------------------------------------------------------------------------

 

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 120

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 120

 

3.4 Transmission Customers.

 

3.4.1 Transmission Congestion.

 

Each Transmission Customer shall be charged and credited for Transmission
Congestion Charges as specified in Section 5 of this Schedule.

 

3.4.2 Transmission Losses.

 

(a) Whenever the Office of the Interconnection has in place appropriate computer
hardware, software, and other necessary resources to account for marginal losses
in the dispatch of energy and the calculation of Locational Marginal Prices,
loss accounting shall be determined on that basis, and the provisions of this
Section shall be revised accordingly. Until such time, the following accounting
provisions for losses shall apply.

 

(b) Transmission Customers shall be charged for transmission losses in an amount
equal to the product of (i) the Transmission Customer’s megawatt-hours of
deliveries using Point-to-Point Transmission Service, times (ii) the appropriate
loss factor for deliveries using Point-to-Point Transmission Service, times
(iii) the weighted average Day-ahead or Real-time Price, as applicable, for all
load buses in the PJM Region. The foregoing average hourly loss factor shall be:
(i) determined by the Office of the Interconnection from time to time as
conditions affecting losses shall warrant; and (ii) calculated separately for
on-peak and off-peak hours on the basis of the average ratio of losses to load
served in each such period.

 

(c) A Transmission Customer may elect to pay for losses in kind, rounded off to
the nearest whole megawatt, rather than as specified above if its total
deliveries in an hour using Point-to-Point Transmission Service are greater than
200 megawatts. If it so elects, the Transmission Customer’s specified source for
the energy to be delivered using Point-to-Point Transmission Service may be
scheduled to supply to the boundary of the PJM Region an amount of energy equal
to the delivery schedule plus the amount of losses determined by applying the
appropriate hourly loss factor, as specified above, to the delivered amount.

 

3.4.3 Billing.

 

The Office of the Interconnection shall prepare a billing statement each billing
cycle for each Transmission Customer in accordance with the charges and credits
specified in Sections 3.4.1 through 3.4.2 of this Schedule, and showing the net
amount to be paid or received by the Transmission Customer. Billing statements
shall provide sufficient detail, as specified in the PJM Manuals, to allow
verification of the billing amounts and completion of the Transmission
Customer’s internal accounting.

 

3.5 Other Control Areas.

 

3.5.1 Energy Sales.

 

To the extent appropriate in accordance with Good Utility Practice, the Office
of the Interconnection may sell energy to a Control Area interconnected with the
PJM Region as necessary to alleviate or end an Emergency in that interconnected
Control Area. Such sales shall be made (i) only to Control Areas that have

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 121

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 121

 

undertaken a commitment pursuant to a written agreement with the LLC to sell
energy on a comparable basis to the PJM Region, and (ii) only to the extent
consistent with the maintenance of reliability in the PJM Region. The Office of
the Interconnection may decline to make such sales to a Control Area that the
Office of the Interconnection determines does not have in place and implement
Emergency procedures that are comparable to those followed in the PJM Region. If
the Office of the Interconnection sells energy to an interconnected Control Area
as necessary to alleviate or end an Emergency in that Control Area, such energy
shall be sold at 150% of the Real-time Price at the bus or buses at the border
of the PJM Region at which such energy is delivered.

 

3.5.2 Operating Margin Sales.

 

To the extent appropriate in accordance with Good Utility Practice, the Office
of the Interconnection may sell Operating Margin to an interconnected Control
Area as requested to alleviate an operating contingency resulting from the
effect of the purchasing Control Area’s operations on the dispatch of resources
in the PJM Region. Such sales shall be made only to Control Areas that have
undertaken a commitment pursuant to a written agreement with the Office of the
Interconnection (i) to purchase Operating Margin whenever the purchasing Control
Area’s operations will affect the dispatch of resources in the PJM Region, and
(ii) to sell Operating Margin on a comparable basis to the LLC.

 

3.5.3 Transmission Congestion.

 

Each Control Area purchasing Operating Margin shall be assessed Transmission
Congestion Charges as specified in Section 5.1.5 of this Schedule.

 

3.5.4 Billing.

 

The Office of the Interconnection shall prepare a billing statement each billing
cycle for each Control Area to which Emergency energy or Operating Margin was
sold, and showing the net amount to be paid by such Control Area. Billing
statements shall provide sufficient detail, as specified in the PJM Manuals, to
allow verification of the billing amounts.

 

3.6 Metering Reconciliation.

 

3.6.1 Meter Correction Billing.

 

Metering errors and corrections will be reconciled at the end of each month by a
meter correction charge or credit. The monthly meter correction charge or credit
shall be determined by the product of the positive or negative deviation in
energy amounts, times the weighted average Locational Marginal Price for all
load buses in the PJM Region.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 122

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 122

 

3.6.2 Meter Corrections Between Market Participants.

 

If a Market Participant or the Office of the Interconnection discovers a meter
error affecting an interchange of energy with another Market Participant and
makes the error known to such other Market Participant prior to the completion
by the Office of the Interconnection of the accounting for the interchange, and
if both Market Participants are willing to adjust hourly load records to
compensate for the error and such adjustment does not affect other parties, an
adjustment in load records may be made by the Market Participants in order to
correct for the meter error, provided corrected information is furnished to the
Office of the Interconnection in accordance with the Office of the
Interconnection’s accounting deadlines. No such adjustment may be made if the
accounting for the Operating Day in which the interchange occurred has been
completed by the Office of the Interconnection.

 

3.6.3 500 kV Meter Errors.

 

Billing cycle accounting for 500 kV transmission losses shall be adjusted to
account for errors in meters on 500 kV Transmission Facilities.

 

3.6.4 Meter Corrections Between Control Areas.

 

An error between accounted for and metered interchange between a Party in the
PJM Region and an entity in a Control Area other than the PJM Region shall be
corrected by adjusting the hourly meter readings. If this is not practical, the
error shall be accounted for by a correction at the end of the billing cycle.
The Market Participant with ties to such other Control Area experiencing the
error shall account for the full amount of the discrepancy and an appropriate
debit or credit shall be applied equally among all Market Buyers. The Office of
the Interconnection will adjust the actual interchange between the other Control
Area and the PJM Region to maintain a proper record of inadvertent energy flow.
Meter corrections on the 500 kV system between the PJM Region and other Control
Areas shall be accounted for through the internal 500 kV system meter error
allocation at the end of the billing cycle.

 

3.6.5 Meter Correction Data.

 

Meter error data shall be submitted to the Office of the Interconnection not
later than noon on the second working day of the Office of the Interconnection
after the end of the billing cycle applicable to the meter correction.

 

3.6.6 Correction Limits.

 

A Market Participant may not assert a claim for an adjustment in billing as a
result of a meter error for any error discovered more than two years after the
date on which the metering occurred. Any claim for an adjustment in billing as a
result of a meter error shall be limited to bills for transactions occurring in
the most recent annual accounting period of the billing Market Participant in
which the meter error occurred, and the prior annual accounting period.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 123

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 123

 

4. RATE TABLE

 

4.1 Offered Price Rates.

 

Spot Market Energy, Regulation, Operating Reserve, and Transmission Congestion
are based on offers to the Office of the Interconnection specified in this
Agreement.

 

4.2 Transmission Losses.

 

Average loss factors shall be as specified in the PJM Tariff.

 

4.3 Emergency Energy Purchases.

 

The pricing for Emergency energy purchases will be determined by the Office of
the Interconnection and: (a) an adjacent Control Area, in accordance with an
agreement between the Office of the Interconnection and such adjacent Control
Area, or (b) a Member, in accordance with arrangements made by the Office of
Interconnection to purchase energy offered by such Member from resources that
are not Capacity Resources.

 

5. CALCULATION OF TRANSMISSION CONGESTION CHARGES AND CREDITS

 

5.1 Transmission Congestion Charge Calculation.

 

5.1.1 Calculation by Office of the Interconnection.

 

When the transmission system is operating under constrained conditions, or as
necessary to provide third-party transmission provider losses in accordance with
Section 9.3, the Office of the Interconnection shall calculate Transmission
Congestion Charges for each Network Service User, the PJM Interchange Energy
Market, and each Transmission Customer.

 

5.1.2 General.

 

The basis for the Transmission Congestion Charges shall be the differences in
the Locational Marginal Prices between points of delivery and points of receipt,
as determined in accordance with Section 2 of this Schedule.

 

5.1.3 Network Service User Calculation.

 

Each Network Service User shall be charged for the increased cost of energy
incurred by it during each constrained hour to deliver the output of its firm
Capacity Resources or other owned or contracted for resources, its firm
bilateral purchases, and its non-firm bilateral purchases as to which it has
elected to pay Transmission Congestion Charges. The Transmission Congestion
Charge for deliveries from each such source shall be the Network Service User’s
hourly net bill less its hourly net PJM Interchange payments or sales as
determined in accordance with Section 3.2.1 or Sections 3.3 and 3.3.1 of this
Schedule.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 124

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 124

 

5.1.4 Transmission Customer Calculation.

 

Each Transmission Customer using Firm Point-to-Point Transmission Service (as
defined in the PJM Tariff), and each Transmission Customer using Non-Firm
Point-to-Point Transmission Service (as defined in the PJM Tariff) that has
elected to pay Transmission Congestion Charges, shall be charged for the
increased cost of energy during constrained hours for the delivery of energy
using Point-to-Point Transmission Service. Except as specified in this
subsection, a Transmission Congestion Charge shall be assessed for transmission
use scheduled in the Day-ahead Energy Market, calculated as the amount to be
delivered multiplied by the difference between the Day-ahead Price at the
delivery point or the delivery interface at the boundary of the PJM Region and
the Day-ahead Price at the source point or the source interface at the boundary
of the PJM Region. Transmission Congestion Charges shall be assessed for
real-time transmission use in excess of the amounts scheduled for each hour in
the Day-ahead Energy Market, calculated as the excess amount multiplied by the
difference between the Real-time Price at the delivery point or the delivery
interface at the boundary of the PJM Region, and the Real-time Price at the
source point or the source interface at the boundary of the PJM Region. A
Transmission Customer shall be credited for Transmission Congestion Charges for
real-time transmission use falling below the amounts scheduled for each hour in
the Day-ahead Energy Market, calculated as the shortfall amount multiplied by
the difference between the Real-time Price at the delivery point or the delivery
interface at the boundary of the PJM Region, and the Real-time Price at the
source point or the source interface at the boundary of the PJM Region.
Real-time deviations from the Point-to-Point Transmission Service scheduled in
the Day-ahead Energy Market shall be determined by the lesser of the real-time
injection or withdrawal associated with such transmission service. The
Transmission Congestion Charge for Market Sellers using point-to-point
transmission service for deliveries out of the PJM Region from generating
resources within such area shall be the amount of its net bill less the Market
Seller’s net hourly PJM Interchange payments or sales as determined in
accordance with Section 3.3 of this Schedule.

 

5.1.5 Operating Margin Customer Calculation.

 

Each Control Area purchasing Operating Margin shall be assessed Transmission
Congestion Charges for any increase in the cost of energy resulting from the
provision of Operating Margin. The Transmission Congestion Charge shall be the
amount of Operating Margin purchased in an hour multiplied by the difference in
the Real-time Price at what would be the delivery interface and the Real-time
Price at what would be the source interface, if the operating contingency that
was the basis for the purchase of Operating Margin had occurred in that hour.
Operating Margin may be allocated among multiple source and delivery interfaces
in accordance with an applicable load flow study.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 125

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 125

 

5.1.6 Transmission Loading Relief Customer Calculation.

 

(a) Each Transmission Loading Relief Customer shall be assessed Transmission
Congestion Charges for any increase in the cost of energy in the PJM Region
resulting from its energy schedules over contract paths outside the PJM Region
during Transmission Loading Relief.

 

(b) The Transmission Congestion Charge shall be the total amount of energy
specified in such energy schedules multiplied by the difference between a
Locational Marginal Price calculated by the Office of the Interconnection for
the energy schedule source location specified in the NERC Interchange
Distribution Calculator and a Locational Marginal Price calculated by the Office
of the Interconnection for the energy schedule sink location specified in the
NERC Interchange Distribution Calculator. Transmission Congestion Charges that
are less than zero shall be set equal to zero for Transmission Loading Relief
Customers.

 

(c) The Office of the Interconnection will determine the Locational Marginal
Prices at the energy schedule source and sink locations external to PJM with
reference to and based solely on the prices of energy in the PJM Region and at
the interface buses between adjacent Control Areas and the PJM Region and the
system conditions and actual power flow distributions as described by the PJM
State Estimator program. The Office of the Interconnection will determine the
Locational Marginal Prices at the external energy schedule source and sink
locations and the resulting Congestion Charge based on the portion of the energy
schedule that flows through the PJM Region as reflected by the flow
distributions from the PJM State Estimator program.

 

5.1.7 Total Transmission Congestion Charges.

 

The total Transmission Congestion Charges collected by the Office of the
Interconnection each hour will be the aggregate net amounts determined as
specified in this Schedule. The Office of the Interconnection shall collect
Transmission Congestion Charges for each hour the transmission system operates
under constrained conditions.

 

5.2 Transmission Congestion Credit Calculation.

 

5.2.1 Eligibility.

 

(a) Except as provided in Section 5.2.1(b), each holder of a Financial
Transmission Right shall receive as a Transmission Congestion Credit a
proportional share of the total Transmission Congestion Charges collected for
each constrained hour.

 

(b) If a holder of a Financial Transmission Right between specified delivery and
receipt buses acquired the Financial Transmission Right in a Financial
Transmission Rights Auction (the procedures for which are set forth in Part 7 of
this Schedule 1) and (i) had an Increment Bid and/or Decrement Bid that was
accepted by the Office of the Interconnection for an applicable hour in the
Day-ahead Energy Market for delivery or receipt at or near delivery or receipt
buses of the Financial Transmission Right; and (ii) the result of the acceptance
of such Increment Bid or Decrement Bid is that the difference in locational
marginal prices in the Day-ahead Energy Market between such delivery and receipt
buses is greater than the difference in

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 126

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 126

 

locational marginal prices between such delivery and receipt buses in the
Real-time Energy Market, then the Market Participant shall not receive any
Transmission Congestion Credit, associated with such Financial Transmission
Right in such hour, in excess of one divided by the number of hours in the
applicable month multiplied by the amount that the Market Participant paid for
the Financial Transmission Right in the Financial Transmission Rights Auction.

 

(c) For purposes of Section 5.2.1(b) a bus shall be considered at or near the
Financial Transmission Right delivery or receipt bus if seventy-five percent or
more of the energy injected or withdrawn at that bus and which is withdrawn or
injected at any other bus is reflected in the constrained path between the
subject Financial Transmission Right delivery and receipt buses that were
acquired in the Financial Transmission Rights Auction.

 

5.2.2 Financial Transmission Rights.

 

(a) Transmission Congestion Credits will be calculated based upon the Financial
Transmission Rights held at the time of the constrained hour. Except as provided
in paragraph (e) below, Financial Transmission Rights shall be auctioned as set
forth in Section 7.

 

(b) The hourly economic value of a Financial Transmission Right Obligation is
based on the Financial Transmission Right MW reservation and the difference
between the Day-ahead Price at the point of delivery and the point of receipt of
the Financial Transmission Right. The hourly economic value of a Financial
Transmission Right Obligation is positive (a benefit to the Financial
Transmission Right holder) when the Day-ahead Price at the point of delivery is
higher than the Day-ahead Price at the point of receipt. The hourly economic
value of a Financial Transmission Right Obligation is negative (a liability to
the holder) when the Day-ahead Price at the point of receipt is higher than the
Day-ahead Price at the point of delivery. The Day-ahead Prices determined for
purposes of this subsection shall exclude the Locational Marginal Price
adjustments for third-party transmission losses provided by Section 9.3.

 

(c) The hourly economic value of a Financial Transmission Right Option is based
on the Financial Transmission Right MW reservation and the difference between
the Day-ahead Price at the point of delivery and the point of receipt of the
Financial Transmission Right when that difference is positive. The hourly
economic value of a Financial Transmission Right Option is positive (a benefit
to the Financial Transmission Right holder) when the Day-ahead Price at the
point of delivery is higher than the Day-ahead Price at the point of receipt.
The hourly economic value of a Financial Transmission Right Option is zero
(neither a benefit nor a liability to the holder) when the Day-ahead Price at
the point of receipt is higher than the Day-ahead Price at the point of
delivery. The Day-ahead Prices determined for purposes of this subsection shall
exclude the Locational Marginal Price adjustments for third-party transmission
losses provided by Section 9.3.

 

(d) A Financial Transmission Right, or the right to Transmission Congestion
Credits attributable to a Financial Transmission Right, may be sold or otherwise
transferred by agreement, subject to compliance with such procedures as may be
established by the Office of the Interconnection for verification of the rights
of the purchaser or transferee.

 

(e) Network Service Users and Firm Transmission Customers that take service that
sinks in new PJM zones, at their election, may receive a direct allocation of
Financial Transmission Rights instead of an allocation of Auction Revenue
Rights. Network Service Users and Firm Transmission Customers may make this
election for the succeeding two annual FTR auctions after the integration of the
new zone into the PJM interchange energy market. Such

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute First Revised Sheet No. 126A

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 126A

 

election shall be made prior to the commencement of each annual FTR auction. For
purposes of this election, the Allegheny Power Zone shall be considered a new
zone with respect to the annual Financial Transmission Right auction in 2003 and
2004. Network Service Users and Firm Transmission Customers in new PJM zones
that elect not to receive direct allocations of Financial Transmission Rights
shall receive allocations of Auction Revenue Rights. During the annual
allocation process, the Financial Transmission Right allocation for new PJM
zones shall be performed simultaneously with the Auction Revenue Rights
allocations in existing and new PJM zones. Prior to the effective date of the
initial allocation of FTRs in a new PJM Zone, PJM shall file with FERC, under
section 205 of the Federal Power Act, the FTRs and ARRs allocated in accordance
with sections 5 and 7 of this Schedule 1.

 

(f) For Network Service Users and Firm Transmission Customers that take service
that sinks in new PJM zones that elect to receive direct allocations of
Financial Transmission Rights, Financial Transmission Rights shall be allocated
using the same allocation methodology as is specified for the allocation of
Auction Revenue Rights in Section 7.4.2 and in accordance with the following:

 

  (i) All Financial Transmission Rights must be simultaneously feasible. If all
Financial Transmission Right requests made when Financial Transmission Rights
are allocated for the new zone are not feasible then Financial Transmission
Rights are prorated and allocated in proportion to the MW level requested and in
inverse proportion to the effect on the binding constraints.

 

Issued By:

  

Craig Glazer

   Effective:   

September 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 1, 2004

         

Filed to comply with order of the Federal Energy Regulatory Commission, Docket
Nos. ER03-406-005, issued August 2, 2004, 108 FERC ¶ 61,117.

 



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 127

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 127

 

  (ii)

In the event that Network Load changes from one Network Service User to another
after an initial or annual allocation of Financial Transmission Rights in a new
zone, Financial Transmission Rights will be reassigned on a proportional basis
from the Network Service User losing the load to the Network Service User that
is gaining the Network Load.

 

Issued By:

  

Craig Glazer

   Effective:   

February 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 30, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 127A

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 127A

 

 

is gaining the Network Load may request Financial Transmission Rights
commensurate with the amount of the Network Load gained.

 

(g) At least one month prior to the integration of a new zone into the PJM
interchange energy market, Network Service Users and Firm Transmission Customers
that take service that sinks in the new zone shall receive an initial allocation
of Financial Transmission Rights that will be in effect from the date of the
integration of the new zone until the next annual allocation of Financial
Transmission Rights and Auction Revenue Rights. Such allocation of Financial
Transmission Rights shall be made in accordance with Section 5.2.2(f) of this
Schedule.

 

(h) The following congestion charge crediting and uplift (hereinafter,
“mitigation”) rules shall apply to each new zone first integrated on any date
from May 1, 2004 through May 31, 2005 for which FERC orders such mitigation as a
result of a filing for such zone of the type specified in subsection (g) above.
Where FERC orders such mitigation, such rules shall remain in effect for such
zone from the date of its integration through May 31, 2005. All such mitigation
shall terminate for all such zones on May 31, 2005.

 

  1.) Mitigation shall apply only to Long-Term Firm Point-to-Point Transmission
Service customers in such a zone that did not receive an allocation of ARRs or
FTRs, as applicable, equal to the ARRs or FTRs such customer requested in the
allocation for such zone. Only pro-rated requests that complied with the source,
sink, and service level limitations stated in section 7.4.2(d) are eligible for
mitigation. Such mitigation shall continue for the period stated above if a
customer eligible for mitigation renews or rolls over its service agreement, but
shall no longer apply if such a customer redirects its service to alternate
points on a firm basis.

 

  2.) The affected customers that will receive mitigation will be notified by
PJM of the MW amount of mitigation they will receive based on the difference
between the amount of ARRs or FTRs requested and the amount of ARRs or FTRs
awarded.

 

  3.) Mitigation provided herein applies only to requests submitted and
pro-rated in the interim or annual ARR/FTR allocation process conducted for such
zones for the time period specified above.

 

  4.) For each affected customer as described above, PJM each month will provide
a mitigation credit to offset any congestion charges incurred by such customer
in connection with the MW amount for the contract reservation eligible for
mitigation as determined under paragraph (2) above. In no event shall the amount
of any such credit exceed the net amount of any congestion paid (after taking
account of any congestion credits) by such customer during such month with
respect to such identified MW amount.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 24, 2004

          Filed to comply with the following orders of the Federal Energy
Regulatory Commission: 1) Docket No. ER04-653-002, 108 FERC ¶ 61,307, issued
September 22, 2004; 2) Docket No. ER04-742-001, 108 FERC ¶ 61,269, issued
September 21, 2004; and 3) Docket No. ER04-1077-000, 108 FERC ¶ 61,246, issued
September 17, 2004.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 127B

Third Revised Rate Schedule FERC No. 24

    

 

  5.) The total cost of all such credits for all mitigated customers in a zone
each month shall be charged to and collected from all Network Integration
Transmission Service and Long-Term Firm Point-to-Point Transmission Service
customers within such zone that received ARRs or FTRs or that received
mitigation under this subsection (h), in proportion to each such customer’s
share of the total allocated ARR/FTR MWs (including mitigation MWs). Mitigation
and uplift shall be determined separately for each such zone.

 

5.2.3 Target Allocation of Transmission Congestion Credits.

 

A target allocation of Transmission Congestion Credits for each entity holding a
Financial Transmission Right shall be determined for each Financial Transmission
Rights. Each Financial Transmission Right shall be multiplied by the Day-ahead
Price differences for the receipt and delivery points associated with the
Financial Transmission Right, calculated as the Locational Marginal Price at the
delivery point(s) minus the Locational Marginal Price at the receipt point(s).
For the purposes of calculating Transmission Congestion Credits, the Day-ahead
Price of a Zone is calculated as the sum of the Day-ahead Price of the buses
that comprise the Zone multiplied by the percent of annual peak load assigned to
each node. When the FTR Target Allocation is positive, the FTR Target Allocation
is a credit to the FTR holder. When the FTR

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 24, 2004

          Filed to comply with the following orders of the Federal Energy
Regulatory Commission: 1) Docket No. ER04-653-002, 108 FERC ¶ 61,307, issued
September 22, 2004; 2) Docket No. ER04-742-001, 108 FERC ¶ 61,269, issued
September 21, 2004; and 3) Docket No. ER04-1077-000, 108 FERC ¶ 61,246, issued
September 17, 2004.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 128

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 128

 

Target Allocation is negative, the FTR Target Allocation is a debit to the FTR
holder if the FTR is a Financial Transmission Right Obligation. When the FTR
Target Allocation is negative, the FTR Target Allocation is set to zero if the
FTR is a Financial Transmission Right Option. The total target allocation for
Network Service Users and Transmission Customers for each hour shall be the sum
of the target allocations associated with all of the Network Service Users’ or
Transmission Customers’ Financial Transmission Rights. The Day-ahead Prices
determined for purposes of this section shall exclude the Locational Marginal
Price adjustments for third-party transmission losses provided by Section 9.3.

 

5.2.4 [Reserved.]

 

5.2.5 Calculation of Transmission Congestion Credits.

 

(a) The total of all the target allocations determined as specified above shall
be compared to the total Transmission Congestion Charges in each hour resulting
from both the Day-ahead Energy Market and the Real-time Energy Market. If the
total of the target allocations is less than the total of the Transmission
Congestion Charges, the Transmission Congestion Credit for each entity holding
an FTR shall be equal to its target allocation. All remaining Transmission
Congestion Charges shall be distributed as described below in Section 5.2.6
“Distribution of Excess Congestion Charges.”

 

(b) If the total of the target allocations is greater than the total
Transmission Congestion Charges for the hour resulting from both the Day-ahead
Energy Market and the Real-time Energy Market, each holder of Financial
Transmission Rights shall be assigned a share of the total Transmission
Congestion Charges in proportion to its target allocations for Financial
Transmission Rights which have a positive Target Allocation value. Financial
Transmission Rights which have a negative Target Allocation value are assigned
the full Target Allocation value as a negative Transmission Congestion Credit.

 

5.2.6 Distribution of Excess Congestion Charges.

 

(a) Excess Transmission Congestion Charges accumulated in a month shall be
distributed to each holder of Financial Transmission Rights in proportion to,
but not more than, any deficiency in the share of Transmission Congestion
Charges received by the holder during that month as compared to its total target
allocations for the month.

 

(b) After the excess Transmission Congestion Charge distribution described in
Section 5.2.6(a) is performed, any excess Transmission Congestion Charges
remaining at the end of a month shall be distributed to each holder of Financial
Transmission Rights in proportion to, but not more than, any deficiency in the
share of Transmission Congestion Charges received by the holder during the
current Planning Period, including previously distributed excess Transmission
Congestion Charges, as compared to its total target allocation for the Planning
Period.

 

(c) Any excess Transmission Congestion Charges remaining at the end of a
Planning Period shall be distributed to each holder of Auction Revenue Rights in
proportion to, but not more than, any Auction Revenue Right deficiencies for
that Planning Period. After Auction Revenue Right deficiencies are satisfied,
any remaining excess Transmission Congestion Charges shall be distributed to
Network Service Users and Transmission Customers purchasing Firm Point-to-Point
Transmission Service in proportion to their Demand Charges for Network Service
and their charges for Reserved Capacity for Firm Point-to-Point Transmission
Service over such period.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 129

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 129

 

5.3 Unscheduled Transmission Service (Loop Flow).

 

(a) When there are agreements between the Members (or the Office of the
Interconnection on behalf of the Members) and others for compensation to be paid
or received for unscheduled transmission service (loop flow) into or out of the
PJM Region, the net compensation received shall be included in the total
Transmission Congestion Charges that are distributed in accordance with Section
5.2.

 

(b) With respect to payments by the Office of the Interconnection to the New
York Power Pool for the installation and operation of phase angle regulating
facilities at Ramapo to control or limit unscheduled transmission service (loop
flow), each East Transmission Owner with revenue requirements under the PJM
Tariff shall pay a share of the charges on a transmission revenue requirements
ratio share basis.

 

6. “MUST-RUN” FOR RELIABILITY GENERATION

 

6.1 Introduction.

 

The following procedures shall apply to any generation resource subject to the
dispatch of the Office of the Interconnection that (a) is a generation resource
for which construction commenced before July 9, 1996, and (b) as a result of
transmission constraints, the Office of the Interconnection determines, in the
exercise of Good Utility Practice, must be run in order to maintain the
reliability of service in the PJM Region. The provisions of this Schedule shall
otherwise apply to the scheduling, dispatch, operation and accounting treatment
of such resources, to the extent not inconsistent with the provisions of this
Section 6.

 

6.2 Identification of Facility Outages.

 

Not later than one hour prior to the deadline specified in Section 1.10.1 of
this Schedule, the Office of the Interconnection shall identify on the PJM Open
Access Same-Time Information System any facility outage or other system
condition which it has determined may give rise to a transmission constraint
that may require, in order to maintain system reliability, the dispatch of one
or more generation resources that otherwise would not be dispatched based on the
merits of their offers to the PJM Interchange Energy Market.

 

6.3 Dispatch for Local Reliability.

 

6.3.1 Request and Dispatch.

 

In addition to the dispatch of generation by the Office of the Interconnection
to maintain reliability on transmission facilities monitored by it, a Member
that owns or leases with rights equivalent to ownership local Transmission
Facilities, as defined in this Agreement, the West Transmission Owners
Agreement, or the East Transmission Owners Agreement and that operates a local
control center in accordance with Section 11.3.3 of this Agreement or a Market
Operations Center in accordance with Section 1.7.5 of this Schedule may request
the Office of the Interconnection to dispatch generation in order to maintain
reliability on any such local Transmission Facilities that are not then
monitored by the Office of the Interconnection, subject to the rules and
procedures in Section 6.3.2 and the PJM Manuals. The Office of the
Interconnection shall dispatch generation to maintain reliability on such local
Transmission Facilities by incorporating the facilities in the State Estimator
program described in Section 2.3 as set forth below, unless the Office of the
Interconnection determines that such dispatch would

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

          This tariff sheet is subject to further modifications and
clarifications pursuant to order of the Federal Energy Regulatory Commission,
Docket No. EL03-236, issued January 25, 2005, 110 FERC ¶ 61,053.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 130

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 130

 

adversely affect reliability in the PJM Region or would otherwise not be in
accordance with Good Utility Practice.

 

6.3.2 Designation of Local Transmission Facilities.

 

The following rules and procedures shall apply to a Member request that the
Office of the Interconnection dispatch generation on one or more local
Transmission Facilities that are not then directly monitored by the Office of
the Interconnection.

 

  (a) The local Transmission Facilities that are the subject of the request for
monitoring and dispatch control must be among the facilities that comprise the
Transmission System under the PJM Tariff and must meet the PJM Reliability
Planning Criteria set forth in the PJM Manuals;

 

  (b) The Member shall provide modeling information for such local Transmission
Facilities and provide sufficient telemetry to the Office of the Interconnection
such that power flows are observable by the State Estimator program described in
Section 2.3;

 

  (c) The request for monitoring and dispatch control of local Transmission
Facilities shall constitute a request that such local Transmission Facilities
become and remain monitored by the Office of the Interconnection and subject to
its dispatch control for a period of not less than one year;

 

  (d) Requests under this Section for monitoring and dispatch control of local
Transmission Facilities may be made only annually pursuant to the procedures set
forth in the PJM Manuals;

 

  (e) The Office of the Interconnection shall post all requests for monitoring
and dispatch control of local Transmission Facilities made under this Section on
the PJM Internet site; and

 

  (f) The Member shall comply with all other operating procedures established by
the Office of the Interconnection regarding dispatch for local reliability as
set forth in the PJM Manuals.

 

6.3.3  Transition Procedures for Local Transmission Facilities under the
Monitoring Responsibility and Dispatch Control of the Office of the
Interconnection as of June 1, 2002.

 

The Office of the Interconnection shall determine whether local Transmission
Facilities under its monitoring responsibility and dispatch control as of June
1, 2002 meet the PJM Reliability and Planning Criteria. Members with such local
Transmission Facilities that do not meet the PJM Reliability Planning Criteria
must either (1) remove the local Transmission Facilities from the dispatch
control and monitoring responsibility of the Office of the Interconnection
within 60 days of notification by the Office of the Interconnection of its
determination that the local Transmission Facilities do not meet the PJM
Reliability and Planning Criteria; or (2) commit, at their own cost and by a
completion date agreed to by the Office of the Interconnection and the Member,
to reinforce the local Transmission Facilities to enable the local Transmission
Facilities to meet the PJM Reliability and Planning Criteria. This commitment to
reinforce the local Transmission Facilities is subject to the requirements of
applicable law, government regulations and approvals, including, without
limitation, requirements to obtain any

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute First Revised Sheet No. 131

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 131

 

necessary state or local siting, construction and operating permits, to the
ability to acquire necessary right-of-way, and to the right to recover, pursuant
to appropriate financial arrangements and tariffs or contracts, all reasonably
incurred costs, plus a reasonable return on investment, provided that, in the
event that a Member cannot reinforce the local Transmission Facilities due to
the unavailability of required financing, the local Transmission Facilities must
be removed from the monitoring responsibility and dispatch control of the Office
of the Interconnection within 60 days of the determination that required
financing is unavailable. The local Transmission Facilities will remain under
the monitoring and dispatch control of the Office of the Interconnection during
the construction of the reinforcements.

 

6.4 Offer Price Caps.

 

6.4.1 Applicability.

 

(a) Except as specified below, if, at any time, it is determined by the Office
of the Interconnection in accordance with Sections 1.10.8 or 6.1 of this
Schedule that any generation resource may be dispatched out of economic merit
order to maintain system reliability as a result of limits on transmission
capability, the offer prices for energy from such resource shall be capped at
the levels specified below. If the Office of the Interconnection is able to do
so, such offer prices shall be capped only during each hour when the
transmission limit affects the schedule of the affected resource, and otherwise
shall be capped for the entire Operating Day. The energy offer prices as capped
shall be used to determine any Locational Marginal Price affected by the offer
price of such resource.

 

(b) The energy offer price by any generation resource requested to be dispatched
in accordance with Section 6.3 of this Schedule shall be capped at the levels
specified below. If the Office of the Interconnection is able to do so, such
offer prices shall be capped only during each hour when the affected resource is
so scheduled, and otherwise shall be capped for the entire Operating Day. The
energy offer prices as capped shall be used to determine any Locational Marginal
Price affected by the price of such resource.

 

(c) Generation resources subject to an offer price cap shall be paid for energy
at the applicable Locational Marginal Price.

 

(d) Offer price caps shall not be applicable to generation resources used to
relieve the Western, Central and Eastern reactive limits in the PJM Control
Area. In addition, offer price caps shall not be applicable to generation
resources used to relieve any other transmission limit as to which the FERC has
determined that offer price caps shall not be applicable.

 

(e) Offer price caps shall be suspended for any transmission limit(s) for any
hour in which there are not three or fewer generation suppliers available for
redispatch under subsection (a) that are jointly pivotal with respect to such
transmission limit(s). Notwithstanding the number of jointly pivotal suppliers
in any hour, if the Market Monitoring Unit determines that a reasonable level of
competition will not exist based on an evaluation of all facts and
circumstances, it may propose to the Commission the removal of offer-capping
suspensions otherwise authorized by this section. Such proposals shall take
effect only upon Commission acceptance or approval.

 

Issued By:

  

Craig Glazer

   Effective:    January 26, 2005     

Vice President, Government Policy

         

Issued On:

  

July 16, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. EL03-236, issued May 6, 2004, 107 FERC ¶ 61,112.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 131A Third Revised Rate Schedule FERC No. 24   
Superseding Substitute Original Sheet No. 131A

 

6.4.2 Level.

 

(a) The offer price cap shall be one of the amounts specified below, as
specified in advance by the Market Seller for the affected unit:

 

(i) The weighted average Locational Marginal Price at the generation bus at
which energy from the capped resource was delivered during a specified number of
hours during which the resource was dispatched for energy in economic merit
order, the specified number of hours to be determined by the Office of the
Interconnection and to be a number of hours sufficient to result in an offer
price cap that reflects reasonably contemporaneous competitive market conditions
for that unit;

 

Issued By:

  

Craig Glazer

   Effective:   

January 26, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 2, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. EL03-236-000, issued May 6, 2004, 107 FERC ¶ 61,112.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 132

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 132

 

  (ii) The incremental operating cost of the generation resource as determined
in accordance with Schedule 2 of this Agreement and the PJM Manuals, plus 10% of
such costs;

 

  (iii) For a unit that is offer capped for 80 percent or more of its run hours,
the incremental operating cost of the generation resource as determined in
accordance with Schedule 2 of this Agreement and the PJM Manuals, plus the
higher of $40 per megawatt-hour or the unit-specific going forward costs of the
affected unit as reflected in an agreement entered pursuant to subparagraph
(iv), below; or

 

  (iv) An amount determined by agreement between the Office of the
Interconnection and the Market Seller, provided that, if the Office of the
Interconnection and the Market Seller cannot reach agreement after 60 days from
the commencement of negotiations, then the Market Seller may submit the rates,
terms, and conditions of its proposed offer cap to the Commission for
resolution.

 

(b) For purposes of section 6.4.2(a)(iii), a unit shall qualify for the
specified offer cap if it was offer capped for 80 percent or more of its run
hours over the course of the 12 month period ending December 31 of the calendar
year preceding the calendar year in which the offer is submitted.

 

(c) For purposes of section 6.4.2(a)(iii), the unit-specific going forward costs
determined by agreement between the Office of the Interconnection and the Market
Seller shall include only the costs included in the Deactivation Avoidable Cost
Rate, excluding costs associated with the Avoidable Project Investment Recovery
Rate (APIR), set forth in section 115 of the PJM Tariff. Any costs that would be
capitalized according to generally accepted accounting principles, associated
carrying costs, or other fixed costs shall not be included. The agreement shall
further provide that (i) in order for such costs to qualify for inclusion in the
amounts determined by the agreement, the Market Seller must agree to provide to
PJM relevant cost data concerning fuel, operating and maintenance, and other
avoidable costs, (ii) the maintenance practices and incurrence of expense at the
unit shall be subject to audit by the Office of the Interconnection, and (iii)
the unit owner agrees to operate the unit in accordance with Good Utility
Practice.

 

(d) Any agreement entered pursuant to section 6.4.2(a)(iv) shall be filed with
the Commission and shall be effective only upon acceptance of the agreement for
filing by the Commission.

 

7. FINANCIAL TRANSMISSION RIGHTS AUCTIONS

 

7.1 Auctions of Financial Transmission Rights.

 

Annual and periodic auctions to allow Market Participants to acquire or sell
Financial Transmission Rights shall be conducted by the Office of the
Interconnection in accordance with the provisions of this Section.

 

Issued By:

  

Craig Glazer

   Effective:   

January 26, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 2, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. EL03-236-000, issued May 6, 2004, 107 FERC ¶ 61,112. This
tariff sheet is subject to further modifications and clarifications pursuant to
order of the Federal Energy Regulatory Commission, Docket No. EL03-236, issued
January 25, 2005, 110 FERC ¶ 61,053.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 132.01

Third Revised Rate Schedule FERC No. 24

    

 

7.1.1 Auction Period and Scope of Auctions.

 

(a) The periods covered by auctions shall be: (1) the one-year period beginning
the month after the final round of the annual auction and (2) the one-month
period following the date that the monthly auction is conducted. With the
exception of FTRs allocated pursuant to Section 5.2.2 (e) of this Schedule and
the Financial Transmission Rights awarded as a result of the exercise of the
conversion option pursuant to Section 7.1.1(b) of this Schedule, in the annual
auction, the Office of the Interconnection shall offer for sale the entire
Financial Transmission Rights capability for the year in four rounds with 25
percent of the capability offered in each round. In the monthly auction, the
Office of the Interconnection shall offer for sale in the auction any remaining
Financial Transmission Rights capability for the month after taking into account
all of the Financial Transmission Rights already outstanding at the time of the
auction. In addition, any holder of a Financial Transmission Right for the
period covered by an auction may offer such Financial Transmission Right for
sale in such auction. On-Peak, off-peak and 24-hour FTRs will be offered in the
annual and monthly auctions. FTRs will be offered as Financial Transmission
Right Obligations and Financial Transmission Right Options, provided that such
Financial Transmission Right Obligations and Financial Transmission Right
Options shall be awarded based only on the residual system capability that
remains after the allocation of Financial Transmission Rights pursuant to
Section 5.2.2(e) and the award of Financial Transmission Rights pursuant to
Section 7.1.1(b) of this Schedule. Market Participants may bid for and acquire
any number of Financial Transmission Rights, provided that all Financial
Transmission Rights awarded are simultaneously feasible with each other and with
all Financial Transmission Rights outstanding at the time of the auction and not
sold into the auction. An ARR holder may self-schedule an FTR on the same path
in the Annual FTR auction according to the rules described in the PJM Manuals.

 

(b) An Auction Revenue Rights holder may convert Auction Revenue Rights to
Financial Transmission Rights. Such Financial Transmission Rights must (i) have
the same source and sink points as the Auction Revenue Rights; (ii) be a 24-hour
product; and (iii) be Financial Transmission Right Obligations. The Auction
Revenue Rights holder must inform the Office of the Interconnection in
accordance with the procedures established by the Office of the Interconnection
that it intends to exercise the conversion option prior to close of round one of
the

 

Issued By:

  

Craig Glazer

   Effective:   

January 26, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 2, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 132A

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 132A

 

annual Financial Transmission Rights auction. Once the conversion option is
exercised, it will remain in effect for the entire Financial Transmission Rights
auction. The Office of the Interconnection will designate twenty-five percent of
the megawatt amount of the Auction Revenue Rights to be converted as price-taker
bids in each of the four rounds of the Financial Transmission Rights auction. An
Auction Revenue Rights holder that converts its Auction Revenue Rights may not
designate a price bid for its converted Financial Transmission Rights and will
receive a price equal to the clearing price set by other bids in the annual
Financial Transmission Right auction. To the extent a market participant seeks
to obtain FTRs in the annual auction through such conversion, the FTRs sought
will not be included in the calculation of such market participant’s credit
requirement for such annual FTR auction.

 

7.1.2 Frequency and Time of Auctions.

 

Subject to Section 7.1.1 of this Schedule, annual Financial Transmission Rights
auctions shall offer the entire FTR capability of the PJM system in four rounds
with 25 percent of the capability offered in each round. All four rounds of the
annual Financial Transmission Rights auction shall occur within the two-month
period (April – May) preceding the start of the PJM planning period. Each round
shall occur over five business days and shall be conducted sequentially. Each
round shall begin with the bid and offer period opening the first day at 12:00
midnight (Eastern Prevailing Time) and closing the third day at 5:00 p.m.
(Eastern Prevailing Time). Monthly Financial Transmission Rights auctions shall
be held. The bid and offer period shall open at 12:00 midnight (Eastern
Prevailing Time) on the thirteenth (13th) business day preceding the month for
which Financial Transmission Rights are being auctioned and shall close at 5:00
PM (Eastern Prevailing Time) on the tenth (10th) business day preceding the
month for which Financial Transmission Rights are being auctioned.

 

7.1.3 Duration of Financial Transmission Rights.

 

Each Financial Transmission Right acquired in a Financial Transmission Rights
auction shall entitle the holder to credits of Transmission Congestion Charges
for the period that was specified in the corresponding auction.

 

Issued By:

  

Craig Glazer

   Effective:   

February 28, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

February 27, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER03-406-001, et. al, issued January 28, 2004, 106 FERC ¶
61,049.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 133

Third Revised Rate Schedule FERC No. 24

   Superseding Substitute Original Sheet No. 133

 

Each Financial Transmission Right acquired in a Financial Transmission Rights
auction shall entitle the holder to credits of Transmission Congestion Charges
for the period that was specified in the corresponding auction.

 

7.2 Financial Transmission Rights Characteristics.

 

7.2.1 Reconfiguration of Financial Transmission Rights.

 

Through an appropriate linear programming model, the Office of the
Interconnection shall reconfigure the Financial Transmission Rights offered or
otherwise available for sale in any auction to maximize the value to the bidders
of the Financial Transmission Rights sold, provided that any Financial
Transmission Rights acquired at auction shall be simultaneously feasible in
combination with those Financial Transmission Rights outstanding at the time of
the auction and not sold in the auction. The linear programming model shall,
while respecting transmission constraints and the maximum MW quantities of the
bids and offers, select the set of simultaneously feasible Financial
Transmission Rights with the highest net total auction value as determined by
the bids of buyers and taking into account the reservation prices of the
sellers.

 

7.2.2 Specified Receipt and Delivery Points.

 

Auction bids for annual Financial Transmission Rights Obligations may specify as
receipt and delivery points any combination of hubs, Zones, aggregates,
generators, and interface buses. Auction bids for annual Financial Transmission
Rights Options may specify as receipt and delivery points such combination of
hubs, Zones, aggregates, generators, and interface buses as the Office of the
Interconnection shall allow from time to time as set forth in its FTR business
manual. Auction bids for monthly Financial Transmission Rights may specify any
combination of receipt and delivery buses represented in the State Estimator
model for which the Office of the Interconnection calculates and posts
Locational Marginal Prices. Auction bids may specify receipt and delivery points
from locations outside of the PJM Region to locations inside such region, from
locations within the PJM Region to locations outside such region, or to and from
locations within the PJM Region.

 

7.2.3 Transmission Congestion Charges.

 

Financial Transmission Rights shall entitle holders thereof to credits only for
Transmission Congestion Charges, and shall not confer a right to credits for
payments arising from or relating to transmission congestion made to any entity
other than the Office of the Interconnection.

 

7.3 Auction Procedures.

 

7.3.1 Role of the Office of the Interconnection.

 

Financial Transmission Rights auctions shall be conducted by the Office of the
Interconnection in accordance with standards and procedures set forth in the PJM
Manuals, such standards and procedures to be consistent with the requirements of
this Schedule.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 134

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 134

 

7.3.2 Notice of Offer.

 

A holder of a Financial Transmission Right wishing to offer the Financial
Transmission Right for sale shall notify the Office of the Interconnection of
any Financial Transmission Rights to be offered. Each Financial Transmission
Right sold in an auction shall, at the end of the period for which the Financial
Transmission Rights were auctioned, revert to the offering holder or the entity
to which the offering holder has transferred such Financial Transmission Right,
subject to the term of the Financial Transmission Right itself and to the right
of such holder or transferee to offer the Financial Transmission Right in the
next or any subsequent auction during the term of the Financial Transmission
Right.

 

7.3.3 Pending Applications for Firm Service.

 

(a) [Reserved.]

 

(b) Financial Transmission Rights may be assigned to entities requesting Network
Transmission Service or Firm Point-to-Point Transmission Service pursuant to
Section 5.2.2 (e), only if such Financial Transmission Rights are simultaneously
feasible with all outstanding Financial Transmission Rights, including Financial
Transmission Rights effective for the then-current auction period. If an
assignment of Financial Transmission Rights pursuant to a pending application
for Network Transmission Service or Firm Point-to-Point Transmission Service
cannot be completed prior to an auction, Financial Transmission Rights
attributable to such transmission service shall not be assigned for the
then-current auction period. If a Financial Transmission Right cannot be
assigned for this reason, the applicant may withdraw its application, or request
that the Financial Transmission Right be assigned effective with the start of
the next auction period.

 

7.3.4 On-Peak, Off-Peak and 24-Hour Periods.

 

On-peak, off-peak and 24-hour FTRs will be offered in the annual and monthly
auction. On-Peak Financial Transmission Rights shall cover the periods from 7:00
a.m. up to the hour ending at 11:00 p.m. on Mondays through Fridays, except
holidays as defined in the PJM Manuals. Off-Peak Financial Transmission Rights
shall cover the periods from 11:00 p.m. up to the hour ending 7:00 a.m. on
Mondays through Fridays and all hours on Saturdays, Sundays, and holidays as
defined in the PJM Manuals. The 24-hour period shall cover the period from hour
ending 1:00 a.m. to the hour ending 12:00 midnight on all days. Each bid shall
specify whether it is for an on-peak, off-peak, or 24-hour period.

 

7.3.5 Offers and Bids.

 

(a) Offers to sell and bids to purchase Financial Transmission Rights shall be
submitted during the period set forth in Section 7.1.2, and shall be in the form
specified by the Office of the Interconnection in accordance with the
requirements set forth below.

 

(b) Offers to sell shall identify the specific Financial Transmission Right, by
megawatt quantity and receipt and delivery points, offered for sale. An offer to
sell a specified megawatt quantity of Financial Transmission Rights shall
constitute an offer to sell a quantity of Financial Transmission Rights equal to
or less than the specified quantity. An offer to sell may

 

Issued By:

  

Craig Glazer

   Effective:   

November 7, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

November 6, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 135

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 135

 

not specify a minimum quantity being offered. Each offer may specify a
reservation price, below which the offeror does not wish to sell the Financial
Transmission Right. Offers submitted by entities holding rights to Financial
Transmission Rights shall be subject to such reasonable standards for the
verification of the rights of the offeror as may be established by the Office of
the Interconnection. Offers shall be subject to such reasonable standards for
the creditworthiness of the offer or for the posting of security for performance
as the Office of the Interconnection shall establish.

 

(c) Bids to purchase shall specify the megawatt quantity, price per megawatt,
and receipt and delivery points of the Financial Transmission Right that the
bidder wishes to purchase. A bid to purchase a specified megawatt quantity of
Financial Transmission Rights shall constitute a bid to purchase a quantity of
Financial Transmission Rights equal to or less than the specified quantity. A
bid to purchase may not specify a minimum quantity that the bidder wishes to
purchase. A bid may specify receipt and delivery points in accordance with
Section 7.2.2 and may include Financial Transmission Rights for which the
associated Transmission Congestion Credits may have negative values. Bids shall
be subject to such reasonable standards for the creditworthiness of the bidder
or for the posting of security for performance as the Office of the
Interconnection shall establish.

 

(d) Bids and offers shall be specified to the nearest tenth of a megawatt and
shall be greater than zero. The Office of the Interconnection may require that a
market participant shall not submit in excess of 5000 bids and offers for any
single monthly auction, or for any single round of the annual auction, when the
Office of the Interconnection determines that such limit is required to avoid or
mitigate significant system performance problems related to bid/offer volume.
Notice of the need to impose such limit shall be provided prior to the start of
the bidding period if possible. Where such notice is provided after the start of
the bidding period, market participants shall be required within one day to
reduce their bids and offers for such auction below 5000, and the bidding period
in such cases shall be extended by one day.

 

7.3.6 Determination of Winning Bids and Clearing Price.

 

(a) At the close of the bidding period each month, the Office of the
Interconnection will create a base Financial Transmission Rights power flow
model that includes all outstanding Financial Transmission Rights that have been
approved and confirmed for any portion of the month for which the auction was
conducted and that were not offered for sale in the auction. The base Financial
Transmission Rights model also will include estimated uncompensated parallel
flows into each interface point of the PJM Region and estimated scheduled
transmission outages.

 

(b) In accordance with the requirements of Section 7.4 of this Schedule and
subject to all applicable transmission constraints and reliability requirements,
the Office of the Interconnection shall determine the simultaneous feasibility
of all outstanding Financial Transmission Rights not offered for sale in the
auction and of all Financial Transmission Rights that could be awarded in the
auction for which bids were submitted. The winning bids shall be determined from
an appropriate linear programming model that, while respecting transmission
constraints and the maximum MW quantities of the bids and offers, selects the
set of simultaneously feasible Financial Transmission Rights with the highest
net total auction value as determined by the bids of buyers and taking into
account the reservation prices of the sellers. In the event that there are two
or more identical bids for the selected Financial Transmission Rights and there
are insufficient Financial Transmission Rights to accommodate all of the
identical bids, then each such bidder will receive a pro rata share of the
Financial Transmission Rights that can be awarded.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 136

Third Revised Rate Schedule FERC No. 24

   Superseding Substitute Original Sheet No. 136

 

(c) Financial Transmission Rights shall be sold at the market-clearing price for
Financial Transmission Rights between specified pairs of receipt and delivery
points, as determine by the bid value of the marginal Financial Transmission
Right that could not be awarded because it would not be simultaneously feasible.
The linear programming model shall determine the clearing prices of all
Financial Transmission Rights paths based on the bid value of the marginal
Financial Transmission Rights, which are those Financial Transmission Rights
with the highest bid values that could not be awarded fully because they were
not simultaneously feasible, and based on the flow sensitivities of each
Financial Transmission Rights path relative to the marginal Financial
Transmission Rights paths flow sensitivities on the binding transmission
constraints.

 

7.3.7 Announcement of Winners and Prices.

 

Within two (2) business days after the close of a monthly auction, or annual
auction round, the Office of the Interconnection shall post the winning bidders,
the megawatt quantity, and the receipt and delivery points for each Financial
Transmission Right awarded in the auction and the price at which each Financial
Transmission Right was awarded. The Office of the Interconnection shall not
disclose the price specified in any bid to purchase or the reservation price
specified in any offer to sell.

 

7.3.8 Auction Settlements.

 

All buyers and sellers of Financial Transmission Rights between the same points
of receipt and delivery shall pay or be paid the market-clearing price, as
determined in the auction, for such Financial Transmission Rights.

 

7.4 Allocation of Auction Revenues.

 

7.4.1 Eligibility.

 

(a) Annual and monthly auction revenues, net of payments to entities selling
Financial Transmission Rights into the auction, shall be allocated among holders
of Auction Revenue Rights in proportion to, but not more than, the Target
Allocation of Auction Revenue Rights Credits for the holder.

 

(b) Auction Revenue Rights Credits will be calculated based upon the clearing
price results of the applicable Annual Financial Transmission Rights auction.

 

7.4.2 Auction Revenue Rights.

 

(a) On an annual basis by such deadline established by the Office of the
Interconnection, the allocation of Auction Revenue Rights shall be performed
using a two stage allocation process. In the first stage of the allocation
process, each Network Service User may request Auction Revenue Rights from a
subset of the historical generation resources that were designated to be
delivered to load based on the historical reference year for the Zone. The
historical reference year for all Zones shall be 1998, except that the reference
year shall be 2002 for the Allegheny Power and Rockland Electric Zones, and the
Office of the Interconnection shall specify a historical reference year for a
new PJM zone corresponding to the year that the zone is integrated into the PJM
Interchange Energy Market. For each Zone, the Office of the Interconnection
shall determine a set of eligible generation sources based on the historical
reference year and assign a pro rata amount

 

Issued By:

  

Craig Glazer

   Effective:   

February 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 30, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 136A

Third Revised Rate Schedule FERC No. 24

    

 

of megawatt capability from each resource to each Network Service User in the
Zone based on its proportion of peak load in the Zone. Auction Revenue Rights
shall be allocated to each Network Service User in a Zone from each historical
generation resource in a number of megawatts equal to or less than the amount of
the resource that has been assigned to the Network Service User. Each Auction
Revenue Right shall be to the

 

Issued By:

  

Craig Glazer

   Effective:   

February 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 30, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 137

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 137

 

aggregate load busses of the Network Service User in a Zone or, with respect to
Non-Zone Network Load, to the border of the area comprised of the PJM West
Region and PJM Control Area. In the first stage of the allocation process, the
sum of each Network Service User’s allocated Auction Revenue Rights for a Zone
must be equal to or less than the Network Service User’s peak load for that Zone
as determined under Section 34.1 of the Tariff. The sum of each Network Service
User’s Auction Revenue Rights for Non-Zone Network Load must be equal to or less
than the Network Service User’s transmission responsibility for Non-Zone Network
Load as determined under Section 34.1 of the Tariff.

 

(b) In the second stage of the allocation process, the Office of the
Interconnection shall conduct an iterative allocation process that consists of
four rounds with 25 percent of the remaining system Auction Revenue Rights
capability allocated in each round. Each round of this allocation process will
be conducted sequentially with Network Service users and Transmission Customers
being given the opportunity to view results of each allocation round prior to
submission of Auction Revenue Right requests into the subsequent round. In each
round, each Network Service User shall designate a subset of buses from which
Auction Revenue Rights will be sourced. Valid Auction Revenue Rights source
buses include only zones, generators, hubs and external interface buses. The
Network Service User shall specify the amount of Auction Revenue Rights
requested from each source bus. Each Auction Revenue Right shall be sinked to
the aggregate load busses of the Network Service User in a Zone or, with respect
to Non-Zone Network Load, to the border of the area comprised of the PJM West
Region and PJM Control Area. The sum of each Network Service User’s Auction
Revenue Rights requests in each allocation round for each Zone must be equal to
or less than 25 percent of the difference between the Network Service User’s
peak load for that Zone as determined under Section 34.1 of the Tariff and its
Auction Revenue Right Allocation from the first stage of the allocation process
for that Zone.

 

(c) On a daily basis within the annual Financial Transmission Rights auction
period, a proportionate share of Network Service User’s Auction Revenue Rights
for each Zone are reallocated as Network Load changes from one Network Service
User to another within that Zone.

 

(d) Each Transmission Customer receiving firm Point-to-Point Transmission
Service shall specify whether it wishes to receive Auction Revenue Rights. If
the Transmission Customer elects to request Auction Revenue Rights, the customer
may do so by specifying such selection in the second stage of the allocation
process. The Auction Revenue Rights that the Transmission Customer may request
in each round must be equal to or less than 25 percent of the number of
megawatts equal to the megawatts of firm service being provided between the
receipt and delivery points as to which the Transmission Customer has firm
Point-to-Point Transmission Service. The source point of the Auction Revenue
Rights must be the designated source point that is specified in the transmission
service request and the sink point of the Auction Revenue Rights must be the
designated sink point that is specified in the transmission service request.

 

(e) All Auction Revenue Rights must be simultaneously feasible. If all Auction
Revenue Right requests made during the annual allocation process are not
feasible then Auction Revenue Rights are prorated and allocated in proportion to
the MW level requested and in inverse proportion to the effect on the binding
constraints.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

August 31, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 138

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 138

 

7.4.3 Target Allocation of Auction Revenue Right Credits.

 

A target allocation of Auction Revenue Right Credits for each entity holding an
Auction Revenue Right shall be determined for each Auction Revenue Right. After
each round of the annual Financial Transmission Right Auction, each Auction
Revenue Right shall be divided by four and multiplied by the price differences
for the receipt and delivery points associated with the Auction Revenue Right,
calculated as the Locational Marginal Price at the delivery points(s) minus the
Locational Marginal Price at the receipt point(s), where the price for the
receipt and delivery point is determined by the clearing prices of each round of
the annual Financial Transmission Right auction. The daily total target
allocation for an entity holding the Auction Revenue Rights shall be the sum of
the daily target allocations associated with all of the entity’s Auction Revenue
Rights.

 

7.4.4 Calculation of Auction Revenue Right Credits.

 

(a) Each day, the total of all the daily target allocations determined as
specified above in Section 7.4.3 plus any additional Auction Revenue Rights
target allocations applicable for that day shall be compared to the total
revenues of the monthly Financial Transmission Rights auction (divided by the
number of days in the month) plus the total revenues of the annual Financial
Transmission Rights auction (divided by the number of days in the planning
period). If the total of the target allocations is less than the total auction
revenues, the Auction Revenue Right Credit for each entity holding an Auction
Revenue Right shall be equal to its target allocation. All remaining funds shall
be distributed as Excess Congestion Charges pursuant to Section 5.2.5.

 

(b) If the total of the target allocations is greater than the total auction
revenues, each holder of Auction Revenue Rights shall be assigned a share of the
total auction revenues in proportion to its Auction Revenue Rights target
allocations for Auction Revenue Rights which have a positive Target Allocation
value. Auction Revenue Rights which have a negative Target Allocation value are
assigned the full Target Allocation value as a negative Auction Revenue Right
Credit.

 

7.5 Simultaneous Feasibility.

 

The Office of the Interconnection shall make the simultaneous feasibility
determinations specified herein using appropriate powerflow models of
contingency-constrained dispatch. Such determinations shall take into account
outages of both individual generation units and transmission facilities and
shall be based on reasonable assumptions about the configuration and
availability of transmission capability during the period covered by the auction
that are not inconsistent with the determination of the deliverability of
Capacity Resources under the Reliability Assurance Agreement or Reliability
Assurance Agreement-West. The goal of the simultaneous feasibility determination
shall be to ensure that there are sufficient revenues from Transmission
Congestion Charges to satisfy all Financial Transmission Rights obligations for
the auction period under expected conditions and to ensure that there are
sufficient revenues from the annual Financial Transmission Right Auction to
satisfy all Auction Revenue Rights obligations.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 139

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 139

 

8. INTERREGIONAL TRANSMISSION CONGESTION

MANAGEMENTPILOT PROGRAM

 

8.1 Introduction.

 

The following procedures shall govern the redispatch of generation to alleviate
transmission congestion on selected pathways on the transmission systems
operated by the Office of the Interconnection and the New York ISO (“NYISO”).
The procedures shall be used solely when, in the exercise of Good Utility
Practice, the Office of the Interconnection or NYISO determines that the
redispatch of generation units on the other’s transmission system would reduce
or eliminate the need to resort to Transmission Loading Relief or other
transmission-related emergency procedures.

 

8.2 Identification of Transmission Constraints.

 

(a) On a periodic basis determined by the Office of the Interconnection and
NYISO, the Office of the Interconnection and NYISO shall identify potential
transmission operating constraints that could result in the need to use
Transmission Loading Relief or other emergency procedures in order to alleviate
the transmission constraints, the need for which could be reduced or eliminated
by the redispatch of generation on the other’s system.

 

(b) In addition to the identification of such potential transmission operating
constraints, the Office of the Interconnection and NYISO shall identify
generation units on the other’s system, the redispatch of which would alleviate
the identified transmission constraints.

 

(c) From the identified transmission constraints, the Office of the
Interconnection and NYISO shall agree in writing on the transmission operating
constraints and redispatch options that shall be subject to Section 8 of this
Schedule until otherwise agreed. In reaching such agreement, the Office of the
Interconnection shall endeavor reasonably to limit the number of transmission
constraints that are subject to Section 8 of this Schedule so as to minimize
potential cost shifting among market participants in the control area of NYISO
and the PJM Region resulting from the redispatch of generation under Section 8
of this Schedule. The Office of the Interconnection shall post the transmission
operating constraints that are subject to Section 8 of this Schedule on PJM’s
internet site.

 

8.3 Redispatch Procedures.

 

If (i) a transmission constraint subject to Section 8 of this Schedule occurs
and continues or reasonably can be expected to continue after the exhaustion of
all economic alternatives that are reasonably available to the transmission
system on which the constraint occurs and (ii) the Office of the Interconnection
or NYISO, as applicable, has determined that it must either use Transmission
Loading Relief or other emergency procedures, then (iii) the affected entity may
request the other to redispatch one or more of the previously identified
generation units to alleviate the transmission constraint. Upon such request,
the Office of the Interconnection or NYISO, as applicable, shall redispatch such
generation if it is then subject to its dispatch control and such redispatch is
consistent with Good Utility Practice.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 140

Third Revised Rate Schedule FERC No. 24

    

 

8.4 Locational Marginal Price.

 

(a) In the event that the Office of the Interconnection requests that NYISO
redispatch generation under this Section 8, the Office of the Interconnection
shall include the generator’s offer price (in the NYISO energy market) in a
reference price at the appropriate NYISO generator bus in the PJM State
Estimator and in the calculation of Real-time Prices and shall include the cost
of any applicable startup and no-load fees in the cost of Operating Reserves for
the Real-time Energy Market; provided, however, that if the energy offer price
plus any applicable start-up or no-load fees exceeds $1000/megawatt-hour, then
the entire cost of the redispatch will be included in the cost of Operating
Reserves for the Real-time Energy Market and will not be included in the
Real-time Prices calculation.

 

(b) The redispatch of a generator by the Office of the Interconnection in
response to a request from NYISO under Section 8 of this Schedule shall not be
included in the determination of Locational Marginal Prices under Section 2 of
this Schedule.

 

8.5 Generator Compensation.

 

Generators that have increased or decreased generation output above or below the
level that would otherwise represent the economic dispatch level and as a result
of a request made pursuant to this Section 8 (the “MWh Adjustment”) shall be
compensated based on the following:

 

(a) For a positive MWh Adjustment:

 

Payment to Generator = MWh Adjustment * (unit offer price – marginal price at
the generator bus) + any applicable start-up or no-load costs not recovered by
the marginal price

 

(b) For a negative MWh Adjustment:

 

Payment to Generator = |MWh Adjustment| * (marginal price at the generator bus –
unit offer price) + any applicable start-up or no-load costs not recovered by
the marginal price

 

8.6 Settlements.

 

(a) If NYISO redispatches generation under this Section 8, then the Office of
the Interconnection shall include in its monthly accounting and billing a
payment to NYISO for the costs of such redispatch as determined in accordance
with Section 8.5.

 

(b) If the Office of the Interconnection redispatches generation under this
Section 8, then it shall include in its monthly accounting and billing a credit
to each redispatched generator calculated in accordance with Section 8.5. The
Office of the Interconnection shall invoice NYISO and NYISO shall collect from
its market participants and pay to the Office of the Interconnection on behalf
of such market participants an amount equal to all such credits to generators.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 141

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 141

 

(c) Unless there is a separate emergency energy transaction accompanying any
generation adjustment under this Schedule 8, there shall be no adjustment in
interchange between PJM and NYISO as a result of redispatch under this Schedule
8. In the event that an emergency energy transaction accompanies any generation
adjustment, compensation for such transaction shall be at the rates for
emergency purchases and sales which have been approved by the FERC, as they may
be amended from time-to-time.

 

8.7 Effective Date

 

Section 8 of this Schedule shall become effective only upon (a) approval or
acceptance by the Federal Energy Regulatory Commission and (b) approval or
acceptance by the Federal Energy Regulatory Commission of any comparable
amendments to rate schedules of NYISO, if required.

 

9. COMMONWEALTH EDISON ZONE MARKET INTEGRATION

DURING THE COMED INTEGRATION PHASE

 

9.1 Introduction

 

The following procedures shall govern the application of the PJM Interchange
Energy Market and related rules to the Zone of Commonwealth Edison Company and
Commonwealth Edison Company of Indiana (“ComEd”) during the period (“ComEd
Integration Phase”) beginning upon the date that the ComEd Zone is added to the
PJM West Region and concluding upon the date that the zone of American Electric
Power Company is added to the PJM West Region. During the ComEd Integration
Phase, the zone of ComEd shall be a separate control area (“Northern Illinois
Control Area”) from the remainder of the PJM Region (“PJM Control Area”). The
PJM Interchange Energy Market shall encompass both control areas, and all other
provisions of this Agreement and its Schedules and Attachments shall apply to
the Northern Illinois Control Area during the ComEd Integration Phase except to
the extent expressly modified below.

 

9.2 Generation Transfer Pathway

 

(a) A generation transfer pathway will be used to facilitate the application of
the PJM Interchange Energy Market to the Northern Illinois Control Area.
Transmission reservation holders with a valid existing transmission service
reservation on the OASIS of American Electric Power Company (“Intermediate
Transmission Provider”), where such reservation has a point of receipt or
delivery in the Northern Illinois Control Area and a point of receipt or
delivery in the PJM Control Area (in either direction) may allocate all or part
of such reservation, in accordance with the following procedures, to the Office
of the Interconnection for its exclusive use in administering the PJM
Interchange Energy Market and conducting the security-constrained economic
dispatch of resources to serve the loads of the PJM Region.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 141A

Third Revised Rate Schedule FERC No. 24

    

 

(b) Intermediate Transmission Provider reservation holders may submit requests
on the Transmission Provider’s OASIS to allocate firm transmission service to
the pathway for monthly or annual periods, by no later than 11:00 a.m. eastern
prevailing time (“EPT”) on the day before the allocation is to commence. Monthly
allocations shall commence at 00:00 EPT on the first day of a calendar month and
end at 00:00 EPT on the first day of the next consecutive calendar month. Annual
allocations shall commence at 00:00 EPT on the first day of a calendar year and
end at 00:00 EPT on the first day of the next consecutive calendar year. All
such requests must be pre-confirmed, and must identify the reservation holder’s
existing reservation from the Intermediate Transmission Provider OASIS. The
allocation may be for a quantity less than or equal to the existing Intermediate
Transmission Provider reservation. Service allocated to the Office of the
Interconnection may not be recalled by the reservation holder, or scheduled or
redirected by the reservation holder on the Intermediate Transmission Provider’s
system, for the quantity or term of the allocation, but may be relied upon by
the reservation holder to qualify a resource located in either of the two
control areas in the PJM region during the Interim Period as a Capacity Resource
to serve load in the other control area of the PJM Region. The Office of the
Interconnection shall adopt such procedures as necessary to coordinate with the
Intermediate Transmission Provider to ensure that the foregoing provision is
enforced. The reservation holder remains responsible for all costs, charges, and
obligations (financial or otherwise) under its transmission service agreement
with the Intermediate Transmission Provider (excluding transmission losses,
which shall be provided by the Office of the Interconnection in-kind pursuant to
section 9.3 hereof) relating to the service being allocated.

 

(c) The allocated transmission service shall be under the exclusive use and
control of the Office of the Interconnection and shall be employed to further
its duties and responsibilities in accordance with the Operating Agreement,
including, without limitation, the principles of section 7.7(i) of such
Agreement. The Office of the Interconnection shall establish a dynamic schedule
with the Intermediate Transmission Provider in either direction between the
Northern Illinois Control Area and the PJM Control Area under the allocated
transmission service to support the security-constrained, economic dispatch of
resources to serve the loads of the PJM Region. In each direction, the dynamic
schedule shall be subject to the quantity, duration, and priority of the
transmission service allocated in such direction, and the dynamic schedule may
be curtailed or limited by the Intermediate Transmission Provider in accordance
with the terms and conditions of its governing tariff. The Office of the
Interconnection shall treat curtailments of or limitations on the dynamic
schedule in the same manner as transmission constraints internal to the PJM
Region.

 

(d) Transmission Customers may not schedule as a single transmission transaction
with the Office of the Interconnection point-to-point transmission service with
a point of receipt (or delivery) at the border of the Northern Illinois Control
Area and any third-party control area and a corresponding point of delivery (or
receipt) at the border of the PJM Control Area and any third-party control area.
Such service shall require (in addition to any necessary service from the Office
of the Interconnection) transmission service from the Intermediate Transmission
Provider or other appropriate transmission provider.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 141B

Third Revised Rate Schedule FERC No. 24

    

 

9.3 Transmission Loss Recovery

 

The Office of the Interconnection shall be responsible for arranging for the
generation of energy in, and its delivery from, the PJM Region to satisfy
Intermediate Transmission Provider tariff requirements for recovery of
transmission losses associated with allocated transmission service. The Office
of the Interconnection shall apply the loss factors from the Intermediate
Transmission Provider’s tariff (including any variances in such loss factors
between on-peak and off-peak periods, as defined in such tariff) to the quantity
of energy dynamically scheduled to calculate the additional energy to be
provided to the Intermediate Transmission Provider for in-kind satisfaction of
transmission losses. The Office of the Interconnection shall adjust locational
marginal prices in the PJM Region based on the adjusted dispatch necessary to
generate the energy for Intermediate Transmission Provider losses and to
compensate generators for supplying such additional energy.

 

9.4 Financial Transmission Rights

 

(a) Financial Transmission Rights shall be allocated to Network Service Users
and Firm Transmission Customers that take service that sources or sinks in the
Northern Illinois Control Area in accordance with the provisions of section
5.2.2(f) and (g) of this Schedule applicable to new PJM zones; provided that,
solely for purposes of allocating Financial Transmission Rights in the ComEd
Zone during the term of the Phase-In Period, as such term is defined in Schedule
17 of the PJM West RAA, Financial Transmission Rights shall be allocated in the
ComEd Zone in two stages: first, to all Firm Point-to-Point Transmission
Customers and to all Network Integration Transmission Service paths for which
the source point is a Capacity Resource or for which the original transmission
service request identified a specific source; and, second, to the extent
Financial Transmission Rights remain available after such allocation, to Network
Integration Transmission Service paths for which there is no specifically
designated source. The sum of the FTRs requested by a Load-serving Entity in
both stages may not exceed the Load-serving Entity’s Network Integration
Transmission Service peak load. FTR requests in the first stage for which the
source point is a Capacity Resource may not exceed the capability of the
resource, and requests in such stage that are based on reserved Network service
from a specifically identified source must be from such source and may not
exceed the capacity of such reservation. The Office of the Interconnection shall
identify in the PJM Manuals appropriate points of interconnection between the
Northern Illinois Control Area and adjacent control areas for purposes of
designating points of receipt or delivery for Financial Transmission Rights. If
a Network Service User is the buyer under a wholesale supply contract that
specifies the Network Service User’s load as the delivery point, the Network
Service User may elect to assign to the seller under such wholesale supply
contract, if such seller chooses to assume such right, the right to nominate
FTRs as described above, solely for purposes of allocating Financial
Transmission Rights in the ComEd zone during the Phase-In Period. Following the
Phase-in Period, Financial Transmission Rights (or Auction Revenue Rights, as
applicable) shall be allocated in accordance with section 5.2.2.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 141C

Third Revised Rate Schedule FERC No. 24

    

 

(b) Transmission reservation holders that allocate firm transmission service to
the Office of the Interconnection in accordance with this section 9 may request
Financial Transmission Rights (solely as obligations, and not as options) in
return for such allocation, and such request shall be granted by providing
Financial Transmission Rights between the border of the Northern Illinois
Control Area Zone and the border of the PJM Control Area in the amount
requested, provided that the request is for a megawatt amount equal to or less
than the megawatt amount of the transmission service so allocated. Such
Financial Transmission Rights shall be in the same direction as the allocated
transmission service and for a term equal to the term of the transmission
service allocation. Financial Transmission Rights from the border points for the
allocated transmission service to the source or sink points in the PJM Region
shall be granted to the extent not previously granted and to the extent
simultaneously feasible in accordance with section 7.5.

 

9.5 Ancillary Services

 

For purposes of applying the provisions of sections 3.2.2, 3.2.3, and 3.2.3A
pertaining to regulation, operating reserves, and spinning reserves, the
Northern Illinois Control Area shall be deemed a Control Zone. The offer of a
resource located in the Northern Illinois Control Area for regulation, operating
reserves, or spinning reserve shall be cost-based, unless and until market-based
pricing is authorized for such service in the Northern Illinois Control Area.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 141D

Third Revised Rate Schedule FERC No. 24

    

 

10. PJM-FE INTERREGIONAL TRANSMISSION

CONGESTION MANAGEMENT

 

(a) The Office of the Interconnection may from time to time enter into
agreements with FirstEnergy Solutions Corp. (“FES”) providing procedures for the
redispatch of generation resources to alleviate transmission congestion, for use
solely when, in the exercise of Good Utility Practice, the Office of the
Interconnection determines, absent any other effective market-based solutions
available to it, that the redispatch of generation units on the FE transmission
system would reduce or eliminate the need to resort to Transmission Loading
Relief or other transmission-related emergency procedures. The Office of the
Interconnection is authorized to incur costs as described herein on behalf of
the Market Participants to obtain such redispatch, and shall allocate and
recover such costs as described herein. Such cost recovery shall be limited to
the costs incurred by the Office of the Interconnection pursuant to an agreement
providing for the redispatch of generation resources at FE’s Sammis Generating
Station to alleviate actual or contingency overloads on the PJM Wylie Ridge
transformers (the #5 transformer or the #7 transformer) or the PJM Sammis-Wylie
Ridge 345kV transmission line. The costs the Office of the Interconnection is
authorized to incur and to recover hereunder to obtain such redispatch shall be
those necessary to compensate for reasonable opportunity costs incurred by FE in
connection with such redispatch as calculated based upon the cost of the energy
that could have been produced by the Sammis units as developed in accordance
with the PJM Cost Development Manual, as well as costs incurred by FE related to
reduced efficiency caused by cycling its units at the request of the Office of
the Interconnection.

 

(b) Any payments to FE associated with redispatch under section 10(a) shall be
included in the cost of Operating Reserves for the Real-time Energy Market, in
accordance with Section 3.2.3(g) of this Schedule 1.

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

June 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 142

Third Revised Rate Schedule FERC No. 24

    

 

PJM Emergency Load Response Program

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 143

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 143

 

Table of Contents

 

Emergency Load Response Program

   144

Effective Date

   144

Participant of Qualifications

   144

Metering Requirements

   145

Registration

   146

Emergency Operations

   146

Verification

   147

Market Settlements

   147

Reporting

   148

Non-Hourly Metered Customer Pilot

   148

Load Response Example

   149

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 27, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 144

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 144

 

EMERGENCY LOAD RESPONSE PROGRAM

 

The Emergency Load Response Program is designed to provide a method by which
end-use customers may be compensated by PJM for voluntarily reducing load during
an emergency event.

 

EFFECTIVE DATE

 

The program will be effective beginning December 1, 2004, and will remain in
effect until December 31, 2007. The PJM Market Monitoring Unit will review the
program following each summer period.

 

PARTICIPANT QUALIFICATIONS

 

Two primary types of distributed resources are candidates to participate in the
PJM Emergency Load Response Program:

 

On Site Generators

 

These generators (including Behind The Meter Generation) can be either
synchronized or non-synchronized to the grid. Capacity Resources are not
eligible for compensation under this program. Injections into the grid by local
generators also will not be eligible for compensation under this program.

 

Load Reductions

 

A participant that has the ability to reduce a measurable and verifiable portion
of its load, as metered on an EDC account basis.

 

PJM membership is required to participate in the Emergency Load Response
Program. Special membership provisions have been established for program
participants, as described below. Any existing PJM Member may as a third party
for non-members, in which case the third party will be referred to as the
Curtailment Service Provider (CSP). All payments are made to the PJM Member.
Participants must become signatories to the PJM Operating Agreement, as
described in the PJM Manual for Administrative Services for the Operating
Agreement of the PJM Interconnection, L.L.C. However, for the special members
the $5,000 annual member fee, the $1,500 application fee, and liability for
Member defaults are waived, along with the following other modifications.

 

Special Members are limited to be PJM market sellers;

Voting privileges and sector designation are waived;

Thirty day notice for waiting period is waived;

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 145

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 145

 

Requirement for 24/7 control center coverage is waived;

 

No PJM-supported user group capability is permitted.

 

To participate in the emergency program, the distributed resource must:

 

Be capable of reducing at least 100 kW of load

 

Be capable of receiving PJM notification to participate during emergency
conditions.

 

METERING REQUIREMENTS

 

The Load Response Program participants must have metering equipment that
provides integrated hourly kWh values on an EDC account basis, that either meets
the EDC requirements for accuracy or has a maximum error of two percent over the
full range of the meter (including Potential Transformers and Current
Transformers). The metering requirements can be met using either of the
following two methods:

 

Metering that is capable of recording integrated hourly values for generation
running to serve local load (net of that used by the generator).

 

Metering that provides actual load change by measuring actual load before and
after the reduction request, such that there is a valid integrated hourly value
for the hour prior to the event and each hour during the event. This value
cannot be estimated nor can it be averaged over some historical period. This
load will be metered on an EDC account basis.

 

Metered load reductions will be adjusted up to consider transmission and
distribution losses as submitted by the CSP and verified by PJM with the EDC.

 

The installed meter must be one of the following:

 

EDC-owned hourly meter,

 

Customer-owned meter including one provided by an independent metering service
provider or acquired from the CSP, approved by PJM, that is read electronically
by PJM, or Customer-owned meter including one provided by an independent
metering service provider or acquired from the CSP, approved by PJM, that is
read by the customer (or the CSP), the readings from which are forwarded to PJM.

 

Nothing here changes the existence of one recognized meter by the state
commissions as the official billing meter for recording consumption.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 146

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 146

 

REGISTRATION

 

Participants must complete the PJM Emergency Load Response Program Registration
Form that is posted on the PJM web site (www.pjm.com). The following general
steps will be followed:

 

  1. The participant completes the PJM Emergency Load Response Program
registration form located on the PJM web site.

 

PJM reviews the application and ensures that the qualifications are met,
including verifying that the appropriate metering exists. PJM also confirms with
the appropriate LSE and EDC whether the load reduction is under other
contractual obligations. Other such obligations may not preclude participation
in the program, but may require special consideration by PJM such that
appropriate settlements are made within the confines of the existing contract.
The EDC and LSE have ten (10) business days to respond or PJM assumes
acceptance.

 

  2. PJM informs the requesting participant of acceptance into the program and
notifies the appropriate LSE and EDC of the participant’s acceptance into the
program.

 

Any end-use customer intending to run distributed generating units in support of
local load for the purpose of participating in this program must represent in
writing to PJM that it holds all applicable environmental and use permits for
running those generators. Continuing participation in this program will be
deemed as a continuing representation by the owner that each time its
distributed generating unit is run in accordance with this program, it is being
run in compliance with all applicable permits, including any emissions, run-time
limit or other constraint on plant operations that may be imposed by such
permits.

 

EMERGENCY OPERATIONS

 

PJM will initiate the request for load reduction following the declaration of
Maximum Emergency Generation and prior to the implementation of ALM Steps 1 and
2. (Implementation of the Emergency Load Response Program can be used for
regional emergencies.) It is implemented whenever generation is needed that is
greater than the highest economic incremental cost. PJM posts the request for
load reduction on the PJM web site, on the Emergency Conditions page, and on
eData, and issues a burst email to the Emergency Load Response majordomo. A
separate All-Call message is also issued.

 

Operational procedures are described in detail in the PJM Manual for Emergency
Operations.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 147

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 147

 

VERIFICATION

 

PJM requires that the load reduction meter data be submitted to PJM within 60
days of the event. If the data are not received within 60 days, no payment for
participation is provided. Meter data must be provided for the hour prior to the
event, as well as every hour during the event.

 

These data files are to be communicated to PJM either via the Load Response
Program web site or email. Files that are emailed must be in the PJM-approved
file format. Meter data will be forwarded to the EDC and LSE upon receipt, and
these parties will then have ten (10) business days to provide feedback to PJM.
All load reduction data are subject to PJM Market Monitoring Unit audit.

 

MARKET SETTLEMENTS

 

Payment for reducing load is based on the actual kWh relief provided plus the
adjustment for losses. The minimum duration of a load reduction request is two
hours. The magnitude of relief provided could be less than, equal to, or greater
than the kW amount declared on the Emergency Load Response Program Registration
form.

 

PJM pays the higher of the applicable Locational Marginal Price (LMP) or
$500/MWh to the PJM Member that nominates the load. Payment will be equal to the
measured reduction (either measured output of backup generation or the
difference between the measured load the hour before the reduction and each hour
during the reduction) adjusted for loses times the higher of the applicable
Locational Marginal Price (LMP) otherwise in use for settlement of the given
load or $500/MWh.

 

During emergency conditions, costs for emergency purchases in excess of LMP are
allocated among PJM Market Buyers in proportion to their increase in net
purchases from the PJM energy market during the hour in the real time market
compared to the day-ahead market. Consistent with this pricing methodology, all
charges under this program are allocated to purchasers of energy, in proportion
to their increase in net purchases from the PJM energy market during the hour
from day-ahead to real time. An Active Load Management (ALM) Customer may
participate in the Load Response program during ALM events as long as the
customer’s ALM contract explicitly excludes payment or credit for energy not
consumed during ALM events. If the LSE that submitted the customer for ALM
credit indicates that the customer is not eligible for simultaneous credit under
the Load Response program and ALM is called for concurrent with the Load
Response program, then payments will be made to the customer according to the
Load Response program only for the time during which ALM obligations were not in
effect. Any response in excess of the contracted ALM amount will be

 

Issued By:

  

Craig Glazer

   Effective:   

January 15, 2005

    

Vice President, Government Policy

         

Issued On:

  

November 15, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 148

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 148

 

compensated under the Load Response program for the entire duration of response.
Program charges and credits will appear on the PJM Members monthly bill, as
described in the PJM Manual for Operating Agreement Accounting and the PJM
Manual for Billing.

 

REPORTING

 

Actual load reductions will be added back for the purpose of peak load
calculations for capacity.

 

PJM will submit any required reports to FERC on behalf of the Load Response
Program participants. PJM will also post this document, as well as any other
program-related documentation on the PJM web site.

 

On an annual basis PJM will prepare a report that summarizes the status of the
program and will submit it to the PJM Board of Managers, the Members Committee,
the Reliability Committee, the Energy Market Committee, and the Operating
Committee for review.

 

NON-HOURLY METERED CUSTOMER PILOT

 

PJM will also consider customers without hourly metering for participation in a
pilot program for up to two years per customer, provided the customers or their
representatives propose an alternate method for measuring hourly load
reductions. Alternate measurement mechanisms will be approved by PJM on a
case-by-case basis. Participation in the non-hourly metered customer pilot will
be limited to 100MW aggregate load reduction over the PJM region and across all
load response programs, and with the sole exception of the requirement for
hourly metering, will be subject to the same rules and procedures as the
applicable load response program in which the customer has enrolled. Following
the 2-year pilot period, each alternate method must be approved through the
normal PJM stakeholder process in order to continue to be used.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 149

Third Revised Rate Schedule FERC No. 24

    

 

LOAD RESPONSE EXAMPLE

 

The scenario described below is intended to illustrate how PJM would calculate
the payments made to participants upon implementation of the Emergency Load
Response Program. The example assumes the customer has acquired the appropriate
form of PJM membership, completed the appropriate PJM Load Response Program
Registration Form, and been approved for participation by PJM.

 

The following is a typical timeline by which a load could respond to PJM
emergency procedures:

 

One day Prior to Operating Day:

 

  2230 – PJM calls Max Emergency generation into the capacity for the next day.
This information is posted on the PJM OASIS, web site, eDATA, etc.

 

Operating Day:

 

  1300 – PJM Issues Max Emergency Generation. This information is posted on the
PJM OASIS, PJM’s web site, eDATA, etc.

 

  1330 – PJM begins to recall off-system sales.

 

  1400 – PJM loads Max Emergency generation, begins to purchase emergency
energy, and implements the Emergency Load Response Program.

 

  1800 – PJM cancels and begins unloading Max Emergency generation, curtails
emergency purchases, and cancels the Emergency Load Response Program.

 

Customer ABC has a typical load of 500kW. Of this load, approximately 150kW may
be shut down within one hour during emergency conditions. At 1400, Customer ABC
receives notification that PJM has implemented the Emergency Load Response
Program. Customer ABC immediately begins the process of disconnecting the
applicable load. All such load is disconnected by 1445. Customer ABC receives
notification at 1800 that PJM has cancelled implementation of the Emergency Load
Response Program and the load is reconnected to the system at 1830.

 

The metered load for those hours following implementation of the program is
compared to the hour preceding implementation to determine the actual reduction.
The following table illustrates how the customer metering and associated
payments might appear:

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 150

Third Revised Rate Schedule FERC No. 24

    

 

Hour Ending

--------------------------------------------------------------------------------

  

Integrated Load

(kWh)

--------------------------------------------------------------------------------

  

Delta

(kWh)

--------------------------------------------------------------------------------

  

Integrated

Zonal LMP

($/MWh)

--------------------------------------------------------------------------------

  

Payment

($)

--------------------------------------------------------------------------------

1400

   495    0    1000    0

1500

   467.5    27.5    1000    27.50

1600

   345    150    1000    150.00

1700

   348    147    850    124.95

1800

   345    150    400    75.00

1900

   420    75    300    0

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 151

Third Revised Rate Schedule FERC No. 24

    

 

PJM Economic Load Response Program

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 152

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 152

 

Table of Contents

 

Introduction

   153

Economic Load Response Program – Real Time

   154

Effective Period Of Program

   154

Participant Qualifications

   154

Metering Requirements

   155

Customer Baseline Load (CBL)

   156

Weather-Sensitive Adjustment (“WSA”)

   158

Registration

   159A

Real-time Operations

   160

Verification

   161

PJM Market Monitoring

   161

Market Settlements

   161

Reporting

   162

Economic Load Response Program - Day Ahead

   163

Effective Period Of Program

   163

Participant Qualifications

   163

Metering Requirements

   163

Customer Baseline Load (CBL)

   163

Weather-Sensitive Adjustment (“WSA”)

   164

Registration

   164

Day-ahead Operations

   164

Verification

   164

PJM Market Monitoring

   164

Market Settlements

   164

Non-Performance

   166

Reporting

   166

Non-Hourly Metered Customer Pilot

   166

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 153

Third Revised Rate Schedule FERC No. 24

    

 

INTRODUCTION

 

PJM Load Response Program

 

This program is designed to provide an incentive to end-use customers or
curtailment service providers to enhance the ability and opportunity for
reduction of consumption when PJM Locational Marginal Prices (“LMP”) prices are
high.* The program purposefully incorporates incentives that are greater than
strict economics would provide for the same curtailment. This departure from
economics is justified to overcome initial barriers to end-use customer load
response. This program is not intended to be a permanent fix to the lack of load
response seen in the PJM markets today. The designers of this program
contemplate that when the existing market barriers are removed and end-use
customers are better able to respond to real time prices, the need for this
program and others like it will disappear. Until that happens, however, programs
like this are necessary for fully functioning markets.

 

Economic Load Response Program - Real Time

 

This option will provide a mechanism by which any qualified Load Serving Entity
(“LSE”) or Curtailment Service Provider (“CSP”) may offer end-use customers the
opportunity to, or end-use customers that are PJM members independently may
choose to, reduce load they draw from the PJM system during times of high prices
and receive payments based on real time LMP for the reductions.

 

The program will be effective June 1, 2002, and will remain in effect until
December 1, 2004. At that time, the program will be terminated unless it is
extended by a two-thirds sector vote of the Members Committee.

 

Economic Load Response Program - Day Ahead

 

This option will provide a mechanism by which any qualified LSEs or CSPs may
offer end-use customers the opportunity to, or end-use customers that are PJM
members independently may choose to, commit to a reduction of load they draw
from the PJM system in advance of real time operations and receive payments
based on day-ahead LMP for the reductions.

 

The program will be effective June 1, 2002, and will remain in effect until
December 1, 2004. At that time, the program will be terminated unless it is
extended by a two-thirds sector vote from the Members Committee.

 

This program is not intended to be a replacement for Active Load Management
(“ALM”), but rather an additional means by which distributed generation
resources and end-use customers capable of reducing load can participate in PJM
operations and markets.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 154

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 154

 

The program is applicable to both the PJM and PJM West control areas.

 

  •   For the purposes of the Economic Load Response Program LMP refers to the
hourly integrated LMP.

 

ECONOMIC LOAD RESPONSE PROGRAM – REAL TIME

 

EFFECTIVE PERIOD OF PROGRAM

 

The program will be effective December 1, 2004, and will remain in effect until
December 31, 2007. At that time, the program will be terminated unless it is
extended by a two-thirds sector vote of the Members Committee.

 

PARTICIPANT QUALIFICATIONS

 

Two primary types of distributed resources are candidates to participate in the
PJM Economic Load Response Program:

 

  •   On-Site Generators

 

These generators (including Behind The Meter Generation) can be either
synchronized or non-synchronized to the grid. Capacity Resources are not
eligible for compensation under this program. Injections into the grid by local
generators also will not be eligible for compensation under this program.

 

  •   Load Reduction

 

A participant that has the ability to reduce a measurable and verifiable portion
of its load as metered on an Electric Distribution Company (“EDC”) account
basis.

 

The Economic Load Response Program is intended to encourage broad participation
in economic load reductions by any hourly-metered curtailable loads. PJM
membership is required to participate in the Economic Load Response Program.
Special membership provisions have been established for certain program
participants, as described below any existing PJM Member may act as an agent for
non-members in which case the agent will be the CSP for the non-member. A CSP
may act on behalf of PJM Members, non-members or itself (if a PJM member and
end-use customer). All payments are made to the PJM Member. Participants must
become signatories to the Amended and Restated Operating Agreement of PJM
Interconnection, L.L.C. (“PJM Operating Agreement”), as described in the PJM
Manual for Administrative Services for the Operating Agreement of the PJM
Interconnection, L.L.C. However, for special members the $1,500 application fee
and liability for Member defaults are waived, along with the following other
modifications:

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 4, 2004

         



--------------------------------------------------------------------------------

         



PJM Interconnection, L.L.C.

   Original Sheet No. 154A   

FERC Electric Tariff

       

Sixth Revised Volume No. 1

       

 

Special members shall pay an annual membership fee of $500 plus 10% of each
payment owed by PJM for a load reduction event up to a total of $5,000 in a
calendar year. Special members whose contributions toward the annual membership
fee equal $5,000 under this program shall nonetheless retain the status of
special members and may not convert to full membership in the same year;

 

Special members are limited to participating in the PJM markets as Market
Sellers, which means that they are qualified only for the Economic Load Response
Program – Real Time;

 

Voting privileges and sector designation are waived;

 

Thirty day notice for waiting period is waived;

 

Requirement for 24/7 control center coverage is waived;

 

No PJM-supported user group is permitted.

 

Effective on the start of any calendar year, a special member may convert a
pre-existing special membership to a full membership subject to all PJM rules
governing membership, including regular application and membership fee
requirements.

 

Issued By:

  

Craig Glazer

   Effective:   

November 5, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 4, 2004

         

 



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 155

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 155

 

End-use customers that have LMP-based contracts under which they have agreed to
pay their LSE for the physical delivery of energy according to the hourly value
of the real-time LMP as calculated by PJM may participate in the real time
market as provided for under Real-time Operations below.

 

To participate in the program, the participant must also meet the metering
requirements as described in the next section.

 

METERING REQUIREMENTS

 

Except for participants in the non-hourly metered customer pilot program, the
Load Response Program end-use customers must have metering equipment that
provides integrated hourly kWh values on an EDC account basis, for market
settlement purposes, that either meets the EDC requirements for accuracy or has
a maximum error of two percent over the full range of the meter (including
potential transformers and current transformers). The installed meter must be
one of the following:

 

•   EDC-owned hourly meter,

 

•   End-use customer-owned meter including one provided by an independent
metering service provider or acquired from the CSP or LSE, approved by PJM, that
is read electronically by PJM, or

 

•   End-use customer-owned meter including one provided by an independent
metering service provider or acquired from the CSP or LSE, approved by PJM, that
is read by the end-use customer (or the CSP/LSE), the readings from which are
forwarded to PJM.

 

Nothing here changes the existence of one recognized meter by the state
commissions as the official billing meter for recording consumption.

 

Note that various Internet applications now exist for transmission of real time
metered data. Use of these applications is acceptable provided that PJM receives
metered load reductions in a timely, reliable manner.

 

The metering requirements can be met using either of the following methods:

 

•   Metering that is capable of recording integrated hourly values for
generation running to serve local load (net of that used by the generators).

 

•   Metered load on an EDC account basis, comparing actual metered load to a
Customer Baseline Load (“CBL”) calculated as described below.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

November 6, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 156

Third Revised Rate Schedule FERC No. 24

    

 

CUSTOMER BASELINE LOAD (CBL)

 

For those program end-use customers that wish to measure load reductions by
comparing metered load against an estimate of what metered load would have been
absent the reduction, a CBL must be calculated. The CBL is calculated using the
following methodologies:

 

The Average Day CBL

 

Average Day CBL formula for weekdays

 

Step 1. Establish the CBL Basis: A set of days that will serve as representative
of end-use customer’s typical usage.

 

The Weekday CBL Basis Window is comprised of the 10 most recent days, beginning
with the day two days prior to the event day for which the CBL is being
calculated, excluding the following day-types

 

  1. NERC holidays

 

  2. Weekend days

 

  3. Event days, which are defined as days on which:

 

  •   PJM declared a curtailment event for which the end-use customer was
eligible, or

 

  •   the end-use customer actually reduced load and its measured reduction was
submitted to PJM for compensation.

 

  4. Any day which the day’s average daily event period usage is less than 75%
of the average event period usage level.

 

To define the days that comprise the weekday CBL Basis Window:

 

Begin with the 10-day period defined by the weekday that is two days prior to
the event through the weekday that is eleven days prior to the event day. This
creates a 10-day window.

 

Eliminate any holidays, and replace them with days beginning with the 12th
weekday day prior to the event day continuing until a non-holiday is
encountered. This results in a 10-day window.

 

Eliminate any event days, replacing them with subsequent prior days, picking up
with the first day not yet included in the window after completing the holiday
replacement requirement.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 157

Third Revised Rate Schedule FERC No. 24

    

 

The final weekday CBL Window must contain 10 weekdays.

 

Step 2. Establish the CBL Basis. Identify the five days from the 10-day weekday
CBL Basis Window to be used to develop CBL values for each hour of the event.

 

For each of the 10 days in the weekday CBL Basis Window, create the average
daily event period usage for that day, which is defined as the simple average of
the participant’s actual usage over the hours in the day that define the event
for which the weekday CBL is being developed.

 

Create the average event period usage level for the 10 days in the weekday CBL
Basis Window, which is defined as the simple average of the 10 average daily
event period usage values.

 

Eliminate low usage days. For any day in the 10-day window for which the day’s
average daily event period usage is less than 75% of the average event period
usage level, eliminate that day, then repeat Step 1 and 2 to replace the
eliminated days and to create a new 10-day weekday CBL Basis Window.

 

Order the 10 days in the weekday CBL Basis Window according to their average
daily event period usage level, and eliminate the five days with the lowest
average daily event period usage.

 

The remaining five days constitute the weekday CBL Basis.

 

For each hour of the event, the weekday CBL is the average of the usage in that
hour in the five days that comprise the weekday CBL Basis.

 

Average Day CBL formula for weekends and NERC holidays

 

Step 1. Establish the CBL Weekend/Holiday Basis Window

 

The weekend/holiday CBL Basis Window is comprised of the most recent three like
(Saturday or Sunday) weekend days. There are no exclusions for holidays or event
days.

 

Step 2. Establish the Weekend/Holiday CBL Basis.

 

Calculate the average daily event period usage value for each of the three days
in the weekend/holiday CBL Basis Window.

 

Order the three days according to their average daily event period usage level.

 

Eliminate the day with the lowest average value

 

The weekend/holiday CBL Basis contains 2 days.

 

Step 3. Calculate Weekend Average Day CBL values for the event.

 

For each hour of the event, the CBL value is the average of usage in that hour
in the two days that comprise the weekend/holiday CBL Basis.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 158

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 158

 

Significant Load Change Notification

 

The end-use customer shall inform PJM directly or inform its CSP/LSE, who shall
inform PJM, of any significant change to the end-use customer’s operations that
increases or decreases the end-use customer’s CBL. A significant incremental
change is defined as any operational or physical change to the end-use
customer’s facilities that will adjust more than half the hours in the end-use
customer’s CBL by at least 20% for more than twenty consecutive days. PJM may
require and approve such adjustments to the CBL as are necessary to reflect the
significant incremental change.

 

Alternate Methods

 

PJM may consider a metering basis other than those described above if the method
accurately represents an end-use customer’s normal load profile during the
event. Suggestions for alternative methods by which load reductions may be
measured may be approved by PJM for use in this program if negotiated in good
faith and agreed to by all appropriate parties, including the EDC, LSE, the
end-use customer, and CSP. PJM will consider such suggestions on a case-by-case
basis and intends to study alternative measurement methods during the life of
the program and report the results. Metered load reductions will be adjusted up
to consider transmission and distribution losses as submitted by the CSP and
verified by PJM with the EDC.

 

WEATHER-SENSITIVE ADJUSTMENT (“WSA”)

 

  •   At the time it enters the Load Response Program, the end-use customer or
its representative (LSE/CSP), shall specify whether it desires to apply the WSA
for the summer period (May-October, inclusive) or the winter period
(November-April) or both. The election to apply the WSA may be changed only
annually.

 

  •   The WSA shall increase or decrease the CBL. The WSA shall be calculated
for interval-metered end-use customers as follows:

 

Regression Analysis (available for the summer and the winter period.)

 

Step 1: Perform a regression analysis in Excel using the slope & intercept
functions between the end-use customer’s on-peak (8 AM to 8 PM), non-holiday,
weekday hourly loads and the temperature-humidity index (“THI”) on a seasonal
basis for the period the WSA is being applied.

 

PJM will post on the PJM website a spreadsheet of the THI values for all
relevant weather stations located within PJM.

 

The regression analysis will produce a slope (m), expressed in kW/THI, and an
intercept (b), expressed in kW, that describes the sensitivity of the end-use
customer’s load to weather.

 

Step 2: Determine the average THI for the on-peak hours for the five days used
in the weekday CBL calculation.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 159

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 159

 

Step 3: Determine the average THI for the on-peak hours of the event day.

 

Step 4: Calculate the WSA based on the following formula:

 

WSA = [(m x THIEVENT DAY) + b]/[(m x THICBL DAYS) + b]

 

Simplified Analysis (available for the summer period only)

 

Step 1: Determine that the load is weather sensitive by agreement of the end-use
customer, the CSP, and the LSE or by PJM if there is no agreement. Weather
adjustments could be negative or positive.

 

Step 2: Show that the hourly temperature reading at the nearest airport that
provides weather information to PJM equaled or exceeded 85 degrees Fahrenheit
during each hour of the reduction event. The hourly temperature reading of
another major airport nearby the end-use customer’s location may be used if it
can be shown that the temperature at the end-use customer’s location correlates
more closely.

 

Step 3: Calculate the average hourly load over two full hours beginning three
hours prior to the load reduction event.

 

Step 4: Calculate the average hourly load for the same hours using the values
given by the CBL calculation.

 

Step 5: Compare the resulting average two hour loads from Steps 3 and 4.

 

Step 6: Determine if the difference from Step 5 expressed as a percentage is
greater than 5%. If the difference is greater than 5% then the percentage will
be the WSA for the reduction event.

 

Step 7: Submit an Excel spreadsheet to PJM documenting the weather adjustment.

 

  •   The WSA, expressed in percentage terms, shall be applied to each hour of
the CBL during the event period in order to establish a weather-adjusted CBL.

 

  •   For end-use customers without interval data from the previous summer that
select the regression analysis, the WSA shall initially be set at 100%. After
one month of actual program response, a regression analysis shall be performed
and the WSA shall be adjusted in accordance with Steps 1-4, above.

 

  •   In no event shall application of the WSA produce a weather-adjusted CBL
that exceeds the end-use customer’s historical, seasonal, on-peak non-coincident
peak load.

 

  •   Case-by-case suggestions for alternative WSA methods or adjustments to the
end-use customer’s historical, seasonal, on-peak non-coincident peak load may be
approved by PJM for use in this Economic Load Response Program if negotiated in
good faith and agreed to by all appropriate parties.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 159A

Third Revised Rate Schedule FERC No. 24

    

 

REGISTRATION

 

End-use customers or their representatives (LSEs/CSPs) must complete the PJM
Economic Load Response Program Registration Form that is posted on the PJM web
site (www.pjm.com). The following general steps will be followed:

 

  1. The end-use customer or its representative (LSE/CSP) completes the PJM
Economic Load Response Program registration form located on the PJM web site. In
the event an LSE or CSP completes the form, a separate registration form must be
submitted for each end-use customer the LSE/CSP represents that actually can
reduce load.

 

  2. PJM reviews the application and ensures that the qualifications for
participation in the program are met, including verifying that the appropriate
metering exists. PJM also confirms with the appropriate EDC and LSE whether the
load that might be reduced is under other contractual obligation. Other such
obligations may not preclude participation in the program, but may require
special consideration by PJM such that appropriate settlements are made within
the confines of the existing contract. PJM will verify the transmission and
generation1 charges with the appropriate EDC/LSE. The EDC and LSE have ten (10)
business days to respond or PJM assumes acceptance.

 

  3. PJM informs the end-use customer or its representative (LSE/CSP) of
acceptance into the program and notifies the appropriate LSE and EDC of the
participant’s acceptance into the program.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 160

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 160

 

  4. Any end-use customer intending to run distributed generating units in
support of local load for the purpose of participating in this program must
represent in writing to PJM that it holds all applicable environmental and use
permits for running those generators. Continuing participation in this program
will be deemed as a continuing representation by the owner that each time its
distributed generating unit is run in accordance with this program, it is being
run in compliance with all applicable permits, including any emissions, run-time
limit or other constraint on plant operations that may be imposed by such
permits.

 

  5. End-use customers may not be registered simultaneously in the Economic Load
Response Program and the Emergency Load Response Program. End-use customers,
however, may switch programs upon one-day notice if it has participated in the
same load response program for 15 consecutive days.

 

REAL TIME OPERATIONS

 

The Economic Load Response Program is not based on the declaration of emergency
conditions in PJM, but rather on the economic decisions of the PJM market
participants. That is, the participants in the program are responsible for
determining the conditions under which load reductions will actually take place
and implementing the reductions should those conditions arise. The prime
indicator of such conditions is assumed to be the LMP of energy on the PJM
system.

 

1 EDCs functioning as LSEs may use the average shopping credit for generation
and transmission for a rate class.

 

In order to maintain adequate system control, PJM operators will be required to
know the amount of load expected to be reduced at varying price levels. These
amounts may change on a daily basis. An end-use customer or its representative
(LSE/CSP) is therefore responsible for maintaining the load reduction
information associated with the end-use customer signed up for the program,
including the amount and the price at which load might be reduced. The Load
Response Program Registration/Update web site shall be used for this purpose.
PJM will utilize the data that has been submitted via this site to compile daily
aggregate load reductions on a zonal basis for use in operations.

 

Except for end-use customers that have LMP-based contracts as described below,
end-use customers participating in the Economic Load Response Program may choose
to reduce load whenever their zonal LMP dictates that it is economically
beneficial for them to do so or may choose to be dispatched by PJM. The end-use
customer or its representative (LSE/CSP) shall send an email to PJM (address to
be supplied upon registration) concurrent with or up to one hour immediately
prior to beginning the reduction. In cases where the load response is dispatched
by PJM, payment will not be less than the total value of the load response bid
including any submitted start-up costs associated with reducing load, including
direct labor and

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 160.01

Third Revised Rate Schedule FERC No. 24

    

 

equipment costs and opportunity costs and costs associated with a minimum number
of contiguous hours for which the load reduction must be committed. Load
reductions under this program will not be eligible to set real time price on the
PJM system unless metered directly by PJM. End-use customers or their
representatives (LSE/CSP) shall send an email to PJM (address to be supplied
upon registration) concurrent with or up to one hour immediately prior to the
end of their load reduction.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 160A

Third Revised Rate Schedule FERC No. 24

    

 

End-use customers that have LMP-based contracts pursuant to which they have
agreed to pay their LSE for the physical delivery of energy according to the
hourly value of the real-time LMP as calculated by PJM, may choose to reduce
load and be compensated for the reduction under the following circumstances. The
end-use customer or its representative (LSE/CSP) shall provide PJM with a
“strike” price for the end-use customer’s zonal LMP at which the end-use
customer will reduce load, as well as any start-up costs associated with
reducing load, including direct labor and equipment costs and opportunity costs
and costs associated with the minimum number of contiguous hours for which the
load reduction must be committed. In cases where the end-use customer’s zonal
LMP reaches the “strike” price and the load response is dispatched by PJM, PJM
shall pay such end-use customer the difference between the actual savings
achieved based on zonal LMP and the total value of the end-use customer’s load
response bid, if savings achieved by the end-use customer are less than the
total value of the load response bid. For purposes of this provision the total
value of the load response bid will be the sum of the “strike” price times the
MW of reduction achieved during each hour of the time period the reduction was
dispatched by PJM or the minimum down-time whichever is greater, plus the
submitted start-up costs. Load reductions hereunder will not be eligible to set
real time price on the PJM system.

 

End-use customers or their representatives (LSEs/CSPs) shall send e-mails to PJM
(address to be supplied upon registration) concurrent with or up to one hour
immediately prior to, and at the end of, their load reductions.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

November 6, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 161

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 161

 

VERIFICATION

 

For load reduction that is not metered directly by PJM (i.e. – is collected by
the EDC), data is to be submitted to PJM within 60 days of the event. If the
data is not received within 60 days, no payment for participation is provided.
Meter readings must be provided for each hour during which load reduction was
accomplished.

 

These data files are to be communicated to PJM either via the Load Response
Program web site or email. Files that are emailed must be in the PJM-approved
file format. PJM will forward directly metered data to the appropriate EDC and
LSE immediately following an event for optional review. PJM will forward CBL and
WSA calculations to the appropriate EDC and LSE immediately following an event
for optional review. Data files submitted after-the-fact will be forwarded to
the EDC and LSE upon receipt. The LSE and/or EDC have ten (10) business days
after receiving the data to provide feedback to PJM. All load reduction data is
subject to audit by PJM.

 

PJM MARKET MONITORING

 

PJM may investigate participant behavior and claims under this program and may
take actions as described under the PJM Market Monitoring Plan.

 

MARKET SETTLEMENTS

 

Reimbursement for reducing load is based on the actual kWh relief provided in
excess of committed day-ahead load reductions plus the adjustment for losses. If
the real time LMP is less than $75/MWh, the end-use customer (or its
representative (LSE/CSP)) that curtails load in real-time will be paid by PJM
the real time LMP less an amount equal to the applicable generation and
transmission2 charges. If the real time LMP is greater than or equal to $75/MWh,
an end-use customer (or its representative (LSE/CSP)) that curtails load in
real-time will be paid the real time LMP. In cases where the load response is
dispatched by PJM, or the strike price of end-use customer with an LMP based
contract is reached and such load response is dispatched by PJM, payment will
not be less than the total value of the load response bid, including any
submitted start-up costs associated with reducing load, including direct labor
and equipment costs and opportunity costs and any costs associated with a
minimum number of contiguous hours for which the load reduction must be
committed. Any shortfall will be made up through normal, real time operating
reserves. In all cases, the applicable zonal or aggregate (including nodal) LMP
is used as appropriate for the individual end-use customer. The applicable
generation and transmission2 charge is the charge the end-use customer would
have otherwise paid the LSE absent the load reduction.

 

An end-use customer or its representative (LSE/CSP) will accumulate credits for
energy reductions in those hours when the energy delivered to the end-use
customer is less than the end-use customer’s CBL at the corresponding hourly
rate. In the event the end-use customer’s hourly energy consumption is greater
than the CBL, the end-use customer or its representative (LSE/CSP) will

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 162

Third Revised Rate Schedule FERC No. 24

    

 

accumulate debits at the corresponding hourly rate for the amount the end-use
customer’s hourly energy consumption is greater than the CBL. However, in no
event will the end-use customer’s (or its representative’s) credit be reduced
below zero on a daily basis.

 

Payments under the Economic Load Response Program will be made by PJM to the
end-use customer or its representative (LSE/CSP). In the event the CSP or LSE is
the party to be paid but is not the load reducer, the portion of the payment
that will be transferred from the LSE/CSP to the end-use customer that actually
reduced load is outside the scope of this program, and must be arranged between
the LSE/CSP and the end-use customer.

 

2 EDCs functioning as LSEs may use the average shopping credit for generation
and transmission for a rate class.

 

PJM shall recover LMP less an amount equal to applicable generation and
transmission charges from the LSE that otherwise would have the load that was
reduced. The amount equal to the generation and transmission charges, if any,
will be recovered from all load within the zone in which the load that was
reduced is located. If the total amount of recoverable charges reflecting
generation and transmission charges for the entire program exceeds $17.5 million
in a year, thereafter participants will receive LMP less an amount equal to the
applicable generation and transmission charges regardless of the level of LMP.

 

An ALM customer may participate in the Economic Load Response program during ALM
events as long as the customer’s ALM contract explicitly excludes payment or
credit for energy not consumed during ALM events. If the LSE that submitted the
customer for ALM credit indicates that the customer is not eligible for
simultaneous credit under the Economic Load Response program and ALM is called
for concurrent with the Economic Load Response program, then payments will be
made to the end-use customer or representative according to the Economic Load
Response program only for the time during which ALM obligations were not in
effect. Any response in excess of the contracted ALM amount will be compensated
under the Economic Load Response program for the entire duration of response.

 

Program credits will appear on the PJM Member’s monthly bill, as described in
the PJM Manual for Operating Agreement Accounting and the PJM Manual for
Billing.

 

REPORTING

 

PJM will submit any required reports to FERC on behalf of the Economic Load
Response Program participants. PJM will also post this document, as well as any
other program-related documentation on the PJM web site. PJM shall submit two
reports to the FERC with respect to the Economic Load Response Program. The
first report shall be filed on May 31, 2003. The second report shall be filed on
October 31, 2004, concurrently with PJM’s report evaluating the PJM Emergency
Load Response Program. These reports shall review and evaluate

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 163

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 163

 

the Economic Load Response Program and shall include (1) evaluations of whether
the current demand response programs are the best means for eliciting the
maximum possible amount of demand response; (2) an evaluation of the Non-metered
Customer Pilot Program, including whether the pilot program is the best means of
obtaining participation by small customers; (3) examination of whether the level
of compensation pursuant to the Economic Load Response Program is still
necessary and appropriate to induce customers to join and remain in the Economic
Load Response Program or, whether PJM could implement compensation programs that
more closely respond to, and provide market signals; (4) an estimate of the
costs and benefits of (a) implementing a compensation program with no incentive
provision; (b) continuing the current incentive provision, or (c) enlarging the
incentive provision; and (5) an evaluation of possible methods of obtaining
significant amounts of demand response other than by providing financial
incentives.

 

On an annual basis, PJM will prepare a report that summarizes the status of the
program and will submit it to the PJM Board of Managers, the Members Committee,
the Reliability Committee, the Energy Market Committee, and the Operating
Committee for review.

 

PJM will prepare any reports by state and by zone as may be required, subject to
confidentiality requirements.

 

ECONOMIC LOAD RESPONSE PROGRAM - DAY-AHEAD

EFFECTIVE PERIOD OF PROGRAM

 

Same as real time.

 

PARTICIPANT QUALIFICATIONS

 

Same as real time except that end-use customers that have LMP-based contracts
may not participate in the Day-ahead Market.

 

METERING REQUIREMENTS

 

Same as real time.

 

CUSTOMER BASELINE LOAD (CBL)

 

Same as real time.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 164

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 164

 

WEATHER-SENSITIVE ADJUSTMENT (“WSA”)

 

Same as real time except that the Simplified Analysis may not be used.

 

REGISTRATION

 

Same as real time.

 

DAY-AHEAD OPERATIONS

 

PJM will accept demand reduction bids from an end-use customer or its
representative (LSE/CSP) for a specific MW curtailment (in minimum increments of
.1 MW). The demand reduction bid will include the day-ahead LMP above which the
end-use customer would not consume, and could also include start-up costs
associated with reducing load, including direct labor and equipment costs and
opportunity costs and/or a minimum number of contiguous hours for which the load
reduction must be committed.

 

The objective function for day ahead commitment software will be to eliminate
demand reduction bids from day-ahead bid load when the total bid production cost
over the 24-hour dispatch day will be reduced compared to serving that load,
including consideration of paying the demand reduction bid for the length of the
minimum commitment time as well as any start-up cost. Thus, curtailments will
not be scheduled unless they reduce total day-ahead production costs.

 

Demand reduction bids can set day-ahead LMP just as a comparably bid generator.

 

VERIFICATION

 

Same as real time.

 

PJM MARKET MONITORING

 

Same as real time.

 

MARKET SETTLEMENTS

 

Reimbursement for reducing load is based on the reductions of kWh committed in
the Day Ahead Market. An end-use customer or its representative (LSE/CSP) that
submits a load reduction bid day ahead that is accepted by PJM when the day
ahead LMP is less than $75 MWh will be paid by PJM the day ahead LMP less an
amount equal to the applicable generation and transmission3 charges. An end-use
customer or its representative (LSE/CSP) that submits a load reduction bid day
ahead that is accepted by PJM when the day ahead LMP is greater than or equal to
$75 MWh, will be paid by PJM the day ahead LMP.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 165

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 165

 

Total payments to end-use customers or their representatives (LSEs/CSPs) for
accepted day-ahead load response bids will not be less than the total value of
the load response bid, including any submitted start-up costs associated with
reducing load, including direct labor and equipment costs and opportunity costs
and any costs associated with a minimum number of contiguous hours for which the
load reduction must be committed. Any shortfall will be made up through normal,
day-ahead operating reserves. In all cases, the applicable zonal or aggregate
(including nodal) LMP is used as appropriate for the individual end-use
customer. The applicable generation and transmission3 charge is the charge the
participant would have otherwise paid the LSE absent the load reduction.

 

Payments under the Economic Load Response Program will be made by PJM to the
end-use customer or its representative (LSE/CSP). In the event the CSP or LSE is
the party to be paid but is not the load reducer, the portion of the payment
that will be transferred from the LSE/CSP to the end-use customer that actually
reduced load is outside the scope of this program, and must be arranged between
the LSE/CSP and the end-use customer.

 

PJM shall recover LMP less an amount equal to applicable generation and
transmission charges from the LSE that otherwise would have the load that was
reduced. The amount equal to the generation and transmission charges, if any,
will be recovered from all load within the zone in which the load that reduced
is located. If the total amount of recoverable charges reflecting the generation
and transmission charges for the entire program exceeds $17.5 million in a year,
thereafter participants will receive LMP less an amount equal to the applicable
generation and transmission charges regardless of the level of LMP.

 

3 EDCs functioning as LSEs may use the average shopping credit for generation
and transmission for a rate class.

 

An ALM customer may participate in the Economic Load Response program during ALM
events as long as the customer’s ALM contract explicitly excludes payment or
credit for energy not consumed during ALM events. If the LSE that submitted the
customer for ALM credit indicates that the customer is not eligible for
simultaneous credit under the Economic Load Response program and ALM is called
for concurrent with the Economic Load Response program, then payments will be
made to the end-use customer or representative according to the Economic Load
Response program only for the time during which ALM obligations were not in
effect. Any response in excess of the contracted ALM amount will be compensated
under the Economic Load Response program for the entire duration of response.

 

Program credits will appear on the PJM Member’s monthly bill, as described in
the PJM Manual for Operating Agreement Accounting and the PJM Manual for
Billing.

 

Issued By:

  

Craig Glazer

   Effective:   

December 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

September 3, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 166

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 166

 

NON-PERFORMANCE

 

End-use customers or their representatives (LSEs/CSPs) that have load reductions
committed in the day-ahead market that cannot demonstrate hourly performance in
real time equal to at least that of the day-ahead commitment will be charged
real time LMP for the amount of the shortfall, plus any associated day-ahead
operating reserve credits. Any extra funds collected by PJM as a result of this
charge will serve to reduce the overall day-ahead operating reserves charge for
that hour.

 

REPORTING

 

Same as real time.

 

NON-HOURLY METERED CUSTOMER PILOT

 

PJM also will consider LSE/CSP sponsored pilots for customers without hourly
metering for participation in a pilot program for up to two years per end-use
customer or the end date of the applicable program, whichever comes first,
provided the end-use customers or their representatives (LSEs/CSPs) propose an
alternate method for measuring hourly load reductions. Proposed methods shall be
reviewed with the affected LSE(s). Alternate measurement mechanisms will be
approved by PJM on a case-by-case basis. Participation in the non-hourly metered
customer pilot will be limited to 100 MW aggregate load reduction over the PJM
region and the Economic Load Response Program and the Emergency Load Response
Program, and with the sole exception of the requirement for hourly metering,
will be subject to the same rules and procedures as the Emergency Load Response
Program or Economic Load Response Program (real-time and day-ahead options),
whichever is applicable. Following the two-year pilot period, each alternate
method must be approved through the normal PJM stakeholder process in order to
continue to be used.

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

May 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 167

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 167

 

SCHEDULE 2

 

COMPONENTS OF COST

 

(a) Each Market Participant obligated to sell energy from operating capacity on
the PJM Interchange Energy Market at cost-based rates shall include the
following components or their equivalent in the determination of costs for
operating capacity supplied to or from the PJM Region:

 

  (1) Boilers

Firing-up cost;

No-load cost during period of operation;

Peak-prepared-for maintenance cost;

Incremental labor cost; and

Other incremental operating costs.

 

  (2) Machines

 

Starting cost from cold to synchronized operation;

No-load cost during period of operation;

Incremental labor cost; and

Other incremental operating costs.

 

(b) Each Member obligated to sell energy on the PJM Interchange Energy Market at
cost-based rates shall include the following components or their equivalent in
the determination of costs for energy supplied to the PJM Region:

 

Incremental fuel cost;

Incremental maintenance cost;

Incremental labor cost; and

Other incremental operating costs.

 

(c) All fuel costs shall employ the marginal fuel price experienced by the
Member.

 

(d) The PJM Board, upon consideration of the advice and recommendations of the
Members Committee, shall from time to time define in detail the method of
determining the costs entering into the said components, and the Members shall
adhere to such definitions in the preparation of incremental costs used on the
Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 168

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 168

 

SCHEDULE 2 - EXHIBIT A

EXPLANATION OF THE TREATMENT OF THE COSTS OF

EMISSION ALLOWANCES

 

The cost of emission allowances is included in “Other Incremental Operating
Costs” pursuant to Schedule 2. The replacement cost of emission allowances will
be used to recover the cost of emission allowances consumed as a result of
producing energy for the PJM Region.

 

Index

 

Consistent with definitions promulgated by the PJM Board upon consideration of
the advice and recommendations of the Members Committee under Schedule 2, each
Member subject to Schedule 2 will determine and provide to the Interconnection
its replacement cost of emission allowances, such cost to be an amount not
exceeding the market price index published by Cantor-Fitzgerald Environmental
Brokerage Services (“EBS”), or a PJM Board approved index in the event that EBS
should cease publication of such index. As with all other components of cost
required for accounting under this Agreement, each Member subject to Schedule 2
will use the same replacement cost of emissions allowances, so determined, as it
uses for coordinating operation of its generating facilities hereunder.

 

For each Member subject to Schedule 2, the cost of emissions allowances is
included in the cost of energy supplied to or received from the PJM Region.

 

Payment

 

The Members subject to Schedule 2 waive the right of payment-in-kind for
emission allowances for transactions wholly between the parties. Cash payments
for emission allowances consumed in providing energy for the PJM Region shall be
incorporated into and conducted pursuant to the billing procedures for energy
prescribed by this Agreement.

 

Calculation of Emission Allowance Amount and Cost

 

Pursuant to the letter from the PJM Interconnection to FERC dated June 26, 1995,
the calculation of an annual average for the cost of emission allowances,
described below, is required due to the profile of the PJM physical system and
PJM Energy Management software system. An average emission allowance cost based
on a standard production cost study case will be used to calculate the average
cost of emission allowances for each pool megawatt produced.

 

The Emission Allowances (Tons of SO2) associated with a transaction will be
calculated by multiplying the magnitude of a transaction (MWhr) by an Emissions
per MWHr Factor (Tons of SO2 per MWhr):

 

Emission         Transaction         Emissions Allowances    =    Magnitude    x
   per MWhr Used                   Factor (Tons of S02)         (MWhr)        
(Tons of S02 per MWhr)

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 169

Third Revised Rate Schedule FERC No. 24

    

 

The Emissions per MWHr Factor will be calculated by dividing the forecast annual
emissions from all Phase I units (Tons of SO2) by the Forecast Annual Total PJM
Energy Production (MWhr):

 

Emissions

per MWhr Factor

(Tons of SO2

per MWhr)

  

= Forecast Annual Phase I Unit Emissions (Tons of SO2)

   Forecast Annual Total PJM Energy Production (MWhr)

 

Likewise, the cost (Dollars) of the Emission Allowances for a transaction will
be calculated by multiplying the transaction magnitude (MWhr) by a Charge per
MWhr Factor (Dollars per MWHr).

 

Cost of Emission        Transaction         Charge Allowances Used   =   
Magnitude    x    per MWhr Factor

(Dollars)

       (MWhr)         (Dollars per MWhr)

 

The Charge per MWhr Factor will be calculated by multiplying, for each Member
subject to Schedule 2, its Forecast Annual Emissions (Tons of SO2)by its
respective Emissions Allowance Replacement Cost (Dollars per Ton of SO2) to
yield each the forecasted annual cost of emissions (Dollars). Then, the total of
forecasted annual cost of emissions for each Member subject to Schedule 2 is
divided by the Forecast Annual Total PJM Energy Production (MWhr) to determine
the Charge per MWHr Factor (Dollars per MWHr).

 

Charge per          MWhr Factor  

=

   S(A x B), where:         

C

A = Member’s Forecasted Annual Emissions, (Tons of SO2)

B = Emission Allowance Replacement Cost, (Dollars per Ton of SO2, per company)

C = Forecast Annual PJM Energy Production, (MWhr)

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 170

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 170

 

SCHEDULE 3

 

ALLOCATION OF THE COST AND EXPENSES

OF THE OFFICE OF THE INTERCONNECTION

 

(a) Each group of Affiliates, each group of Related Parties, and each Member
that is not in such a group shall pay an annual membership fee, the proceeds of
which shall be used to defray the costs and expenses of the LLC, including the
Office of the Interconnection. The amount of the annual fee as of the Effective
Date shall be $5,000. The annual membership fee shall be charged on a calendar
year basis. In the year that a new membership commences, the annual membership
fee may be reduced, at the election of the entity joining, by 1/12th for each
full month that has passed prior to membership commencing. If the entity seeking
to join elects to pay a prorated annual membership fee as provided here, it
shall not be permitted to vote at meetings until the first day following the
date that its entry as a new Member is announced at a Members Committee meeting,
provided that if an entity’s membership is terminated and it seeks to rejoin
within twelve months, it will be subject to the full $5,000 annual membership
fee. Annual membership fees shall not be refunded, in whole or in part, upon
termination of membership.

 

(b) Each group of State Offices of Consumer Advocates from the same state or the
District of Columbia and each State Consumer Advocate that nominates its
representative to vote on the Members Committee but is not in such a group shall
pay an annual fee, the proceeds of which shall be used to defray the costs and
expenses of the LLC, including the Office of the Interconnection. The amount of
the annual fee shall be $500. The annual membership fee shall be charged on a
calendar year basis and shall not be subject to proration for memberships
commencing during a calendar year.

 

(c) The amount of the annual fees provided for herein shall be adjusted from
time to time by the PJM Board to keep pace with inflation.

 

(d) All remaining costs of the operation of the LLC and the Office of the
Interconnection and the expenses, including, without limitation, the costs of
any insurance and any claims not covered by insurance, associated therewith as
provided in this Agreement shall be costs of PJM Interconnection, L.L.C.
Administrative Services and shall be recovered as set forth in Schedule 9 to the
PJM Tariff. Such costs may include costs associated with debt service, including
the costs of funding reserve accounts or meeting coverage or similar
requirements that financing covenants may necessitate.

 

(e) An entity accepted for membership in the LLC shall pay all costs and
expenses associated with additions and modifications to its own metering,
communication, computer, and other appropriate facilities and procedures needed
to effect the inclusion of the entity in the operation of the Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

November 17, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

September 22, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 171

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 171

 

SCHEDULE 4

 

STANDARD FORM OF AGREEMENT TO BECOME A MEMBER OF THE LLC

 

Any entity which wishes to become a Member of the LLC shall, pursuant to Section
11.6 of this Agreement, tender to the President an application, upon the
acceptance of which it shall execute a supplement to this Agreement in the
following form:

 

Additional Member Agreement

 

1. This Additional Member Agreement (the “Supplemental Agreement”), dated as of
                    , is entered into among                      and the
President of the LLC acting on behalf of its Members.

 

2.                     has demonstrated that it meets all of the qualifications
required of a Member to the Operating Agreement. If expansion of the PJM Region
is required to integrate                     ’s facilities, a copy of Attachment
J from the PJM Tariff marked to show changes in the PJM Region boundaries is
attached hereto.                      agrees to pay for all required metering,
telemetering and hardware and software appropriate for it to become a member.

 

3.                      agrees to be bound by and accepts all the terms of the
Operating Agreement as of the above date.

 

4.                      hereby gives notice that the name and address of its
initial representative to the Members Committee under the Operating Agreement
shall be:

 

____________________________________________________________________________

 

5. The President of the LLC is authorized under the Operating Agreement to
execute this Supplemental Agreement on behalf of the Members.

 

6. The Operating Agreement is hereby amended to include                      as
a Member of the LLC thereto, effective as of                     ,             ,
the date the President of the LLC countersigned this Agreement.

 

IN WITNESS WHEREOF,                      and the Members of the LLC have caused
this Supplemental Agreement to be executed by their duly authorized
representatives.

 

Members of the LLC

By:    

Name:

   

Title:

 

President

By:

   

Name:

   

Title:

   

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 172

Third Revised Rate Schedule FERC No. 24

    

 

SCHEDULE 5

 

PJM DISPUTE RESOLUTION PROCEDURES

 

1. DEFINITIONS

 

1.1 Alternate Dispute Resolution Committee.

 

“Alternate Dispute Resolution Committee” shall mean the Committee established
pursuant to Section 5 of this Schedule.

 

1.2 MAAC Dispute Resolution Committee.

 

“MAAC Dispute Resolution Committee” shall mean the committee established by the
Mid-Atlantic Area Council to administer its industry-specific mechanism for
resolving certain types of wholesale electricity disputes.

 

1.3 Related PJM Agreements.

 

“Related PJM Agreements” shall mean this Agreement, the East Transmission Owners
Agreement, and the Reliability Assurance Agreement, the West Transmission Owners
Agreement, and the Reliability Assurance Agreement-West.

 

2. PURPOSES AND OBJECTIVES

 

2.1 Common and Uniform Procedures.

 

The PJM Dispute Resolution Procedures are intended to establish common and
uniform procedures for resolving disputes arising under the Related PJM
Agreements. To the extent any of the foregoing agreements or the PJM Tariff
contain dispute resolution provisions expressly applicable to disputes arising
thereunder, however, this Agreement shall not supplant such provisions, which
shall apply according to their terms.

 

2.2 Interpretation.

 

To the extent permitted by applicable law, the PJM Dispute Resolution Procedures
are to be interpreted to effectuate the objectives set forth in Section 2.1. To
the extent permitted by these PJM Dispute Resolution Procedures, the Alternate
Dispute Resolution Committee shall coordinate with the established dispute
resolution committee of an Applicable Regional Reliability Council, where
appropriate, in order to conserve administrative resources and to avoid
duplication of dispute resolution staffing.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 173

Third Revised Rate Schedule FERC No. 24

    

 

3. NEGOTIATION AND MEDIATION

 

3.1 When Required.

 

The parties to a dispute shall undertake good-faith negotiations to resolve any
dispute as to a matter governed by one of the Related PJM Agreements. Each party
to a dispute shall designate an executive with authority to resolve the matter
in dispute to participate in such negotiations. Any dispute as to a matter
governed by one of the Related PJM Agreements that has not been resolved through
good-faith negotiation shall be subject to non-binding mediation prior to the
initiation of arbitral, regulatory, judicial, or other dispute resolution
proceedings as may be appropriate as provided by these PJM Dispute Resolution
Procedures.

 

3.2 Procedures.

 

3.2.1 Initiation.

 

If a dispute that is subject to the mediation procedures specified herein has
not been resolved through good-faith negotiation, a party to the dispute shall
notify the Alternate Dispute Resolution Committee in writing of the existence
and nature of the dispute prior to commencing any other form of proceeding for
resolution of the dispute. The Alternate Dispute Resolution Committee shall have
ten calendar days from the date it first receives notification of the existence
of a dispute from any of the parties to the dispute in which to distribute to
the parties a list of mediators.

 

3.2.2 Selection of Mediator.

 

The Chair of the Alternate Dispute Resolution Committee shall distribute to the
parties by facsimile or other electronic means a list containing the names of
seven mediators with mediation experience, or with technical or business
experience in the electric power industry, or both, as it shall deem appropriate
to the dispute. The Chair of the Alternate Dispute Resolution Committee may draw
from the lists of mediators maintained by the established dispute resolution
committee of an Applicable Regional Reliability Council, as the Chair shall deem
appropriate. The persons on the proposed list of mediators shall have no
official, financial, or personal conflict of interest with respect to the issues
in controversy, unless the interest is fully disclosed in writing to all
participants in the mediation process and all such participants waive in writing
any objection to the interest. The parties shall alternate in striking names
from the list with the last name on the list becoming the mediator. The
determination of which party shall have the first strike off the list shall be
determined by lot. The parties shall have ten calendar days to complete the
mediator selection process, unless the time is extended by mutual agreement.

 

3.2.3 Advisory Mediator.

 

If the Alternate Dispute Resolution Committee deems it appropriate, it shall
distribute two lists, one containing the names of seven mediators with mediation
experience, and one containing the names of seven mediators with technical or
business experience in the electric power industry. In connection with
circulating the foregoing lists, the Alternate Dispute Resolution Committee
shall specify one of the lists as containing the proposed mediators, and the
other as a list of proposed advisors to assist the mediator in resolving the
dispute. The parties shall then utilize

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 174

Third Revised Rate Schedule FERC No. 24

    

 

the alternative strike procedure set forth above until one name remains on each
list, with the last named persons serving as the mediator and advisor.

 

3.2.4 Mediation Process.

 

The disputing parties shall attempt in good faith to resolve their dispute in
accordance with procedures and a timetable established by the mediator. In
furtherance of the mediation efforts, the mediator may:

 

(a) Require the parties to meet for face-to-face discussions, with or without
the mediator;

 

(b) Act as an intermediary between the disputing parties;

 

(c) Require the disputing parties to submit written statements of issues and
positions;

 

(d) If requested by the disputing parties at any time in the mediation process,
provide a written recommendation on resolution of the dispute including, if
requested, the assessment by the mediator of the merits of the principal
positions being advanced by each of the disputing parties; and

 

(e) Adopt, when appropriate, the Center for Public Resources Model ADR
Procedures for the Meditation of Business Disputes (as revised from time to
time) to the extent such Procedures are not inconsistent with any rule,
standard, or procedure adopted by the Alternate Dispute Resolution Committee or
with any provision of this Agreement.

 

3.2.5 Mediator’s Assessment.

 

(a) If a resolution of the dispute is not reached by the thirtieth day after the
appointment of the mediator or such later date as may be agreed to by the
parties, if not previously requested to do so the mediator shall promptly
provide the disputing parties with a written, confidential, non-binding
recommendation on resolution of the dispute, including the assessment by the
mediator of the merits of the principal positions being advanced by each of the
disputing parties. The recommendation may incorporate or append, if and as the
mediator may deem appropriate, any recommendations or any assessment of the
positions of the parties by the advisor, if any. Upon request, the mediator
shall provide any additional recommendations or assessments the mediator shall
deem appropriate.

 

(b) At a time and place specified by the mediator after delivery of the
foregoing recommendation, the disputing parties shall meet in a good faith
attempt to resolve the dispute in light of the recommendation of the mediator.
Each disputing party shall be represented at the meeting by a person with
authority to settle the dispute, along with such other persons as each disputing
party shall deem appropriate. If the disputing parties are unable to resolve the
dispute at or in connection with this meeting, then: (i) any disputing party may
commence such arbitral, judicial, regulatory or other proceedings as may be
appropriate as provided in the PJM Dispute Resolution Procedures; and (ii) the
recommendation of the mediator, and any statements made by any party in the
mediation process, shall have no further force or effect, and shall not be
admissible for any purpose, in any subsequent arbitral, administrative,
judicial, or other proceeding.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 175 Third Revised Rate Schedule FERC No. 24     

 

3.3 Costs.

 

Except as specified in Section 4.13, the costs of the time, expenses, and other
charges of the mediator and any advisor, and of the mediation process, shall be
borne by the parties to the dispute, with each side in a mediated matter bearing
one-half of such costs, and each party bearing its own costs and attorney’s fees
incurred in connection with the mediation.

 

4. ARBITRATION

 

4.1 When Required.

 

Any dispute as to a matter: (i) governed by one of the Related PJM Agreements
that has not been resolved through the mediation procedures specified herein,
(ii) involving a claim that one or more of the parties owes or is owed a sum of
money, and (iii) the amount in controversy is less than $1,000,000.00, shall be
subject to binding arbitration in accordance with the procedures specified
herein. If the parties so agree, any other disputes as to a matter governed by a
Related PJM Agreement may be submitted to binding arbitration in accordance with
the procedures specified herein.

 

4.2 Binding Decision.

 

Except as specified in Section 4.1, the resolution by arbitration of any dispute
under this Agreement shall not be binding.

 

4.3 Initiation.

 

A party or parties to a dispute which is subject to the arbitration procedures
specified herein shall send a written demand for arbitration to the Chair of the
Alternate Dispute Resolution Committee with a copy to the other party or parties
to the dispute. The demand for arbitration shall state each claim for which
arbitration is being demanded, the relief being sought, a brief summary of the
grounds for such relief and the basis for the claim, and shall identify all
other parties to the dispute.

 

4.4 Selection of Arbitrator(s).

 

The parties to a dispute for which arbitration has been demanded may agree on
any person to serve as a single arbitrator, or shall endeavor in good faith to
agree on a single arbitrator from a list of arbitrators prepared for the dispute
by the Alternate Dispute Resolution Committee and delivered to the parties by
facsimile or other electronic means promptly after receipt by the Alternate
Dispute Resolution Committee of a demand for arbitration. The Alternate Dispute
Resolution Committee may draw from the lists of arbitrators maintained by the
established dispute resolution committee of an Applicable Regional Reliability
Council, as the Alternate Dispute Resolution Committee deems appropriate. If the
parties are unable to agree on a single arbitrator by the fourteenth day
following delivery of the foregoing list of arbitrators or such other date as
agreed to by the parties, then not later than the end of the seventh business
day thereafter the party or parties demanding arbitration on the one hand, and
the party or parties responding to the demand for arbitration on the other,
shall each designate an arbitrator from a list for the dispute prepared by the
Alternate Dispute Resolution Committee. The arbitrators so chosen shall then
choose a third arbitrator.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 176 Third Revised Rate Schedule FERC No. 24     

 

4.5 Procedures.

 

The Alternate Dispute Resolution Committee shall compile and make available to
the arbitrator(s) and the parties standard procedures for the arbitration of
disputes, which procedures (i) shall include provision, upon good cause shown,
for intervention or other participation in the proceeding by any party whose
interests may be affected by its outcome, (ii) shall conform to the requirements
specified in these PJM Dispute Resolution Procedures, and (iii) may be modified
or adopted for use in a particular proceeding as the arbitrator(s) deem
appropriate. To the extent deemed appropriate by the Alternate Dispute
Resolution Committee, the procedures adopted by the Alternate Dispute Resolution
Committee shall be based on the American Arbitration Association Rules, to the
extent such Rules are not inconsistent with any rule, standard or procedure
adopted by the Alternate Dispute Resolution Committee, or with any provision of
these PJM Dispute Resolution Procedures. Upon selection of the arbitrator(s),
arbitration shall go forward in accordance with applicable procedures.

 

4.6 Summary Disposition and Interim Measures.

 

4.6.1 Lack of Good Faith Basis.

 

The procedures for arbitration of a dispute shall provide a means for summary
disposition of a demand for arbitration, or a response to a demand for
arbitration, that in the reasoned opinion of the arbitrator(s) does not have a
good faith basis in either law or fact. If the arbitrator(s) determine(s) that a
demand for arbitration or response to a demand for arbitration does not have a
good faith basis in either law or fact, the arbitrator(s) shall have discretion
to award the costs of the time, expenses, and other charges of the arbitrator(s)
to the prevailing party.

 

4.6.2 Discovery Limits.

 

The procedures for the arbitration of a dispute shall provide a means for
summary disposition without discovery of facts if there is no dispute as to any
material fact, or with such limited discovery as the arbitrator(s) shall
determine is reasonably likely to lead to the prompt resolution of any disputed
issue of material fact.

 

4.6.3 Interim Decision.

 

The procedures for the arbitration of a dispute shall permit any party to a
dispute to request the arbitrator(s) to render a written interim decision
requiring that any action or decision that is the subject of a dispute not be
put into effect, or imposing such other interim measures as the arbitrator(s)
deem necessary or appropriate, to preserve the rights and obligations secured by
any of the Related PJM Agreements during the pendency of the arbitration
proceeding. The parties shall be bound by such written decision pending the
outcome of the arbitration proceeding.

 

4.7 Discovery of Facts.

 

4.7.1 Discovery Procedures.

 

The procedures for the arbitration of a dispute shall include adequate provision
for the discovery of relevant facts, including the taking of testimony under
oath, production of documents and other things, and inspection of land and
tangible items. The nature and extent of such discovery shall be determined as
provided herein and shall take into account (i) the complexity

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 177 Third Revised Rate Schedule FERC No. 24     

 

of the dispute, (ii) the extent to which facts are disputed, and (iii) the
amount in controversy. The forms and methods for taking such discovery shall be
as described in the Federal Rules of Civil Procedure, except as modified by the
procedures established by the Alternate Dispute Resolution Committee, the
arbitrator(s) or agreement of the parties.

 

4.7.2 Procedures Arbitrator.

 

The sole arbitrator, or the arbitrator selected by the arbitrators chosen by the
parties, as the case may be (such arbitrator being hereafter referred to as the
“Procedures Arbitrator”), shall be responsible for establishing the timing,
amount, and means of discovery, and for resolving discovery and other
pre-hearing disagreement. If a dispute involves contested issues of fact,
promptly after the selection of the arbitrator(s) the Procedures Arbitrator
shall convene a meeting of the parties for the purpose of establishing a
schedule and plan of discovery and other pre-hearing actions.

 

4.8 Evidentiary Hearing.

 

The procedures for the arbitration of a dispute shall provide for an evidentiary
hearing, with provision for the cross-examination of witnesses, unless all
parties consent to the resolution of the matter on the basis of a written
record. The forms and methods for taking evidence shall be as described in the
Federal Rules of Evidence, except as modified by the procedures established by
the Alternate Dispute Resolution Committee, the arbitrator(s) or agreement of
the parties. The arbitrator(s) may require such written or other submissions
from the parties as shall be deemed appropriate, including submission of the
direct testimony of witnesses in written form. The arbitrator(s) may exclude any
evidence that is irrelevant, immaterial, unduly repetitious or prejudicial, or
privileged. Any party or parties may arrange for the preparation of a record of
the hearing, and shall pay the costs thereof. Such party or parties shall have
no obligation to provide or agree to the provision of a copy of the record of
the hearing to any party that does not pay an equal share of the cost of the
record. At the request of any party, the arbitrator(s) shall determine a fair
and equitable allocation of the costs of the preparation of a record between or
among the parties to the proceeding willing to share such costs.

 

4.9 Confidentiality.

 

4.9.1 Designation.

 

Any document or other information obtained in the course of an arbitral
proceeding and not otherwise available to the receiving party, including any
such information contained in documents or other means of recording information
created during the course of the proceeding, may be designated “Confidential” by
the producing party. The party producing documents or other information marked
“Confidential” shall have twenty days from the production of such material to
submit a request to the Procedures Arbitrator to establish such requirements for
the protection of such documents or other information designated as
“Confidential” as may be reasonable and necessary to protect the confidentiality
and commercial value of such information and the rights of the parties, which
requirements shall be binding on all parties to the dispute. Prior to the
decision of the Procedures Arbitrator on a request for confidential treatment,
documents or other information designated as “Confidential” shall not be used by
the receiving party or parties, or the arbitrator(s), or anyone working for or
on behalf of any of the foregoing, for any purpose other than the arbitration
proceeding, and shall not be disclosed in any form to any person not involved in
the

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 178

Third Revised Rate Schedule FERC No. 24

    

 

arbitration proceeding without the prior written consent of the party producing
the information or as permitted by the Procedures Arbitrator.

 

4.9.2 Compulsory Disclosure.

 

Any party receiving a request or demand for disclosure, whether by compulsory
process, discovery request, or otherwise, of documents or information obtained
in the course of an arbitration proceeding that have been designated
“Confidential” and that are subject to a non-disclosure requirement under these
PJM Dispute Resolution Procedures or a decision of the Procedures Arbitrator,
shall immediately inform the party from which the information was obtained, and
shall take all reasonable steps, short of incurring sanctions or other
penalties, to afford the person or entity from which the information was
obtained an opportunity to protect the information from disclosure. Any party
disclosing information in violation of these PJM Dispute Resolution Procedures
or requirements established by the Procedures Arbitrator shall thereby waive any
right to introduce or otherwise use such information in any judicial,
regulatory, or other legal or dispute resolution proceeding, including the
proceeding in which the information was obtained.

 

4.9.3 Public Information.

 

Nothing in the Related PJM Agreements shall preclude the use of documents or
information properly obtained outside of an arbitral proceeding, or otherwise
public, for any legitimate purpose, notwithstanding that the information was
also obtained in the course of the arbitral proceeding.

 

4.10 Timetable.

 

Promptly after the selection of the arbitrator(s), the arbitrator(s) shall set a
date for the issuance of the arbitral decision, which shall be not later than
eight months (or such earlier date as may be agreed to by the parties to the
dispute) from the date of the selection of the arbitrator(s), with other dates,
including the dates for an evidentiary hearing or other final submissions of
evidence, set in light of this date. The date for the evidentiary hearing or
other final submission of evidence shall not be changed absent extraordinary
circumstances. The arbitrator(s) shall have the power to impose sanctions,
including dismissal of the proceeding for dilatory tactics or undue delay in
completing the arbitral proceedings.

 

4.11 Advisory Interpretations.

 

Except as to matters subject to decision in the arbitration proceeding, the
arbitrator(s) may request as may be appropriate from any committee or
subcommittee established under a Related PJM Agreement or by the Office of the
Interconnection, an interpretation of any Related PJM Agreements, or of any
standard, requirement, procedure, tariff, Schedule, principle, plan or other
criterion or policy established by any committee or subcommittee. Except to the
extent that the Office of the Interconnection is itself a party to a dispute,
the arbitrator(s) may request the advice of the Office of the Interconnection
with respect to any matter relating to a responsibility of the Office of the
Interconnection under the Agreement or with respect to any of the Related PJM
Agreements, or to the PJM Manuals. Any such interpretation or advice shall not
relieve the arbitrator(s) of responsibility for resolving the dispute or
deciding the arbitration proceeding in accordance with the standards specified
herein.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 179

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 179

 

4.12 Decisions.

 

The arbitrator(s) shall issue a written decision, including findings of fact and
the legal basis for the decision. The arbitral decision shall be based on (i)
the evidence in the record, (ii) the terms of the Related PJM Agreements, as
applicable, (iii) applicable United States federal and state law, including the
Federal Power Act and any applicable FERC regulations and decisions, and
international treaties or agreements as applicable, and (iv) relevant decisions
in previous arbitration proceedings. The arbitrator(s) shall have no authority
to revise or alter any provision of the Related PJM Agreements. Any arbitral
decision issued pursuant to these PJM Dispute Resolution Procedures that affects
matters subject to the jurisdiction of FERC under Section 205 of the Federal
Power Act shall be filed with FERC.

 

4.13 Costs.

 

Unless the arbitrator(s) shall decide otherwise, the costs of the time,
expenses, and other charges of the arbitrator(s) shall be borne by the parties
to the dispute, with each side on an arbitrated issue bearing its pro-rata share
of such costs, and each party to an arbitral proceeding shall bear its own costs
and fees. The arbitrator(s) may award all or a portion of the costs of the time,
expenses, and other charges of the arbitrator(s), the costs of arbitration,
attorney’s fees, and the costs of mediation, if any, to any party that
substantially prevails on an issue determined by the arbitrator(s) to have been
raised without a substantial basis.

 

4.14 Enforcement.

 

If the decision of the arbitrator(s) is binding, the judgment may be entered on
such arbitral award by any court having jurisdiction thereof; provided, however,
that within one year of the issuance of the arbitral decision any party affected
thereby may request FERC or any other federal, state, regulatory or judicial
authority having jurisdiction to vacate, modify, or take such other action as
may be appropriate with respect to any arbitral decision that is based upon an
error of law, or is contrary to the statutes, rules, or regulations administered
or applied by such authority. Any party making or responding to, or intervening
in proceedings resulting from, any such request, shall request the authority to
adopt the resolution, if not clearly erroneous, of any issue of fact expressly
or necessarily decided in the arbitral proceeding, whether or not the party
participated in the arbitral proceeding.

 

5. ALTERNATE DISPUTE RESOLUTION COMMITTEE

 

5.1 Membership.

 

5.1.1 Representatives.

 

The Alternate Dispute Resolution Committee shall be composed of two
representatives selected by each of the following: (i) the Office of the
Interconnection; (ii) the Members Committee; and one representative selected by
each of the following: (i) the parties to the Reliability Assurance Agreement;
(ii) the parties to the Reliability Assurance Agreement-West; (iii) the parties
to the West Transmission Owners Agreement; and (iv) the parties to the East
Transmission Owners Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 180

Third Revised Rate Schedule FERC No. 24

    

 

5.1.2 Term.

 

Representatives on the Alternate Dispute Resolution Committee shall serve for
terms of three years and may serve additional terms.

 

5.2 Voting Requirements.

 

Approval or adoption of measures by the Alternate Dispute Resolution Committee
shall require two-thirds of the votes of the representatives present and voting.
Two-thirds of the representatives on the Alternate Dispute Resolution Committee
shall constitute a quorum for the conduct of business.

 

5.3 Officers.

 

At the first meeting of the Alternate Dispute Resolution Committee, the
representatives to the Alternate Dispute Resolution Committee shall choose a
Chair and Vice Chair from among the representatives on the Committee. The Chair
of the Alternate Dispute Resolution Committee shall preside at meetings of the
Committee, and shall have the power to call meetings of the Committee and to
exercise such other powers as are specified in this Agreement or are authorized
by the Alternate Dispute Resolution Committee. The Vice Chair shall preside at
meetings of the Alternate Dispute Resolution Committee in the absence of the
Chair, and shall exercise such other powers as are delegated by the Chair.

 

5.4 Meetings.

 

The Alternate Dispute Resolution Committee shall meet at such times and places
as determined by the Committee, or at the call of the Chair. The Chair shall
call a meeting of the Alternate Dispute Resolution Committee upon the request of
two or more representatives on the Alternate Dispute Resolution Committee.

 

5.5 Responsibilities.

 

The duties of the Alternate Dispute Resolution Committee include but are not
limited to the following:

 

  i) Maintain a list of persons qualified by temperament and experience, and
with technical or legal expertise in matters likely to be the subject of
disputes, to serve as mediators or arbitrators under these PJM Dispute
Resolution Procedures;

 

  ii) Determine the rates and other costs and charges that shall be paid to
mediators, advisors and arbitrators for or in connection with their services;

 

  iii) Determine whether mediation is not warranted in a particular dispute;

 

  iv) Provide to disputing parties lists of mediators, advisors or arbitrators
to resolve particular disputes;

 

  v) Compile and make available to parties to disputes, arbitrators, and other
interested persons suggested procedures for the arbitration of disputes in
accordance with Section 4.5;

 

  vi) Maintain and make available to parties to disputes, mediators, advisors,
arbitrators, and other interested persons the written decisions required by
Section 4.12;

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 181

Third Revised Rate Schedule FERC No. 24

    

 

  vii) Establish such procedures and schedules, in addition to those specified
herein, as it shall deem appropriate to further the prompt, efficient, fair and
equitable resolution of disputes; and

 

  viii) Provide such oversight and supervision of the dispute resolution
processes and procedures instituted pursuant to the Related PJM Agreements as
may be appropriate to facilitate the prompt, efficient, fair and equitable
resolution of disputes.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 182

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 182

 

SCHEDULE 6

 

REGIONAL TRANSMISSION EXPANSION PLANNING PROTOCOL

 

1. REGIONAL TRANSMISSION EXPANSION PLANNING PROTOCOL

 

1.1 Purpose and Objectives.

 

This Regional Transmission Expansion Planning Protocol shall govern the process
by which the Members shall rely upon the Office of the Interconnection to
prepare a plan for the enhancement and expansion of the Transmission Facilities
in order to meet the demands for firm transmission service, and to support
competition, in the PJM Region. The Regional Transmission Expansion Plan to be
developed shall enable the transmission needs in the PJM Region to be met on a
reliable, economic and environmentally acceptable basis.

 

1.2 Conformity with NERC and Other Applicable Criteria.

 

(a) NERC establishes Planning Principles and Guides to promote the reliability
and adequacy of the North American bulk power supply as related to the operation
and planning of electric systems.

 

(b) MAAC is responsible for ensuring the adequacy, reliability and security of
the bulk electric supply systems in the MAAC region through coordinated
operations and planning of generation and transmission facilities. Toward that
end, it has adopted the NERC Planning Principles and Guides and has established
detailed Reliability Principles and Standards for Planning the Bulk Electric
Supply System of the MAAC Group.

 

(c) ECAR is responsible for ensuring the adequacy, reliability and security of
the bulk electric supply systems in the ECAR region through coordinated
operations and planning of generation and transmission facilities. Toward that
end, it has adopted the NERC Planning Principles and Guides and has established
detailed Reliability Principles and Standards for Planning the Bulk Electric
Supply System of the ECAR Group.

 

(c.01) MAIN is responsible for ensuring the adequacy, reliability and security
of the bulk electric supply systems in the MAIN region through coordinated
operations and planning of generation and transmission facilities. Toward that
end, it has adopted the NERC Planning Principles and Guides and has established
detailed Reliability Principles and Standards for Planning the Bulk Electric
Supply System for MAIN.

 

(d) The Regional Transmission Expansion Plan shall conform with the applicable
reliability principles, guidelines and standards of NERC, MAAC, MAIN, ECAR, and
other Applicable Regional Reliability Councils in accordance with the operating
criteria and other procedures detailed in the PJM Manuals.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 182A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 182A

 

1.3 Establishment of Committees.

 

(a) The Planning Committee shall be open to participation by all stakeholders
and shall provide technical advice and assistance to the Office of the
Interconnection in all aspects of its regional planning functions. The
Transmission Owners shall supply representatives to the Planning Committee to
provide the data, information, and support necessary for the Office of the
Interconnection to perform studies as required and to develop the Regional
Transmission Expansion Plan. Other Members may provide representatives to the
Planning Committee as they deem appropriate.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 183

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 183

 

(b) The Transmission Expansion Advisory Committee established by the Office of
the Interconnection will meet periodically with representatives of the Office of
the Interconnection to provide advice and recommendations to the Office of the
Interconnection to aid in the development of the Regional Transmission Expansion
Plan. The Transmission Expansion Advisory Committee will invite participation
by: (i) all Transmission Customers, as that term is defined in the PJM Tariff,
and applicants for transmission service; (ii) any other entity proposing to
provide Transmission Facilities to be integrated into the PJM Region; (iii) all
Members; (iv) the agencies and offices of consumer advocates of the States in
the PJM Region exercising regulatory authority over the rates, terms or
conditions of electric service or the planning, siting, construction or
operation of electric facilities and (v) any other interested entities or
persons.

 

1.4 Contents of the Regional Transmission Expansion Plan.

 

(a) The Regional Transmission Expansion Plan shall consolidate the transmission
needs of the region into a single plan which is assessed on the bases of
maintaining the reliability of the PJM Region in an economic and environmentally
acceptable manner and of supporting competition in the PJM Region.

 

(b) The Regional Transmission Expansion Plan shall reflect transmission
enhancements and expansions, load and capacity forecasts and generation
additions and retirements for the ensuing ten years.

 

(c) The Regional Transmission Expansion Plan shall, as a minimum, include a
designation of the Transmission Owner or Owners or other entity that will
construct, own and/or finance each transmission enhancement and expansion and
how all reasonably incurred costs are to be recovered.

 

(d) The Regional Transmission Expansion Plan shall (i) avoid unnecessary
duplication of facilities; (ii) avoid the imposition of unreasonable costs on
any Transmission Owner or any user of Transmission Facilities; (iii) take into
account the legal and contractual rights and obligations of the Transmission
Owners; (iv) provide, if appropriate, alternative means for meeting transmission
needs in the PJM Region; (v) strive to maintain and, when appropriate, to
enhance the economic and operational efficiency of wholesale electric service
markets in the PJM region; and (vi) provide for coordination with existing
transmission systems and with appropriate interregional and local expansion
plans.

 

1.5 Procedure for Development of the Regional Transmission Expansion Plan.

 

1.5.1 Commencement of the Process.

 

(a) The Office of the Interconnection shall initiate the enhancement and
expansion study process if (i) required as a result of a need for transfer
capability identified by the Office of the Interconnection in its evaluation of
requests for interconnection with the transmission system or for firm
transmission service with a term of one year or more; (ii) required to address a
need identified by the Office of the Interconnection’s in its on-going
evaluation of the transmission system’s economic and operational adequacy and
performance; (iii) required as a result of the Office of the Interconnection’s
assessment of the transmission system’s compliance with MAAC, MAIN or ECAR
reliability criteria, more

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 184

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 184

 

stringent reliability criteria, if any; or PJM operating criteria; (iv)
constraints or available transfer capability shortage are identified by the
Office of the Interconnection as a result of generation additions or
retirements, evaluation of load forecasts, congestion events on or operational
performance of the transmission system, or proposals for the addition of
Transmission Facilities in the PJM region; or (v) expansion of the transmission
system is proposed by one or more Transmission Owners or by a Transmission
Interconnection Customer.

 

(b) The Office of the Interconnection shall notify the Transmission Expansion
Advisory Committee of the commencement of an enhancement and expansion study.
The Transmission Expansion Advisory Committee shall notify the Office of the
Interconnection in writing of any additional transmission considerations to be
included.

 

1.5.2 Development of Scope, Assumptions and Procedures.

 

Once the need for an enhancement and expansion study has been established, the
Office of the Interconnection shall consult with the Transmission Expansion
Advisory Committee to prepare the study’s scope, assumptions and procedures.

 

1.5.3 Scope of Studies.

 

In general, enhancement and expansion studies shall include:

 

(a) An identification of existing and projected limitations on the transmission
system’s physical, economic and/or operational capability or performance, with
accompanying simulations to identify the costs of controlling those limitations.
Potential enhancements and expansions will be proposed to mitigate limitations
controlled by non-economic means.

 

(b) Evaluation and analysis of potential enhancements and expansions, including
alternatives thereto, needed to mitigate such limitations.

 

(c) Identification, evaluation and analysis of potential enhancements and
expansions for the purposes of supporting competition in the PJM region.

 

(d) Engineering studies needed to determine the effectiveness and compliance
(with reliability and operating criteria) of recommended enhancements and
expansions.

 

1.5.4 Supply of Data.

 

(a) The Transmission Owners shall provide to the Office of the Interconnection
on an annual basis a 10-year forecast of summer and winter load and resources
expected to be served by, or use, their Transmission Facilities. The forecast
shall include to the extent known or reasonably capable of forecast: (i) a
description of the total load to be served from each substation; (ii) the amount
of any interruptible loads included in the total load (including conditions
under which an interruption can be implemented and any limitations on the
duration and frequency of interruptions); and (iii) a description of all
generation resources to be located in the geographic region encompassed by the
Transmission Owner’s transmission facilities, including unit sizes, VAR
capability, operating restrictions, and any must-run unit designations required
for system reliability or contract reasons. The data required under this Section
shall be provided in the form and manner specified by the Office of the
Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

March 21, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Fifth Revised Sheet No. 185

Third Revised Rate Schedule FERC No. 24

   Superseding Third Revised Sheet No. 185

 

(b) In addition to the foregoing, the Transmission Owners, those entities
requesting transmission service and any other entities proposing to provide
Transmission Facilities to be integrated into the PJM Region shall supply any
other information and data reasonably required by the Office of the
Interconnection to perform the enhancement and expansion study.

 

(c) The Office of the Interconnection also shall solicit from the Members,
Transmission Customers and other interested parties, including but not limited
to electric utility regulatory agencies and consumer advocates of the States in
the PJM Region, information required by, or anticipated to be useful to, the
Office of the Interconnection in its preparation of the enhancement and
expansion study.

 

1.5.5 Coordination of the Regional Transmission Expansion Plan.

 

(a) The Regional Transmission Expansion Plan shall be developed in coordination
with the transmission systems of the surrounding regional reliability councils
and with the local transmission providers.

 

(b) The Regional Transmission Expansion Plan shall be developed by the Office of
the Interconnection in consultation with the Transmission Expansion Advisory
Committee during the enhancement and expansion study process.

 

1.5.6 Development of the Recommended Regional Transmission Expansion Plan.

 

(a) The Office of the Interconnection shall be responsible for the development
of the Regional Transmission Expansion Plan and for conducting the studies on
which the plan is based.

 

(b) Upon completion of its studies and analysis, the Office of the
Interconnection shall prepare a recommended enhancement and expansion plan for
review by the Transmission Expansion Advisory Committee. The Office of the
Interconnection also shall invite interested parties to submit comments on the
plan to the Transmission Expansion Advisory Committee and to the Office of the
Interconnection.

 

(c) The recommended plan shall separately identify enhancements and expansions
for the MAAC Control Zone and for the PJM West Region.

 

(d) The recommended plan shall identify enhancements and expansions that are
required to alleviate congestion on the Transmission System which, in the
judgment of the Office of the Interconnection, cannot be hedged by the use of
Financial Transmission Rights (“FTRs”) or other hedging opportunities available
in PJM markets; that otherwise have not been proposed by any Transmission Owner
or other entity; and which, in the judgment of the Office of the
Interconnection, are economically justified. Such economic expansions and
enhancements shall be developed in accordance with the procedures and analyses
described in Section 1.5.7 below.

 

(e) The recommended plan shall include proposed Merchant Transmission Facilities
within the PJM Region and any other enhancement or expansion of the Transmission
System requested by any participant which the Office of the Interconnection
finds to be compatible

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 185A

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 185A

 

with the Transmission System, though not required pursuant to Section 1.1,
provided that (1) the requestor has complied, to the extent applicable, with the
procedures and other requirements of Part IV of the PJM Tariff; (2) the proposed
enhancement or expansion is consistent with applicable reliability standards,
operating criteria and the purposes and objectives of the regional planning
protocol; (3) the requestor shall be responsible for all costs of such
enhancement or expansion (including, but not necessarily limited to, costs of
siting, designing, financing, constructing, operating and maintaining the
pertinent facilities), and (4) except as otherwise provided by Part IV of the
PJM Tariff with respect to Merchant Network Upgrades, the requestor shall accept
responsibility for ownership, construction, operation and maintenance of the
enhancement or expansion through an undertaking satisfactory to the Office of
the Interconnection.

 

(f) For each enhancement or expansion that is included in the recommended plan,
the plan shall designate, based on the planning analysis; other input from
participants, including any indications of a willingness to bear cost
responsibility for such enhancement or expansion; and, when applicable, the
provisions of this Schedule 6 and/or those of Part IV of the PJM Tariff, one or
more Transmission Owners or other entities to construct, own and/or finance the
recommended transmission enhancement or expansion. To the extent that one or
more Transmission Owners are designated to construct, own and/or finance a
recommended transmission enhancement or expansion, the recommended plan shall
designate the Transmission Owner that owns transmission facilities located in
the Zone where the particular enhancement or expansion is to be located.
Otherwise, any designation under this paragraph of more than one entity to
construct, own and/or finance a recommended transmission enhancement or
expansion shall also include a designation of proportional responsibility among
them. Nothing herein shall prevent any Transmission Owner or other entity
designated to construct, own and/or finance a recommended transmission
enhancement or expansion from agreeing to undertake its responsibilities under
such designation jointly with other Transmission Owners or other entities.

 

(g) Based on the planning analysis and other input from participants, including
any indications of a willingness to bear cost responsibility for an enhancement
or expansion, the recommended plan shall, for any enhancement or expansion that
is included in the plan, designate (1) the Market Participant(s) in one or more
Zones that will bear cost responsibility for such enhancement or expansion, as
and to the extent provided by any provision of the PJM Tariff, or (2) in the
event and to the extent that no provision of the PJM Tariff assigns cost
responsibility, the Market Participant(s) in one or more Zones from which the
cost of such enhancement or expansion shall be recovered through charges
established pursuant to Schedule 12 of the Tariff. Any designation under clause
(2) of the preceding sentence (A) shall further be based on the Office of the
Interconnection’s assessment of the contributions to the need for, and benefits
expected to be derived from, the pertinent enhancement or expansion by affected
Market Participants, and (B), subject to FERC review and approval, shall be
incorporated in any amendment to Schedule 12 of the PJM Tariff that establishes
a Transmission Enhancement Charge Rate in connection with an economic expansion
or enhancement developed under Sections 1.5.6(d) and 1.5.7 of this Schedule 6.
Before designating fewer than all customers using Point-to-Point Transmission
Service or Network Integration Transmission Service within a Zone as customers
from which the costs of a particular enhancement or expansion may be recovered,
Transmission Provider shall consult, in a manner and to the extent that it
reasonably determines to be appropriate in each such instance, with affected
state

 

Issued By:

  

Craig Glazer

   Effective:   

October 24, 2003

    

Vice President, Government Policy

         

Issued On:

  

November 24, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 185B

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 185B

 

utility regulatory authorities and stakeholders. When the plan designates more
than one responsible Market Participant, it shall also designate the
proportional responsibility among them. Notwithstanding the foregoing, with
respect to any facilities that the Regional Transmission Expansion Plan
designates to be owned by an entity other than a Transmission Owner, the plan
shall designate that entity as responsible for the costs of such facilities.

 

(h) Any Transmission Owner and other participants on the Transmission Expansion
Advisory Committee may offer an alternative.

 

(i) If the Office of the Interconnection adopts the alternative, based upon its
review of the relative costs and benefits, the ability of the alternative to
supply the required level of transmission service, and its impact on the
reliability of the Transmission Facilities, the Office of the Interconnection
shall make any necessary changes to the recommended plan.

 

(j) If, based upon its review of the relative costs and benefits, the ability of
the alternative to supply the required level of transmission service, and the
alternative’s impact on the reliability of the Transmission Facilities, the
Office of the Interconnection does not adopt such alternative, the Transmission
Owner or Owners whose alternative or alternatives have not been accepted or to
whom cost responsibility has been assigned and other participants on the
Transmission Expansion Advisory Committee may require that its or their
alternative(s) be submitted to Alternative Dispute Resolution.

 

1.5.7 Development of Economic Transmission Enhancements and Expansions.

 

(a) The objective of the economic planning component of the regional
transmission planning protocol is to provide cost-effective transmission
solutions to alleviate congestion on the Transmission System which, in the
judgment of the Office of the Interconnection, cannot be hedged by the use of
FTRs or other hedging instruments available pursuant to the PJM Tariff or the
Operating Agreement and that no market participant or other entity otherwise has
proposed to resolve. Commencing with the regional planning cycle beginning on
August 1, 2003, the Office of the Interconnection shall employ the procedures
and analyses generally described in this section to assess the need for, and,
where appropriate, to develop, such economic transmission enhancements and
expansions. To the extent not stated in this section, the Office of the
Interconnection shall publish in the PJM Manuals the specific factors and
calculations used in the analysis.

 

(b) The Office of the Interconnection will continuously monitor congestion on
the Transmission System and will calculate the hourly gross congestion cost
associated with each transmission constraint on the system for the duration of
each constraint. The hourly gross congestion cost for each individual constraint
will be based on the shadow price associated with

 

Issued By:

  

Craig Glazer

   Effective:   

October 24, 2003

    

Vice President, Government Policy

         

Issued On:

  

November 24, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 185C

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 185C

 

the constraint during each hour, as determined in the course of calculating the
Locational Marginal Price. The total load affected by a constraint (“total
affected load”) shall equal the sum of the loads at each bus on the Transmission
System subject to the constraint multiplied by the appropriate powerflow
distribution factor, excluding load at each bus that has a distribution factor
less than 3% relative to the constraint. The hourly gross congestion cost per
constraint shall be the product of (1) the applicable shadow price for such hour
multiplied by (2) the total affected load (in MW) during the hour, (3)
multiplied by the appropriate powerflow distribution factor. Total gross
congestion cost of the constraint shall be the sum of the gross congestion cost
of the constraint in all hours of the constraint’s duration. Total gross
congestion cost of each constraint shall be accumulated over each occurrence of
the constraint. The Office of the Interconnection shall post on the PJM Internet
site the shadow price of each constraint during each hour and its calculations
of the hourly and cumulative monthly total gross congestion cost of each
constraint. Publication of such data shall not be affected by the commencement
of either calculations of unhedgeable congestion under paragraph (c) below or a
cost-benefit analysis under paragraph (d) below.

 

(c)(1) The Initial Thresholds for cumulative monthly total gross congestion
costs for transmission constraints shall be:

 

Operating Voltage Of

Constrained Facility

--------------------------------------------------------------------------------

   Initial Threshold
(gross congestion $)


--------------------------------------------------------------------------------

greater than 345 kV

   $ 2,000,000/month

100 kV, up to and including 345 kV

   $ 250,000/month

less than 100 kV

   $ 100,000/month

 

(2) (A) On each occasion when the cumulative monthly total gross congestion cost
of a constraint exceeds the applicable Initial Threshold, the Office of the
Interconnection shall post a notice to that effect on the PJM Internet site and
shall begin determining the extent to which the total affected load cannot be
hedged by the use of FTRs or other measures, i.e., the extent of unhedgeable
congestion associated with the applicable transmission constraint. The Office of
the Interconnection shall calculate unhedgeable congestion on an hourly basis
for each constraint.

 

(B) The hourly unhedgeable congestion cost per constraint shall be the product
of (1) the applicable shadow price for such hour multiplied by (2) the total
affected load (in MW) during the hour, less the sum (in MW) of (a) the annual
FTRs that were allocated to the total affected load as ARRs in the most recent
annual ARR allocation under the PJM Tariff; (b) any additional FTRs that could
have been available to the total affected load as ARRs in the most recent annual
ARR allocation, but which were not requested; (c) other long-term FTRs available
to the total affected load as ARRs or FTRs from third parties, including
Merchant Transmission Providers; and (d) economic local generation; multiplied
by (3) the appropriate powerflow distribution factor.

 

Issued By:

  

Craig Glazer

   Effective:   

April 21, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 21, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 185Ca

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 185Ca

 

(C) For purposes of the calculations of unhedgeable congestion and the
calculations of net system benefits of potential solutions to such congestion
under paragraph (d)(4) below, the following definitions shall apply:

 

(i) “Economic local generation” shall mean the amount of generation capacity (in
MW) (other than units that are running out of merit order at an offer-capped
price pursuant to Section 6 of Schedule 1 of the

 

Issued By:

  

Craig Glazer

   Effective:   

November 18, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 17, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket Nos. ER03-738-002, RT01-2-001, et al., issued October 18,
2004, 109 FERC ¶ 61,067.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 185C.01

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 185C.01

 

Operating Agreement) that is on-line and available to affected load at each bus
subject to the constraint, excluding generation at each bus that has a powerflow
distribution factor on the constraint of less than 3%, at prices (as determined
from generators’ day-ahead price bids into the PJM Energy Market, provided that
a price bid of zero shall be attributed to self-scheduled units) no greater than
the PJM system marginal price.

 

(ii) “PJM system marginal price” shall mean the systemwide unconstrained price
of energy (system cost to meet load, assuming no transmission constraints), as
determined in the calculation of Locational Marginal Price.

 

(iii) “Powerflow distribution factor” shall mean the percentage of power
injected at a bus that flows on the constrained transmission facility relative
to a system reference bus located outside the affected load area.

 

(3) Total unhedgeable congestion associated with a constraint shall be the sum
of the unhedgeable congestion associated with the constraint in all hours of the
constraint’s duration. Total unhedgeable congestion for each constraint shall be
accumulated over each occurrence of the constraint.

 

(4) The Office of the Interconnection shall determine the extent to which
unhedgeable congestion is attributable to recurring or non-recurring causes of
transmission constraints. Recurring causes shall include, but shall not
necessarily be limited to, periodic maintenance outages of transmission or
generation facilities, forced outages of generation facilities, and forecasted,
continuing increases in load. Non-recurring causes shall include, but shall not
necessarily be limited to, forced outages of transmission facilities and outages
for construction of new transmission (including interconnection) facilities.

 

(5) The Office of the Interconnection shall post on the PJM Internet site its
calculations of the hourly and cumulative monthly unhedgeable congestion
associated with each constraint for which it undertakes such calculations, as
well as the portions of unhedgeable congestion that it attributes to recurring
and non-recurring causes of transmission constraints. Publication of such
information shall not be affected by the commencement of a cost-benefit analysis
pursuant to paragraph (d) below.

 

(6) In the event that a constraint for which gross congestion costs exceeded the
applicable Initial Threshold does not, within four months after it exceeds that
threshold, present sufficient unhedgeable congestion to exceed the applicable
Market Threshold under paragraph (d) below, the Office of the Interconnection
may cease calculating unhedgeable congestion associated with the constraint
until such time as the gross congestion cost associated with it again exceeds
the applicable Initial Threshold. Notwithstanding the preceding sentence,
however, the Office of the Interconnection at any time may calculate and
consider in appropriate cost-benefit analyses unhedgeable congestion associated
with a constraint for purposes of developing, pursuant to the last sentence of
paragraph (d)(3) below, an economic transmission enhancement or expansion to
resolve multiple constraints and/or to serve other, additional purposes.

 

Issued By:

  

Craig Glazer

   Effective:   

November 18, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 17, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket Nos. ER03-738-002, RT01-2-001, et al., issued October 18,
2004, 109 FERC ¶ 61,067.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 185D

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 185D

 

(d)(1) The Market Thresholds for unhedgeable congestion associated with
transmission constraints shall be:

 

Operating Voltage

Of Constrained Facility

--------------------------------------------------------------------------------

   Market Threshold
(unhedgeable congestion $)


--------------------------------------------------------------------------------

greater than 345 kV

   $ 100,000/month

100 kV up to and including 345 kV

   $ 50,000/month

less than 100 kV

   $ 25,000/month

 

(2) On each occasion when the cumulative monthly unhedgeable congestion
associated with a constraint exceeds the applicable Market Threshold, the Office
of the Interconnection shall post on the PJM Internet site a notice advising
that it shall immediately commence an initial cost-benefit analysis of potential
transmission enhancements or expansions that would relieve the applicable
transmission constraint. The Office of the Interconnection shall publish the
results of the initial cost-benefit analysis as soon as completed, which shall
be no later than 60 days after the date of the notice of commencement. Such
initial cost-benefit results shall include (A) identification of the first
transmission limit that caused the congestion that exceeded the applicable
Market Threshold; (B) an estimate of the cost of eliminating the limit; (C) the
estimated cost-benefit ratio of eliminating the limit and the Office of the
Interconnection’s preliminary judgment of the relative likelihood that a
transmission upgrade would cost-effectively resolve the unhedgeable congestion;
(D) identification of any system upgrades already included in the Regional
Transmission Expansion Plan that, in the Office of the Interconnection’s
judgment, would mitigate the congestion; (E) preliminary identification of the
market participants that would be the beneficiaries of, and therefore likely
would be designated to bear responsibility for the costs or for payment of
charges for recovery of the costs of, any economic transmission enhancement(s)
or expansion(s) needed to remedy the congestion; and (F) a preliminary
allocation of such costs among such market participants. At the earliest
practical date after opening the Market Window (as defined in paragraph (d)(3)
below), the Office of the Interconnection shall supplement the posting on the
PJM Internet site pursuant to this paragraph (d)(2) to identify any additional
transmission limits that contributed to the congestion event for which the
Market Window has been opened and to provide an estimate of the cost of removing
or mitigating each such additional limit. This supplemental information shall be
of the same nature and scope as the information provided in the initial posting
pursuant to this paragraph.

 

(3) Unless a market-based solution to the associated unhedgeable congestion is
proposed within one year from the date of publication of the results of the
initial cost-benefit analysis under paragraph (d)(2) above (hereafter, the
“Market Window”), the Office of the Interconnection will propose to include in
the Regional Transmission Expansion Plan the transmission enhancement or
expansion that, in its judgment, is the most cost-effective, feasible
transmission solution for the constraint associated with the unhedgeable
congestion. When appropriate in its judgment, the Office of the Interconnection
may propose an enhancement or expansion that will resolve multiple constraints
and/or that will serve other, additional purposes, so long as it determines that
the portion of such enhancement or expansion that is attributable to resolving
the constraint(s) associated with the pertinent unhedgeable congestion is a
cost-effective solution to such constraint(s).

 

Issued By:

  

Craig Glazer

   Effective:   

November 18, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 17, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket Nos. ER03-738-002, RT01-2-001, et al., issued October 18,
2004, 109 FERC ¶ 61,067.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 185Da

Third Revised Rate Schedule FERC No. 24

    

 

(4)(A) The Office of the Interconnection shall commence a cost-benefit analysis
under this paragraph (d)(4) upon opening a Market Window. Such analysis shall be
ongoing in nature and shall continue without regard to the results of the
initial cost-benefit assessment under paragraph (d)(2) above. The ongoing
analysis shall take into account all cumulative unhedgeable congestion,
including unhedgeable congestion experienced during the Market Window; the
Office of the Interconnection’s projections of likely future unhedgeable
congestion arising from recurring causes of the applicable transmission
constraint (as described in paragraph (c)(4) above); the estimated costs of
transmission enhancements and expansions that, in the Office of the
Interconnection’s judgment, may cost-effectively mitigate or eliminate the
transmission

 

Issued By:

  

Craig Glazer

   Effective:   

April 21, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 21, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 185D.01

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 185D.01

 

constraint associated with the relevant unhedgeable congestion; any transmission
enhancements or upgrades that will remedy multiple, related congestion events;
anticipated load growth that may affect the relevant congestion; and the effects
of future upgrades included in the Regional Transmission Expansion Plan. The
analysis shall also take into account the portion of unhedgeable congestion that
may not be eliminated by the transmission enhancements or expansions. In the
event that an upgrade included in, or which, during the Market Window, is added
to, the Regional Transmission Expansion Plan for purposes of maintaining
reliability of service would fully resolve the relevant unhedgeable congestion,
the Office of the Interconnection shall limit the cost-benefit analysis to
assessing the cost-effectiveness of accelerating construction of the pertinent
upgrade or, in the event that the magnitude of the congestion realized and
expected to be experienced prior to construction of the upgrade indicates that
acceleration is unnecessary or unjustified, shall suspend the cost-benefit
analysis pending construction of such upgrade.

 

(B) The benefits of a potential transmission upgrade shall be the estimated net
system benefit of the facility over a period of ten years from the projected
date of the upgrade’s commissioning for service. The net system benefit shall
equal (1) the value of the unhedgeable congestion that the upgrade would
relieve, determined as described below, less (2) the sum of (a) costs associated
with any increase in energy prices outside the constrained area that is
anticipated to arise from removal of the constraint, (b) the estimated value of
any increase or decrease in congestion on other facilities after removal of the
constraint, and (c) the costs of any congestion anticipated to arise due to
outages required to construct the upgrade. Factor (1) in the calculation of net
system benefit shall be projected based on hourly calculations of congestion
experienced during the Market Window and shall equal the product of (i) the
applicable shadow price multiplied by (ii) the total affected load (in MW), less
the sum (in MW) of (x) all annual FTRs available or projected to be available to
the affected load (including those allocated and those available, but not
requested, in the annual ARR allocation under the PJM Tariff and those available
as ARRs or FTRs from third parties, including Merchant Transmission Providers);
and (y) economic local generation; multiplied by (iii) the appropriate powerflow
distribution factor. Factor (2)(a) in the calculation of net system benefit
shall equal the product of (iv) the applicable shadow price multiplied by (v)
the total load outside the relevant congested area (in MW), less (vi) economic
generation located outside the constrained area, multiplied by (vii) the
appropriate powerflow distribution factor. For purposes of this calculation,
“total load outside the relevant congested area” shall mean the sum of the loads
at each bus on the Transmission System that is not subject to the relevant
constraint, multiplied by the appropriate powerflow distribution factor,
excluding load at each bus that has a distribution factor greater than -3%
relative to the constraint, and “economic generation” shall mean generation
located outside the constrained area that has a distribution factor greater than
-3% relative to the constraint, but which otherwise meets the criteria of
Section 1.5.7(c)(2)(C)(i) above.

 

Issued By:

  

Craig Glazer

   Effective:   

April 21, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 21, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 185D.02

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 185D.02

 

(C) The assessment of whether a potential transmission upgrade would be
cost-effective shall be based on comparison of the net present value of the
total estimated net system benefit with the net present value of the total
estimated cost of the facility. The net present value of the total estimated net
system benefit shall be calculated based on the estimated net system benefit for
a period of ten years from the date the Office of the Interconnection estimates
the facility could be placed in service and the same discount rate used in the
net present value calculation described in the following sentence. The net
present value of the total estimated cost of the facility shall be calculated
based on the Office of the Interconnection’s estimate of the capital cost of the
potential upgrade and estimated annual operation and maintenance costs
associated with the facility, discounted at a rate equal to the total return on
investment component included in the annual carrying charge rate and over the
depreciation life stated by the applicable Transmission Owner(s) in Schedule 12A
of the PJM Tariff or any successor or similar schedule stating such factors with
respect to Required Transmission Enhancements, provided that, in the event that
no such factors are stated in the PJM Tariff at the time of the assessment under
this paragraph (d)(4), the Office of the Interconnection shall determine a
reasonable discount rate to use in its net present value calculations. The
Office of the Interconnection shall deem the proposed transmission upgrade to be
cost-effective if the net present value of the facility’s total estimated net
system benefit exceeds the net present value of the facility’s total estimated
cost.

 

(5) The Office of the Interconnection shall review each Interconnection Request
pending under Part IV of the PJM Tariff at the time a Market Window is opened
under paragraph (d)(3) above, and each Interconnection Request it receives
during such Market Window, to evaluate whether the project proposed in the
request could resolve, in whole or in part, and provided that the
Interconnection Customer proposing such project accepts and maintains
designation as a market solution under Sections 36A or 41A of the PJM Tariff and
executes the agreement(s) required thereunder, the unhedgeable congestion for
which the Market Window was established. In the event that such a proposed
project could resolve the unhedgeable congestion in whole or in part, the Office
of the Interconnection shall include in its ongoing cost-benefit analysis
alternative cases reflecting the expected effect of such project.

 

(e)(1) In the event that, at the close of a Market Window, an Interconnection
Request under Part IV of the PJM Tariff is then pending for a project that, in
the Office of the Interconnection’s judgment, would resolve the unhedgeable
congestion in whole or in part, and provided that the Interconnection Customer
proposing such project accepts and maintains designation as a market solution
under Sections 36A or 41A of the PJM Tariff and executes the agreement(s)
required thereunder,then

 

Issued By:

  

Craig Glazer

   Effective:   

November 18, 2004

    

Vice President, Government Policy

         

Issued On:

  

November 17, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket Nos. ER03-738-002, RT01-2-001, et al., issued October 18,
2004, 109 FERC ¶ 61,067.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 185E

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 185E

 

such interconnection project shall be deemed to be a market-based response to
the unhedgeable congestion and the Office of the Interconnection shall not
propose an economic transmission enhancement or expansion to address such
unhedgeable congestion, provided, however, that,

 

(A) should the Office of the Interconnection’s cost-benefit analysis indicate
that a transmission enhancement or expansion in addition to such interconnection
project would cost-effectively relieve any portion of the unhedgeable congestion
that the interconnection proposal would not relieve, the Office of the
Interconnection shall propose to include such an enhancement or expansion in the
Regional Transmission Expansion Plan; and

 

(B) in the event that the Interconnection Request of any interconnection project
designated as a market solution pursuant to the PJM Tariff is subsequently
terminated or withdrawn, or that the project’s designation as a market solution
under the PJM Tariff otherwise is terminated or revoked, the Office of the
Interconnection shall promptly determine whether to include in the Regional
Transmission Expansion Plan a cost-effective transmission enhancement or
expansion to resolve the unhedgeable congestion.

 

(2) In the event that a Market Window closes and no market-based response to the
unhedgeable congestion (as described in paragraph (e)(1) above) has been
proposed, the Office of the Interconnection shall propose to include in the
Regional Transmission Expansion Plan a cost-effective transmission enhancement
or expansion, consistent with its cost-benefit analysis under paragraph (d)
above, to resolve the unhedgeable congestion.

 

(f) On each occasion when the Office of the Interconnection, upon the close of a
Market Window and otherwise in accordance with this Section 1.5.7, shall propose
to include in the Regional Transmission Expansion Plan an economic transmission
enhancement or expansion to relieve unhedgeable congestion, it shall complete,
in the shortest practical time after the close of the applicable Market Window,
the following steps before recommending such an enhancement or expansion to the
PJM Board:

 

(1) Based on unhedgeable congestion experienced through the end of the Market
Window, finalize its cost-benefit analysis and the economic transmission
enhancement or expansion that it will recommend to the Board;

 

(2) Upon reasonable notice, convene a meeting open to all interested
stakeholders, at which the Office of the Interconnection shall review and
discuss with stakeholders its cost-benefit analysis, the economic transmission
enhancement or expansion that the Office of the Interconnection proposes to
recommend to include in the regional plan, and the Office of the
Interconnection’s proposed allocations, consistent with paragraphs (f) and (g)
of Section 1.5.6 above, of responsibility to construct and own or finance and of
responsibility to bear, or to pay charges for collection of, the costs of such
enhancement or expansion;

 

Issued By:

  

Craig Glazer

   Effective:   

April 21, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 21, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 186

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 186

 

(3) After making any refinements to its recommendation based on stakeholder
input that it deems advisable, present its recommended economic transmission
enhancement or expansion to the PJM Board for approval as part of the Regional
Transmission Expansion Plan.

 

(g) Any economic transmission enhancement or expansion that becomes part of the
Regional Transmission Expansion Plan in accordance with this Section 1.5.7 shall
be deemed to be placed in the interconnection queue under Part IV of the PJM
Tariff as an Interconnection Request with a priority date equivalent to the
close of the Market Window associated with such project.

 

1.6 Approval of the Final Regional Transmission Expansion Plan.

 

(a) The PJM Board shall approve the final Regional Transmission Expansion Plan,
including any alternatives therein, and any additions of economic transmission
enhancements or expansions pursuant to Sections 1.5.6(d) and 1.5.7 above, in
accordance with the requirements of this Section 1.6. The Office of the
Interconnection shall publish the current, approved Regional Transmission
Expansion Plan on the PJM Internet site. Within 30 days after each occasion when
the PJM Board approves a Regional Transmission Expansion Plan, or an addition to
such a plan, that designates one or more Transmission Owners to construct an
economic expansion or enhancement developed pursuant to Sections 1.5.6(d) and
1.5.7 above, the Office of the Interconnection shall file with FERC a report
identifying the economic expansion or enhancement, its estimated cost, the
entity or entities that will be responsible for constructing and owning or
financing the project, and the market participants designated under Section
1.5.6(g) above to bear responsibility for the costs of the project.

 

Issued By:

  

Craig Glazer

   Effective:   

October 24, 2003

    

Vice President, Government Policy

         

Issued On:

  

November 24, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 187

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 187

 

(b) If a Regional Transmission Expansion Plan is not approved, or if the
transmission service requested by any entity is not included in an approved
Regional Transmission Expansion Plan, nothing herein shall limit in any way the
right of any entity to seek relief pursuant to the provisions of Section 211 of
the Federal Power Act.

 

(c) Following PJM Board approval, the final Regional Transmission Expansion Plan
shall be submitted to the Applicable Reliability Council for verification that
all enhancements or expansions conform with or exceed all reliability principles
and standards of the Applicable Regional Reliability Council.

 

1.7 Obligation to Build.

 

(a) Subject to the requirements of applicable law, government regulations and
approvals, including, without limitation, requirements to obtain any necessary
state or local siting, construction and operating permits, to the availability
of required financing, to the ability to acquire necessary right-of-way, and to
the right to recover, pursuant to appropriate financial arrangements and tariffs
or contracts, all reasonably incurred costs, plus a reasonable return on
investment, Transmission Owners designated as the appropriate entities to
construct, own and/or finance enhancements or expansions specified in the
Regional Transmission Expansion Plan shall construct, own and/or finance such
facilities or enter into appropriate contracts to fulfill such obligations.
However, nothing herein shall require any Transmission Owner to construct,
finance or own any enhancements or expansions specified in the Regional
Transmission Expansion Plan for which the plan designates an entity other than a
Transmission Owner as the appropriate entity to construct, own and/or finance
such enhancements or expansions.

 

(b) Nothing herein shall prohibit any Transmission Owner from seeking to recover
the cost of enhancements or expansions on an incremental cost basis or from
seeking approval of such rate treatment from any regulatory agency with
jurisdiction over such rates.

 

(c) The Office of the Interconnection shall be obligated to collect on behalf of
the Transmission Owner(s) all charges established under Schedule 12 of the PJM
Tariff in connection with facilities which the Office of the Interconnection
designates one or more Transmission Owners to build pursuant to this Regional
Transmission Expansion Planning Protocol. Such charges shall compensate the
Transmission Owner(s) for all costs related to such RTEP facilities under a
FERC-approved rate and will include any FERC-approved incentives.

 

(d) In the event that a Transmission Owner declines to construct an economic
transmission enhancement or expansion developed under Sections 1.5.6(d) and
1.5.7 of this Schedule 6 that such Transmission Owner is designated by the
Regional Transmission Expansion Plan to construct (in whole or in part), the
Office of the Interconnection shall promptly file with the FERC a report on the
results of the pertinent economic planning process in order to permit the FERC
to determine what action, if any, it should take.

 

Issued By:

  

Craig Glazer

   Effective:   

October 24, 2003

    

Vice President, Government Policy

         

Issued On:

  

November 24, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-009, et al., issued October 24, 2003, 105 FERC ¶
61,123 (2003)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 188

Third Revised Rate Schedule FERC No. 24

    

 

1.8 Relationship to the PJM Open Access Transmission Tariff.

 

Nothing herein shall modify the rights and obligations of an Eligible Customer
or a Transmission Customer, as those terms are defined in the PJM Tariff, with
respect to required studies and completion of necessary enhancements or
expansions. An Eligible Customer or Transmission Customer electing to follow the
procedures in the PJM Tariff instead of the procedures provided herein, shall
also be responsible for the related costs. The enhancement and expansion study
process under this Protocol shall be funded as a part of the operating budget of
the Office of the Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

March 21, 2003

    

Vice President, Government Policy

         

Issued On:

  

March 20, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-001, issued December 20, 2002, 101 FERC ¶ 61,345
(2002)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 189

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 189

 

SCHEDULE 7

 

UNDERFREQUENCY RELAY OBLIGATIONS AND CHARGES

 

1. UNDERFREQUENCY RELAY OBLIGATION

 

1.1 Application.

 

The obligations of this Schedule apply to each Member that is an Electric
Distributor, whether or not that Member participates in the Electric Distributor
sector on the Members Committee or meets the eligibility requirements for any
other sector of the Members Committee.

 

1.2 Obligations.

 

(a) Each Electric Distributor in the MAAC Control Zone shall install or
contractually arrange for underfrequency relays to interrupt at least 30 percent
of its peak load with 10 percent of the load interrupted at each of three
frequency levels: 59.3 Hz, 58.9 Hz and 58.5 Hz. Upon the request of the Members
Committee, each Electric Distributor in the MAAC Control Zone shall document
that it has complied with the requirement for underfrequency load shedding
relays.

 

(b) Each Electric Distributor in the PJM West Region shall install or
contractually arrange for underfrequency relays to interrupt at least 25 percent
of its peak load with 5 percent of the load interrupted at each of five
frequency levels: 59.5 Hz, 59.3 Hz, 59.1 Hz, 58.9 Hz, and 58.7 Hz; provided,
however, that each Electric Distributor in the MAIN Control Zone shall install
or contractually arrange for underfrequency relays to interrupt at least 30
percent of its peak load with 10 percent of the load interrupted at each of
three frequency levels: 59.3 Hz, 59.0 Hz, and 58.7 Hz. Upon the request of the
Reliability Committee established by the Reliability Assurance Agreement-West,
each Electric Distributor in the PJM West Region shall document that it has
complied with the requirement for underfrequency load shedding relays.

 

2. UNDERFREQUENCY RELAY CHARGES

 

If an Electric Distributor is determined to not have the required underfrequency
relays, it shall pay an underfrequency relay charge of:

 

Charge

  =    D x R x 365          where

D

  =    the amount, in megawatts, the Electric Distributor is deficient; and

R

  =    the daily rate per megawatt, which shall be based on the annual carrying
charges for a new combustion turbine generator, installed and connected to the
transmission system, which daily deficiency rate as of the Effective Date shall
be $58.400/per kilowatt-year or $160 per megawatt-day.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 190

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 190

 

3. DISTRIBUTION OF UNDERFREQUENCY RELAY CHARGES

 

3.1 Share of Charges.

 

Each Electric Distributor that has complied with the requirements for
underfrequency relays imposed by this Agreement during a Planning Period,
without incurring an underfrequency relay charge, shall share in any
underfrequency relay charges paid by any other Electric Distributor that has
failed to satisfy said obligation during such Planning Period. Such shares shall
be in proportion to the number of megawatts of a Electric Distributor’s load in
the most recently completed month at the time of the peak for the PJM Region
during that month rounded to the next higher whole megawatt, as established
initially on the Effective Date and as updated at the beginning of each month
thereafter.

 

3.2 Allocation by the Office of the Interconnection.

 

In the event all of the Electric Distributors have incurred underfrequency relay
charges during a Planning Period, the underfrequency relay charges shall be
distributed among the Electric Distributors on an equitable basis as determined
by the Office of the Interconnection.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 30, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 191

Third Revised Rate Schedule FERC No. 24

    

 

SCHEDULE 8

 

DELEGATION OF PJM CONTROL AREA RELIABILITY RESPONSIBILITIES

 

1. DELEGATION

 

The following responsibilities shall be delegated to the Office of the
Interconnection by the parties to the Reliability Assurance Agreement.

 

2. NEW PARTIES

 

With regard to the addition, withdrawal or removal of a party to the Reliability
Assurance Agreement, the Office of the Interconnection shall:

 

(a) Receive and evaluate the information submitted by entities that plan to
serve loads within the PJM Control Area, including entities whose participation
in the Agreement will expand the boundaries of the PJM Control Area, such
evaluation to be conducted in accordance with the requirements of the
Reliability Assurance Agreement; and

 

(b) Evaluate the effects of the withdrawal or removal of a party from the
Reliability Assurance Agreement.

 

3. IMPLEMENTATION OF RELIABILITY ASSURANCE AGREEMENT

 

With regard to the implementation of the provisions of the Reliability Assurance
Agreement, the Office of the Interconnection shall:

 

(a) Receive all required data and forecasts from the parties to the Reliability
Assurance Agreement and other owners of Capacity Resources;

 

(b) Perform all calculations and analyses necessary to determine the Forecast
Pool Requirement and the capacity obligations imposed under the Reliability
Assurance Agreement, including periodic reviews of the capacity benefit margin
for consistency with the Reliability Principles and Standards, as the foregoing
terms are defined in the Reliability Assurance Agreement;

 

(c) Monitor the compliance of each party to the Reliability Assurance Agreement
with its obligations under the Reliability Assurance Agreement;

 

(d) Keep cost records, and bill and collect any costs or charges due from the
parties to the Reliability Assurance Agreement and distribute those charges in
accordance with the terms of the Reliability Assurance Agreement;

 

(e) Assist with the development of rules and procedures for determining and
demonstrating the capability of Capacity Resources;

 

(f) Establish the capability and deliverability of Capacity Resources consistent
with the requirements of the Reliability Assurance Agreement;

 

(g) Collect and maintain generator availability data;

 

Issued By:

  

Craig Glazer

   Effective:   

March 21, 2003

    

Vice President, Government Policy

         

Issued On:

  

March 20, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-001, issued December 20, 2002, 101 FERC ¶ 61,345
(2002)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 192

Third Revised Rate Schedule FERC No. 24

    

 

(h) Perform any other forecasts, studies or analyses required to administer the
Reliability Assurance Agreement;

 

(i) Coordinate maintenance schedules for generation resources operated as part
of the PJM Control Area;

 

(j) Determine and declare that an Emergency exists or has ceased to exist in all
or any part of the PJM Control Area or announce that an Emergency exists or
ceases to exist in a Control Area interconnected with the PJM Control Area;

 

(k) Enter into agreements for (i) the transfer of energy in Emergencies in the
PJM Control Area or in a Control Area interconnected with the PJM Control Area
and (ii) mutual support in such Emergencies with other Control Areas
interconnected with the PJM Control Area; and

 

(l) Coordinate the curtailment or shedding of load, or other measures
appropriate to alleviate an Emergency, to preserve reliability in accordance
with FERC, NERC or MAAC principles, guidelines, standards and requirements and
the PJM Manuals, and to ensure the operation of the PJM Control Area in
accordance with Good Utility Practice.

 

Issued By:

  

Craig Glazer

   Effective:   

March 21, 2003

    

Vice President, Government Policy

         

Issued On:

  

March 20, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-001, issued December 20, 2002, 101 FERC ¶ 61,345
(2002)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 193

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 193

 

SCHEDULE 8A

 

DELEGATION OF PJM WEST REGION RELIABILITY RESPONSIBILITIES

 

1. DELEGATION

 

The following responsibilities shall be delegated to the Office of the
Interconnection by the parties to the Reliability Assurance Agreement-West.

 

2. NEW PARTIES

 

With regard to the addition, withdrawal or removal of a party to the Reliability
Assurance Agreement-West, the Office of the Interconnection shall:

 

(a) Receive and evaluate the information submitted by entities that plan to
serve loads within the PJM West Region, including entities whose participation
in the Agreement will expand the boundaries of the PJM Region, such evaluation
to be conducted in accordance with the requirements of the Reliability Assurance
Agreement-West; and

 

(b) Evaluate the effects of the withdrawal or removal of a party from the
Reliability Assurance Agreement-West.

 

3. IMPLEMENTATION OF RELIABILITY ASSURANCE AGREEMENT-WEST

 

With regard to the implementation of the provisions of the Reliability Assurance
Agreement-West, the Office of the Interconnection shall:

 

(a) Receive all required data and forecasts from the parties to the Reliability
Assurance Agreement-West and other owners of Capacity Resources;

 

(b) Perform all calculations and analyses necessary to determine the capacity
obligations imposed under the Reliability Assurance Agreement-West;

 

(c) Monitor the compliance of each party to the Reliability Assurance
Agreement-West with its obligations under the Reliability Assurance
Agreement-West;

 

(d) Keep cost records, and bill and collect any costs or charges due from the
parties to the Reliability Assurance Agreement-West and distribute those charges
in accordance with the terms of the Reliability Assurance Agreement-West;

 

(e) Assist with the development of rules and procedures for determining and
demonstrating the capability of Capacity Resources;

 

(f) Establish the capability and deliverability of Capacity Resources consistent
with the requirements of the Reliability Assurance Agreement-West;

 

(g) Collect and maintain generator availability data;

 

(h) Perform any other forecasts, studies or analyses required to administer the
Reliability Assurance Agreement-West;

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 194

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 194

 

(i) Coordinate maintenance schedules for generation resources operated as part
of the PJM West Region;

 

(j) Determine and declare that an Emergency exists or has ceased to exist in all
or any part of the PJM West Region or announce that an Emergency exists or
ceases to exist in a Control Area interconnected with the PJM West Region;

 

(k) Enter into agreements for (i) the transfer of energy in Emergencies in the
PJM Region or in a Control Area interconnected with the PJM Region and (ii)
mutual support in such Emergencies with other Control Areas interconnected with
the PJM Region; and

 

(l) Coordinate the curtailment or shedding of load, or other measures
appropriate to alleviate an Emergency, to preserve reliability in accordance
with FERC, NERC or ECAR principles, guidelines, standards and requirements and
the PJM Manuals, and to ensure the operation of the PJM West Region in
accordance with Good Utility Practice.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 195

Third Revised Rate Schedule FERC No. 24

    

 

SCHEDULE 9

 

PJM CONTROL AREA EMERGENCY PROCEDURE CHARGES

 

1. EMERGENCY PROCEDURE CHARGE

 

1.1 Following an Emergency, the compliance of each Member with the instructions
of the Office of the Interconnection shall be evaluated by the Office of the
Interconnection. If, based on such evaluation, it is determined that a Member
failed to comply with the instructions of the Office of the Interconnection to
implement PJM emergency procedures, that Member shall demonstrate that it
employed its best efforts to comply with such instructions. In the event a
Member failed to employ its best efforts to comply with the instructions of the
Office of the Interconnection, that Member shall pay (unless otherwise paid by
the Member under the Reliability Assurance Agreement an emergency procedure
charge as follows:

 

(a) For each megawatt of voltage reduction that was not implemented as directed,
despite being capable of implementation, the Member shall pay 365 times the
daily deficiency rate per megawatt set forth in Section A of Schedule 11 of the
Reliability Assurance Agreement;

 

(b) For each megawatt of load that was not dropped as directed, the Member shall
pay 730 times the daily deficiency rate per megawatt set forth in Section A of
Schedule 11 of the Reliability Assurance Agreement; and

 

(c) For each megawatt of ALM (as defined in the Reliability Assurance Agreement)
that was not implemented as directed and for each megawatt of a Capacity
Resource that was not made available as directed despite being capable of
producing energy at the time, and that is deliverable to the PJM Control Area in
the case of a Capacity Resource located outside of the PJM Control Area, the
Party shall pay 365 times the daily deficiency rate per megawatt set forth in
Section A of Schedule 11 of the Reliability Assurance Agreement.

 

2. DISTRIBUTION OF EMERGENCY PROCEDURE CHARGES

 

2.1 Complying Parties.

 

Each Member that has complied with the emergency procedures imposed by this
Agreement during an Emergency, without incurring an emergency procedure charge,
shall share in any emergency procedure charges paid by any other Member that has
failed to satisfy said obligation during such Emergency in an equitable manner
to be determined by the PJM Board.

 

2.2 All Parties.

 

In the event all of the Members have incurred emergency procedure charges with
respect to an Emergency, the emergency procedure charges related to that
Emergency shall be distributed in an equitable manner as directed by the PJM
Board.

 

Issued By:

  

Craig Glazer

   Effective:   

March 21, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-001, issued December 20, 2002, 101 FERC ¶ 61,345
(2002)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 196

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 196

 

SCHEDULE 9A

 

PJM WEST REGION EMERGENCY PROCEDURE CHARGES

 

1. EMERGENCY PROCEDURE CHARGE

 

1.1 Following an Emergency, the compliance of each Member with the instructions
of the Office of the Interconnection shall be evaluated by the Office of the
Interconnection. If, based on such evaluation, it is determined that a Member
failed to comply with the instructions of the Office of the Interconnection to
implement PJM emergency procedures, that Member shall demonstrate that it
employed its best efforts to comply with such instructions. In the event a
Member failed to employ its best efforts to comply with the instructions of the
Office of the Interconnection, that Member shall pay (unless otherwise paid by
the Member under the Reliability Assurance Agreement-West) an emergency
procedure charge as follows:

 

(a) For each megawatt of voltage reduction that was not implemented as directed,
despite being capable of implementation, the Member shall pay 365 times the
daily deficiency rate per megawatt set forth in Section A of Schedule 11 of the
Reliability Assurance Agreement-West;

 

(b) For each megawatt of load that was not dropped as directed, the Member shall
pay 730 times the daily deficiency rate per megawatt set forth in Section A of
Schedule 11 of the Reliability Assurance Agreement-West; and

 

(c) For each megawatt of ALM (as defined in the Reliability Assurance
Agreement-West) that was not interrupted as directed and for each megawatt of a
Capacity Resource that was not made available as directed despite being capable
of producing energy at the time, and that is deliverable to the PJM West Region
in the case of a Capacity Resource located outside of the PJM West Region, the
Party shall pay 365 times the daily deficiency rate per megawatt set forth in
Section A of Schedule 11 of the Reliability Assurance Agreement-West.

 

2. DISTRIBUTION OF EMERGENCY PROCEDURE CHARGES

 

2.1 Complying Parties.

 

Each Member that has complied with the emergency procedures imposed by this
Agreement during an Emergency, without incurring an emergency procedure charge,
shall share in any emergency procedure charges paid by any other Member that has
failed to satisfy said obligation during such Emergency in an equitable manner
to be determined by the PJM Board.

 

2.2 All Parties.

 

In the event all of the Members have incurred emergency procedure charges with
respect to an Emergency, the emergency procedure charges related to that
Emergency shall be distributed in an equitable manner as directed by the PJM
Board.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute First Revised Sheet No. 197

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 197

 

SCHEDULE 10 -

 

FORM OF NON-DISCLOSURE AGREEMENT

 

THIS NON-DISCLOSURE AGREEMENT (the “Agreement”) is made this          day of
                    , 2004, by and between                     , an Authorized
Person, as defined below, of                      (the “State Commission”)
having jurisdiction within the State of             , with offices at
                     and PJM Interconnection, L.L.C., a Delaware limited
liability company, with offices at 955 Jefferson Avenue, Valley Forge Corporate
Center, Norristown, PA 10403 (“PJM”). The State Commission and PJM shall be
referred to herein individually as a “Party,” or collectively as the “Parties.”

 

RECITALS

 

Whereas , PJM serves as the Regional Transmission Organization with reliability
and/or functional control responsibilities over transmission systems involving
fourteen states including the District of Columbia, and operates and oversees
wholesale markets for electricity pursuant to the requirements of the PJM Tariff
and the Operating Agreement, as defined below; and

 

Whereas, the PJM Market Monitor serves as the monitor for PJM’s wholesale
markets for electricity, and

 

Whereas , the Operating Agreement requires that PJM and the PJM Market Monitor
maintain the confidentiality of Confidential Information; and

 

Whereas , the Operating Agreement requires PJM and the PJM Market Monitor to
disclose Confidential Information to Authorized Persons upon satisfaction of
conditions stated in the Operating Agreement, including, but not limited to, the
execution of this Agreement by the Authorized Person and the maintenance of the
confidentiality of such information pursuant to the terms of this Agreement; and

 

Whereas , PJM desires to provide Authorized Persons with the broadest possible
access to Confidential Information, consistent with PJM’s and the PJM Market
Monitor’s obligations and duties under the PJM Operating Agreement, the PJM
Tariff and other applicable FERC directives; and

 

Whereas , this Agreement is a statement of the conditions and requirements,
consistent with the requirements of the Operating Agreement, whereby PJM or the
PJM Market Monitor may provide Confidential Information to the Authorized
Person.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197A

Third Revised Rate Schedule FERC No. 24

    

 

NOW, THERFORE, intending to be legally bound, the Parties hereby agree as
follows:

 

1. DEFINITIONS.

 

  1.1 Affected Member. A Member of PJM which as a result of its participation in
PJM’s markets or its membership in PJM provided Confidential Information to PJM,
which Confidential Information is requested by, or is disclosed to an Authorized
Person under this Agreement.

 

  1.2 Authorized Commission. (i) A State (which shall include the District of
Columbia) public utility commission within the geographic limits of the PJM
Region (as that term in defined in the Operating Agreement) that regulates the
distribution or supply of electricity to retail customers and is legally charged
with monitoring the operation of wholesale or retail markets serving retail
suppliers or customers within its State or (ii) an association or organization
comprised exclusively of State public utility commissions described in the
immediately preceding clause (i).

 

  1.3 Authorized Person. A person, including the undersigned, which has executed
this Agreement and is authorized in writing by an Authorized Commission to
receive and discuss Confidential Information. Authorized Persons may include
attorneys representing an Authorized Commission, consultants and/or contractors
directly employed or retained by an Authorized Commission, provided however that
consultants or contractors may not initiate requests for Confidential
Information from PJM or the PJM Market Monitor

 

  1.4 Confidential Information. Any information that would be considered
non-public or confidential under the Operating Agreement.

 

  1.5 FERC. The Federal Energy Regulatory Commission.

 

  1.6 Information Request. A written request, in accordance with the terms of
this Agreement for disclosure of Confidential Information pursuant to Section
18.17.4 of the Operating Agreement.

 

  1.7 Operating Agreement. The Amended and Restated Operating Agreement of PJM
Interconnection, L.L.C., as it may be further amended or restated from time to
time.

 

  1.8 PJM Market Monitor. The Market Monitoring Unit established under
Attachment M to the PJM Tariff.

 

  1.9 PJM Tariff. The PJM Open Access Transmission Tariff, as it may be amended
from time to time.

 

  1.10 Third Party Request. Any request or demand by any entity upon an
Authorized Person or an Authorized Commission for release or disclosure of
Confidential Information. A Third Party Request shall include, but shall not be
limited to, any subpoena, discovery request, or other request for Confidential
Information made by any: (i) federal, state, or local governmental subdivision,
department, official, agency or court, or (ii) arbitration panel, business,
company, entity or individual.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197B

Third Revised Rate Schedule FERC No. 24

    

 

2. Protection of Confidentiality.

 

  2.1 Duty to Not Disclose. The Authorized Person represents and warrants that
he or she: (i) is presently an Authorized Person as defined herein; (ii) is duly
authorized to enter into and perform this Agreement; (iii) has adequate
procedures to protect against the release of Confidential Information, and (iv)
is familiar with, and will comply with, all such applicable State Commission
procedures. The Authorized Person hereby covenants and agrees on behalf of
himself or herself to deny any Third Party Request and defend against any legal
process which seeks the release of Confidential Information in contravention of
the terms of this Agreement.

 

  2.2 Conditions Precedent. As a condition of the execution, delivery and
effectiveness of this Agreement by PJM and the continued provision of
Confidential Information pursuant to the terms of this Agreement, the Authorized
Commission shall, prior to the initial oral or written request for Confidential
Information by an Authorized Person on its behalf, provide PJM with: (a) a final
order of FERC prohibiting the release by the Authorized Person or the State
Commission of Confidential Information in accordance with the terms of the
Operating Agreement and this Agreement; and (b) either an order of the State
Commission or a certification from counsel to the State Commission, confirming
that the State Commission has statutory authority to protect the confidentiality
of the Confidential Information from public release or disclosure and from
release or disclosure to any other entity, and that it has adequate procedures
to protect against the release of Confidential Information; and (c) confirmation
in writing that the Authorized Person is authorized by the State Commission to
enter into this Agreement and to receive Confidential Information under the
Operating Agreement. PJM and the PJM Market Monitor shall be expressly entitled
to rely upon such FERC and State Commission orders and/or certifications of
counsel in providing Confidential Information to the Authorized Person, and
shall in no event be liable, or subject to damages or claims of any kind or
nature hereunder or pursuant to the Operating Agreement, due to the
ineffectiveness of the FERC and/or State Commission orders, or the inaccuracy of
such certification of counsel.

 

  2.3 Discussion of Confidential Information with other Authorized Persons . The
Authorized Person may discuss Confidential Information with other Authorized
Persons who have executed non-disclosure agreements with PJM containing the same
terms and conditions as this Agreement; provided, however, that PJM shall have
confirmed in advance and in writing that PJM has previously released the
Confidential Information in question to such Authorized Persons. PJM shall
respond to any written request for confirmation within two (2) business days of
its receipt.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 197C

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 197C

 

  2.4 Defense Against Third Party Requests. The Authorized Person shall defend
against any disclosure of Confidential Information pursuant to any Third Party
Request through all available legal process, including, but not limited to,
obtaining any necessary protective orders. The Authorized Person shall provide
PJM, and PJM shall provide each Affected Member, with prompt notice of any such
Third Party Request or legal proceedings, and shall consult with PJM and/or any
Affected Member in its efforts to deny the request or defend against such legal
process. In the event a protective order or other remedy is denied, the
Authorized Person agrees to furnish only that portion of the Confidential
Information which their legal counsel advises PJM (and of which PJM shall, in
turn, advise any Affected Members) in writing is legally required to be
furnished, and to exercise their best efforts to obtain assurance that
confidential treatment will be accorded to such Confidential Information.

 

  2.5 Care and Use of Confidential Information.

 

  2.5.1 Control of Confidential Information. The Authorized Person(s) shall be
the custodian(s) of any and all Confidential Information received pursuant to
the terms of this Agreement from PJM or the PJM Market Monitor.

 

  2.5.2 Access to Confidential Information. The Authorized Person shall ensure
that Confidential Information received by that Authorized Person is disseminated
only to those persons publicly identified as Authorized Persons on Exhibit “A”
to the certification provided by the State Commission to PJM pursuant to the
procedures contained in section 2.3 of this Agreement.

 

  2.5.3 Schedule of Authorized Persons.

 

  (i) The Authorized Person shall promptly notify PJM of any change that would
affect the Authorized Person’s status as an Authorized Person, and in such event
shall request, in writing, deletion from the schedule referred to in section
(ii), below.

 

  (ii) PJM shall maintain a schedule of all Authorized Persons and the
Authorized Commissions they represent, which shall be made publicly available on
the PJM website and/or by written request. Such schedule shall be compiled by
PJM, based on information provided by any Authorized Person and/or Authorized
Commission. PJM shall update the schedule promptly upon receipt of information
from an Authorized Person or Authorized Commission, but shall have no obligation
to verify or corroborate any such information, and shall not be liable or
otherwise responsible for any inaccuracies in the schedule due to incomplete or
erroneous information conveyed to and relied upon by PJM in the compilation
and/or maintenance of the schedule.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197D

Third Revised Rate Schedule FERC No. 24

    

 

  2.5.4 Use of Confidential Information. The Authorized Person shall use the
Confidential Information solely for the purpose of assisting the State
Commission in discharging its legal responsibility to monitor the wholesale and
retail electricity markets, operations, transmission planning and siting and
generation planning and siting materially affecting retail customers within the
State, and for no other purpose.

 

  2.5.5 Return of Confidential Information. Upon completion of the inquiry or
investigation referred to in the Information Request, or for any reason the
Authorized Person is, or will no longer be an Authorized Person, the Authorized
Person shall (a) return the Confidential Information and all copies thereof to
PJM, or (b) provide a certification that the Authorized Person has destroyed all
paper copies and deleted all electronic copies of the Confidential Information.
PJM may waive this condition in writing if such Confidential Information has
become publicly available or non-confidential in the course of business or
pursuant to the PJM Tariff, PJM rule or order of the FERC.

 

  2.5.6 Notice of Disclosures. The Authorized Person, directly or through the
Authorized Commission, shall promptly notify PJM, and PJM shall promptly notify
any Affected Member, of any inadvertent or intentional release or possible
release of the Confidential Information provided pursuant to this Agreement. The
Authorized Person shall take all steps to minimize any further release of
Confidential Information, and shall take reasonable steps to attempt to retrieve
any Confidential Information that may have been released.

 

  2.6 Ownership and Privilege. Nothing in this Agreement, or incident to the
provision of Confidential Information to the Authorized Person pursuant to any
Information Request, is intended, nor shall it be deemed, to be a waiver or
abandonment of any legal privilege that may be asserted against subsequent
disclosure or discovery in any formal proceeding or investigation. Moreover, no
transfer or creation of ownership rights in any intellectual property comprising
Confidential Information is intended or shall be inferred by the disclosure of
Confidential Information by PJM, and any and all intellectual property
comprising Confidential Information disclosed and any derivations thereof shall
continue to be the exclusive intellectual property of PJM and/or the Affected
Member.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 197E

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 197E

 

3. Procedure for Information Requests

 

  3.1 Written Requests. Information Requests to PJM shall be in writing, which
shall include electronic communications, addressed to the PJM Market Monitor or
other PJM representatives as specified by PJM, with a concurrent copy to PJM’s
General Counsel, and shall: (a) describe with particularity the information
sought; (b) provide a description of the purpose of the Information Request; (c)
state the time period for which information is requested; and (d) re-affirm that
only the Authorized Person shall have access to the Confidential Information
requested. PJM shall provide an Affected Member with written notice, which shall
include electronic communication, of an Information Request of the Authorized
Person as soon as possible, but not later than two (2) business days after the
receipt of the Information Request.

 

  3.2 Oral Disclosures by the PJM Market Monitor. The PJM Market Monitor or
other PJM representatives as specified by PJM may, in the course of discussions
with an Authorized Person, orally disclose information otherwise required to be
maintained in confidence, without the need for a prior Information Request. Such
oral disclosures shall provide enough information to enable the Authorized
Person or the State Commission to determine whether additional Information
Requests for information are appropriate. The PJM Market Monitor or other PJM
representative will not make any written or electronic disclosures of
Confidential Information to the Authorized Person pursuant to this section. In
any such discussions, the PJM Market Monitor or other PJM representative shall
ensure that the individual or individuals receiving such Confidential
Information are Authorized Persons under this Agreement, orally designate
Confidential Information that is disclosed, and refrain from identifying any
specific Affected Member whose information is disclosed. The PJM Market Monitor
or other PJM representative shall also be authorized to assist Authorized
Persons in interpreting Confidential Information that is disclosed. PJM or the
PJM Market Monitor shall (i) maintain a written record of oral disclosures
pursuant to this section, which shall include the date of each oral disclosure
and the Confidential. Information disclosed in each such oral disclosure, and
(ii) provide any Affected Member with oral notice of any oral disclosure
immediately, but not later than one (1) business day after the oral disclosure.
Such oral notice to the Affected Member shall include the substance of the oral
disclosure, but shall not reveal any Confidential Information of any other
Member and must be received by the Affected Member before the name of the
Affected Member is released to the Authorized Person; provided however, the
identity of the Affected Party must be made available to the Authorized Person
within two (2) business days of the initial oral disclosure.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197F

Third Revised Rate Schedule FERC No. 24

    

 

  3.3 Response to Information Requests.

 

  3.3.1 Subject to the provisions of Section 3.3.2 below, PJM shall supply
Confidential Information to the Authorized Person in response to any Information
Request within five (5) business days of the receipt of the Information Request,
to the extent that the requested Confidential Information can be made available
within such period; provided however, that in no event shall Confidential
Information be released prior to the end of the fourth (4th) business day
without the express consent of the Affected Member. To the extent that PJM can
not reasonably prepare and deliver the requested Confidential Information within
such five (5) day period, PJM shall, within such period, provide the Authorized
Person with a written schedule for the provision of such remaining Confidential
Information. Upon providing Confidential Information to the Authorized Person,
PJM shall either provide a copy of the Confidential Information to the Affected
Member(s), or provide a listing of the Confidential Information disclosed;
provided, however, that PJM shall not reveal any Member’s Confidential
Information to any other Member.

 

  3.3.2 Notwithstanding section 3.3.1, above, should PJM or an Affected Member
object to an Information Request or any portion thereof, PJM or the Affected
Member may, within four (4) business days following PJM’s receipt of the
Information Request, request, in writing (which shall include electronic
communication) addressed to the State Commission with a copy to either the
Affected Party or PJM, as the case may be, a conference with the State
Commission or the State Commission’s authorized designee to resolve differences
concerning the scope or timing of the Information Request; provided, however,
nothing herein shall require the State Commission to participate in any
conference. Any party to the conference may seek assistance from FERC staff in
resolution of the dispute. Should such conference be refused by any participant,
or not resolve the dispute, then PJM, the Affected Member or the State
Commission may initiate appropriate legal action at FERC within three (3)
business days following receipt of written notice from any conference
participant terminating such conference. Any complaints filed at FERC objecting
to a particular Information Request shall be designated by the party as a “fast
track” complaint and each party shall bear its own costs in connection with such
FERC proceeding. If no FERC proceeding regarding the Information Request is
commenced by PJM, the Affected Member or the State Commission within such three
day period, PJM shall utilize its best efforts to respond to the Information
Request promptly.

 

  3.3.3 To the extent that a response to any Information Request requires
disclosure of Confidential Information of two or more Affected Parties, PJM
shall, to the extent possible, segregate such information and respond to the
Information Request separately for each Affected Member.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197G

Third Revised Rate Schedule FERC No. 24

    

 

4. Remedies.

 

  4.1 Material Breach. The Authorized Person agrees that release of Confidential
Information to persons not authorized to receive it constitutes a breach of this
Agreement and may cause irreparable harm to PJM and/or the Affected Member. In
the event of a breach of this Agreement by the Authorized Person, PJM shall
terminate this Agreement upon written notice to the Authorized Person and his or
her Authorized Commission, and all rights of the Authorized Person hereunder
shall thereupon terminate; provided, however, that PJM may restore an
individual’s status as an Authorized Person after consulting with the Affected
Member and to the extent that: (i) PJM determines that the disclosure was not
due to the intentional, reckless or negligent action or omission of the
Authorized Person; (ii) there were no harm or damages suffered by the Affected
Member; or (iii) similar good cause shown. Any appeal of PJM’s actions under
this section shall be to FERC.

 

  4.2 Judicial Recourse. In the event of any breach of this Agreement, PJM
and/or the Affected Member shall have the right to seek and obtain at least the
following types of relief: (a) an order from FERC requiring any breach to cease
and preventing any future breaches; (b) temporary, preliminary, and/or permanent
injunctive relief with respect to any breach; and (c) the immediate return of
all Confidential Information to PJM. The Authorized Person expressly agrees that
in the event of a breach of this Agreement, any relief sought properly includes,
but shall not be limited to, the immediate return of all Confidential
Information to PJM.

 

  4.3 Waiver of Monetary Damages. No Authorized Person shall have responsibility
or liability whatsoever under this Agreement for any and all liabilities,
losses, damages, demands, fines, monetary judgments, penalties, costs and
expenses caused by, resulting from, or arising out of, or in connection with,
the release of Confidential Information to persons not authorized to receive it,
provided that such Authorized Person is an employee or member of an Authorized
Commission at the time of such unauthorized release. Nothing in this Section 4.3
is intended to limit the liability of any person who is not an employee of or a
member of an Authorized Commission at the time of such unauthorized release for
any and all economic losses, damages, demands, fines, monetary judgments,
penalties, costs and expenses caused by, resulting from, or arising out of or in
connection with such unauthorized release.

 

5. Jurisdiction. The Parties agree that (i) any dispute or conflict requesting
the relief in sections 4.1, and 4.2(a) above shall be submitted to FERC for
hearing and resolution; (ii) any dispute or conflict requesting the relief in
section 4.2(c) above may be submitted to FERC or any court of competent
jurisdiction for hearing and resolution; and (iii) jurisdiction over all other
actions and requested relief shall lie in any court of competent jurisdiction.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 197H

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 197H

 

6. Notices. All notices required pursuant to the terms of this Agreement shall
be in writing, and served upon the following individuals in person, or at the
following addresses or email addresses:

 

If to the Authorized Person:

 

_______________________

_______________________

_______________________

_______________________

(email address)

 

with a copy to

 

_______________________

_______________________

_______________________

_______________________

(email address)

 

If to PJM:

 

Market Monitor

PJM Interconnection, LLC

955 Jefferson Avenue

Valley Forge Corporate Center

Norristown, PA 19403

bowrij@pjm.com

 

with a copy to

 

General Counsel

955 Jefferson Avenue

Valley Forge Corporate Center

Norristown, PA 19403

hagelj@pjm.com

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 197I

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 197I

 

7. Severability and Survival. In the event any provision of this Agreement is
determined to be unenforceable as a matter of law, the Parties intend that all
other provisions of this Agreement remain in full force and effect in accordance
with their terms. In the event of conflicts between the terms of this Agreement
and the Operating Agreement, the terms of the Operating Agreement shall in all
events be controlling. The Authorized Person acknowledges that any and all
obligations of the Authorized Person hereunder shall survive the severance or
termination of any employment or retention relationship between the Authorized
Person and their respective Authorized Commission.

 

8. Representations. The undersigned represent and warrant that they are vested
with all necessary corporate, statutory and/or regulatory authority to execute
and deliver this Agreement, and to perform all of the obligations and duties
contained herein.

 

9. Third Party Beneficiaries. The Parties specifically agree and acknowledge
that each Member as defined in the Operating Agreement is an intended third
party beneficiary of this Agreement entitled to enforce its provisions.

 

10. Counterparts. This Agreement may be executed in counterparts and all such
counterparts together shall be deemed to constitute a single executed original.

 

11. Amendment. This Agreement may not be amended except by written agreement
executed by authorized representatives of the Parties.

 

PJM INTERCONNECTION, L.L.C.       AUTHORIZED PERSON By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197J

Third Revised Rate Schedule FERC No. 24

    

 

SCHEDULE 10A

 

FORM OF CERTIFICATION

 

This Certification (the “Certification”) is given this     day of             ,
200  , by                                                  , a
                                                  (the “State Commission”), to
and for the benefit of PJM Interconnection, LLC (“PJM”) and its Members. The
State Commission and PJM shall be referred to herein collectively as the
“Parties”.

 

Whereas, the State Commission has designated the individuals on attached Exhibit
“A” (the “Authorized Persons”) to receive Confidential Information from PJM, and

 

Whereas, the Authorized Persons and PJM have, or will, enter into non-disclosure
agreements, governing the rights and obligations of the Authorized Persons, PJM
and others regarding the Authorized Persons’ access to, provision of, use and
control of the Confidential Information (the “Non-Disclosure Agreements”), and

 

Whereas, as a condition precedent to the execution of the Non-Disclosure
Agreements and provision of Confidential Information to the Authorized Persons,
the State Commission is required to make certain representations and warranties
to PJM, and

 

Whereas, PJM agrees to provide Confidential Information to the Authorized
Persons, in their capacity as agents of the Authorized Commission, subject to
the terms of this Certification, the Non-Disclosure Agreements, and an
appropriate order of the Federal Energy Regulatory Commission protecting the
confidentiality of such data;

 

Whereas, the Parties desire to set forth those representations and warranties
herein.

 

Now, therefore, the State Commission hereby makes the following representations
and warranties, all of which shall be true and correct as of the date of
execution of this Certification, and at all times thereafter, and with the
express understanding that PJM and any Affected Member shall rely on each
representation and/or warranty:

 

  1. Definitions. Terms contained, but not defined, herein shall have the
definitions or meanings ascribed to such terms in the Non-Disclosure Agreement
or the Operating Agreement.

 

  2. Requisite Authority.

 

  a. The State Commission is an Authorized Commission hereby certifying that it
has all necessary legal authority to execute, deliver, and perform the
obligations in this Certification.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Substitute Original Sheet No. 197K

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 197K

 

  b. Each Authorized Person is, at the time of the execution of this
Certification, an employee of, or consultant to, the State Commission, and has
not materially breached any existing or past non-disclosure agreement or
obligation, except as has been disclosed by the State Commission to PJM in
writing.

 

  c. The Authorized Persons have, through all necessary action of the State
Commission, been appointed and directed by the State Commission to execute and
deliver the Non-Disclosure Agreements to PJM and receive Confidential
Information on the State Commission’s behalf and for its benefit.

 

  d. The State Commission will, at all times after the provision of Confidential
Information to the Authorized Persons, provide PJM with: (i) written notice of
any changes in the Authorized Persons’ qualification as an Authorized Person
within two (2) business days of such change; (ii) written confirmation to any
inquiry by PJM regarding the status or identification of any specific Authorized
Person within two (2) business days of such request, and (iii) periodic written
updates, no less often than semi-annually, containing the names of all
Authorized Persons appointed by the State Commission.

 

  3. Protection of Confidential Information.

 

  a. The State Commission has adequate internal procedures, to protect against
the release of any Confidential Information by the Authorized Persons or other
employee or agent of the State Commission, and the State Commission and the
Authorized Persons will strictly enforce and periodically review all such
procedures. In the event that PJM terminates an Agreement with an Authorized
Person, and does not restore such individual’s status as an Authorized Person,
then the State Commission shall review such internal procedures.

 

  b. The State Commission has legal authority to protect the confidentiality of
Confidential Information from public release or disclosure and/or from release
or disclosure to any other person or entity, either by the State Commission or
the Authorized Persons, as agents of the State Commission.

 

  c. The State Commission shall ensure that Confidential Information and shall
be maintained by, and accessible only to, the Authorized Persons.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

July 28, 2004

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. ER04-776-000, issued June 28, 2004, 107 FERC ¶ 61,322.



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197L

Third Revised Rate Schedule FERC No. 24

    

 

  4. Defense Against Requests for Disclosure. The State Commission shall defend
against, and will direct the Authorized Persons to defend against, disclosure of
any Confidential Information pursuant to any Third Party Request through all
available legal process, including, but not limited to, obtaining any necessary
protective orders. The State Commission shall provide PJM with prompt notice of
any such Third Party Request or legal proceedings, and shall consult with PJM
and/or any Affected Member in its efforts to deny the request or defend against
such legal process. In the event a protective order or other remedy is denied,
the State Commission agrees to furnish only that portion of the Confidential
Information which their legal counsel advises PJM (and of which PJM shall, in
turn, advise any Affected Member) in writing is legally required to be
furnished, and to exercise their best efforts to obtain assurance that
confidential treatment will be accorded to such Confidential Information.

 

  5. Use and Destruction of Confidential Information.

 

  a. The State Commission shall use, and allow the use of, the Confidential
Information solely for the purpose of discharging its legal responsibility to
monitor the wholesale and retail electricity markets, operations, transmission
planning and siting and generation planning and siting materially affecting
retail customers within their respective State, and for no other purpose.

 

  b. Upon completion of the inquiry or investigation referred to in any
Information Request initiated by or on behalf of the State Commission, or for
any reason any Authorized Person is, or will no longer be an Authorized Person,
the State Commission will ensure that such Authorized Person either (a) returns
the Confidential Information and all copies thereof to PJM, or (b) provides a
certification that the Authorized Person and/or the State Commission has
destroyed all paper copies and deleted all electronic copies of the Confidential
Information.

 

  6. Notice of Disclosure of Confidential Information. The State Commission
shall promptly notify PJM of any inadvertent or intentional release or possible
release of the Confidential Information provided to any Authorized Person, and
shall take all available steps to minimize any further release of Confidential
Information and/or retrieve any Confidential Information that may have been
released.

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197M

Third Revised Rate Schedule FERC No. 24

    

 

  7. Release of Claims. PJM and the PJM Market Monitor shall be expressly
entitled to rely upon any orders of FERC and/or the State Commission or
certifications of counsel for the State Commission, in providing Confidential
Information to the Authorized Persons, and shall in no event be liable, or
subject to damages or claims of any kind or nature due to the ineffectiveness or
inaccuracies of such orders, or the inaccuracy of such certification of counsel,
or PJM or the PJM Market Monitor’s reliance on such orders, and the State
Commission hereby waives any such claim, now or in the future, whether known or
unknown.

 

  8. Ownership and Privilege. Nothing in this Certification, or incident to the
provision of Confidential Information to the Authorized Person pursuant to any
Information Request, is intended, nor shall it be deemed, to be a waiver or
abandonment of any legal privilege that may be asserted against subsequent
disclosure or discovery in any formal proceeding or investigation. Moreover, no
transfer or creation of ownership rights in any intellectual property comprising
Confidential Information is intended or shall be inferred by the disclosure of
Confidential Information by PJM, and any and all intellectual property
comprising Confidential Information disclosed and any derivations thereof shall
continue to be the exclusive intellectual property of PJM and/or the Affected
Member.

 

Executed, as of the date first set out above.

 

[Commission] By:    

Its:

   

 

SEE NEXT PAGE

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 197N

Third Revised Rate Schedule FERC No. 24

    

 

EXHIBIT A

CERTIFICATION

LIST OF AUTHORIZED PERSONS

 

Name Authority

--------------------------------------------------------------------------------

   Mailing Address


--------------------------------------------------------------------------------

   Email


--------------------------------------------------------------------------------

   Tel #


--------------------------------------------------------------------------------

   Scope and Duration of


--------------------------------------------------------------------------------

                     

 

Issued By:

  

Craig Glazer

   Effective:   

June 29, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 29, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 198

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 198

 

SCHEDULE 11

 

PJM CAPACITY CREDIT MARKETS IN PJM REGION

 

1. PURPOSES AND OBJECTIVES

 

1.1 PJM Capacity Credit Markets in PJM Region.

 

This Schedule sets forth the procedures applicable to the operation of the PJM
Capacity Credit Markets in the PJM Region. The PJM Capacity Credit Markets will
allow Market Participants to buy and sell Capacity Credits at market clearing
prices that are established by the PJM Capacity Credit Markets and made public
by the Office of the Interconnection. The PJM Capacity Credit Markets shall be
administered by the Office of Interconnection in accordance with the principles
and procedures specified in this Schedule.

 

1.2 [Reserved.]

 

1.3 Use of Capacity Credits.

 

An entity may use Capacity Credits to meet all or part of its capacity
obligations imposed under the Reliability Assurance Agreement or Reliability
Assurance Agreement-West. Such Capacity Credits may be used by themselves, or
along with any other options for meeting capacity obligations imposed under the
Reliability Assurance Agreement or Reliability Assurance Agreement-West.

 

2. DEFINITIONS

 

Unless the context otherwise specifies or requires, capitalized terms used in
this Schedule shall have the respective meanings assigned herein or in the
Agreement for all purposes of this Schedule (such definitions to be equally
applicable to both the singular and the plural forms of the terms defined).

 

2.1 Buy Bid.

 

“Buy Bid” shall mean a bid to buy Capacity Credits in a PJM Capacity Credit
Market.

 

2.2 Capacity Credit.

 

“Capacity Credit” shall mean an entitlement to a specified number of megawatts
of Unforced Capacity from a Capacity Resource for the purpose of satisfying
capacity obligations imposed under the Reliability Assurance Agreement or
Reliability Assurance Agreement-West, such entitlement not to include any
entitlement to the output of the Capacity Resource. Solely for purposes of the
PJM Installed Capacity Credit Markets, the term Capacity Credit also shall refer
to credits for Installed Capacity during the Interim Period for the ComEd Zone.

 

2.2A ComEd Zone.

 

“ComEd Zone” shall have the meaning specified in Schedule 17 of the Reliability
Assurance Agreement-West.

 

2.3 Capacity Resources.

 

“Capacity Resources” shall have the meaning specified in the Reliability
Assurance Agreement and Reliability Assurance Agreement-West.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 198A

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 198A

 

2.4 Holiday.

 

“Holiday” shall mean a federal or state holiday designated by the Office of the
Interconnection for recognition in the conduct of PJM Daily Capacity Credit
Markets.

 

2.4A Installed Capacity.

 

“Installed Capacity” shall have the meaning specified in Schedule 17 of the
Reliability Assurance Agreement-West.

 

2.4B Interim Period.

 

“Interim Period” shall have the meaning specified in Schedule 17 of the
Reliability Assurance Agreement-West.

 

2.5 PJM Capacity Credit Market.

 

“PJM Capacity Credit Market” shall mean the PJM Daily Capacity Credit Market and
the PJM Monthly Capacity Credit Market.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Third Revised Sheet No. 199

Third Revised Rate Schedule FERC No. 24

   Superseding Second Revised Sheet No. 199

 

2.6 PJM Daily Capacity Credit Market.

 

“PJM Daily Capacity Credit Market” shall mean a competitive market, administered
by the Office of the Interconnection in accordance with the provisions of this
Schedule, for the purchase and sale of Capacity Credits for the business day
following the day on which the market is conducted or for an intervening weekend
day or Holiday.

 

2.6A PJM Installed Capacity Credit Market.

 

“PJM Installed Capacity Credit Market” shall mean a competitive market,
administered by the Office of the Interconnection in accordance with the
provisions of this Schedule, for the purchase and sale of credits for Installed
Capacity for the Interim Period, or any month thereof, in the ComEd Zone.

 

2.7 PJM Monthly Capacity Credit Market.

 

“PJM Monthly Capacity Credit Market” shall mean a competitive market,
administered by the Office of the Interconnection in accordance with the
provisions of this Schedule, for the purchase and sale of Capacity Credits for
each or any of the twelve months following the month during which the market is
conducted. Solely for purposes of the ComEd Zone during the Interim Period, PJM
Monthly Capacity Credit Markets also shall refer to separate monthly PJM
Installed Capacity Credit Markets.

 

2.8 Sell Offer.

 

“Sell Offer” shall mean an offer to sell Capacity Credits in a PJM Capacity
Credit Market.

 

2.9 Unforced Capacity.

 

“Unforced Capacity” shall have the meaning specified in the Reliability
Assurance Agreement and Reliability Assurance Agreement-West.

 

2.10 Up-To Block.

 

“Up-To Block” shall mean a Sell Offer or Buy Bid for a quantity of Capacity
Credits equal to or less than a specified quantity.

 

3. PARTICIPATION IN THE PJM CAPACITY CREDIT MARKET

 

3.1 Eligibility.

 

A Member shall become eligible to participate in any of the PJM Capacity Credit
Markets by becoming a Market Buyer or a Market Seller, or both as may be
appropriate, in accordance with the provisions of Schedule 1 of the Agreement.
In order to participate in any of the PJM Capacity Credit Markets, a Market
Buyer also either must be (a) an entity that is or will become a Load Serving
Entity in the PJM Region and a party to the Reliability Assurance Agreement or
Reliability Assurance Agreement-West, or (b) have a contractual obligation to
sell capacity (including sales for resale) which will be used in the PJM Region.
A Market Seller may participate in any PJM Capacity Credit Market only to the
extent that it has Capacity Credits available to sell in excess of its capacity
obligation imposed under the Reliability Assurance Agreement or Reliability
Assurance Agreement-West and other contractual obligations to sell capacity
(including sales for resale), as determined in accordance with Section 6.1.3.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 199A

Third Revised Rate Schedule FERC No. 24

    

 

3.2 Effect of Withdrawal.

 

Withdrawal from the Agreement shall not relieve a Market Participant of any
obligation to furnish or pay for Capacity Credits incurred in connection with
participation in a PJM Capacity Credit Market prior to such withdrawal, to pay
its share of any fees and charges incurred or assessed by the Office of the
Interconnection prior to the date of such withdrawal, or to fulfill any
obligation to provide indemnification for the consequences of acts, omissions or
events occurring prior to such withdrawal; and provided, further, that
withdrawal from this

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 200

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 200

 

Agreement shall not relieve any Market Participant of any obligations it may
have under, or constitute withdrawal from, any Related PJM Agreement.

 

4. RESPONSIBILITIES OF THE OFFICE OF THE INTERCONNECTION

 

4.1 Operation of the PJM Capacity Credit Market.

 

The Office of the Interconnection shall operate the PJM Capacity Credit Markets
in accordance with the provisions of this Schedule and applicable provisions of
the Agreement, the Reliability Assurance Agreement, and the Reliability
Assurance Agreement-West. Operation of the PJM Capacity Credit Markets shall
include, but not be limited to, provision of the following services:

 

  i) Determining the qualification of entities to become Market Participants;

 

  ii) Administering the PJM Capacity Credit Markets;

 

  iii) Accounting for PJM Capacity Credit Market transactions, including but not
limited to rendering bills to, receiving payments from, and disbursing payments
to, participants in the PJM Capacity Credit Markets;

 

  iv) Maintaining such records of Sell Offers and Buy Bids, clearing price
determinations, and other aspects of PJM Capacity Credit Market transactions, as
may be appropriate to the administration of the PJM Capacity Credit Markets; and

 

  v) Monitoring compliance of participants in the PJM Capacity Credit Markets
with the provisions of this Schedule and the Agreement.

 

4.2 Records and Reports.

 

The Office of the Interconnection shall prepare and maintain such records as are
required for the administration of the PJM Capacity Credit Markets. For each day
of operation of the PJM Capacity Credit Markets, the Office of the
Interconnection shall publish, as specified below: (i) the price, if determined,
at which the PJM Capacity Credit Market cleared; (ii) the total volume of
Capacity Credits purchased; and (iii) such other PJM Capacity Credit Market data
as may be appropriate to the efficient and competitive operation of the PJM
Capacity Credit Markets, consistent with preservation of the confidentiality of
commercially sensitive or proprietary information. Publication of the foregoing
information shall be by posting on the PJM web site. Such information shall
remain available on the PJM web site for twelve months from the date of posting.
The Office of the Interconnection shall not disclose commercially sensitive or
proprietary information in any report or web site posting.

 

5. GENERAL PROVISIONS

 

5.1 Market Sellers.

 

Only Market Sellers shall be eligible to submit Sell Offers. Market Sellers
shall comply with the terms and conditions of all Sell Offers, as established by
the Office of the Interconnection in accordance with this Schedule and the
Agreement.

 

5.2 Market Buyers.

 

Only Market Buyers shall be eligible to submit Buy Bids. Market Buyers shall
comply with the terms and conditions of all Buy Bids, as established by the
Office of the Interconnection in accordance with this Schedule and the
Agreement.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 201

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 201

 

5.3 Agents.

 

A Market Participant may participate in the PJM Capacity Credit Markets through
an agent, provided that the Market Participant informs the Office of the
Interconnection in advance in writing of the appointment of such agent. A Market
Participant participating in the PJM Capacity Credit Markets through an agent
shall be bound by all of the acts or representations of such agent with respect
to transactions in the PJM Capacity Credit Markets, and shall ensure that any
such agent complies with the requirements of this Schedule and the Agreement.

 

5.4 General Obligations of Market Participants.

 

Each Market Participant shall comply with all laws and regulations applicable to
the operation of the PJM Capacity Credit Markets and the use of Capacity
Credits, and shall comply with all applicable provisions of this Schedule, the
Agreement, and the Reliability Assurance Agreement, the Reliability Assurance
Agreement-West, and all procedures and requirements for the operation of the PJM
Capacity Credit Markets and the PJM Region established by the Office of the
Interconnection in accordance with the foregoing.

 

5.5 Relationship of Capacity Credits to Capacity Obligations Imposed under the
Reliability Assurance Agreement or Reliability Assurance Agreement-West.

 

A megawatt of Capacity Credit shall satisfy a megawatt of capacity obligation
imposed under the Reliability Assurance Agreement or Reliability Assurance
Agreement-West. Capacity Credits purchased from a PJM Capacity Credit Market
shall not be adjusted for forced outages or other reasons. Because Capacity
Credits are based on Capacity Resources, no further capability or deliverability
demonstrations beyond those for the related Capacity Resource shall be required.

 

5.6 Deficiency Charges.

 

If the Office of the Interconnection determines that the first Market Seller in
a PJM Capacity Credit Market of a Capacity Credit did not have sufficient
Unforced Capacity (or Installed Capacity, in the case of the ComEd Zone during
the Interim Period) to support the Capacity Credit transaction at the time for
which the Capacity Credit was applicable, any such deficiency shall be satisfied
through payment of deficiency charges by such first Market Seller calculated as
specified in the Reliability Assurance Agreement and Reliability Assurance
Agreement-West. Any amounts collected from such deficiency charges shall be
distributed in accordance with the Reliability Assurance Agreement and
Reliability Assurance Agreement-West.

 

5.7 Financial Transmission Rights.

 

Acquisition of a Capacity Credit shall not entitle the holder to a Financial
Transmission Right.

 

5.8 Confidentiality.

 

The following information submitted to the Office of the Interconnection in
connection with any PJM Capacity Credit Market shall be deemed confidential
information for purposes of Section 18.17 of the Agreement: (i) the terms and
conditions of all Sell Offers and Buy Bids; and (ii) the terms and conditions of
any bilateral transactions for capacity or Capacity Credits.

 

Issued By:

  

Craig Glazer

   Effective:   

May 1, 2004

    

Vice President, Governmental Policy

         

Issued On:

  

December 31, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 202

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 202

 

6. OPERATION OF THE PJM CAPACITY CREDIT MARKETS

 

6.1 Content of Sell Offers.

 

6.1.1 Specifications.

 

Sell Offers shall specify:

 

  i) The quantity of Capacity Credits offered, in increments of 0.1 megawatt;

  ii) The minimum price, in dollars and cents per megawatt per day, that will be
accepted by the seller;

  iii) For a PJM Daily Capacity Credit Market conducted on a Friday or the day
before a Holiday, the dates on which the offered Capacity Credits may be used;
and

  iv) For a PJM Monthly Capacity Credit Market, the month or months for which
the offered Capacity Credits may be used.

 

6.1.2 Market-based Offers.

 

A Market Seller that is authorized by FERC to sell electric generating capacity
at market-based prices, or that is not required to have such authorization, may
submit Sell Offers to PJM Capacity Credit Markets that specify market-based
prices.

 

6.1.3 Availability of Capacity Credits for Sale.

 

  i) The Office of the Interconnection shall determine the maximum megawatts of
Capacity Credits each Market Seller may offer in a PJM Capacity Credit Market,
through verification of the availability of megawatts of capacity from: (a)
Capacity Resources owned by or under contract to the Market Seller; (b) rights
obtained in bilateral transactions; (c) the results of prior PJM Capacity Credit
Markets; and (d) such other information as may be available to the Office of the
Interconnection. The Office of the Interconnection may reject Sell Offers or
portions of Sell Offers for Capacity Credits determined by it not to be
available for sale.

 

  ii) The Office of the Interconnection shall determine the maximum amount of
Capacity Credits available for sale in a PJM Capacity Credit Market as of the
beginning of the period during which Buy Bids and Sell Offers are accepted for
each market. To enable the Office of the Interconnection to make this
determination, no bilateral transactions for capacity or Capacity Credits
applicable to the period covered by a PJM Capacity Credit Market will be
processed from the beginning of the period for submission of Sell Offers and Buy
Bids for that market until completion of the clearing determination for that
market. Processing of such bilateral transactions will recommence once all sales
for that market are deemed final as specified below.

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2003

    

Vice President, Government Policy

         

Issued On:

  

May 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 202A

Third Revised Rate Schedule FERC No. 24

    

 

  iii)

In order for a bilateral transaction for the purchase and sale of a Capacity
Credit to be processed by the Office of the Interconnection, both parties to the
transaction must notify the Office of the Interconnection of the transfer

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2003

    

Vice President, Government Policy

         

Issued On:

  

May 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 203

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 203

 

 

of the Capacity Credit from the seller to the buyer in accordance with
procedures established by the Office of the Interconnection.

 

6.2 Content of Buy Bids.

 

Buy Bids shall specify:

 

  i) The quantity of Capacity Credits desired, in increments of 0.1 megawatt;

 

  ii) The maximum price, in dollars and cents per megawatt per day, that will be
paid by the buyer;

 

  iii) For a PJM Daily Capacity Credit Market conducted on a Friday or the day
before a Holiday, the dates for which Capacity Credits are desired; and

 

  iv) For a PJM Monthly Capacity Credit Market, the month or months for which
Capacity Credits are desired.

 

6.3 Submission of Sell Offers and Buy Bids.

 

The submission of Sell Offers and Buy Bids shall be subject to the following
requirements:

 

  i) A Sell Offer or Buy Bid that fails to specify price or quantity, or the
date or months for which Capacity Credits are to be used if applicable, shall be
rejected by the Office of the Interconnection.

 

  ii) All Sell Offers and Buy Bids are for an Up-To Block.

 

  iii) All Sell Offers and Buy Bids for a PJM Daily Capacity Market must be
received by the Office of the Interconnection during a specified period, as
determined by the Office of the Interconnection. A Sell Offer or Buy Bid may be
withdrawn by a notification of withdrawal received by the Office of the
Interconnection at any time during the foregoing period, but may not be
withdrawn after that period.

 

  iv) Sell Offers or Buy Bids for a PJM Daily Capacity Credit Market conducted
on a Monday, Tuesday, Wednesday, or Thursday that is not the day before a
Holiday shall be for capacity credits applicable to the following day.

 

  v) Sell Offers or Buy Bids for a PJM Daily Capacity Credit Market conducted on
a Friday or the day before a Holiday shall designate the date, to and including
the next business day, to which the Capacity Credits are applicable. A separate
PJM Daily Capacity Credit Market shall be conducted on such Friday or day before
a Holiday for Capacity Credits applicable to each following day, to and
including the next business day.

 

  vi) Sell Offers and Buy Bids for a PJM Monthly Capacity Credit Market must be
received by the Office of the Interconnection during a specified period, as
determined by the Office of the Interconnection for the conduct of a PJM Monthly
Capacity Credit Market. A Sell Offer or Buy Bid may be withdrawn by a
notification of withdrawal received by the Office of the Interconnection at any
time during the foregoing period, but may not be withdrawn after that period.

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2003

    

Vice President, Government Policy

         

Issued On:

  

May 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 203A

Third Revised Rate Schedule FERC No. 24

    

 

  vii) Sell Offers and Buy Bids shall be submitted or withdrawn via the Internet
site designated by the Office of the Interconnection; provided, however, that if
that Internet site cannot be accessed at any time during the period specified in
the foregoing paragraph, a Sell Offer or Buy Bid may be submitted or withdrawn
by a facsimile transmitted to the number specified by the Office of the
Interconnection.

 

6.4 Conduct of PJM Capacity Credit Markets.

 

6.4.1 PJM Daily Capacity Credit Markets.

 

Each business day, following the submission of Sell Offers and Buy Bids in
accordance with the specified deadline for PJM Daily Capacity Credit Markets, a
PJM Daily Capacity Credit Market(s)

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2003

    

Vice President, Government Policy

         

Issued On:

  

May 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Second Revised Sheet No. 204

Third Revised Rate Schedule FERC No. 24

   Superseding First Revised Sheet No. 204

 

will be conducted. A PJM Daily Capacity Credit Market will clear Sell Offers and
Buy Bids for Capacity Credits for use the next business day, and on Fridays or
the day before a Holiday, a separate Daily Capacity Credit Market(s) for each
intervening weekend day or Holiday shall clear Sell Offers and Buy Bids for
Capacity Credits for such days.

 

6.4.2 PJM Monthly Capacity Credit Markets.

 

Following the submission of Sell Offers and Buy Bids in accordance with the
specified deadline for PJM Monthly Capacity Credit Markets, a PJM Monthly
Capacity Credit Market will be conducted. Each such PJM Monthly Capacity Credit
Market will clear Sell Offers and Buy Bids for Capacity Credits for use in each
of the following twelve months.

 

6.5 Market Clearing Procedures.

 

  i) For purposes of the rank ordering and market clearing procedures described
below, the Office of the Interconnection will: (a) evaluate all Sell Offers for
an Up-To Block at the same price as one Sell Offer for an Up-to Block, with the
quantity equal to the total quantity of the equally-priced Sell Offers; and (b)
evaluate all Buy Bids for an Up-To Block at the same price as one Buy Bid for an
Up-to Block, with the quantity equal to the total quantity of the equally-priced
Buy Bids.

 

  ii) The Office of the Interconnection will rank order all Sell Offers and Buy
Bids by price. Sell Offers will be ranked by lowest price first and then ranked
in ascending price order. Buy Bids will be ranked by highest price first and
then ranked in descending price order. In the event that a Market Participant
enters one or more Buy Bids with a price higher than the lowest offer price of
that Market Participant’s Sell Offers, then all of the Market Participant’s Buy
Bids priced higher than its lowest priced Sell Offer shall be rejected.

 

  iii) The Office of the Interconnection will determine the largest quantity of
Sell Offers and Buy Bids for which the price of the marginal Sell Offer is equal
to or less than the price of the marginal Buy Bid. The market will clear at
price specified in the marginal Sell Offer.

 

  iv) If a marginal Sell Offer or Buy Bid is a combination of Sell Offers or Buy
Bids deemed to be a single Sell Offer or Buy Bid for an Up-To Block as specified
above, the quantity purchased or sold will be allocated among the combined Sell
Offers or Buy Bids in proportion to the quantities offered in each of the
combined Sell Offers or Buy Bids.

 

  v) If all Sell Offers remaining in the rank order are at prices higher than
the highest price of any Buy Bid remaining in the rank order, the market will be
cleared with no transactions, and a market clearing price will not be
determined.

 

6.6 Settlement Procedures.

 

Upon determination of the market clearing price as specified above: (a) all Sell
Offers at a price equal to or less than the market clearing price and not
removed from the rank ordering and for which there is sufficient Buy Bid demand
at or above the market clearing price will be deemed sold at the market clearing
price, and all Buy Bids at a price equal to or greater than the market clearing
price and not removed from the rank ordering and for which there is sufficient
Sell Offer supply at or below the market clearing price will be deemed satisfied
at the market clearing price, with any Up-To Blocks split and prorated as may be
appropriate; and (b) the

 

Issued By:

  

Craig Glazer

   Effective:   

July 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

May 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 205

Third Revised Rate Schedule FERC No. 24

    

 

accounts of Market Sellers and Market Buyers will be credited or debited
accordingly. The foregoing determinations shall be made, and all sales and
purchases shall be deemed final, as of specified times, as designated by the
Office of the Interconnection, on the day on which each PJM Capacity Market is
conducted.

 

6.7 Billing.

 

The Office of the Interconnection shall prepare a billing statement for each
Market Participant in accordance with the charges and credits specified in this
Schedule, and showing the net amount to be paid or received by each Market
Participant. Billing statements for PJM Daily Capacity Markets shall be rendered
following the end of each month for Capacity Credits bought and sold in the
month just ended. Billing statements for PJM Monthly Capacity Credit Markets
shall be rendered following the end of the month for which the Capacity Credit
applies. Billing statements shall provide sufficient detail, as specified in the
PJM Manuals, to allow verification of the billing amounts and completion of the
Market Participant’s internal accounting. Payment of statements shall be made in
accordance with the Agreement.

 

6.8 Time Standard.

 

All deadlines for the submission or withdrawal of Sell Offers or Buy Bids, or
for other purposes specified in this Schedule, shall be determined by the time
observed in the Eastern time zone.

 

Issued By:

  

Craig Glazer

   Effective:   

March 21, 2003

    

Vice President, Government Policy

         

Issued On:

  

March 20, 2003

          Filed to comply with order of the Federal Energy Regulatory
Commission, Docket No. RT01-2-001, issued December 20, 2002, 101 FERC ¶ 61,345
(2002)



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 206

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 206

 

[Sheet Nos. 206 through 214 are reserved]

 

Reserved for future use.

 

Issued By:

  

Craig Glazer

   Effective:   

June 1, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

April 1, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 215

Third Revised Rate Schedule FERC No. 24

    

 

SCHEDULE 12

 

PJM MEMBER LIST

 

ACN Energy, Inc.

ACN Power, Inc.

Advantage Energy, Inc.

AES Enterprise, Inc.

AES Ironwood, LLC

Air Products & Chemicals, Inc.

Allegheny Electric Cooperative, Inc.

Allegheny Energy Supply Company, L.L.C.

Allegheny Energy Supply Conemaugh, L.L.C.

Amerada Hess Corporation

AmerGen Energy Company, L.L.C.

American Cooperative Services

American Municipal Power-Ohio, Inc.

American Ref-Fuel Company of Delaware Valley, L.P.

American Ref-Fuel Company of Essex County

American Transmission Systems Inc.

Appalachian Power Company

Aquila Merchant Services, Inc.

Atlantic City Electric Company

Automated Power Exchange, Inc.

Baltimore Gas and Electric Company

Benton Foundry, Inc.

Bethlehem Steel Corporation

BGE Home Products & Services, Inc.

BOC Energy Services, Inc.

BOC Group, Inc. (The)

Borough of Chambersburg

Borough of Ephrata

Borough of Tarentum

BP Energy Company

Calpine Energy Services, L.P.

Calvert Cliffs Nuclear Power Plant, Inc.

Cargill Power Markets, LLC

Carolina Power & Light Company

Carpenter Technology Corporation

Central Hudson Gas & Electric Corporation

Central Power & Light Company

Cincinnati Gas and Electric Company (The)

Cinergy Capital & Trading, Inc.

Cinergy Services, Inc.

Citadel Energy Products, LLC

City of New Martinsville

City of Philippi

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 216

Third Revised Rate Schedule FERC No. 24

    

 

CMS Marketing, Services and Trading Company

Columbia Energy Power Marketing Corporation

Columbus Southern Power Company

Commercial Utility Consultants, Inc.

Commonwealth Chesapeake Company, LLC

Commonwealth Energy Corporation dba electricAMERICA

Conectiv Energy Supply, Inc.

ConEdison Energy, Inc.

Consolidated Edison Company of New York, Inc.

Consolidated Edison Solutions, Inc.

Constellation Energy Source, Inc.

Constellation NewEnergy, Inc.

Constellation Power Source Generation, Inc.

Constellation Power Source, Inc.

Cook Inlet Power, L.P.

Coral Power, L.L.C.

Covanta Energy Group, Inc.

Covanta Union, Inc.

Customized Energy Solutions, Ltd.

Dayton Power & Light Company (The)

Delaware Municipal Electric Corporation

Delmarva Power & Light Company

Detroit Edison Company

Division of the Public Advocate of State of Delaware

Dominion Energy Direct Sales, Inc.

Dominion Energy Marketing, Inc.

Dominion Retail, Inc.

Dominion Virginia Power

Downes Associates, Inc.

DTE Energy Marketing, Inc.

DTE Energy Trading, Inc.

Duke Energy Trading and Marketing, L.L.C.

Duke Power Company

Dynegy Power Marketing, Inc.

E.F. Kenilworth, Inc.

Easton Utilities Commission

ECONnergy Energy Company, Inc.

ECONnergy Pa, Inc.

Edison Mission Marketing and Trading, Inc.

El Paso Merchant Energy, L.P.

Electrotek Concepts, Inc.

EME Homer City Generation, L.P.

Energy East Solutions, Inc.

Engage Energy America L.L.C.

Entergy-Koch Trading, LP

EPEX, Inc.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 217

Third Revised Rate Schedule FERC No. 24

    

 

Exelon Generation Company, L.L.C.

FirstEnergy Solutions Corp.

Florida Power & Light Company

FMF Energy, Inc.

FPL Energy Power Marketing, Inc.

GPU Advanced Resources, Inc.

Green Mountain Energy Company

Hagerstown Light Department

Handsome Lake Energy, L.L.C.

Harrison REA, Inc.

Hess Energy Inc.

Hess Energy Power & Gas Company, LLC

H.Q. Energy Services (U.S.), Inc.

Indiana Michigan Power Company

It’s Electric & Gas, L.L.C.

J. Aron & Company

Jedi Linden NB, L.L.C.

Jersey Central Power & Light Company

Kentucky Power Company

KeySpan Energy Services, Inc.

KeySpan – Ravenswood, Inc.

Lebanon Methane Recovery, Inc.

Legacy Energy Group, L.L.C. (The)

Lehigh Portland Cement Company

Letterkenny Industrial Development Authority

Mack Services Group (The)

Maryland Office of People’s Counsel

Maryland Public Service Commission

Merrill Lynch Capital Services, Inc.

Metropolitan Edison Company

MG Industries

Middlesex Generating Co., L.L.C.

MIECO, Inc.

Mirant Americas Energy Marketing, L.P.

Mirant Americas Retail Energy Marketing, L.P.

Mirant Potomac River, L.L.C.

Monongahela Power Company dba Allegheny Power

Morgan Stanley Capital Group, Inc.

New Power Company (The)

New York State Electric & Gas Corporation

New Jersey Division of the Ratepayer Advocate

NJR Natural Energy Company

Northeast Utilities Service Company

Northern States Power Company

NRG New Jersey Energy Sales LLC

NRG Power Marketing, Inc.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   First Revised Sheet No. 218

Third Revised Rate Schedule FERC No. 24

   Superseding Original Sheet No. 218

 

NYSEG Solutions, Inc.

Occidental Power Marketing, L.P.

Occidental Power Services, Inc.

Office of the People’s Counsel for the District of Columbia

Ohio Power Company

Old Dominion Electric Cooperative

Orion Power Midwest, L.P.

Outback Power Marketing, Inc.

Panda Power Corporation

PeakTrader, L.L.C.

PECO Energy Company

Pedricktown Cogeneration Limited Partnership

PEI Power Corporation

PEI Power II, L.L.C.

Penn Power Energy, Inc.

Pennsylvania Electric Company

Pennsylvania Office of Consumer Advocate

Pepco Energy Services, Inc.

PG Energy Services Inc. dba PG Energy PowerPlus

PG&E Energy Trading-Power, L.P.

Potomac Edison Company (The) dba Allegheny Power

Potomac Electric Power Company

Potomac Power Resources, Inc.

Powerex Corporation

PPL Brunner Island, L.L.C.

PPL Electric Utilities Corporation dba PPL Utilities

PPL EnergyPlus, L.L.C.

PPL Holtwood, L.L.C.

PPL Martins Creek, L.L.C.

PPL Montour, L.L.C.

PPL Susquehanna, L.L.C.

Praxair, Inc.

Progress Ventures, Inc.

PSEG Energy Resources and Trade LLC

PSEG Energy Technologies, Inc.

PSI Energy, Inc.

Public Service Company of Colorado

Public Service Company of Oklahoma

Public Service Electric & Gas Company

Rainbow Energy Marketing Corporation

Reliant Energy Services, Inc.

Richards’ Energy Group (The)

Rochester Gas and Electric Corporation

Rockland Electric Company

 

Issued By:

  

Craig Glazer

   Effective:   

May 18, 2004

    

Vice President, Government Policy

         

Issued On:

  

April 27, 2004

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 219

Third Revised Rate Schedule FERC No. 24

    

 

RWE Trading Americas, Inc.

Safe Harbor Water Power Corporation

Schuylkill Energy Resources, Inc.

Select Energy, Inc.

Select Energy New York, Inc.

Sempra Energy Solutions

Sempra Energy Trading Corporation

Sheetz, Inc.

Sithe Power Marketing, L.P.

SmartEnergy.com, Inc.

South Carolina Electric & Gas Company

South Jersey Energy Company

South Jersey Energy Solutions, L.L.C.

Southern Maryland Electric Cooperative, Inc.

Southwestern Electric Power Company

Split Rock Energy, LLC

STI Capital Company

Strategic Energy L.L.C.

Sunbury Generation, L.L.C.

Sunoco Power Marketing, L.L.C.

Sunoco, Inc. (R&M)

TEC Trading, Inc.

Tosco Power, Inc.

Town of Front Royal, Virginia

Town of Thurmont, Maryland

Town of Williamsport

Tractebel Energy Marketing, Inc.

TransAlta Energy Marketing (U.S.) Inc.

TXU Energy Trading Company, LP

UBS AG, acting through its London Branch

UGI Energy Services, Inc.

UGI Development Company

UGI Utilities, Inc.

USP&G (Pennsylvania), Ltd.

Utilitech, Inc.

Vineland Municipal Electric Utility

Virginia State Corporation Commission

Washington Gas Energy Services, Inc.

West Penn Power dba Allegheny Power

West Texas Utilities Company

Weyerhaeuser Company

Williams Energy Marketing & Trading Company

WPS Energy Services, Inc.

WPS Westwood Generation, L.L.C.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         



--------------------------------------------------------------------------------

PJM Interconnection, L.L.C.

   Original Sheet No. 220

Third Revised Rate Schedule FERC No. 24

    

 

RESOLUTION TO AMEND THE

PROCEDURES REQUIRING THE RETENTION OF

AN INDEPENDENT CONSULTANT TO

PROPOSE A LIST OF CANDIDATES

FOR THE BOARD OF MANAGERS ELECTION FOR 2001

 

1. For the election of Board Members at the Annual Meeting in 2001, an
independent consultant to prepare a list of persons qualified and willing to
serve on the PJM Board in accordance with Section 7.1 of the Operating Agreement
shall not be required.

 

2. Section 7.1 of the Operating Agreement shall be deemed to be amended by the
foregoing for the election at the Annual Meeting in 2001.

 

3. PJM shall make the necessary regulatory filings with the Federal Energy
Regulatory Commission to implement the foregoing.

 

Issued By:

  

Craig Glazer

   Effective:   

March 20, 2003

    

Vice President, Governmental Policy

         

Issued On:

  

March 20, 2003

         